Exhibit 10.1

 

EXECUTION VERSION



 



 

INDENTURE

 

by and between

 

Golub Capital BDC CLO 4 LLC,

Issuer

 

and

 

DEUTSCHE BANK TRUST COMPANY AMERICAS,

Trustee and Collateral Agent

 

Dated as of August 26, 2020

 

 







 

Table of Contents

 

    Page       ARTICLE I Definitions 2 Section 1.1 Definitions 2 Section 1.2
Usage of Terms 76 Section 1.3 Assumptions as to Assets 77       ARTICLE II The
Notes 80 Section 2.1 Forms Generally 80 Section 2.2 Forms of Notes 81
Section 2.3 Authorized Amount; Stated Maturity; Denominations 84 Section 2.4
Execution, Authentication, Delivery and Dating 85 Section 2.5 Registration,
Registration of Transfer and Exchange 86 Section 2.6 Mutilated, Defaced,
Destroyed, Lost or Stolen Note 100 Section 2.7 Payment of Principal and Interest
and Other Amounts; Principal and Interest Rights Preserved 101 Section 2.8
Persons Deemed Owners 104 Section 2.9 Cancellation 104 Section 2.10 DTC Ceases
to be Depository 104 Section 2.11 Non-Permitted Holders 105 Section 2.12
Treatment and Tax Certification 107 Section 2.13 Additional Issuance 110
Section 2.14 Funding of the Unfunded Class 112       ARTICLE III Conditions
Precedent 113 Section 3.1 Conditions to Issuance of Debt on Closing Date 113
Section 3.2 Conditions to Additional Issuance 117 Section 3.3 Custodianship;
Delivery of Collateral Obligations and Eligible Investments 119       ARTICLE IV
Satisfaction And Discharge 119 Section 4.1 Satisfaction and Discharge of
Indenture 119 Section 4.2 Application of Trust Money 121 Section 4.3 Repayment
of Monies Held by Paying Agent 121 Section 4.4 Liquidation of Assets 121      
ARTICLE V Remedies 122 Section 5.1 Events of Default 122 Section 5.2
Acceleration of Maturity; Rescission and Annulment 124 Section 5.3 Collection of
Indebtedness and Suits for Enforcement by Collateral Agent 125 Section 5.4
Remedies 127 Section 5.5 Optional Preservation of Assets 129 Section 5.6 Trustee
and Collateral Agent May Enforce Claims Without Possession of Debt 131
Section 5.7 Application of Money Collected 131 Section 5.8 Limitation on Suits
131

 



-i-



 

Table of Contents

(continued)

 



    Page       Section 5.9 Unconditional Rights of Holders of Secured Debt to
Receive Principal and Interest 132 Section 5.10 Restoration of Rights and
Remedies 132 Section 5.11 Rights and Remedies Cumulative 133 Section 5.12 Delay
or Omission Not Waiver 133 Section 5.13 Control by Supermajority of Controlling
Class 133 Section 5.14 Waiver of Past Defaults 133 Section 5.15 Undertaking for
Costs 134 Section 5.16 Waiver of Stay or Extension Laws 134 Section 5.17 Sale of
Assets 135 Section 5.18 Action on the Debt 135       ARTICLE VI The Trustee AND
THE COLLATERAL AGENT 136 Section 6.1 Certain Duties and Responsibilities of the
Trustee 136 Section 6.2 Notice of Event of Default by Trustee 138 Section 6.3
Certain Rights of Trustee 138 Section 6.4 Trustee Not Responsible for Recitals
or Issuance of Debt 142 Section 6.5 Trustee May Hold Debt 142 Section 6.6 Money
Held in Trust 143 Section 6.7 Compensation and Reimbursement of Trustee 143
Section 6.8 Corporate Trustee Required; Eligibility 144 Section 6.9 Trustee
Resignation and Removal; Appointment of Successor Trustee 144 Section 6.10
Acceptance of Appointment by Successor Trustee 146 Section 6.11 Merger,
Conversion, Consolidation or Succession to Business of Trustee 146 Section 6.12
Co-Trustees 146 Section 6.13 Certain Duties of Trustee Related to Delayed
Payment of Proceeds 148 Section 6.14 Authenticating Agents 148 Section 6.15
Withholding 149 Section 6.16 Collateral Agent as Representative for Holders of
Secured Debt only; Collateral Agent as Agent for each other Secured Party and
the Holders of the Subordinated Notes 149 Section 6.17 Representations and
Warranties of the Bank 149 Section 6.18 Certain Duties and Responsibilities of
Collateral Agent 150 Section 6.19 Collateral Agent’s knowledge of an Event of
Default 153 Section 6.20 Certain Rights of Collateral Agent 153 Section 6.21
Collateral Agent Not Responsible for Recitals or Issuance of Debt 158
Section 6.22 Collateral Agent May Hold Debt 158 Section 6.23 Money Held in Trust
by the Collateral Agent 158 Section 6.24 Compensation and Reimbursement of the
Collateral Agent 158 Section 6.25 Corporate Collateral Agent Required;
Eligibility 160

 

-ii-





 

Table of Contents

(continued)

 

    Page       Section 6.26 Resignation and Removal of the Collateral Agent;
Appointment of Successor Collateral Agent 160 Section 6.27 Acceptance of
Appointment by Successor Collateral Agent 162 Section 6.28 Merger, Conversion,
Consolidation or Succession to Business of Collateral Agent 162 Section 6.29
Certain Duties of Collateral Agent Related to Delayed Payment of Proceeds 162  
    ARTICLE VII Covenants 163 Section 7.1 Payment of Principal and Interest 163
Section 7.2 Maintenance of Office or Agency 163 Section 7.3 Money for Debt
Payments to be Held in Trust 164 Section 7.4 Existence of Issuer 166 Section 7.5
Protection of Assets 166 Section 7.6 Opinions as to Assets 167 Section 7.7
Performance of Obligations 168 Section 7.8 Negative Covenants 168 Section 7.9
Statement as to Compliance 170 Section 7.10 Issuer May Consolidate, etc., Only
on Certain Terms 170 Section 7.11 Successor Substituted 172 Section 7.12 No
Other Business 172 Section 7.13 [Reserved] 172 Section 7.14 Annual Rating Review
172 Section 7.15 Reporting 172 Section 7.16 Calculation Agent 173 Section 7.17
Certain Tax Matters 173 Section 7.18 Effective Date; Purchase of Additional
Collateral Obligations 179 Section 7.19 Representations Relating to Security
Interests in the Assets 182       ARTICLE VIII Supplemental Indentures 184
Section 8.1 Supplemental Indentures Without Consent of Holders of Debt 184
Section 8.2 Supplemental Indentures With Consent of Holders of Debt 189
Section 8.3 Execution of Supplemental Indentures 190 Section 8.4 Effect of
Supplemental Indentures 193 Section 8.5 Reference in Notes to Supplemental
Indentures 193 Section 8.6 Hedge Agreements 193       ARTICLE IX Redemption Of
Notes 194 Section 9.1 Mandatory Redemption 194 Section 9.2 Optional Redemption
194 Section 9.3 Tax Redemption 198 Section 9.4 Redemption Procedures 199
Section 9.5 Debt Payable on Redemption Date 201 Section 9.6 Special Redemption
201 Section 9.7 Issuer Purchases and Repayments of Secured Notes 202

 

-iii-





 

Table of Contents

(continued)

 



    Page       Section 9.8 Optional Re-Pricing 204 Section 9.9 Clean-Up Call
Redemption 206       ARTICLE X Accounts, Accountings And Releases 208
Section 10.1 Collection of Money 208 Section 10.2 Collection Account 208
Section 10.3 Transaction Accounts 211 Section 10.4 The Revolver Funding Account
213 Section 10.5 Ownership of the Accounts 214 Section 10.6 Reinvestment of
Funds in Accounts; Reports by Collateral Agent 215 Section 10.7 Accountings 216
Section 10.8 Release of Assets 224 Section 10.9 Reports by Independent
Accountants 225 Section 10.10 Reports to the Rating Agency and Additional
Recipients 226 Section 10.11 Procedures Relating to the Establishment of
Accounts Controlled by the Collateral Agent 227 Section 10.12
Section 3(c)(7) Procedures 227 Section 10.13 No Further Reporting Following the
Redemption of the Secured Debt 230       ARTICLE XI Application Of Monies 231
Section 11.1 Disbursements of Monies from Payment Account 231       ARTICLE XII
SALE OF COLLATERAL OBLIGATIONS; PURCHASE OF ADDITIONAL COLLATERAL OBLIGATIONS
237 Section 12.1 Sales of Collateral Obligations 237 Section 12.2 Purchase of
Additional Collateral Obligations 245 Section 12.3 Conditions Applicable to All
Sale and Purchase Transactions 241       ARTICLE XIII Holders’ Relations 244
Section 13.1 Subordination 245 Section 13.2 Standard of Conduct 245      
ARTICLE XIV MISCELLANEOUS 246     Section 14.1 Form of Documents Delivered to
Trustee and Collateral Agent 246 Section 14.2 Acts of Holders 247 Section 14.3
Notices, etc., to the Trustee, the Collateral Agent, the Issuer, the Collateral
Manager, the Initial Purchaser, the Collateral Administrator, the Paying Agent
and the Rating Agency 248 Section 14.4 Notices to Holders; Waiver 250
Section 14.5 Effect of Headings and Table of Contents 251 Section 14.6
Successors and Assigns 251 Section 14.7 Severability 251 Section 14.8 Benefits
of Indenture 251 Section 14.9 Legal Holidays 251

 



-iv-



 

Table of Contents

(continued)

  

    Page       Section 14.10 Governing Law 251 Section 14.11 Submission to
Jurisdiction 252 Section 14.12 Waiver of Jury Trial 252 Section 14.13
Counterparts 252 Section 14.14 Acts of Issuer 252 Section 14.15 Confidential
Information 253 Section 14.16 Proceedings 254 Section 14.17 Communications with
Rating Agencies 255 Section 14.18 Notices to S&P; Rule 17g-5 Procedures 255    
  ARTICLE XV Assignment Of Certain Agreements 257 Section 15.1 Assignment of
Collateral Management Agreement 257

 



-v-



 

Schedules and Exhibits

 

Schedule 1 List of Collateral Obligations Schedule 2 S&P Industry
Classifications  Schedule 3 Moody’s Rating Definitions Schedule 4 S&P Recovery
Rate Tables Schedule 5 Diversity Score Calculation Schedule 6 S&P Region
Diversity Table

 

Exhibit A Forms of Notes A-1 Form of Global Secured Note A-2 Form of Rule 144A
Global Subordinated Note A-3 Form of Certificated Secured Note A-4 Form of
Certificated Subordinated Note A-5 Form of Confirmation of Registration of
Uncertificated Secured Note

 

Exhibit B Forms of Transfer and Exchange Certificates B-1 Form of Transferor
Certificate for Transfer of Rule 144A Global Secured Note or Certificated
Secured Note to Regulation S Global Secured Note B-2 Form of Purchaser
Representation Letter for Certificated Secured Notes B-3 Form of Transferor
Certificate for Transfer of Regulation S Global Secured Note or Certificated
Secured Note to Rule 144A Global Secured Note B-4 Form of Purchaser
Representation Letter for Certificated Subordinated Notes B-5 Form of Class C
and Subordinated Note ERISA Certificate B-6 Form of Transferee Certificate of
Rule 144A Global Secured Note B-7 Form of Transferee Certificate of Temporary
Regulation S Global Secured Note or Regulation S Global Secured Note B-8 Form of
Transferor Certificate for Transfer of Certificated Subordinated Note to Rule
144A Global Subordinated Note B-9 Form of Transferee Certificate of Rule 144A
Global Subordinated Note B-10 Form of Purchaser Representation Letter for
Uncertificated Secured Note     Exhibit C Form of Beneficial Ownership
Certificate Exhibit D Form of NRSRO Certification Exhibit E Form of Notice of
Contribution Exhibit F Form of Assignment (Sale) Agreement Exhibit G Form of
Request for Issuance of Uncertificated Secured Note

 



-vi-



 

INDENTURE, dated as of August 26, 2020, between GOLUB CAPITAL BDC CLO 4 LLC, a
limited liability company formed under the laws of the State of Delaware (the
“Issuer”), and DEUTSCHE BANK TRUST COMPANY AMERICAS, as trustee (herein,
together with its permitted successors and assigns in the trusts hereunder, the
“Trustee”) and as collateral agent (herein, together with its permitted
successors and assigns in such capacity, the “Collateral Agent”).

 

PRELIMINARY STATEMENT

 

The Issuer is duly authorized to execute and deliver this Indenture to provide
for the Notes issuable as provided herein and the Class A-1-L Loans incurred
pursuant to the Class A-1-L Credit Agreement, dated as of the Closing Date,
among the Issuer, as borrower, the Collateral Agent, the Loan Agent and the
lenders party thereto from time to time (the “Credit Agreement”). The Issuer is
entering into this Indenture, and the Trustee is accepting the trusts created
hereby, and the Collateral Agent is accepting the agreements established hereby,
for good and valuable consideration, the receipt and sufficiency of which are
hereby acknowledged.

 

All things necessary to make this Indenture a valid agreement of the Issuer in
accordance with the agreement’s terms have been done.

 

GRANTING CLAUSES

 

The Issuer hereby Grants to the Collateral Agent, for the benefit and security
of the Holders of the Secured Debt, the Trustee, the Collateral Manager, the
Collateral Agent, the Loan Agent and the Collateral Administrator (collectively,
the “Secured Parties”), all of its right, title and interest in, to and under,
in each case, whether now owned or existing, or hereafter acquired or arising
any and all accounts, chattel paper, deposit accounts, financial assets, general
intangibles, instruments, investment property, letter-of-credit rights,
documents, goods and supporting obligations and other assets in which the Issuer
has an interest and specifically including: (a) the Collateral Obligations
(listed, as of the Closing Date, in Schedule 1 to this Indenture) which the
Issuer causes to be delivered to the Collateral Agent (directly or through an
intermediary or bailee) herewith and all payments thereon or with respect
thereto, and all Collateral Obligations which are delivered to the Collateral
Agent in the future pursuant to the terms hereof and all payments thereon or
with respect thereto, (b) each of the Accounts, and in each case any Eligible
Investments purchased with funds on deposit in any of the Accounts, and all
income from the investment of funds therein, (c) the Collateral Management
Agreement as set forth in Article XV hereof, the Credit Agreement, the
Securities Account Control Agreement, the Master Loan Sale Agreements and the
Collateral Administration Agreement, (d) all Cash or Money delivered to the
Trustee (or its bailee) from any source for the benefit of the Secured Parties
or the Issuer, (e) any Equity Securities received by the Issuer; it being
understood that Equity Securities may not be purchased by the Issuer but it is
possible that the Issuer may receive an Equity Security in connection with an
insolvency, bankruptcy, reorganization, debt restructuring or workout in such
case that would be considered “received in lieu of debts previously contracted
with respect to the Collateral Obligation” under the Volcker Rule, (f) all
accounts, chattel paper, deposit accounts, financial assets, general
intangibles, payment intangibles, instruments, investment property,
letter-of-credit rights, securities, money, documents, goods, commercial tort
claims and securities entitlements, and other supporting obligations (as such
terms are defined in the UCC), (g) any other property otherwise delivered to the
Collateral Agent by or on behalf of the Issuer (whether or not constituting
Collateral Obligations, Equity Securities or Eligible Investments); and (h) all
proceeds (as defined in the UCC) and products with respect to the foregoing;
provided that such Grants shall not include any Margin Stock held by the Issuer
(the assets referred to in (a) through (h), excluding any Margin Stock held by
the Issuer, are collectively referred to as the “Assets”).

 







 

The above Grant is made in trust to secure the Secured Debt, the Issuer’s other
obligations to the Secured Parties under this Indenture, the other Transaction
Documents, and certain other amounts payable by the Issuer as described herein.
Except as set forth in the Priority of Payments and Article XIII of this
Indenture, the Secured Debt is secured by the Grant equally and ratably without
prejudice, priority or distinction between any Secured Debt and any other
Secured Debt by reason of difference in time of issuance or otherwise. The Grant
is made to secure, in accordance with the priorities set forth in the Priority
of Payments and Article XIII of this Indenture, (i) the payment of all amounts
due on the Secured Debt in accordance with their terms, (ii) the payment of all
other sums (other than in respect of the Subordinated Notes) payable under this
Indenture, (iii) the payment of amounts owing by the Issuer under the Collateral
Management Agreement, the Credit Agreement, the Collateral Administration
Agreement and the Master Loan Sale Agreements and (iv) compliance with the
provisions of this Indenture, all as provided herein (collectively, the “Secured
Obligations”). The foregoing Grant shall, for the purpose of determining the
property subject to the lien of this Indenture, be deemed to include any
securities and any investments granted to the Trustee or the Collateral Agent by
or on behalf of the Issuer, whether or not such securities or investments
satisfy the criteria set forth in the definitions of “Collateral Obligation” or
“Eligible Investments”, as the case may be.

 

The Collateral Agent acknowledges such Grant, the Trustee accepts the trusts
hereunder in accordance with the provisions hereof, and the Collateral Agent and
the Trustee each agrees to perform their respective duties herein in accordance
with the terms hereof.

 

ARTICLE I

 

Definitions

 

Section 1.1         Definitions. Except as otherwise specified herein or as the
context may otherwise require, the following terms have the respective meanings
set forth below for all purposes of this Indenture, and the definitions of such
terms are equally applicable both to the singular and plural forms of such terms
and to the masculine, feminine and neuter genders of such terms. The word
“including” shall mean “including without limitation.” All references herein to
designated “Articles”, “Sections”, “sub-sections” and other subdivisions are to
the designated articles, sections, sub-sections and other subdivisions of this
Indenture. The words “herein”, “hereof”, “hereunder” and other words of similar
import refer to this Indenture as a whole and not to any particular article,
section, sub-section or other subdivision.

 

“1940 Act”: The United States Investment Company Act of 1940, as amended from
time to time.

 

“ABL Facility”: A lending facility pursuant to which the loans thereunder are
secured by a perfected, first priority security interest in accounts receivable,
inventory, machinery, equipment, real estate, oil and gas reserves, vessels or
periodic revenues, where such collateral security consists of assets generated
or acquired by the related Obligor in its business.

 



-2-



 

“Accountants’ Effective Date AUP Reports”: The meaning specified in
Section 7.18(c)(iii).

 

“Accountants’ Effective Date Comparison AUP Report”: The meaning specified in
Section 7.18(c)(iii).

 

“Accountants’ Effective Date Recalculation AUP Report”: The meaning specified in
Section 7.18(c)(iii).

 

“Accountants’ Report”: An agreed upon procedures report of the firm or firms
appointed by the Issuer pursuant to Section 10.9(a).

 

“Accounts”: (i) The Payment Account, (ii) the Collection Account, (iii) the
Ramp-Up Account, (iv) the Revolver Funding Account, (v) the Expense Reserve
Account, (vi) the Custodial Account, (vii) the Supplemental Reserve Account and
(viii) the Interest Reserve Account.

 

“Accredited Investor” or “AI”: The meaning set forth in Rule 501(a) under the
Securities Act.

 

“Act” and “Act of the Holders”: The meanings specified in Section 14.2.

 

“Additional Debt”: Any Debt issued pursuant to Section 2.13.

 

“Additional Debt Closing Date”: The closing date for the issuance of any
Additional Debt pursuant to Section 2.13 as set forth in an indenture
supplemental to this Indenture pursuant to Section 8.1(a)(xii).

 

“Adjusted Class Break-even Default Rate”: With respect to the Class A-2 Notes
(or, if the Class A-2 Notes are no longer Outstanding, the most senior Class of
Secured Debt Outstanding), The rate equal to (a)(i) the Class Break-even Default
Rate multiplied by (ii)(x) the Target Initial Par Amount divided by (y) the
Collateral Principal Amount, plus redemptions to the senior most Class during
the Reinvestment Period (but not including any such redemption from Refinancing
Proceeds), plus the S&P Collateral Value of all Defaulted Obligations plus
(b)(i)(x) the Collateral Principal Amount, plus redemptions to the senior most
Class during the Reinvestment Period (but not including any such redemption from
Refinancing Proceeds) plus the S&P Collateral Value of all Defaulted Obligations
minus (y) the Target Initial Par Amount, divided by (ii)(x) the Collateral
Principal Amount, plus redemptions to the senior most Class during the
Reinvestment Period (but not including any such redemption from Refinancing
Proceeds), plus the S&P Collateral Value of all Defaulted Obligations multiplied
by (y) 1 minus the Weighted Average S&P Recovery Rate.

 

“Adjusted Collateral Principal Amount”: As of any date of determination, (a) the
Aggregate Principal Balance of the Collateral Obligations (other than Defaulted
Obligations, Deferring Obligations (except Permitted Deferrable Obligations),
Discount Obligations (to the extent set forth in clause (d) below) and
Long-Dated Obligations); plus (b) without duplication, the amounts on deposit in
any Account (including Eligible Investments therein but excluding the Revolver
Funding Account and the Supplemental Reserve Account) representing Principal
Proceeds; plus (c) the aggregate, for each Defaulted Obligation and Deferring
Obligation (other than Permitted Deferrable Obligations), of the Defaulted
Obligation Balance of such Defaulted Obligation or Deferring Obligation; plus
(d) the aggregate, for such portion of a Discount Obligation that does not fall
into the Excess CCC Adjustment Amount, of the purchase price, excluding accrued
interest, expressed as a percentage of par and multiplied by the outstanding
principal balance thereof, for such Discount Obligation; minus (e) the Excess
CCC Adjustment Amount; plus (f) the aggregate, for each Long-Dated Obligation,
of the Long-Dated Obligation Amount of such Long-Dated Obligation; provided
that, with respect to any Collateral Obligation that satisfies more than one of
the definitions of Defaulted Obligation, Deferring Obligation (except Permitted
Deferrable Obligations), Discount Obligation (to the extent set forth in clause
(d) above) or Long-Dated Obligation, such Collateral Obligation shall, for the
purposes of this definition, be treated as belonging to the category of
Collateral Obligations which results in the lowest Adjusted Collateral Principal
Amount on any date of determination.

 



-3-



 

“Administrative Expense Cap”: An amount equal on any Payment Date (when taken
together with any Administrative Expenses in the order of priority contained in
the definition thereof paid during the period since the preceding Payment Date
or in the case of the first Payment Date, the period since the Closing Date), to
the sum of (a) 0.02% per annum (prorated for the related Interest Accrual Period
on the basis of a 360-day year and the actual number of days elapsed) of the Fee
Basis Amount at the beginning of the Collection Period relating to such Payment
Date and (b) U.S.$200,000 per annum (prorated for the related Interest Accrual
Period on the basis of a 360-day year consisting of twelve 30-day months);
provided that (1) in respect of any Payment Date after the third Payment Date,
if the aggregate amount of Administrative Expenses paid pursuant to Sections
11.1(a)(i)(A), 11.1(a)(ii)(A) and 11.1(a)(iii)(A) (including any excess applied
in accordance with this proviso) on the three immediately preceding Payment
Dates and during the related Collection Periods is less than the stated
Administrative Expense Cap (without regard to any excess applied in accordance
with this proviso) in the aggregate for such three preceding Payment Dates, then
the excess may be applied to the Administrative Expense Cap with respect to the
then-current Payment Date; and (2) in respect of the third Payment Date, such
excess amount shall be calculated based on the Payment Dates preceding such
Payment Date.

 

“Administrative Expenses”: The fees, expenses (including indemnities) and other
amounts due or accrued with respect to any Payment Date (including, with respect
to any Payment Date, any such amounts that were due and not paid on any prior
Payment Date in accordance with the Priority of Payments) and payable in the
following order by the Issuer: first, to the Trustee, the Loan Agent and the
Collateral Agent for their respective fees and expenses in each of their
capacities hereto pursuant to Sections 6.7 and 6.24 and the other provisions of
this Indenture and the Credit Agreement, as applicable, second, to the
Collateral Administrator pursuant to the Collateral Administration Agreement and
the Bank in any of its other capacities under the Transaction Documents, third,
on a pro rata basis, the following amounts (excluding indemnities) to the
following parties: (i) the Independent accountants, agents (other than the
Collateral Manager) and counsel of the Issuer for fees and expenses; (ii) the
Rating Agency for fees and expenses (including any annual fee, amendment fees
and surveillance fees) in connection with any rating of the Secured Debt or in
connection with the rating of (or provision of credit estimates in respect of)
any Collateral Obligations; (iii) the Collateral Manager under this Indenture
and the Collateral Management Agreement, including without limitation reasonable
expenses of the Collateral Manager (including fees for its accountants, agents
and counsel) incurred in connection with the purchase or sale of any Collateral
Obligations, any other expenses incurred in connection with the Collateral
Obligations and any other amounts payable pursuant to the Collateral Management
Agreement but excluding the Aggregate Collateral Management Fee; (iv) the
Independent Manager for any fees or expenses due under the management agreement
between the Issuer and Independent Manager; and (v) any other Person in respect
of any other fees or expenses permitted under this Indenture and the documents
delivered pursuant to or in connection with this Indenture (including without
limitation the payment of all legal and other fees and expenses incurred in
connection with the purchase or sale of any Collateral Obligations and any other
expenses incurred in connection with the Collateral Obligations), the Credit
Agreement and the Debt, including but not limited to, amounts owed to the Issuer
pursuant to Section 7.1 and any amounts due in respect of the listing of the
Secured Debt on any stock exchange or trading system; and fourth, on a pro rata
basis, indemnities payable to any Person pursuant to any Transaction Document;
provided that (x) amounts due in respect of actions taken on or before the
Closing Date shall not be payable as Administrative Expenses but shall be
payable only from the Expense Reserve Account pursuant to this Indenture and
(y) for the avoidance of doubt, amounts that are expressly payable to any Person
under the Priority of Payments in respect of an amount that is stated to be
payable as an amount other than as Administrative Expenses (including, without
limitation, interest and principal in respect of the Debt) shall not constitute
Administrative Expenses.

 



-4-



 

“Affected Class”: Any Class of Secured Debt that, as a result of the occurrence
of a Tax Event described in the definition of “Tax Redemption” has not received
100% of the aggregate amount of principal and interest that would otherwise be
due and payable to such Class on any Payment Date.

 

“Affiliate”: With respect to a Person, (i) any other Person who, directly or
indirectly, is in control of, or controlled by, or is under common control with,
such Person or (ii) any other Person who is a director, Officer, employee or
general partner (a) of such Person, (b) of any subsidiary or parent company of
such Person or (c) of any Person described in clause (i) above. For the purposes
of this definition, “control” of a Person shall mean the power, direct or
indirect, (x) to vote more than 50% of the securities having ordinary voting
power for the election of directors of such Person or (y) to direct or cause the
direction of the management and policies of such Person whether by contract or
otherwise.

 

“Agent Members”: Members of, or participants in, DTC, Euroclear or Clearstream.

 

“Aggregate Collateral Management Fee”: All accrued and unpaid Collateral
Management Fees, Current Deferred Management Fees, Cumulative Deferred
Management Fees and Collateral Management Fee Shortfall Amounts (including
accrued interest) due and payable to the Collateral Manager.

 

“Aggregate Coupon”: As of any Measurement Date, the sum of the products obtained
by multiplying, in the case of each Fixed Rate Obligation (other than a
Defaulted Obligation or Deferrable Obligation (other than a Permitted Deferrable
Obligation)) (including, for any Permitted Deferrable Obligation, only the
required current cash interest required by the Underlying Instruments thereon),
(i) the stated coupon on such Collateral Obligation expressed as a percentage
and (ii) the outstanding principal balance of such Collateral Obligation;
provided that the stated coupon of a Step-Up Obligation will be the then-current
coupon.

 



-5-



 

“Aggregate Funded Spread”: As of any Measurement Date, the sum of: (a) in the
case of each Floating Rate Obligation (excluding the unfunded portion of any
Delayed Drawdown Collateral Obligation and Revolving Collateral Obligation) that
bears interest at a spread over a London interbank offered rate based index,
(i) the stated interest rate spread on such Collateral Obligation above such
index as of the immediately preceding Interest Determination Date multiplied by
(ii) the outstanding principal balance of such Collateral Obligation; provided
that the interest rate spread with respect to any Step-Up Obligation will be the
then-current interest rate spread; and (b) in the case of each Floating Rate
Obligation (excluding the unfunded portion of any Delayed Drawdown Collateral
Obligation and Revolving Collateral Obligation) that bears interest at a spread
over an index other than a London interbank offered rate based index, (i) the
excess of the sum of such spread and such index over LIBOR as of the immediately
preceding Interest Determination Date (which spread or excess may be expressed
as a negative percentage) multiplied by (ii) the outstanding principal balance
of each such Collateral Obligation; provided that the interest rate spread with
respect to any Step-Up Obligation will be the then-current interest rate spread.

 

For purposes of calculating the Aggregate Funded Spread, (i) such calculation
shall exclude any Deferring Obligation until the obligor thereof has resumed the
payment of cash interest in cash, (ii) with respect to any LIBOR Floor
Obligation, the stated interest rate spread on such Collateral Obligation over
the applicable index shall be deemed to be equal to the sum of (x) the stated
interest rate spread over the applicable index and (y) the excess, if any, of
the specified “floor” rate relating to such Collateral Obligation over LIBOR as
in effect for the current Interest Accrual Period (or portion thereof, in the
case of the first Interest Accrual Period) and (iii) the stated interest rate of
a Collateral Obligation will be excluded from such calculation to the extent the
Issuer or the Collateral Manager has actual knowledge that such payment of
interest will not be made by the obligor thereof during the applicable period.

 

“Aggregate Outstanding Amount”: With respect to any of the Debt as of any date,
the aggregate unpaid principal amount of such Debt Outstanding on such date;
provided that (i) in the case of Debt of the Unfunded Class, except as otherwise
explicitly set forth in this Indenture, such aggregate unpaid principal amount
will be: (x) prior to the Unfunded Class Funding, zero (except that, solely for
purpose of issuance and transfers of the Notes of the Unfunded Class prior to
the Unfunded Class Funding, the Aggregate Outstanding Amount thereof shall be
deemed to be the notional amount thereof), and (y) immediately following the
Unfunded Class Funding, the Funded Amount, and (z) from and after the Unfunded
Class Funding, the aggregate unpaid principal amount of the Class C Notes
Outstanding.

 

“Aggregate Principal Balance”: When used with respect to all or a portion of the
Collateral Obligations or the Assets, the sum of the Principal Balances of all
or of such portion of the Collateral Obligations or Assets, respectively.

 



-6-



 

“Aggregate Risk Adjusted Par Amount”: The amount specified below for the
applicable Interest Accrual Period, listed sequentially, starting with the
Interest Accrual Period commencing on the Closing Date:

 

Interest Accrual
Period

 

Aggregate Risk Adjusted
Par Amount ($)

1   300,000,000 2   299,185,000 3   298,741,209 4   298,283,139 5   297,825,772
6   297,369,105 7   296,928,008 8   296,472,718 9   296,018,127 10   295,564,232
11   295,125,812 12   294,673,286 13   294,221,453 14   293,770,314 15  
293,329,658 16   292,879,886 17   292,430,804 18   291,982,410 19   291,549,303
20   291,102,260 21   290,655,904 22   290,210,231 23   289,779,753 24  
289,335,424 25   288,891,776 26   288,448,809 27   288,020,943 28   287,579,311
29   287,138,356 30   286,698,077 31   286,268,030 32   285,829,086 33  
285,390,814 34   284,953,215 35   284,530,535 36   284,094,254 37   283,658,643
38   283,223,700 39   282,803,585 40   282,369,953 41   281,936,985 42  
281,504,682 43   281,087,117 44   280,656,116 45   280,225,777 46   279,796,098
47   279,376,403 48   278,948,026 49   278,520,306

 



-7-



 

“Aggregate Unfunded Spread”: As of any Measurement Date, the sum of the products
obtained by multiplying (i) for each Delayed Drawdown Collateral Obligation and
Revolving Collateral Obligation (other than Defaulted Obligations), the related
commitment fee rate then in effect as of such date and (ii) the undrawn
commitments of each such Delayed Drawdown Collateral Obligation and Revolving
Collateral Obligation as of such date.

 

“Alternative Method”: The meaning specified in Section 7.17(l).

 

“Alternative Rate”: The meaning specified in the definition of “LIBOR”.

 

“Applicable Law”: The meaning specified in Section 6.3(aa).

 

“ARRC”: The Alternative Reference Rates Committee.

 

“Asset-backed Commercial Paper”: Commercial paper or other short-term
obligations of a program that primarily issues externally rated commercial paper
backed by assets or exposures held in a bankruptcy-remote, special purpose
entity.

 

“Assets”: The meaning assigned in the Granting Clause hereof.

 

“Assigned Moody’s Rating”: The meaning specified in Schedule 3 hereto.

 

“Assumed Reinvestment Rate”: LIBOR (as determined on the most recent Interest
Determination Date relating to an Interest Accrual Period beginning on a Payment
Date or the Closing Date) minus 0.25% per annum; provided that the Assumed
Reinvestment Rate shall not be less than 0.00%.

 

“Authenticating Agent”: With respect to the Notes or a Class of the Notes, the
Person designated by the Trustee to authenticate such Notes on behalf of the
Trustee pursuant to Section 6.14 hereof.

 

“Average Life”: The meaning specified in the definition of “Weighted Average
Life”.

 

“Balance”: On any date, with respect to Cash or Eligible Investments in any
account, the aggregate of the (i) current balance of Cash, demand deposits, time
deposits, certificates of deposit and federal funds; (ii) principal amount of
interest-bearing corporate and government securities, money market accounts and
repurchase obligations; and (iii) purchase price (but not greater than the face
amount) of non-interest-bearing government and corporate securities and
commercial paper.

 



-8-



 

“Bank”: Deutsche Bank Trust Company Americas, in its individual capacity and not
as Trustee, Collateral Agent or Loan Agent or any successor thereto.

 

“Bank Officer”: When used with respect to the Trustee, the Collateral Agent, the
Loan Agent or the Collateral Administrator, any officer within the Corporate
Trust Office (or any successor group of the Bank) including any vice president,
assistant vice president or officer of the Trustee, the Collateral Agent or the
Loan Agent, as applicable, customarily performing functions similar to those
performed by the Persons who at the time shall be such officers, respectively,
or to whom any corporate trust matter is referred at the Corporate Trust Office
because of such Person’s knowledge of and familiarity with the particular
subject and, in each case, having direct responsibility for the administration
of this transaction.

 

“Bankruptcy Code”: The federal Bankruptcy Code, Title 11 of the United States
Code, as amended from time to time.

 

“Bankruptcy Law”: The Bankruptcy Code, as amended from time to time, and any
bankruptcy, insolvency, winding up, reorganization or similar law enacted under
the laws of any other applicable jurisdiction.

 

“BDC”: Golub Capital BDC, Inc., a Delaware corporation.

 

“Beneficial Ownership Certificate”: The meaning specified in Section 14.2(e).

 

“Benefit Plan Investor”: An employee benefit plan (as defined in Section 3(3) of
ERISA) that is subject to the fiduciary responsibility provisions of Title I of
ERISA, a plan to which Section 4975 of the Code applies or an entity whose
underlying assets include “plan assets” by reason of such an employee benefit
plan’s or a plan’s investment in such entity.

 

“Base Rate Modifier”: A modifier determined by the Collateral Manager applied to
a reference rate to the extent necessary to cause such rate to be comparable to
three-month Libor, which may include an addition to or subtraction from such
unadjusted rate.

 

“Benchmark Replacement Date”: The earlier to occur of the following events with
respect to LIBOR, as determined by the Collateral Manager: (i) in the case of
clause (a) or (b) of the definition of “Benchmark Transition Event,” the later
of (x) the date of the public statement or publication of information referenced
therein and (y) the date on which the administrator of LIBOR permanently or
indefinitely ceases to provide LIBOR; (ii) in the case of clause (c) of the
definition of “Benchmark Transition Event,” the date of the public statement or
publication of information referenced therein; or (iii) in the case of clause
(d) or (e) of the definition of “Benchmark Transition Event,” the date on which
the Collateral Manager has notified the Collateral Agent and the Calculation
Agent that a “Benchmark Replacement Date” has occurred.

 

“Benchmark Transition Event”: The occurrence of one or more of the following
events with respect to LIBOR, as determined by the Collateral Manager:
(a) public statement or publication of information by or on behalf of the
administrator of LIBOR announcing that such administrator has ceased or will
cease to provide LIBOR, permanently or indefinitely, provided that, at the time
of such statement or publication, there is no successor administrator that will
continue to provide LIBOR; (b) a public statement or publication of information
by the regulatory supervisor for the administrator of LIBOR, the Relevant
Governmental Body, an insolvency official with jurisdiction over the
administrator for LIBOR, a resolution authority with jurisdiction over the
administrator for LIBOR or a court or an entity with similar insolvency or
resolution authority over the administrator for LIBOR, which states that the
administrator of LIBOR has ceased or will cease to provide LIBOR permanently or
indefinitely, provided that, at the time of such statement or publication, there
is no successor administrator that will continue to provide LIBOR; (c) a public
statement or publication of information by the regulatory supervisor for the
administrator of LIBOR announcing that LIBOR is no longer representative;
(d) (x) the aggregate principal balance of Floating Rate Obligations included in
the Assets (on a trade date basis) that are utilizing a benchmark rate that is
not LIBOR or has had a benchmark transition event (however denominated) occur
divided by (y) the aggregate principal balance of all Floating Rate Collateral
Obligations included in the Assets (on a trade date basis) is greater than 50%;
or (e) the Collateral Manager reasonably determines that LIBOR is likely to
cease to exist or be reported on the Reuters Screen.  If one year has passed
since the occurrence of a Benchmark Transition Event and its related Benchmark
Replacement Date and the Collateral Manager has not determined an Alternative
Rate in accordance with the definition of “LIBOR”, then the Alternative Rate
with respect to the Secured Notes shall be the rate (including any applicable
spread adjustments thereto) that is consistent with the reference rate most
commonly being used in the quarterly pay Floating Rate Obligations included in
the Assets; provided that the Collateral Manager may following the
implementation of such rate select a different Alternative Rate in accordance
with the definition of “LIBOR”.

 



-9-



 

“Bond”: A debt security that is issued by a corporation, limited liability
company, partnership or trust. For purposes of the definition of “Collateral
Obligation”, no debt security shall be considered a Bond on or after the
Permitted Securities Date.

 

“Bridge Loan”: Any loan or other obligation that (x) is incurred in connection
with a merger, acquisition, consolidation, or sale of all or substantially all
of the assets of a Person or similar transaction and (y) by its terms, is
required to be repaid within one year of the incurrence thereof with proceeds
from additional borrowings or other refinancings (it being understood that any
such loan or debt security that has a nominal maturity date of one year or less
from the incurrence thereof but has a term-out or other provision whereby
(automatically or at the sole option of the obligor thereof) the maturity of the
indebtedness thereunder may be extended to a later date is not a Bridge Loan).

 

“Broadly Syndicated Loan”: A Loan (a) that is part of a credit facility with a
Facility Size on the date of origination thereof at least equal to
U.S.$250,000,000 and (b) as to which, on the date of origination thereof,
(i) Moody’s has either (x) assigned a corporate family rating on an Obligor
thereon or (y) assigned to such credit facility a monitored publicly available
rating or (ii) S&P has either (x) assigned an issuer credit rating to the issuer
thereof or (y) assigned to such credit facility a monitored publicly available
rating.

 

“Business Day”: Any day other than (i) a Saturday or a Sunday or (ii) a day on
which commercial banks are authorized or required by applicable law, regulation
or executive order to close in New York, New York or in the city in which the
Corporate Trust Office of the Trustee is located or, for any final payment of
principal, in the relevant place of presentation.

 



-10-



 

“Calculation Agent”: The meaning specified in Section 7.16(a).

 

“Cash”: Such funds denominated in currency of the United States of America as at
the time shall be legal tender for payment of all public and private debts,
including funds standing to the credit of an Account.

 

“CCC Collateral Obligation”: A Collateral Obligation (other than a Defaulted
Obligation or a Deferring Obligation) with an S&P Rating of “CCC+” or lower.

 

“CCC Excess”: An amount equal to the excess of the Principal Balance of all CCC
Collateral Obligations over an amount equal to 25.0% of the Collateral Principal
Amount as of such date of determination; provided that, in determining which of
the CCC Collateral Obligations shall be included in the CCC Excess, the CCC
Collateral Obligations with the lowest Market Value (expressed as a percentage
of the outstanding principal balance of such Collateral Obligations as of such
date of determination) shall be deemed to constitute such CCC Excess.

 

“Certificate of Authentication”: The meaning specified in Section 2.1.

 

“Certificated Note”: The meaning specified in Section 2.2(b)(iv).

 

“Certificated Secured Note”: The meaning specified in Section 2.2(b)(iii).

 

“Certificated Security”: The meaning specified in Section 8-102(a)(4) of the
UCC.

 

“Certificated Subordinated Note”: The meaning specified in Section 2.2(b)(iv).

 

“CFR”: The meaning specified in Schedule 3 hereto.

 

“Class”: In the case of the (x) Secured Debt, all of the Secured Debt having the
same Interest Rate, Stated Maturity and class designation and (y) Subordinated
Notes, all of the Subordinated Notes. With respect to any exercise of voting
rights, any Pari Passu Classes of Notes that are entitled to vote on a matter
will vote together as a single Class, except that each Pari Passu Class (A) will
be treated as a separate Class for purposes of a Refinancing or a Re-Pricing and
(B) will be treated as a separate Class, and will vote separately, in connection
with any proposed supplemental indenture that affects any Pari Passu Class in a
materially different manner.

 

“Class A-1 Debt”: Collectively, the Class A-1-L Loans and the Class A-1 Notes.

 

“Class A-1 Notes”: The Class A-1 Senior Secured Floating Rate Notes issued
pursuant to this Indenture and having the characteristics specified in
Section 2.3.

 

“Class A-1-L Lender”: Each lender party to the Credit Agreement

 

“Class A-1-L Loan Account”: The meaning specified in the Credit Agreement.

 

“Class A-1-L Loans”: The Class A-1-L Senior Secured Floating Rate Loans incurred
pursuant to the Credit Agreement.

 



-11-



 

“Class A-2 Notes”: The Class A-2 Senior Secured Floating Rate Notes issued
pursuant to this Indenture and having the characteristics specified in
Section 2.3.

 

“Class A/B Coverage Tests”: The Overcollateralization Ratio Test and the
Interest Coverage Test, each as applied with respect to the Class A-1 Debt, the
Class A-2 Notes and the Class B Notes.

 

“Class B Notes”: The Class B Senior Secured Floating Rate Notes issued pursuant
to this Indenture and having the characteristics specified in Section 2.3.

 

“Class Break-even Default Rate”: With respect to the Class A-2 Notes (or, if the
Class A-2 Notes are no longer Outstanding, the most senior Class of Secured Debt
Outstanding):

 

(i)during any S&P CDO Formula Election Period, the rate equal to (a) C0 plus
(b) the product of (x) C1 and (y) the Weighted Average Floating Spread plus
(c) the product of (x) C2 and (y) the Weighted Average S&P Recovery Rate, where
C0, C1 and C2 shall be provided to the Collateral Manager by S&P upon request.
C0, C1 and C2 shall not change unless S&P provides an updated S&P CDO Monitor
input file at the request of the Collateral Manager following the Closing Date;
or

 

(ii)during any S&P CDO Monitor Election Period, the maximum percentage of
defaults, at any time, that the Current Portfolio or the Proposed Portfolio, as
applicable, can sustain, determined through application of the S&P CDO Monitor,
which, after giving effect to S&P’s assumptions on recoveries, defaults and
timing and to the Priority of Payments, will result in sufficient funds
remaining for the payment of such Class or Classes of Notes in full. After any
S&P CDO Monitor Election Date, S&P will provide the Collateral Manager with the
Class Break-even Default Rates for each S&P CDO Monitor input file based upon
the Weighted Average Floating Spread and the Weighted Average S&P Recovery Rate
to be associated with such S&P CDO Monitor input file as selected by the
Collateral Manager from Section 2 of Schedule 4 or any other Weighted Average
Floating Spread and Weighted Average S&P Recovery Rate selected by the
Collateral Manager from time to time.

 

“Class C Coverage Tests”: The Overcollateralization Ratio Test and the Interest
Coverage Test, each as applied with respect to the Class C Notes.

 

“Class C Notes”: The Class C Secured Deferrable Floating Rate Notes issued
pursuant to this Indenture and having the characteristics specified in
Section 2.3.

 

“Class C Par Subordination Condition”: A condition that will be satisfied if the
Funded Amount does not exceed an amount equal to (i) (A) (x) 1 minus (y) the Par
Subordination Requirement multiplied by (B) the Adjusted Collateral Principal
Amount minus (ii) the Aggregate Outstanding Amount of the Class A-1-L Loans, the
Class A-1 Notes, the Class A-2 Notes and the Class B Notes.

 

“Class C Required Overcollateralization Ratio”: The percentage specified in the
row entitled “Class C Required Overcollateralization Ratio” in the table below
that corresponds to the Adjusted Collateral Principal Amount specified in the
row entitled “Adjusted Collateral Principal Amount” in the table below that is
equal to the actual Adjusted Collateral Principal Amount calculated immediately
following the Unfunded Class Funding.

 



-12-



 

Adjusted Collateral Principal Amount  greater than or
equal to
$300,000,000   greater than or
equal to
$298,053,000
but less than
$300,000,000   greater than or
equal to
$296,163,000
but less than
$298,053,000   greater than or
equal to
$294,273,000
but less than
$296,163,000   greater than or
equal to
$292,383,000
but less than
$294,273,000  Class C Required Overcollateralization Ratio   126.6%   127.6% 
 128.6%   129.6%   130.6%

 

“Class Default Differential”: With respect to the Class A-2 Notes (or, if the
Class A-2 Notes are no longer Outstanding, the most senior Class of Secured Debt
Outstanding), the rate calculated by subtracting the Class Scenario Default Rate
at such time for such Class of Notes from (x) during any S&P CDO Formula
Election Period, the Adjusted Class Break-even Default Rate or (y) during any
S&P CDO Monitor Election Period, the Class Break-even Default Rate, in each
case, for such Class of Notes at such time.

 

“Class Scenario Default Rate”: With respect to the Class A-2 Notes (or, if the
Class A-2 Notes are no longer Outstanding, the most senior Class of Secured Debt
Outstanding then rated by S&P):

 

(i)during any S&P CDO Formula Election Period, the rate at such time equal to
(a) 0.247621 plus (b) the quotient of (x) the S&P Weighted Average Rating Factor
divided by (y) 9162.65 minus (c) the quotient of (x) the Default Rate Dispersion
divided by (y) 16757.2 minus (d) the quotient of (x) the Obligor Diversity
Measure divided by (y) 7677.8 minus (e) the quotient of (x) the Industry
Diversity Measure divided by (y) 2177.56 minus (f) the quotient of (x) the
Regional Diversity Measure divided by (y) 34.0948 plus (g) the quotient of
(x) the S&P Weighted Average Life divided by (y) 27.3896; or

 

(ii)during any S&P CDO Monitor Election Period, an estimate of the cumulative
default rate for the Current Portfolio or the Proposed Portfolio, as applicable,
consistent with S&P’s Initial Rating of such Class of Debt, determined by the
Collateral Manager (which determination shall be made solely by application of
the S&P CDO Monitor at such time).

 

“Clean-Up Call Purchase Price”: The meaning specified in Section 9.9(b).

 

“Clean-Up Call Redemption”: The meaning specified in Section 9.9(a).

 

“Clearing Agency”: An organization registered as a “clearing agency” pursuant to
Section 17A of the Exchange Act.

 

“Clearing Corporation”: (i) Clearstream, (ii) DTC, (iii) Euroclear and (iv) any
entity included within the meaning of “clearing corporation” under
Section 8-102(a)(5) of the UCC.

 



-13-



 

 

“Clearing Corporation Security”: Securities which are in the custody of or
maintained on the books of a Clearing Corporation or a nominee subject to the
control of a Clearing Corporation and, if they are Certificated Securities in
registered form, properly endorsed to or registered in the name of the Clearing
Corporation or such nominee.

 

“Clearstream”: Clearstream Banking, société anonyme, a corporation organized
under the laws of the Duchy of Luxembourg (formerly known as Cedelbank, société
anonyme).

 

“Closing Date”: August 26, 2020.

 

“Closing Date Master Loan Sale Agreement”: An agreement, dated as of the Closing
Date, among the BDC, as seller, the Collateral Manager, as closing date seller,
the Issuer, as buyer, and GCIC Funding LLC, as warehouse borrower.

 

“Closing Date Participation Condition”: A condition satisfied as of any date of
determination if all Closing Date Participation Interests have been elevated to
assignments on or prior to such date.

 

“Closing Date Participation Interests”: Participation arrangements entered into
by the Issuer with the BDC and/or one or more of its subsidiaries to provide for
participation interests in certain Collateral Obligations (whose title is held
by the BDC or a subsidiary thereof) prior to being elevated to a full
assignment.

 

“Code”: The United States Internal Revenue Code of 1986, as amended.

 

“Collateral Administration Agreement”: An agreement dated as of the Closing Date
among the Issuer, the Collateral Manager and the Collateral Administrator, as
amended from time to time in accordance with the terms thereof.

 

“Collateral Administrator”: Deutsche Bank Trust Company Americas, in its
capacity as collateral administrator under the Collateral Administration
Agreement, and any successor thereto.

 

“Collateral Agent”: The meaning set forth in the first sentence of this
Indenture and any successor thereto.

 

“Collateral Interest Amount”: As of any date of determination, without
duplication, the aggregate amount of Interest Proceeds that has been received or
that is expected to be received (other than Interest Proceeds (i) expected to be
received from Defaulted Obligations and Deferring Obligations, but including
Interest Proceeds actually received from Defaulted Obligations and Deferring
Obligations or (ii) designated as such pursuant to clauses (ix) or (x) of the
definition of “Interest Proceeds”), in each case during the Collection Period in
which such date of determination occurs (or after such Collection Period but on
or prior to the related Payment Date if such Interest Proceeds would be treated
as Interest Proceeds with respect to such Collection Period).

 

“Collateral Management Agreement”: The agreement dated as of the Closing Date,
between the Issuer and the Collateral Manager relating to the management of the
Collateral Obligations and the other Assets by the Collateral Manager on behalf
of the Issuer, as amended from time to time in accordance with the terms
thereof.

 



-14-

 

 

“Collateral Management Fee”: The fee payable to the Collateral Manager in
arrears on each Payment Date (prorated for the related Interest Accrual Period)
pursuant to Section 8(a) of the Collateral Management Agreement and Section 11.1
of this Indenture, in an amount equal to 0.35% per annum (calculated on the
basis of the actual number of days in the applicable Collection Period divided
by 360) of the Fee Basis Amount at the beginning of the Collection Period
relating to such Payment Date.

 

“Collateral Management Fee Shortfall Amount”: To the extent the Collateral
Management Fee is not paid on a Payment Date due to insufficient Interest
Proceeds or Principal Proceeds (and such fee was not voluntarily deferred or
waived by the Collateral Manager), the Collateral Management Fee due on such
Payment Date (or the unpaid portion thereof, as applicable). Such amount is
automatically deferred for payment on the succeeding Payment Date, with interest
at the rate specified in the Collateral Management Agreement, as certified to
the Trustee by the Collateral Manager (with a copy to the Collateral
Administrator), in accordance with the Priority of Payments.

 

“Collateral Manager”: GC Advisors LLC, a Delaware limited liability company,
until a successor Person shall have become the Collateral Manager pursuant to
the provisions of the Collateral Management Agreement, and thereafter
“Collateral Manager” shall mean such successor Person.

 

“Collateral Manager Debt”: Any Debt owned by the Collateral Manager, an
Affiliate thereof, or any account, fund, client or portfolio established and
controlled by the Collateral Manager or an Affiliate thereof or for which the
Collateral Manager or an Affiliate thereof acts as the investment adviser or
with respect to which the Collateral Manager or an Affiliate thereof exercises
discretionary control.

 

“Collateral Manager Standard”: The standard of care applicable to the Collateral
Manager set forth in the Collateral Management Agreement.

 

“Collateral Obligation”: A Senior Secured Loan (including, but not limited to,
interests in Broadly Syndicated Loans and Middle Market Loans acquired by way of
a purchase or assignment), or a Participation Interest therein, or a Second Lien
Loan, or a Participation Interest therein, or a Permitted Non-Loan Asset, that
as of the date of purchase by the Issuer:

 

(i)            is not a letter of credit or, prior to the Permitted Securities
Date, a Bond;

 

(ii)           is not (A) an Equity Security or (B) by its terms convertible
into or exchangeable for an Equity Security;

 

(iii)          is not a Synthetic Security;

 

(iv)          is U.S. Dollar denominated and is neither convertible by the
issuer thereof into, nor payable in, any other currency;

 

(v)           is not (A) a Defaulted Obligation or (B) a Credit Risk Obligation;

 

(vi)          is not a lease (including a finance lease);

 



-15-

 

 

(vii)         provides for a fixed amount of principal payable in Cash on
scheduled payment dates and/or at maturity and does not by its terms provide for
earlier amortization or prepayment at a price of less than par;

 

(viii)        does not constitute Margin Stock;

 

(ix)           has payments that do not and will not subject the Issuer to
withholding tax or other similar tax (except for withholding or other similar
taxes on commitment fees or similar fees or fees that by their nature are
commitment fees or similar fees) unless the related obligor is required to make
“gross-up” payments that ensure that the net amount actually received by the
Issuer (after payment of all such taxes) will equal the full amount that the
Issuer would have received had no such taxes been imposed;

 

(x)            has an S&P Rating;

 

(xi)           is not a debt obligation whose repayment is subject to
substantial non-credit related risk as determined by the Collateral Manager;

 

(xii)          except for Delayed Drawdown Collateral Obligations and Revolving
Collateral Obligations, is not an obligation pursuant to which any future
advances or payments to the borrower or the Obligor thereof may be required to
be made by the Issuer; provided that the Issuer may be required, as a lender
under the Underlying Instruments, to make customary protective advances or
provide customary indemnities to the agent of the Collateral Obligation (for
which the Issuer may receive a Participation Interest or other right of
repayment);

 

(xiii)         does not have an “f”, “p”, “pi”, “sf” or “t” subscript assigned
by S&P or an “sf” subscript assigned by Moody’s;

 

(xiv)         is not a repurchase obligation, an Unsecured Loan, a Bridge Loan,
a Commercial Real Estate Loan, a Structured Finance Obligation or a Step-Down
Obligation;

 

(xv)          will not require the Issuer or the pool of Assets to be registered
as an investment company under the 1940 Act;

 

(xvi)         is not the subject of an Offer of exchange, or tender by its
issuer, for cash, securities or any other type of consideration other than a
Permitted Offer;

 

(xvii)        has an S&P Rating of at least “CCC-”;

 

(xviii)       either (A) does not mature after the earliest Stated Maturity of
the Secured Debt or (B) is a Permitted Maturity Obligation;

 

(xix)          other than in the case of a Fixed Rate Obligation, accrues
interest at a floating rate determined by reference to (a) the Dollar prime
rate, federal funds rate or LIBOR or (b) a similar interbank offered rate,
commercial deposit rate or any other index;

 



-16-

 

 

(xx)           is Registered;

 

(xxi)          does not pay interest less frequently than annually;

 

(xxii)         is not an interest in a grantor trust;

 

(xxiii)        is issued by a Non-Emerging Market Obligor;

 

(xxiv)        if it is a Participation Interest, the Third Party Credit Exposure
Limits are satisfied with respect to the acquisition thereof;

 

(xxv)         is not an obligation of a Portfolio Company;

 

(xxvi)        is not a commodity forward contract; and

 

(xxvii)       does not include or support a letter of credit;

 

provided that, notwithstanding anything contained herein to the contrary, any
Permitted Collateral Obligation received in exchange for a Collateral Obligation
pursuant to the terms of this Indenture shall be deemed a “Collateral
Obligation”; provided further that, if any such obligation is a security, the
Issuer may acquire such obligation only if it would be considered “received in
lieu of debts previously contracted with respect to the Collateral Obligation”
under the Volcker Rule.

 

“Collateral Principal Amount”: As of any date of determination, the sum of
(a) the aggregate outstanding principal balance of the Collateral Obligations
(other than Defaulted Obligations, except as otherwise expressly set forth
herein) and (b) without duplication, the amounts on deposit in any Account
(including Eligible Investments therein but excluding the Revolver Funding
Account) representing Principal Proceeds.

 

“Collateral Quality Tests”: A test satisfied on any date of determination on or
after the Effective Date if, in the aggregate, the Collateral Obligations owned
(or in relation to a proposed purchase of a Collateral Obligation on or after
the Effective Date, proposed to be owned) by the Issuer satisfy each of the
tests set forth below (or, if a test is not satisfied as of such date, the
degree of compliance with such test is maintained or improved after giving
effect to the investment), calculated in each case as required by Section 1.3
herein:

 

(i)            the Minimum Floating Spread Test;

 

(ii)           the Minimum Weighted Average Coupon Test;

 

(iii)          the S&P CDO Monitor Test;

 

(iv)          at any time during the S&P CDO Monitor Election Period, the
Minimum Weighted Average S&P Recovery Rate Test; and

 

(v)           the Weighted Average Life Test.

 

“Collection Account”: The trust account established pursuant to Section 10.2
which consists of the Principal Collection Subaccount and the Interest
Collection Subaccount.

 



-17-

 

 

“Collection Period”: (i) With respect to the first Payment Date, the period
commencing on the Closing Date and ending at the close of business on the tenth
Business Day prior to the first Payment Date; and (ii) with respect to any other
Payment Date, the period commencing on the day immediately following the prior
Collection Period and ending (a) in the case of the final Collection Period
preceding the latest Stated Maturity of any Class of Debt, on the day of such
Stated Maturity, (b) in the case of the final Collection Period preceding an
Optional Redemption, Tax Redemption or Clean-Up Call Redemption in whole of the
Debt, on the Redemption Date and (c) in any other case, at the close of business
on the tenth Business Day prior to the Payment Date; provided that, with respect
to any Payment Date after the date on which no Secured Debt is deemed or
considered Outstanding, “Collection Period” shall mean the period commencing on
the third Business Day prior to the preceding Payment Date (or in the case of
the first Payment Date following the date in which the Secured Debt is no longer
Outstanding, commencing on the day immediately following the prior Collection
Period) and ending on (but excluding) the third Business Day prior to such
Payment Date.

 

“Commercial Real Estate Loan”: Any Loan for which the underlying collateral
consists primarily of real property owned by the obligor and is evidenced by a
note or other evidence of indebtedness.

 

“Commodity Exchange Act”: The United States Commodity Exchange Act of 1936, as
amended.

 

“common equity”: Any security that by its terms does not provide for periodic
payments of interest at a stated coupon rate and repayment of principal at a
stated maturity.

 

“Concentration Limitations”: Limitations satisfied on any date of determination
on or after the Effective Date and during the Reinvestment Period if, in the
aggregate, the Collateral Obligations owned (or in relation to a proposed
purchase of a Collateral Obligation, proposed to be owned) by the Issuer comply
with all of the requirements set forth below (or in relation to a proposed
purchase on or after the Effective Date, if not in compliance, the relevant
requirements must be maintained or improved after giving effect to such
purchase), calculated in each case as required by Section 1.3 herein:

 

(i)            not less than 92.5% of the Collateral Principal Amount may
consist of Senior Secured Loans, Cash and Eligible Investments;

 

(ii)           not more than 5.0% of the Collateral Principal Amount may consist
of Second Lien Loans;

 

(iii)          not more than 2.5% of the Collateral Principal Amount may consist
of obligations issued by a single Obligor and its Affiliates, except that,
Collateral Obligations issued by up to eight Obligors and their respective
Affiliates may each constitute up to 3.0% of the Collateral Principal Amount;

 

(iv)          not more than 1.5% of the Collateral Principal Amount may consist
of Second Lien Loans issued by a single Obligor and its Affiliates;

 



-18-

 

 

(v)           not more than 25.0% of the Collateral Principal Amount may consist
of CCC Collateral Obligations;

 

(vi)          not more than 7.5% of the Collateral Principal Amount may consist
of Fixed Rate Obligations;

 

(vii)         not more than 5.0% of the Collateral Principal Amount may consist
of Current Pay Obligations;

 

(viii)        not more than 5.0% of the Collateral Principal Amount may consist
of DIP Collateral Obligations;

 

(ix)           not more than 15.0% of the Collateral Principal Amount may
consist, in the aggregate, of unfunded commitments under Delayed Drawdown
Collateral Obligations and unfunded and funded commitments under Revolving
Collateral Obligations;

 

(x)            (a) not more than 5.0% of the Collateral Principal Amount may
consist of Participation Interests and (b) the Third Party Credit Exposure
Limits may not be exceeded with respect to any such Participation Interest;

 

(xi)           not more than 10.0% of the Collateral Principal Amount may have
an S&P Rating derived from a Moody’s Rating as set forth in clause (iii)(a) of
the definition of the term “S&P Rating”;

 

(xii)          (a) all of the Collateral Obligations must be issued by
Non-Emerging Market Obligors; and (b) no more than the percentage listed below
of the Collateral Principal Amount may be issued by Obligors Domiciled in the
country or countries set forth opposite such percentage:

 

% Limit  Country or Countries 20.0%  All countries (in the aggregate) other than
the United States;      15.0%  Canada;      5.0%  all countries (in the
aggregate) other than the United States, Canada and the United Kingdom;     
2.5%  any individual Group I Country;      2.0%  all Group II Countries in the
aggregate;      2.0%  any individual Group II Country;      1.5%  all Group III
Countries in the aggregate, except that up to 5.0% of the Collateral Principal
Amount, collectively with all Collateral Obligations issued by Obligors
Domiciled in Group III Countries, may be issued by Obligors Domiciled in
Luxembourg;      0.0%  Greece, Italy, Portugal and Spain in the aggregate; and
     1.0%  any individual country other than the United States, the United
Kingdom, Canada, the Netherlands, any Group I Country, any Group II Country or
any Group III Country;

 



-19-

 

 

(xiii)        not more than 12.0% of the Collateral Principal Amount may consist
of Collateral Obligations that are issued by Obligors that belong to any single
S&P Industry Classification, except that (x) the largest S&P Industry
Classification may represent up to 20.0% of the Collateral Principal Amount;
(y) the second-largest S&P Industry Classification may represent up to 17.0% of
the Collateral Principal Amount and (z) the third-largest S&P Industry
Classification may represent up to 15.0% of the Collateral Principal Amount;

 

(xiv)        not more than 5.0% of the Collateral Principal Amount may consist
of Collateral Obligations that pay interest less frequently than quarterly;

 

(xv)         not more than 10.0% of the Collateral Principal Amount may consist
of Collateral Obligations that are Discount Obligations;

 

(xvi)        not more than 5.0% of the Collateral Principal Amount may consist
of Collateral Obligations that are Deferrable Obligations;

 

(xvii)       not more than 5.0% of the Collateral Principal Amount may consist
of Collateral Obligations that are Permitted Maturity Obligations;

 

(xviii)      not more than (x) 25.0% of the Collateral Principal Amount may
consist of Cov-Lite Loans and (y) 12.5% of the Collateral Principal Amount may
consist of Cov-Lite Loans with respect to which the related Obligor had an
EBITDA (calculated in accordance with the related Underlying Instruments) of
less than $50,000,000 at the time of acquisition;

 

(xix)         not more than 10.0% of the Collateral Principal Amount may consist
of Collateral Obligations issued by Obligors with a most recently calculated
EBITDA (calculated in accordance with the related Underlying Instruments) of
less than $10,000,000; and

 

(xx)          not more than 7.5% of the Collateral Principal Amount may consist
of Collateral Obligations that are Permitted Non-Loan Assets.

 



-20-

 

 

Notwithstanding the foregoing, the Collateral Manager may on behalf of the
Issuer request an exception (an “Exception”) to the limitations set forth in the
Concentration Limitations (which Exception may be an increase in the percentage
of the Collateral Principal Amount permitted in any of clauses (i) through
(xx) above or the elimination of any of the restrictions set forth in clauses
(i) through (xx) in its entirety) by submitting a written request therefor to
the Controlling Class and the Subordinated Notes. If the Collateral Manager, the
Trustee and the Issuer have received the written consent of a Majority of the
Subordinated Notes and a Majority of the Controlling Class to an Exception, the
Collateral Manager and the Issuer will be permitted to utilize the limitations
contained in such Exception when measuring satisfaction, maintenance or
improvement of the Concentration Limitations with the terms of such Exception
and notice of such Exception will be provided by the Issuer, or the Collateral
Manager on its behalf, to the Rating Agency; provided that prior to the
utilization of the limitations contained in any Exception to clause (vi), (vii),
(xiv) or (xvi) above, the S&P Rating Condition must be satisfied. Notice of such
Exception will be included in the Monthly Report next succeeding the date on
which such Exception becomes effective.



 

“Confidential Information”: The meaning specified in Section 14.15(b).

 

“Confirmation of Registration”: The meaning specified in Section 2.2(b)(vi).

 

“Contribution”: The meaning specified in Section 11.1(e).

 

“Contributor”: The meaning specified in Section 11.1(e).

 

“Controlling Class”: The Class A-1 Debt so long as any Class A-1 Debt is
Outstanding; then the Class A-2 Notes so long as any Class A-2 Notes are
Outstanding; then the Class B Notes so long as any Class B Notes are
Outstanding; then the Class C Notes so long as any Class C Notes are
Outstanding; and then the Subordinated Notes.

 

“Controlling Person”: A Person (other than a Benefit Plan Investor) who has
discretionary authority or control with respect to the assets of an entity or
any Person who provides investment advice for a fee (direct or indirect) with
respect to such assets or an affiliate of any such Person. For this purpose, an
“affiliate” of a Person includes any Person, directly or indirectly, through one
or more intermediaries, controlling, controlled by, or under common control with
the Person. “Control,” with respect to a Person other than an individual, means
the power to exercise a controlling influence over the management or policies of
such Person, and “Controlling” shall have the meaning correlative to the
foregoing.

 

“Conversion Date”: The meaning specified in Section 2.5(r)(i).

 

“Conversion Option”: The option of a Converting Lender to convert all or a
portion of its Class A-1-L Loans into an equivalent principal amount of
Class A-1 Notes pursuant to the Credit Agreement and this Indenture.

 

“Converting Lender”: A Class A-1-L Lender that exercises a Conversion Option.

 



-21-

 

 

“Corporate Trust Office”: The designated corporate trust office of the Trustee,
currently located at (i) for purposes of surrender, transfer or exchange of any
Note, Deutsche Bank Trust Company Americas, c/o DB Services Americas, Inc., 5022
Gate Parkway, Suite 200, Jacksonville, Florida 32256, Attn: Transfer Unit, and
(ii) for all other purposes, Deutsche Bank Trust Company Americas, c/o Deutsch
Bank National Trust Company, 1761 East St. Andrew Place, Santa Ana, California
92705-4934, Attention: Structured Credit Services – GOLUB CAPITAL BDC CLO 4,
telephone number (714) 247-6000, facsimile number (714) 656-2568, or such other
address as the Trustee may designate from time to time by notice to the Holders,
the Collateral Manager and the Issuer, or the principal corporate trust office
of any successor Trustee.

 

“Coverage Tests”: The Overcollateralization Ratio Test and the Interest Coverage
Test, each as applied to each specified Class or Classes of Secured Debt.

 

“Covered Audit Adjustment”: The meaning specified in Section 7.17(l).

 

“Cov-Lite Loan”: A Collateral Obligation, the Underlying Instruments for which
do not (i) contain any financial covenants or (ii) require the borrower
thereunder to comply with any Maintenance Covenant (regardless of whether
compliance with one or more Incurrence Covenants is otherwise required by such
Underlying Instruments); provided that for all purposes other than the
determination of the S&P Recovery Rate for such Collateral Obligation, a
Collateral Obligation described in clause (i) or (ii) above which either
contains a cross-default or cross-acceleration provision to, or is pari passu
with, another loan of the underlying obligor which contains both an Incurrence
Covenant and a Maintenance Covenant will be deemed not to be a Cov-Lite Loan.

 

“Credit Agreement”: The meaning set forth in the Preliminary Statement.

 

“Credit Improved Obligation”: Any Collateral Obligation that in the Collateral
Manager’s commercially reasonable business judgment has significantly improved
in credit quality from the condition of its credit at the time of purchase which
judgment may (but need not) be based on one or more of the following facts:

 

(i)            it has a market price that is greater than the price that is
warranted by its terms and credit characteristics, or improved in credit quality
since its acquisition by the Issuer;

 

(ii)           the issuer of such Collateral Obligation has shown improved
financial results since the published financial reports first produced after it
was purchased by the Issuer;

 

(iii)          the obligor of such Collateral Obligation since the date on which
such Collateral Obligation was purchased by the Issuer has raised significant
equity capital or has raised other capital that has improved the liquidity or
credit standing of such obligor; or

 

(iv)          with respect to which one or more of the following criteria
applies:

 

(A)           such Collateral Obligation has been upgraded or put on a watch
list for possible upgrade by the Rating Agency since the date on which such
Collateral Obligation was acquired by the Issuer;

 



-22-

 

 

(B)            if such Collateral Obligation is a loan, the Sale Proceeds
(excluding Sale Proceeds that constitute Interest Proceeds) of such loan would
be at least 101% of its purchase price;

 

(C)            if such Collateral Obligation is a loan, the price of such loan
has changed during the period from the date on which it was acquired by the
Issuer to the proposed sale date by a percentage either at least 0.25% more
positive, or 0.25% less negative, as the case may be, than the percentage change
in the average price of the applicable Eligible Loan Index over the same period;

 

(D)           if such Collateral Obligation is a loan, the spread over the
applicable reference rate for such Collateral Obligation has been decreased in
accordance with the underlying Collateral Obligation since the date of
acquisition by (1) 0.25% or more (in the case of a loan with a spread (prior to
such decrease) less than or equal to 2.00%), (2) 0.375% or more (in the case of
a loan with a spread (prior to such decrease) greater than 2.00% but less than
or equal to 4.00%) or (3) 0.50% or more (in the case of a loan with a spread
(prior to such decrease) greater than 4.00%) due, in each case, to an
improvement in the related borrower’s financial ratios or financial results;

 

(E)            with respect to fixed rate Collateral Obligations, there has been
a decrease in the difference between its yield compared to the yield on the
relevant United States Treasury security of more than 7.5% since the date of
purchase; or

 

(F)            it has a projected cash flow interest coverage ratio (earnings
before interest and taxes divided by cash interest expense as estimated by the
Collateral Manager) of the underlying borrower or other obligor of such
Collateral Obligation that is expected to be more than 1.15 times the current
year’s projected cash flow interest coverage ratio.

 

“Credit Risk Obligation”: Any Collateral Obligation:

 

(a)           that in the Collateral Manager’s commercially reasonable business
judgment has a significant risk of declining in credit quality or market value
which judgment may (but need not) be based on one or more of the following
facts:

 

(i)           such Collateral Obligation has been downgraded or put on a watch
list for possible downgrade by the Rating Agency since the date on which such
Collateral Obligation was acquired by the Issuer;

 

(ii)          if such Collateral Obligation is a loan, the price of such loan
has changed during the period from the date on which it was acquired by the
Issuer to the proposed sale date by a percentage either at least 0.25% more
negative, or at least 0.25% less positive, as the case may be, than the
percentage change in the average price of an Eligible Loan Index;

 



-23-

 

 

(iii)         if such Collateral Obligation is a loan, the Market Value of such
Collateral Obligation has decreased by at least 1.00% of the price paid by the
Issuer for such Collateral Obligation;

 

(iv)         if such Collateral Obligation is a loan, the spread over the
applicable reference rate for such Collateral Obligation has been increased in
accordance with the underlying Collateral Obligation since the date of
acquisition by (1) 0.25% or more (in the case of a loan with a spread (prior to
such increase) less than or equal to 2.00%), (2) 0.375% or more (in the case of
a loan with a spread (prior to such increase) greater than 2.00% but less than
or equal to 4.00%) or (3) 0.50% or more (in the case of a loan with a spread
(prior to such increase) greater than 4.00%) due, in each case, to a
deterioration in the related borrower’s financial ratios or financial results;

 

(v)          such Collateral Obligation has a projected cash flow interest
coverage ratio (earnings before interest and taxes divided by cash interest
expense as estimated by the Collateral Manager) of the underlying borrower or
other obligor of such Collateral Obligation of less than 1.00 or that is
expected to be less than 0.85 times the current year’s projected cash flow
interest coverage ratio;

 

(vi)         with respect to a fixed rate Collateral Obligation, there has been
an increase since the date of purchase of more than 7.5% in the difference
between the yield on such Collateral Obligation and the yield on the relevant
United States Treasury security;

 

(vii)        the expected recovery rate of such Collateral Obligation has
decreased since the date on which such Collateral Obligation was acquired by the
Issuer; or

 

(b)           with respect to which a Majority of the Controlling Class consents
to treat such Collateral Obligation as a Credit Risk Obligation.

 

“Cumulative Deferred Management Fee”: All or a portion of the previously
deferred Collateral Management Fees or Collateral Management Fee Shortfall
Amounts (including accrued interest prior to the Payment Date on which the
payment of such Collateral Management Fee Shortfall Amount was deferred by the
Collateral Manager), which may be declared due and payable by the Collateral
Manager on any Payment Date (with written notice to the Collateral Agent and the
Collateral Administrator).

 

“Current Deferred Management Fee”: With respect to a Payment Date, all or a
portion of the Collateral Management Fees or Collateral Management Fee Shortfall
Amounts (including accrued interest), due and owing to the Collateral Manager
the payment of which is voluntarily deferred (for payment on a subsequent
Payment Date), without interest, by the Collateral Manager (with written notice
to the Collateral Agent and the Collateral Administrator).

 



-24-

 

 

“Current Pay Obligation”: Any Collateral Obligation (other than a DIP Collateral
Obligation) that would otherwise be treated as a Defaulted Obligation but as to
which no payments are due and payable that are unpaid and with respect to which
the Collateral Manager has certified to the Trustee (with a copy to the
Collateral Administrator) in writing that it believes, in its reasonable
business judgment, that (a) the Obligor or issuer of such Collateral Obligation
is current on all interest payments, principal payments and other amounts due
and payable thereunder and will continue to make scheduled payments of interest
thereon and will pay the principal thereof and all other amounts due and payable
thereunder by maturity or as otherwise contractually due, (b) if the Obligor or
issuer is subject to a bankruptcy proceeding, it has been the subject of an
order of a bankruptcy court that permits it to make the scheduled payments on
such Collateral Obligation and all interest payments, principal payments and
other amounts due and payable thereunder have been paid in Cash when due and
(c) either (i) the Collateral Obligation has a Market Value of at least 80% of
its par value (Market Value being determined, solely for the purposes of this
clause (c)(i), without taking into consideration clause (iii) of the definition
of the term “Market Value”) or (ii) the Obligor of such Collateral Obligation
has made an S&P Distressed Exchange Offer and the Collateral Obligation is
already held by the Issuer and is subject to the S&P Distressed Exchange Offer
or ranks equal to or higher in priority than the obligation subject to the S&P
Distressed Exchange Offer.

 

“Current Portfolio”: At any time, the portfolio of Collateral Obligations, Cash
and Eligible Investments representing Principal Proceeds (determined in
accordance with Section 1.3 to the extent applicable), then held by the Issuer.

 

“Custodial Account”: The custodial account established pursuant to
Section 10.3(b).

 

“Custodian”: The meaning specified in the first sentence of Section 3.3(a) with
respect to items of collateral referred to therein, and each entity with which
an Account is maintained, as the context may require, each of which shall be a
Securities Intermediary.

 

“Cut-Off Date”: Each date on or after the Closing Date on which a Collateral
Obligation is transferred to the Issuer.

 

“Debt”: Collectively, the Secured Debt and the Subordinated Notes.

 

“Debt Interest Amount”: With respect to any Class of Secured Debt and any
Payment Date, the amount of interest for the related Interest Accrual Period
payable in respect of each U.S.$100,000 of outstanding principal amount of such
Class of Secured Debt.

 

“Debt Payment Sequence”: The application, in accordance with the Priority of
Payments, of Interest Proceeds or Principal Proceeds, as applicable, in the
following order:

 

(i)            to the payment of principal of the Class A-1-L Loans and the
Class A-1 Notes, allocated pro rata in proportion to their respective Aggregate
Outstanding Amounts, until the Class A-1 Debt has been paid in full;

 

(ii)           to the payment of principal of the Class A-2 Notes, until the
Class A-2 Notes have been paid in full;

 

(iii)          to the payment of principal of the Class B Notes, until the
Class B Notes have been paid in full;

 



-25-

 

 

(iv)          to the payment of (1) first, any accrued and unpaid interest
(excluding Deferred Interest but including interest on Deferred Interest) on the
Class C Notes and (2) second, to the payment of any Deferred Interest on the
Class C Notes, in each case, until such amounts have been paid in full; and

 

(v)           to the payment of principal on the Class C Notes, until the
Class C Notes have been paid in full.

 

“Default”: Any Event of Default or any occurrence that is, or with notice or the
lapse of time or both would become, an Event of Default.

 

“Default Rate Dispersion”: As of any date of determination, the number obtained
by (a) summing the products for each Collateral Obligation (other than Defaulted
Obligations) of (i) the absolute value of (x) the S&P Rating Factor of such
Collateral Obligation minus (y) the S&P Weighted Average Rating Factor
multiplied by (ii) the outstanding principal balance at such time of such
Collateral Obligation and (b) dividing such sum by the aggregate outstanding
principal balance on such date of all Collateral Obligations (other than
Defaulted Obligations).

 

“Defaulted Obligation”: Any Collateral Obligation included in the Assets as to
which:

 

(a)           a default as to the payment of principal and/or interest has
occurred and is continuing with respect to such Collateral Obligation (without
regard to any grace period applicable thereto, or waiver thereof, after the
passage of five Business Days or seven calendar days, whichever is greater, but
in no case beyond the passage of any grace period applicable thereto);

 

(b)           a default known to the Collateral Manager as to the payment of
principal and/or interest has occurred and is continuing on another debt
obligation of the same Obligor or issuer which is senior or pari passu in right
of payment to such Collateral Obligation (in the case of a default that in the
Collateral Manager’s judgment, as certified to the Collateral Agent and the
Collateral Administrator in writing, is not due to credit-related causes) after
the passage of five Business Days or seven calendar days, whichever is greater,
but in no case beyond the passage of any grace period applicable thereto;
provided that both the Collateral Obligation and such other debt obligation are
full recourse obligations of the applicable Obligor or issuer or secured by the
same collateral;

 

(c)           the Obligor, issuer or others have instituted proceedings to have
the Obligor or issuer adjudicated as bankrupt or insolvent or placed into
receivership and such proceedings have not been stayed or dismissed or such
Obligor or issuer has filed for protection under Chapter 11 of the Bankruptcy
Code;

 

(d)           such Collateral Obligation has an S&P Rating of “SD” or “CC” or
lower or had such rating before such rating was withdrawn;

 

(e)           such Collateral Obligation is junior or pari passu in right of
payment as to the payment of principal and/or interest to another debt
obligation of the same Obligor that has an S&P Rating of “SD” or “CC” or lower
or had such rating before such rating was withdrawn; provided that both the
Collateral Obligation and such other debt obligation are full recourse
obligations of the applicable Obligor or secured by the same collateral;

 



-26-

 

 

(f)            the Collateral Manager has received notice or a Responsible
Officer thereof has actual knowledge that a default has occurred under the
Underlying Instruments and any applicable grace period has expired and the
holders of such Collateral Obligation have accelerated the repayment of the
Collateral Obligation (but only until such acceleration has been rescinded) in
the manner provided in the Underlying Instruments;

 

(g)           the Collateral Manager has in its reasonable commercial judgment
otherwise declared such debt obligation to be a “Defaulted Obligation” and such
declaration remains in effect;

 

(h)           such Collateral Obligation is a Participation Interest with
respect to which the Selling Institution has defaulted in any respect in the
performance of any of its payment obligations under the Participation Interest;
or

 

(i)            such Collateral Obligation is a Participation Interest in a Loan
that would, if such Loan were a Collateral Obligation, constitute a “Defaulted
Obligation” or with respect to which the Selling Institution has an S&P Rating
of “SD” or “CC” or lower or had such rating before such rating was withdrawn;

 

provided that (x) a Collateral Obligation shall not constitute a Defaulted
Obligation pursuant to clauses (b) through (e) above if such Collateral
Obligation (or, in the case of a Participation Interest, the underlying Loan) is
a Current Pay Obligation (provided that the Aggregate Principal Balance of
Current Pay Obligations exceeding 5% of the Collateral Principal Amount will be
treated as Defaulted Obligations) and (y) a Collateral Obligation shall not
constitute a Defaulted Obligation pursuant to any of clauses (b), (c), (d),
(e) and (i) above if such Collateral Obligation (or, in the case of a
Participation Interest, the underlying Loan) is a DIP Collateral Obligation
(other than a DIP Collateral Obligation that has an S&P Rating of “SD” or “CC”
or lower).

 

Notwithstanding anything in this Indenture to the contrary, the Collateral
Manager shall give the Collateral Agent and the Collateral Administrator prompt
written notice should any Collateral Obligation become a Defaulted Obligation.

 

“Defaulted Obligation Balance”: For any Defaulted Obligation or Deferring
Obligation, the S&P Collateral Value of such Defaulted Obligation or Deferring
Obligation.

 

“Deferrable Obligation”: A Collateral Obligation that by its terms permits the
deferral or capitalization of payment of accrued, unpaid interest; provided
that, for all purposes other than clause (xvi) of the Concentration Limitations,
the foregoing shall include any Permitted Deferrable Obligation.

 

“Deferred Interest”: With respect to the Class C Notes, the meaning specified in
Section 2.7(a).

 



-27-

 

 

“Deferring Obligation”: A Deferrable Obligation that is paying an amount of cash
interest that is less than LIBOR as of such date of determination and that is
currently deferring the payment of the cash interest due thereon and (i) with
respect to Collateral Obligations that have an S&P Rating of at least “BBB-,”
has been so deferring the payment of cash interest due thereon for twelve
consecutive months or has deferred payments of interest in an amount equal to
two periodic payments, and (ii) with respect to Collateral Obligations that have
an S&P Rating of “BB+” or below, has been so deferring the payment of interest
for six consecutive months or deferred payments of interest in an amount equal
to one periodic interest payment, which deferred capitalized interest has not,
as of the date of determination, been paid in Cash.

 

“Delayed Drawdown Collateral Obligation”: A Collateral Obligation that
(a) requires the Issuer to make one or more future advances to the borrower
under the Underlying Instruments relating thereto, (b) specifies a maximum
amount that can be borrowed on one or more fixed borrowing dates, and (c) does
not permit the re-borrowing of any amount previously repaid by the borrower
thereunder; but any such Collateral Obligation will be a Delayed Drawdown
Collateral Obligation only until all commitments by the Issuer to make advances
to the borrower expire or are terminated or are reduced to zero.

 

“Deliver” or “Delivered” or “Delivery”: The taking of the following steps:

 

(i)            in the case of each Certificated Security (other than a Clearing
Corporation Security), Instrument and Participation Interest in which the
underlying loan is represented by an Instrument,

 

(a)causing the delivery of such Certificated Security or Instrument to the
Custodian by registering the same in the name of the Custodian or its affiliated
nominee or by endorsing the same to the Custodian or in blank;

 

(b)causing the Custodian to indicate continuously on its books and records that
such Certificated Security or Instrument is credited to the applicable Account;
and

 

(c)causing the Custodian to maintain continuous possession of such Certificated
Security or Instrument;

 

(ii)           in the case of each Uncertificated Security (other than a
Clearing Corporation Security),

 

(a)causing such Uncertificated Security to be continuously registered on the
books of the issuer thereof to the Custodian; and

 

(b)causing the Custodian to indicate continuously on its books and records that
such Uncertificated Security is credited to the applicable Account;

 

(iii)          in the case of each Clearing Corporation Security,

 

(a)causing the relevant Clearing Corporation to credit such Clearing Corporation
Security to the securities account of the Custodian, and

 



-28-

 



 

(b)causing the Custodian to indicate continuously on its books and records that
such Clearing Corporation Security is credited to the applicable Account;

 

(iv)          in the case of each security issued or guaranteed by the United
States of America or agency or instrumentality thereof and that is maintained in
book-entry records of a Federal Reserve Bank (“FRB”) (each such security, a
“Government Security”),

 

(a)causing the creation of a Security Entitlement to such Government Security by
the credit of such Government Security to the securities account of the
Custodian at such FRB, and

 

(b)causing the Custodian to indicate continuously on its books and records that
such Government Security is credited to the applicable Account;

 

(v)          in the case of each Security Entitlement not governed by clauses
(i) through (iv) above,

 

(a)causing a Securities Intermediary (x) to indicate on its books and records
that the underlying Financial Asset has been credited to the Custodian’s
securities account, (y) to receive a Financial Asset from a Securities
Intermediary or acquire the underlying Financial Asset for a Securities
Intermediary, and in either case, accepting it for credit to the Custodian’s
securities account or (z) to become obligated under other law, regulation or
rule to credit the underlying Financial Asset to a Securities Intermediary’s
securities account,

 

(b)causing such Securities Intermediary to make entries on its books and records
continuously identifying such Security Entitlement as belonging to the Custodian
and continuously indicating on its books and records that such Security
Entitlement is credited to the Custodian’s securities account, and

 

(c)causing the Custodian to indicate continuously on its books and records that
such Security Entitlement (or all rights and property of the Custodian
representing such Security Entitlement) is credited to the applicable Account;

 

(vi)          in the case of Cash or Money,

 

(a)causing the delivery of such Cash or Money to the Collateral Agent for credit
to the applicable Account or to the Custodian,

 

(b)if delivered to the Custodian, causing the Custodian to treat such Cash or
Money as a Financial Asset maintained by such Custodian for credit to the
applicable Account in accordance with the provisions of Article 8 of the UCC or
causing the Custodian to deposit such Cash or Money to a deposit account over
which the Custodian has control (within the meaning of Section 9-104 of the
UCC), and

 



-29-

 

 

(c)causing the Custodian to indicate continuously on its books and records that
such Cash or Money is credited to the applicable Account; and

 

(vii)         in the case of each general intangible (including any
Participation Interest in which neither the Participation Interest nor the
underlying loan is represented by an Instrument),

 

(a)causing the filing of a Financing Statement in the office of the Secretary of
State of the State of Delaware.

 

In addition, the Collateral Manager on behalf of the Issuer will obtain any and
all consents required by the Underlying Instruments relating to any general
intangibles for the transfer of ownership and/or pledge hereunder (except to the
extent that the requirement for such consent is rendered ineffective under
Section 9-406 of the UCC).

 

“Delivery Certificate”: An Officer’s certificate of the Collateral Manager to
the effect that immediately before the Delivery of the Collateral Obligations:

 

(A)         the information with respect to each Collateral Obligation in the
Schedule of Collateral Obligations is true and correct and such schedule is
complete with respect to each such Collateral Obligation;

 

(B)          each Collateral Obligation in the Schedule of Collateral
Obligations satisfies the requirements of the definition of “Collateral
Obligation”; and

 

(C)          the Issuer purchased or entered into each Collateral Obligation in
the Schedule of Collateral Obligations in compliance with Section 12.2.

 

“Designated Maturity”: With respect to the Secured Debt and each Interest
Determination Date, three months; provided that, (i) with respect to the period
(x) from and including the Closing Date to but excluding the First Interest
Determination End Date, the Designated Maturity shall be 2.4 months and (y) from
and including the First Interest Determination End Date to but excluding the
first Payment Date, the Designated Maturity shall be three months and (ii) in
connection with any Refinancing upon a redemption of the Secured Debt in whole,
but not in part, solely with respect to the first Interest Accrual Period
following the related Redemption Date, the Designated Maturity of the
replacement securities issued in connection with such Refinancing will be
determined by the Collateral Manager in connection with such Refinancing;
provided that in connection with the adoption of an Alternative Rate the
Collateral Manager shall specify in writing to the Calculation Agent the timing
and frequency of determining such Alternative Rate, including, without
limitation, determination dates and any lookback and/or suspension period (as
applicable), that the Collateral Manager determines may be appropriate to
reflect the adoption of such Alternative Rate in a manner substantially
consistent with market practice.

 



-30-

 

 

“Designated Principal Proceeds”: The meaning set forth in Section 10.2(h).

 

“Designated Unused Proceeds”: The meaning set forth in Section 10.3(c).

 

“Determination Date”: The last day of each Collection Period and, for the
purposes of determining whether Interest Proceeds and Principal Proceeds can be
transferred to the Payment Account and applied pursuant to the Priority of
Payments in connection with a Redemption Distribution Date, the Business Day
preceding such Redemption Distribution Date.

 

“DIP Collateral Obligation”: A loan made to a debtor-in-possession pursuant to
Section 364 of the Bankruptcy Code having the priority allowed by either
Section 364(c) or 364(d) of the Bankruptcy Code and fully secured by senior
liens.

 

“Discount Obligation”: In the case of any Collateral Obligation forming part of
the Assets that was purchased (as determined without averaging prices of
purchases on different dates) for less than (a) 85% of its outstanding principal
balance, if such Collateral Obligation has an S&P Rating lower than “B-”, or
(b) 80% of its outstanding principal balance, if such Collateral Obligation has
an S&P Rating of “B-” or higher; provided that (x) such Collateral Obligation
shall cease to be a Discount Obligation at such time as the Market Value
(expressed as a percentage of the par amount of such Collateral Obligation)
determined for such Collateral Obligation on each day during any period of 30
consecutive days since the acquisition by the Issuer of such Collateral
Obligation equals or exceeds 90% on each such day; (y) any Collateral Obligation
that would otherwise be considered a Discount Obligation, but that is purchased
in accordance with the Investment Criteria with the proceeds of a sale of a
Collateral Obligation that was not a Discount Obligation at the time of its
purchase will not be considered to be a Discount Obligation, so long as such
purchased Collateral Obligation (A) is purchased or committed to be purchased
within ten Business Days of such sale and (B) is purchased at a purchase price
(expressed as a percentage of the par amount of such Collateral Obligation) not
less than 65% of its outstanding principal balance; and (z) clause (y) above in
this proviso shall not apply to any such Collateral Obligation at any time on or
after the acquisition by the Issuer of such Collateral Obligation if, as
determined at the time of such acquisition, such application would result in
(A) more than 5% of the Collateral Principal Amount consisting of Collateral
Obligations to which such clause (y) has been applied (or more than 2.5% of the
Collateral Principal Amount consisting of Collateral Obligations to which such
clause (y) has been applied if the purchase price of the Collateral Obligation
is less than 75% of the outstanding principal balance thereof) or (B) the
Aggregate Principal Balance of all Collateral Obligations to which such clause
(y) has been applied since the Closing Date being more than 10% of the
Reinvestment Target Par Balance.

 

“Distribution Compliance Period”: The 40-day period prescribed by Regulation S
commencing on the later of (a) the date upon which Notes are first offered to
Persons other than the initial Holders and any other distributor (as such term
is defined in Regulation S) of the Notes and (b) the Closing Date.

 

“Distribution Report”: The meaning specified in Section 10.7(b).

 

“Dollar” or “U.S.$”: A dollar or other equivalent unit in such coin or currency
of the United States of America as at the time shall be legal tender for all
debts, public and private.

 



-31-

 

 

“Domicile” or “Domiciled”: With respect to any Obligor with respect to, or
issuer of, a Collateral Obligation:

 

(a)            its country of organization;

 

(b)            if it is organized in a Tax Jurisdiction, each of such
jurisdiction and the country in which, in the Collateral Manager’s good faith
estimate, a substantial portion of its operations are located or from which a
substantial portion of its revenue is derived, in each case directly or through
subsidiaries (which shall be any jurisdiction and country known at the time of
designation by the Collateral Manager to be the source of the majority of
revenues, if any, of such Obligor or issuer); or

 

(c)            if its payment obligations in respect of such Collateral
Obligation are guaranteed by a person or entity that is organized in the United
States or Canada, then the United States or Canada.

 

“DTC”: The Depository Trust Company, its nominees, and their respective
successors.

 

“Due Date”: Each date on which any payment is due on an Asset in accordance with
its terms.

 

“E.U. Retained Interest”: The net economic interest the E.U. Retention Provider
will retain in the securitization pursuant to the terms of the E.U. Risk
Retention Letter, being in an amount of not less than 5% in the form specified
in paragraph (d) of Article 6(3) of the Securitization Regulation, as such
regulation is in effect as of the Closing Date, by way of holding, subject to
the provisions of the E.U. Risk Retention Letter, a 100% ownership interest in
the Retention Provider, and causing the Retention Provider to hold the minimum
principal amount of Subordinated Notes required by the E.U. Securitization Laws,
as of the Closing Date, being an amount equal to 5% of the nominal value of the
Collateral Obligations (the “Retained Amount”).

 

“E.U. Retention Deficiency”: The failure of the E.U. Retention Provider to hold
the E.U. Retained Interest at the relevant measurement time.

 

“E.U. Retention Provider”: Golub Capital BDC, Inc., in its capacity as the E.U.
Retention Provider indirectly through the Retention Provider holding the E.U.
Retained Interest.

 

“E.U. Risk Retention Letter”: The letter relating to the retention of net
economic interest by the E.U. Retention Provider, and addressed to the Issuer
and the Trustee.

 

“E.U. Securitization Laws”: Regulation (EU) 2017/2402 of December 12, 2017 (the
“Securitization Regulation”), together with any final guidance and technical
standards published in relation thereto and the guidelines published in relation
to the preceding risk retention legislation by the European Supervisory
Authorities which continue to apply to the provisions of the Securitization
Regulation as of the Closing Date.

 

“Effective Date”: The earlier to occur of (i) December 18, 2020 and (ii) the
first date on which the Collateral Manager certifies to the Trustee, the
Collateral Agent and the Collateral Administrator that the Target Initial Par
Condition has been satisfied.

 



-32-

 

 

“Effective Date Certificate”: The meaning specified in Section 7.18(c)(iv).

 

“Effective Date Condition”: The meaning specified in Section 7.18(c).

 

“Effective Date Interest Deposit Restriction”: The meaning specified in
Section 10.3(c).

 

“Effective Date Report”: The meaning specified in Section 7.18(c)(ii).

 

“Eligible Investment Required Ratings”: Such obligation or security has a
short-term credit rating of at least “A-1” from S&P and, in the case of any
obligation or security with a maturity of greater than 60 days, a long-term
credit rating of at least “AA-” by S&P.

 

“Eligible Investments”: Either (a) Cash or (b) any Dollar investment that is a
“cash equivalent” for purposes of the loan securitization exclusion under the
Volcker Rule and at the time it is Delivered (directly or through an
intermediary or bailee), is one or more of the following obligations or
securities:

 

(i)            direct Registered obligations of, and Registered obligations the
timely payment of principal and interest on which is fully and expressly
guaranteed by, the United States of America or any agency or instrumentality of
the United States of America the obligations of which are expressly backed by
the full faith and credit of the United States of America and which obligations
of such agency or instrumentality satisfy the Eligible Investment Required
Ratings;

 

(ii)            demand and time deposits in, certificates of deposit of, bank
deposit products of, trust accounts with, bankers’ acceptances issued by, or
federal funds sold by any depository institution or trust company incorporated
under the laws of the United States of America or any state thereof and subject
to supervision and examination by federal and/or state banking authorities, in
each case payable within 183 days after issuance, so long as the commercial
paper and/or the debt obligations of such depository institution or trust
company at the time of such investment or contractual commitment providing for
such investment have the Eligible Investment Required Ratings;

 

(iii)            commercial paper or other short-term obligations (other than
Asset-backed Commercial Paper and extendible commercial paper) with the Eligible
Investment Required Ratings and that either bear interest or are sold at a
discount from the face amount thereof and have a maturity of not more than 183
days from their date of issuance; and

 

(iv)            registered money market funds that have, at all times, a credit
rating of “AAAm” by S&P;

 

provided that (1) Eligible Investments purchased with funds in the Collection
Account shall be held until maturity except as otherwise specifically provided
herein and shall include only such obligations, other than those referred to in
clause (iv) above, as mature (or are putable at par to the issuer thereof) no
later than the earlier of (a) 60 days from the date of purchase and (b) the
Business Day prior to the next Payment Date unless such Eligible Investments are
issued by the Bank in its capacity as a banking institution, in which event such
Eligible Investments may mature on such Payment Date; and (2) none of the
foregoing obligations shall constitute Eligible Investments if (a) such
obligation has an “f,” “p,” “pi,” “t” or “sf” subscript assigned to the rating
by S&P, (b) all, or substantially all, of the remaining amounts payable
thereunder consist of interest and not principal payments, (c) payments with
respect to such obligations or proceeds of disposition are subject to
withholding taxes by any jurisdiction unless the payor is required to make
“gross-up” payments that cover the full amount of any such withholding tax on an
after-tax basis, (d) such obligation is secured by real property, (e) such
obligation is purchased at a price greater than 100% of the principal or face
amount thereof, (f) such obligation is subject of a tender offer, voluntary
redemption, exchange offer, conversion or other similar action, (g) in the
Collateral Manager’s judgment, such obligation is subject to material non-credit
related risks, (h) such obligation is a Structured Finance Obligation or
(i) such obligation is represented by a certificate of interest in a grantor
trust. Eligible Investments may include, without limitation, those investments
issued by or made with the Bank or for which the Bank or the Collateral Agent or
an Affiliate of the Bank or the Collateral Agent act as offeror, is the obligor
or depository institution, or provides services and receives compensation.

 



-33-

 



 

“Eligible Loan Index”: With respect to each Collateral Obligation that is a
Senior Secured Loan or a Second Lien Loan, one of the following indices as
selected by the Collateral Manager in writing delivered to the Collateral Agent
and to the Collateral Administrator upon acquisition of such Collateral
Obligation: CS Leveraged Loan Index (formerly CSFB Leveraged Loan Index), the
Deutsche Bank Leveraged Loan Index, the Goldman Sachs/Loan Pricing Corporation
Liquid Leveraged Loan Index, the Banc of America Securities Leveraged Loan
Index, the S&P/LSTA Leveraged Loan Indices or any other loan index for which the
S&P Rating Condition has been obtained.

 

“Enforcement Event”: The meaning specified in Section 11.1(a)(iii).

 

“Equity Security”: Any security (other than any security received in connection
with a restructuring or insolvency (other than common equity and Specified
Equity Securities purchased by the Issuer)) that at the time of acquisition,
conversion or exchange is not eligible for purchase by the Issuer as a
Collateral Obligation and is not an Eligible Investment. The Issuer may only
acquire Equity Securities that in the commercially reasonable judgment of the
Collateral Manager (not to be called into question as a result of subsequent
events), would be considered “received in lieu of debts previously contracted”
with respect to the Collateral Obligation under the Volcker Rule.

 

“ERISA”: The United States Employee Retirement Income Security Act of 1974, as
amended.

 

“Euroclear”: Euroclear Bank S.A./N.V.

 

“European Supervisory Authorities”: Collectively, the European Banking Authority
(including any successor or replacement organization thereto), the European
Securities and Markets Authority (including any successor or replacement
organization thereto) and the European Insurance and Occupational Pensions
Authority (including any successor or replacement organization thereto).

 



-34-

 

 

“Event of Default”: The meaning specified in Section 5.1.

 

“Excel Default Model Input File”: The meaning specified in Section 7.18(c)(i).

 

“Excess CCC Adjustment Amount”: As of any date of determination, an amount equal
to the excess, if any, of (a) the Aggregate Principal Balance of all Collateral
Obligations included in the CCC Excess, over (b) the sum of the Market Values of
all Collateral Obligations included in the CCC Excess; provided that (i) any
Long-Dated Obligation shall be included in clause (a) at its value in the
Long-Dated Obligation Amount and (ii) for purposes of this definition, the
Market Value of each Long-Dated Obligation shall not exceed its value in the
Long-Dated Obligation Amount.

 

“Excess Par Amount”: An amount, as of any Determination Date, equal to the
greater of (a) zero and (b) (i) the Collateral Principal Amount less (ii) the
Reinvestment Target Par Balance.

 

“Excess Weighted Average Coupon”: A percentage equal as of any date of
determination to a number obtained by multiplying (a) the excess, if any, of the
Weighted Average Coupon over the Minimum Weighted Average Coupon by (b) the
number obtained by dividing the aggregate outstanding principal balance of all
Fixed Rate Obligations by the aggregate outstanding principal balance of all
Floating Rate Obligations.

 

“Excess Weighted Average Floating Spread”: A percentage equal as of any date of
determination to a number obtained by multiplying (a) the excess, if any, of the
Weighted Average Floating Spread over the Minimum Floating Spread by (b) the
number obtained by dividing the aggregate outstanding principal balance of all
Floating Rate Obligations by the aggregate outstanding principal balance of all
Fixed Rate Obligations.

 

“Exchange Act”: The United States Securities Exchange Act of 1934, as amended.

 

“Exercise Notice”: The meaning specified in Section 9.8.

 

“Expense Reserve Account”: The trust account established pursuant to
Section 10.3(d).

 

“Facility Size”: With respect to any credit facility on any date of
determination, the maximum aggregate principal amount of indebtedness for
borrowed money that is or, in accordance with commitments to extend additional
credit, may become outstanding under the term loan agreement, revolving loan
agreement or other similar credit agreement that governs such credit facility;
provided that, for this purpose, such aggregate principal amount shall include
deposits and reimbursement obligations arising from drawings pursuant to letters
of credit and other similar instruments.

 

“Failed Optional Redemption”: Any announced Optional Redemption (i) with respect
to which notice of redemption has been given pursuant to Section 9.4, (ii) such
notice is no longer capable of being withdrawn pursuant to Section 9.4(c), and
(iii) the Issuer has insufficient funds to pay the Redemption Prices due and
payable on the Secured Debt in respect of such announced Optional Redemption on
the related Redemption Date in accordance with the Priority of Payments.

 



-35-

 

 

“Fallback Rate”: The reference rate (which may include a Base Rate Modifier and,
if applicable, the methodology for calculating such reference rate) determined
by the Collateral Manager based on (1) a quarterly rate acknowledged as a
standard replacement in the leveraged loan market for Libor by the Loan
Syndications and Trading Association® or (2) if 50% or more of the Assets are
quarterly pay Floating Rate Obligations, the rate that is consistent with the
reference rate most commonly being used in (x) the quarterly pay Floating Rate
Obligations included in the Assets or (y) the floating quarterly rate securities
issued in the new issue collateralized loan obligation market in the prior month
that bear interest based on a reference rate other than Libor; provided, that if
at any time when the Fallback Rate is effective the Collateral Manager notifies
the Issuer, the Trustee (who shall forward such notice to the Holders) and the
Calculation Agent that any Alternative Rate can be determined by the Collateral
Manager, then the Fallback Rate shall be replaced with such Alternative Rate
commencing with the Interest Accrual Period immediately succeeding the Interest
Accrual Period during which the Collateral Manager provides such notification.

 



“Fee Basis Amount”: As of any date of determination, the sum of (a) the
Collateral Principal Amount, (b) the aggregate outstanding principal balance of
all Defaulted Obligations and (c) the aggregate amount of all Principal Financed
Accrued Interest.

 

“Financial Asset”: The meaning specified in Section 8-102(a)(9) of the UCC.

 

“Financing Statements”: The meaning specified in Section 9-102(a)(39) of the
UCC.

 

“First Interest Determination End Date”: November 5, 2020.

 

“First-Lien Last-Out Loan”: A Collateral Obligation that is a Senior Secured
Loan that, prior to an event of default under the applicable Underlying
Instruments, is entitled to receive payments pari passu with other senior
secured loans of the same Obligor, but following an event of default under the
applicable Underlying Instruments, such Collateral Obligation becomes fully
subordinated to other senior secured loans of the same Obligor and is not
entitled to any payments until such other senior secured loans are paid in full.

 

“Fixed Rate Debt”: Any Debt issued or incurred under this Indenture or the
Credit Agreement, as applicable, that bears a fixed rate of interest.

 

“Fixed Rate Obligation”: Any Collateral Obligation that bears a fixed rate of
interest.

 

“Floating Rate Debt”: All of the Secured Debt other than any Fixed Rate Debt.

 

“Floating Rate Obligation”: Any Collateral Obligation that bears a floating rate
of interest.

 

“FRB”: The meaning specified in the definition of the terms “Deliver”,
“Delivered” or “Delivery”.

 

“Funded Amount”: The aggregate principal amount of the Class C Notes funded in
the Unfunded Class Funding (as distinct from the funding price thereof expressed
as a percentage of such principal amount), as specified in the Unfunded
Class Funding Notice and adjusted to reflect the failure of any Holder of Debt
of the Unfunded Class to fund its pro rata share of the Unfunded Class.

 



-36-

 

 

“Funding Date”: The date of the Unfunded Class Funding, which date shall only
occur during the Reinvestment Period.

 

“Funding Date Payment”: With respect to the proceeds of the Unfunded
Class Funding, the payment to the holders of the Subordinated Notes of any
portion of such proceeds designated for application as a “Funding Date Payment”
in the Unfunded Class Funding Notice.

 

“GAAP”: The meaning specified in Section 6.3(j).

 

“Global Note”: The Global Secured Notes and the Rule 144A Global Subordinated
Notes.

 

“Global Secured Note”: Any Regulation S Global Secured Note or Rule 144A Global
Secured Note.

 

“Government Security”: The meaning specified in the definition of the terms
“Deliver”, “Delivered” or “Delivery”.

 

“Grant” or “Granted”: To grant, bargain, sell, convey, assign, transfer,
mortgage, pledge, create and grant a security interest in and right of setoff
against, deposit, set over and confirm. A Grant of the Assets, or of any other
instrument, shall include all rights, powers and options (but none of the
obligations) of the granting party thereunder, including, the immediate
continuing right to claim for, collect, receive and receipt for principal and
interest payments in respect of the Assets, and all other Monies payable
thereunder, to give and receive notices and other communications, to make
waivers or other agreements, to exercise all rights and options, to bring
Proceedings in the name of the granting party or otherwise, and generally to do
and receive anything that the granting party is or may be entitled to do or
receive thereunder or with respect thereto.

 

“Group I Country”: The Netherlands, Australia, Japan, Singapore and New Zealand
(and any other additional countries as may be determined by the Collateral
Manager in its sole discretion which may be based on publicly available
published criteria from Moody’s from time to time).

 

“Group II Country”: Germany, Ireland, Sweden and Switzerland (and any other
additional countries as may be determined by the Collateral Manager in its sole
discretion which may be based on publicly available published criteria from
Moody’s from time to time).

 

“Group III Country”: Austria, Belgium, Denmark, Finland, France, Luxembourg and
Norway (and any other additional countries as may be determined by the
Collateral Manager in its sole discretion which may be based on publicly
available published criteria from Moody’s from time to time).

 

“Holder”: With respect to any Note, the Person whose name appears on the
Register as the registered holder of such Note and with respect to any
Class A-1-L Loan, the related Class A-1-L Lender recorded in the “register” (as
defined in the Credit Agreement).

 



-37-

 

 

“Incurrence Covenant”: A covenant by any borrower to comply with one or more
financial covenants only upon the occurrence of certain actions of the borrower,
including a debt issuance, dividend payment, share purchase, merger, acquisition
or divestiture.

 



“Indenture”: This instrument as originally executed and, if from time to time
supplemented or amended by one or more indentures supplemental hereto entered
into pursuant to the applicable provisions hereof, as so supplemented or
amended.

 

“Independent”: As to any Person, any other Person (including, in the case of an
accountant or lawyer, a firm of accountants or lawyers, and any member thereof,
or an investment bank and any member thereof) who (i) does not have and is not
committed to acquire any material direct or any material indirect financial
interest in such Person or in any Affiliate of such Person, and (ii) is not
connected with such Person as an Officer, employee, promoter, underwriter,
voting trustee, partner, manager, director or Person performing similar
functions. “Independent” when used with respect to any accountant may include an
accountant who audits the books of such Person if in addition to satisfying the
criteria set forth above, the accountant is independent with respect to such
Person within the meaning of Rule 101 of the Code of Professional Conduct of the
American Institute of Certified Public Accountants. For purposes of this
definition, no manager or director of any Person will fail to be Independent
solely because such Person acts as an independent manager or independent
director thereof or of any such Person’s Affiliates.

 

Whenever any Independent Person’s opinion or certificate is to be furnished to
the Trustee or the Collateral Agent, such opinion or certificate shall state
that the signer has read this definition and that the signer is Independent
within the meaning hereof.

 

Any pricing service, certified public accountant or legal counsel that is
required to be Independent of another Person under this Indenture must satisfy
the criteria above with respect to the Issuer, the Collateral Manager and their
Affiliates.

 

“Independent Manager”: A natural person who, (A) for the five-year period prior
to his or her appointment as Independent Manager, has not been, and during the
continuation of his or her service as Independent Manager is not: (i) an
employee, director, stockholder, member, manager, partner or officer or direct
or indirect legal or beneficial owner (or a Person who controls, whether
directly, indirectly, or otherwise any of the foregoing) of the Issuer, the
member of the Issuer or any of their respective Affiliates (other than his or
her service as a special member or an independent manager of the Issuer or other
Affiliates that are structured to be “bankruptcy remote”); (ii) a customer,
consultant, creditor, contractor or supplier (or a Person who controls, whether
directly, indirectly, or otherwise any of the foregoing) of the Issuer, the
member of the Issuer or any of their respective Affiliates (other than his or
her service as a special member or an independent manager of the Issuer);
(iii) affiliated with a tax-exempt entity that receives significant
contributions from the member of the Issuer or any of its Affiliates; or
(iv) any member of the immediate family of a person described in clause (i),
(ii) or (iii) above (other than with respect to clause (i), (ii) or
(iii) relating to his or her service as (y) an Independent Manager of the Issuer
or (z) an independent manager of any Affiliate of the Issuer which is a
bankruptcy remote limited purpose entity), and (B) has, (i) prior experience as
an Independent Manager for a corporation or limited liability company whose
charter documents required the unanimous consent of all Independent Managers
thereof before such corporation or limited liability company could consent to
the institution of bankruptcy or insolvency proceedings against it or could file
a petition seeking relief under any applicable federal or state law relating to
bankruptcy and (ii) at least three years of employment experience with one or
more entities that provide, in the ordinary course of their respective
businesses, advisory, management or placement services to issuers of
securitization or structured finance instruments, agreements or securities.

 

-38-

 

 

“Index Maturity”: With respect to any Class of Secured Debt, the period
indicated with respect to such Class in Section 2.3.

 

“Industry Diversity Measure”: As of any date of determination, the number
obtained by dividing (a) 1 by (b) the sum of the squares of the quotients, for
each S&P Industry Classification, obtained by dividing (i) the aggregate
outstanding principal balance at such time of all Collateral Obligations (other
than Defaulted Obligations) issued by Obligors that belong to such S&P Industry
Classification by (ii) the aggregate outstanding principal balance at such time
of all Collateral Obligations (other than Defaulted Obligations).

 

“Information”: S&P’s “Credit Estimate Information Requirements” dated April 2011
and any other available information S&P reasonably requests in order to produce
a credit estimate for a particular asset.

 

“Information Agent”: The Collateral Administrator.

 

“Initial Purchaser”: Wells Fargo Securities, LLC, in its capacity as initial
purchaser of the Secured Notes under the Purchase Agreement.

 

“Initial Rating”: With respect to the Secured Debt, the rating or ratings, if
any, indicated in Section 2.3.

 

“Institutional Accredited Investor”: An Accredited Investor identified in
Rule 501(a)(1), (2), (3) or (7) under the Securities Act.

 

“Instrument”: The meaning specified in Section 9-102(a)(47) of the UCC.

 

“Interest Accrual Period”: (i) With respect to the initial Payment Date (or, in
the case of a Re-Priced Class or a Class that is subject to Refinancing or Debt
issued in connection with an additional issuance, the first Payment Date
following the Re-Pricing Date, the Refinancing or the date of such additional
issuance, respectively), the period from and including the Closing Date (or, in
the case of (x) a Refinancing, the date of issuance of the replacement notes or
debt obligations and (y) a Re-Pricing, the Re-Pricing Date) to but excluding
such Payment Date; and (ii) with respect to each succeeding Payment Date, the
period from and including the immediately preceding Payment Date to but
excluding the following Payment Date (or, in the case of a Class that is being
redeemed on a Partial Redemption Date, to but excluding such Partial Redemption
Date) until the principal of the Secured Debt is paid or made available for
payment; provided that if any Unfunded Class Funding occurs on a date that is
not a Payment Date, the initial Interest Accrual Period with respect to the
funded Class C Notes shall be the period from and including the applicable
Funding Date to but excluding the next succeeding Payment Date.

 

“Interest Collection Subaccount”: The meaning specified in Section 10.2(a).

 



-39-

 

 

“Interest Coverage Ratio”: For any designated Class or Classes of Secured Debt,
as of any date of determination, the percentage derived from the following
equation: (A – B) / C, where:

 

A = The Collateral Interest Amount as of such date of determination;

 

B = Amounts payable (or expected as of the date of determination to be
payable) on the following Payment Date as set forth in clauses (A) and (B) in
Section 11.1(a)(i); and

 

C = Interest due and payable on the Secured Debt of such Class or Classes and
each Class of Secured Debt that ranks senior to or pari passu with such Class or
Classes (excluding Deferred Interest but including any interest on Deferred
Interest with respect to the Class C Notes) on such Payment Date.

 

“Interest Coverage Test”: The test that is satisfied with respect to any
Class or Classes of Secured Debt as of any date of determination on, or
subsequent to, the Determination Date occurring immediately prior to the second
Payment Date, if (i) the Interest Coverage Ratio for such Class or Classes on
such date is at least equal to the Required Interest Coverage Ratio for such
Class or Classes or (ii) such Class or Classes of Secured Debt are no longer
outstanding.

 

“Interest Determination Date”: (a) With respect to the first Interest Accrual
Period (x) for the period from and including the Closing Date to but excluding
the First Interest Determination End Date, the second London Banking Day
preceding the Closing Date and (y) for the period from and including the First
Interest Determination End Date to but excluding the first Payment Date, the
second London Banking Day preceding the First Interest Determination End Date,
(b) with respect to each Interest Accrual Period thereafter, the second London
Banking Day preceding the first day of each Interest Accrual Period and (c) any
Interest Accrual Period in which the Interest Rate is not LIBOR, as determined
at the time of the relevant Benchmark Transition Event and its related Benchmark
Replacement Date; provided that, in connection with any Refinancing upon a
redemption of the Secured Debt in whole, but not in part, solely with respect to
the first Interest Accrual Period following the related Redemption Date, the
Interest Determination Date for the replacement securities issued in connection
with such Refinancing will be determined by the Collateral Manager in connection
with such Refinancing.

 

“Interest Proceeds”: With respect to any Collection Period or Determination
Date, without duplication, the sum of:

 

(i)           all payments of interest and delayed compensation (representing
compensation for delayed settlement) received in Cash by the Issuer during the
related Collection Period on the Collateral Obligations and Eligible
Investments, including the accrued interest received in connection with a sale
thereof during the related Collection Period, less any such amount that
represents Principal Financed Accrued Interest;

 

(ii)          all principal and interest payments received by the Issuer during
the related Collection Period on Eligible Investments purchased with Interest
Proceeds;

 

(iii)         all amendment and waiver fees, late payment fees and other fees
received by the Issuer during the related Collection Period, except for those in
connection with (a) the lengthening of the maturity of the related Collateral
Obligation if after such a lengthening, the Weighted Average Life Test is not
satisfied or (b) except with respect to call premiums or prepayment fees, the
reduction of the par amount of the related Collateral Obligation, in each case,
as determined by the Collateral Manager with notice to the Collateral Agent and
the Collateral Administrator;

 



-40-

 

 



(iv)         commitment fees and other similar fees received by the Issuer
during such Collection Period in respect of Revolving Collateral Obligations and
Delayed Drawdown Collateral Obligations;

 

(v)          any amounts deposited in the Expense Reserve Account as Interest
Proceeds pursuant to Section 3.1(xi)(B);

 

(vi)         any Trading Gains realized (and not previously distributed) in
respect of any Collateral Obligation so long as the Retention Basis Amount is
greater than or equal to 100% of the Reinvestment Target Par Balance as of such
Determination Date (and after giving effect to any designation as Interest
Proceeds pursuant to this clause (vi)) and to the extent that the deposit of
such amounts into the Principal Collection Subaccount as Principal Proceeds
would, in the sole determination of the Collateral Manager, cause (or would be
likely to cause) an E.U. Retention Deficiency (it being understood that the
amount of Trading Gains which are not deposited into the Interest Collection
Subaccount as Interest Proceeds pursuant to this clause (vi) will constitute
Principal Proceeds); provided that Trading Gains shall not, at any time, be
classified as Interest Proceeds unless, after giving effect to such designation,
the aggregate sum of all Trading Gains designated as Interest Proceeds pursuant
to this clause (vi), measured cumulatively from the Closing Date, does not
exceed 1.0% of the Reinvestment Target Par Balance;

 

(vii)        any Designated Principal Proceeds and any Designated Unused
Proceeds;

 

(viii)       any Principal Proceeds designated by the Collateral Manager (with
notice to the Collateral Administrator) as Interest Proceeds in connection with
any Refinancing pursuant to which the Class A-1 Debt is being refinanced or is
no longer outstanding, up to the Excess Par Amount for payment on the Redemption
Date of a Refinancing; provided that prior to any such designation pursuant to
this clause (viii) in connection with a Refinancing in part whereby one or more
Classes of Secured Debt is not being refinanced, the S&P Rating Condition must
be satisfied;

 

(ix)         any Contributions made to the Issuer which are designated as
Interest Proceeds as permitted by this Indenture;

 

(x)          net proceeds from the issuance of additional Subordinated Notes
that have been designated as Interest Proceeds by the Collateral Manager with
the consent of a Majority of the Subordinated Notes;

 

(xi)         any amounts deposited in the Interest Reserve Account as Interest
Proceeds; and

 

(xii)        the proceeds received in connection with the Unfunded Class Funding
that are designated as Interest Proceeds, if any, in the Unfunded Class Funding
Notice;

 



-41-

 

 

provided that any amounts received in respect of any Defaulted Obligation will
constitute Principal Proceeds (and not Interest Proceeds) until the aggregate of
all collections in respect of such Defaulted Obligation since it became a
Defaulted Obligation equals the outstanding principal balance of such Collateral
Obligation at the time it became a Defaulted Obligation; provided further that
any amounts received in respect of any Equity Security shall constitute
Principal Proceeds (and not Interest Proceeds); provided further that
capitalized interest shall not constitute Interest Proceeds. Notwithstanding the
foregoing, the Collateral Manager may designate in its discretion (to be
exercised on or before the related Determination Date), on any date after the
first Payment Date, that any portion of Interest Proceeds in a Collection Period
be deemed to be Principal Proceeds so long as the Collateral Manager believes
that such designation will not result in an Event of Default pursuant to clause
(a) of the definition thereof on the next succeeding Payment Date. For the
avoidance of doubt, under no circumstances will Interest Proceeds include any
Margin Stock held by the Issuer or any interest earned thereon.



 

“Interest Rate”: With respect to each Class of Secured Debt, the per annum
stated interest rate payable on such Class with respect to each Interest Accrual
Period equal to the rate specified in Section 2.3 or, in the case of the Debt of
the Unfunded Class, such lower rated specified in the Unfunded Class Funding
Notice.

 

“Interest Reserve Account”: The account established pursuant to Section 10.3(f).

 

“Interest Reserve Amount”: U.S.$500,000.

 

“Interpolated Screen Rate”: The rate which results from interpolating on a
linear basis between (a) the applicable Screen Rate for the longest period (for
which that Screen Rate is available or can be obtained) which is less than the
Designated Maturity and (b) the applicable Screen Rate for the shortest period
(for which that Screen Rate is available or can be obtained) which exceeds the
Designated Maturity.

 

“Intervening Event”: With respect to any Trading Plan, the prepayment of any
Collateral Obligation included in such Trading Plan or any change in any
characteristic of any Collateral Obligation (or the obligor thereof) relevant to
any Investment Criteria, in each case to the extent beyond the Issuer’s or the
Collateral Manager’s control, so long as no other Collateral Obligation (or the
obligor thereof) included in such Trading Plan had any change in any
characteristic relevant to any Investment Criteria since the first day of the
related Trading Plan Period.

 

“Investment Advisers Act”: The Investment Advisers Act of 1940, as amended.

 

“Investment Criteria”: The criteria specified in Section 12.2(a).

 

“Investment Criteria Adjusted Balance”: With respect to each Collateral
Obligation, the outstanding principal balance of such Collateral Obligation;
provided that the Investment Criteria Adjusted Balance of any:

 

(i)Deferring Obligation will be the S&P Collateral Value of such Deferring
Obligation;

 

(ii)Defaulted Obligation will be the S&P Collateral Value of such Defaulted
Obligation;

 



-42-

 

 

(iii)Discount Obligation, will be the product of the (x) purchase price
(expressed as a percentage of par) and (y) the principal balance of such
Collateral Obligation;

 



(iv)Long-Dated Obligation will equal its applicable Long-Dated Obligation
Amount; and

 

(v)Collateral Obligation included in the CCC Excess will be the Market Value of
such Collateral Obligation;

 

provided further that the Investment Criteria Adjusted Balance for any
Collateral Obligation that satisfies more than one of the definitions of
Deferring Obligation, Defaulted Obligation, Long-Dated Obligation or Discount
Obligation and/or is included in the CCC Excess will be the lowest amount
determined pursuant to clauses (i) – (v) above.

 

“IRS”: The U.S. Internal Revenue Service.

 

“Issuer”: The Person named as such on the first page of this Indenture until a
successor Person shall have become the Issuer pursuant to the applicable
provisions of this Indenture, and thereafter “Issuer” shall mean such successor
Person.

 

“Issuer Order” and “Issuer Request”: A written order or request (which may be a
standing order or request) dated and signed in the name of the Issuer or by a
Responsible Officer of the Issuer or the Issuer or by the Collateral Manager by
a Responsible Officer thereof, on behalf of the Issuer. An order or request
provided in a facsimile, email or other electronic communication by a
Responsible Officer of the Issuer or the Issuer or by a Responsible Officer of
the Collateral Manager on behalf of the Issuer shall constitute an Issuer Order,
in each case except to the extent the Trustee or the Collateral Agent, as
applicable, requests otherwise.

 

“Issuer’s Website”: The internet website of the Issuer, initially located at
www.structuredfn.com, access to which is limited to S&P and NRSRO’s that have
provided an NRSRO Certification.

 

“Junior Class”: With respect to a particular Class of Debt, each Class of Debt
that is subordinated to such Class, as indicated in Section 2.3.

 

“Knowledgeable Employee”: The meaning set forth in Rule 3c-5(a)(4) promulgated
under the 1940 Act.

 

“Libor”: The London interbank offered rate.

 



-43-

 

 

“LIBOR”: With respect to the Secured Debt for (i) the period from and including
the Closing Date to but excluding the First Interest Determination End Date,
(ii) the period from and including the First Interest Determination End Date to
the first Payment Date and (iii) any subsequent Interest Accrual Period, the
greater of (a) 0.0% and (b) (I) the rate appearing on the Reuters Screen (the
“Screen Rate”) for deposits with a term of the Designated Maturity, (II) if the
rate referred to in clause (I) is temporarily or permanently unavailable or
cannot be obtained from the Reuters Screen for such Designated Maturity, the
Interpolated Screen Rate or (III) if such rate cannot be determined under
clauses (I) or (II), LIBOR shall be determined on the basis of the rates at
which deposits in U.S. Dollars are offered by four major banks in the London
market selected by the Calculation Agent after consultation with the Collateral
Manager (the “Reference Banks”) at approximately 11:00 a.m., London time, on the
Interest Determination Date to prime banks in the London interbank market for a
period approximately equal to such Interest Accrual Period and an amount
approximately equal to the aggregate outstanding principal amount of the
applicable Secured Debt. The Calculation Agent will request the principal London
office of each Reference Bank to provide a quotation of its rate. If at least
two such quotations are provided, LIBOR shall be the arithmetic mean of such
quotations (rounded upward to the next higher 1/100 of a percent). If fewer than
two quotations are provided as requested, LIBOR with respect to such Interest
Accrual Period will be the arithmetic mean of the rates quoted by three major
banks in New York, New York selected by the Calculation Agent after consultation
with the Collateral Manager at approximately 11:00 a.m., New York Time, on such
Interest Determination Date for loans in U.S. Dollars to leading European banks
for a term approximately equal to such Interest Accrual Period (or, in the case
of the period from and including the Closing Date to but excluding the First
Interest Determination End Date, or the period from and including the First
Interest Determination End Date to but excluding the first Payment Date, the
related portion thereof) and an amount approximately equal to the aggregate
outstanding principal amount of the Secured Debt. If the Calculation Agent is
required but is unable to determine a rate in accordance with at least one of
the procedures described above, LIBOR will be LIBOR as determined on the
previous Interest Determination Date. “LIBOR,” when used with respect to a
Collateral Obligation, means the “libor” rate determined in accordance with the
terms of such Collateral Obligation. Notwithstanding anything in the foregoing,
if at any time while any Secured Debt is outstanding a Benchmark Transition
Event and its related Benchmark Replacement Date have occurred with respect to
LIBOR, the Collateral Manager (on behalf of the Issuer) may select (with notice
to the Trustee (who shall forward such Notice to the Holders), the Calculation
Agent and the Collateral Administrator) an alternative rate, including any
applicable spread adjustments thereto (the “Alternative Rate”) that in its
commercially reasonable judgment is consistent with the successor for LIBOR,
which is, as certified to the Issuer and the Trustee, (x) proposed or
recommended by the LSTA or ARRC as the successor for LIBOR with respect to loans
or (y) expected to be used in the quarterly pay Floating Rate Obligations
included in the Assets or the new issue collateralized loan obligation market
and all references herein to “LIBOR” will mean such Alternative Rate selected by
the Collateral Manager. If at any time while any Secured Debt is Outstanding,
LIBOR ceases to exist or be reported and the Collateral Manager has not
determined an Alternative Rate in accordance with the foregoing, at the
direction of the Collateral Manager (by notice to the Issuer, the Trustee (who
shall forward such Notice to the Holders) and the Calculation Agent) and without
a supplemental indenture, the Alternative Rate with respect to the Secured Debt
shall be the Fallback Rate. Notwithstanding anything herein, LIBOR (including
any Alternative Rate or Fallback Rate) with respect to the Secured Debt shall in
no event be calculated below 0.0%.

 



“LIBOR Floor Obligation”: As of any date of determination, a Floating Rate
Obligation (a) the interest in respect of which is paid based on a London
interbank offered rate and (b) that provides that such London interbank offered
rate is (in effect) calculated as the greater of (i) a specified “floor” rate
per annum and (ii) the London interbank offered rate for the applicable interest
period for such Collateral Obligation.

 

“Lien”: Any grant of a security interest in, mortgage, deed of trust, pledge,
hypothecation, assignment, deposit arrangement, encumbrance, lien (statutory or
other), preference, priority or other security agreement or preferential
arrangement of any kind or nature whatsoever, including, without limitation, any
conditional sale or other title retention agreement, and any financing lease
having substantially the same economic effect as any of the foregoing (including
any UCC financing statement or any similar instrument filed against a Person’s
assets or properties).

 



-44-

 

 



“Loan”: Any obligation for the payment or repayment of borrowed money that is
documented by a term loan agreement, revolving loan agreement or other similar
credit agreement.

 

“Loan Agent”: Deutsche Bank Trust Company Americas, in its capacity as loan
agent, unless and until a successor Person shall have become the loan agent
pursuant to the provisions of the Credit Agreement, and thereafter, the “Loan
Agent” shall mean such successor person.

 

“London Banking Day”: A day on which commercial banks are open for business
(including dealings in foreign exchange and foreign currency deposits) in
London, England.

 

“Long-Dated Obligation”: Any Collateral Obligation (or portion thereof) with a
maturity later than the earliest Stated Maturity of the Secured Debt (including,
for the avoidance of doubt, any Permitted Maturity Obligation).

 

“Long-Dated Obligation Amount”: As of any date of determination, for each
Long-Dated Obligation, an amount equal to the product of the Principal Balance
of such Long-Dated Obligation multiplied by 70%.

 

“LSE”: The “loan securitization” exclusion from the definition of “covered fund”
provided for in the final regulations adopted under the Volcker Rule on
December 10, 2013 (as such final regulations may be amended from time to time).

 

“LSTA”: The Loan Syndications and Trading Association®, together with any
successor organization.

 

“Maintenance Covenant”: A covenant by any borrower to comply with one or more
financial covenants during each reporting period, whether or not such borrower
has taken any specified action and includes a covenant that applies only when
the related Loan is funded, regardless of whether such covenant is only
applicable until or after the expiration of a certain period of time after the
initial issuance of such loan.

 

“Majority”: With respect to any Class or Classes of Debt, the Holders of more
than 50% of the Aggregate Outstanding Amount of the Debt of such Class or
Classes, as applicable.

 

“Margin Stock”: “Margin Stock” as defined under Regulation U issued by the Board
of Governors of the Federal Reserve System, including any debt security which is
by its terms convertible into “Margin Stock.”

 

“Market Value”: With respect to any loans or other assets, the amount
(determined by the Collateral Manager) equal to the product of the Principal
Balance thereof and the price (expressed as a percentage of par) determined in
the following manner:

 



-45-

 

 

(i)          the bid price determined by the Loan Pricing Corporation, LoanX
Inc., Markit Group Limited or any other nationally recognized pricing service
subscribed to by the Collateral Manager; or

 

(ii)          if the price described in clause (i) is not available or the
Collateral Manager determines in accordance with the Collateral Manager Standard
that such price does not reflect the value of such asset;

 

(A)           the average of the bid prices determined by three broker-dealers
active in the trading of such asset that are Independent (without giving effect
to the last sentence in the definition thereof) from each other and the Issuer
and the Collateral Manager;

 

(B)            if only two such bids can be obtained, the lower of the bid
prices of such two bids; or

 

(C)            if only one such bid can be obtained, and such bid was obtained
from a Qualified Broker/Dealer, such bid; or

 

(iii)        if a value cannot be obtained by the Collateral Manager exercising
reasonable efforts pursuant to the means contemplated by clauses (i) or (ii),
the value determined as the bid side market value of such Collateral Obligation
as reasonably determined by the Collateral Manager (so long as the Collateral
Manager is a Registered Investment Adviser, or has applied to be a Registered
Investment Adviser) consistent with the Collateral Manager Standard and
certified by the Collateral Manager to the Collateral Agent; or

 

(iv)        if the Market Value of an asset is not determined in accordance with
clause (i), (ii) or (iii) above, then such Market Value shall be deemed to be
zero until such determination is made in accordance with clause (i), (ii) or
(iii) above.

 

“Master Loan Sale Agreements”: Collectively, the Closing Date Master Loan Sale
Agreement and the Retention Provider Master Loan Sale Agreement.

 

“Material Covenant Default”: A default by an Obligor with respect to any
Collateral Obligation, and subject to any grace periods contained in the related
Underlying Instruments, that gives rise to the right of the lender(s) thereunder
to accelerate the principal of such Collateral Obligation.

 

“Maturity”: With respect to any Debt, the date on which the unpaid principal of
such Debt becomes due and payable as therein or herein provided, whether at the
related Stated Maturity or by declaration of acceleration, call for redemption
or otherwise.

 

“Maturity Amendment”: An amendment (other than in connection with an insolvency,
bankruptcy, reorganization, debt restructuring or workout of the Obligor
thereof) to the Underlying Instruments governing a Collateral Obligation that
extends the stated maturity of such Collateral Obligation. For the avoidance of
doubt, an amendment that would extend the stated maturity date of any tranche of
the credit facility of which a Collateral Obligation is part, but would not
extend the stated maturity date of the Collateral Obligation held by the Issuer,
does not constitute a Maturity Amendment.

 



-46-

 



 

“Measurement Date”: (i) Any day on which a purchase of a Collateral Obligation
occurs, (ii) any Determination Date, (iii) the date as of which the information
in any Monthly Report is calculated, (iv) with five Business Days’ prior written
notice, any Business Day requested by the Rating Agency and (v) the Effective
Date.

 

“Merging Entity”: The meaning specified in Section 7.10.

 

“Middle Market Loan”: Any Loan other than a Broadly Syndicated Loan.

 

“Minimum Floating Spread”: The applicable percentage set forth in the definition
of “S&P CDO Monitor” upon the option chosen by the Collateral Manager in
accordance with Section 2 of Schedule 4.

 

“Minimum Floating Spread Test”: The test that is satisfied on any date of
determination if the Weighted Average Floating Spread plus the Excess Weighted
Average Coupon equals or exceeds the Minimum Floating Spread.

 

“Minimum Weighted Average Coupon”: If any of the Collateral Obligations are
Fixed Rate Obligations, 7.00%.

 

“Minimum Weighted Average Coupon Test”: The test that is satisfied on any date
of determination as of which the Collateral Obligations include any Fixed Rate
Obligations if the Weighted Average Coupon plus the Excess Weighted Average
Floating Spread equals or exceeds the Minimum Weighted Average Coupon.

 

“Minimum Weighted Average S&P Recovery Rate Test”: The test that is satisfied on
any date of determination, during any S&P CDO Monitor Election Period if the
Weighted Average S&P Recovery Rate for the Class A-2 Notes (or, if the Class A-2
Notes are no longer Outstanding, the most senior Class of Secured Notes
Outstanding) equals or exceeds the Weighted Average S&P Recovery Rate for such
Class selected by the Collateral Manager in connection with the S&P CDO Monitor.

 

“Money”: The meaning specified in Section 1-201(24) of the UCC.

 

“Monthly Report”: The meaning specified in Section 10.7(a).

 

“Monthly Report Determination Date”: The meaning specified in Section 10.7(a).

 

“Moody’s”: Moody’s Investors Service, Inc. and any successor thereto.

 

“Moody’s Default Probability Rating”: With respect to any Collateral Obligation,
the rating determined pursuant to Schedule 3 hereto (or such other schedule
provided by Moody’s to the Issuer, the Trustee, the Collateral Administrator and
the Collateral Manager).

 



-47-

 

 

“Moody’s Derived Rating”: With respect to any Collateral Obligation whose
Moody’s Rating or Moody’s Default Probability Rating cannot otherwise be
determined pursuant to the definitions thereof, the rating determined for such
Collateral Obligation as set forth in Schedule 3 hereto (or such other schedule
provided by Moody’s to the Issuer, the Trustee, the Collateral Administrator and
the Collateral Manager).



 

“Moody’s Rating”: With respect to any Collateral Obligation, the rating
determined pursuant to Schedule 3 hereto (or such other schedule provided by
Moody’s to the Issuer, the Trustee, the Collateral Administrator and the
Collateral Manager).

 

“Net Exposure Amount”: As of the applicable Cut-Off Date, with respect to any
Collateral Obligation which is a Revolving Collateral Obligation or Delayed
Drawdown Collateral Obligation, the lesser of (i) the aggregate amount of the
then unfunded funding obligations thereunder and (ii) the amount necessary to
cause, on the applicable Cut-Off Date with respect to such Collateral
Obligation, the amount of funds on deposit in the Revolver Funding Account to be
at least equal to the sum of the unfunded funding obligations under all Delayed
Drawdown Collateral Obligations and Revolving Collateral Obligations then
included in the Assets.

 

“Net Purchased Loan Balance”: As of any date of determination, an amount equal
to (a) the sum of (i) the Aggregate Principal Balance of all Collateral
Obligations conveyed by the E.U. Retention Provider to the Issuer prior to such
date, calculated as of the respective Cut-Off Dates of such Collateral
Obligations, and (ii) the Aggregate Principal Balance of all Collateral
Obligations acquired by the Issuer other than from the E.U. Retention Provider
prior to such date minus (b) the Aggregate Principal Balance of all Collateral
Obligations sold to or repurchased or substituted by, or otherwise transferred
to, the E.U. Retention Provider prior to such date.

 

“Non-Call Period”: (i) With respect to each Class of Secured Debt other than the
Unfunded Class, the period from the Closing Date to August 26, 2021 and
(ii) with respect to the Unfunded Class, the Unfunded Class Non-Call Period (if
any).

 

“Non-Emerging Market Obligor”: An Obligor that is Domiciled in (a) the United
States of America, (b) any country that has a foreign currency government bond
rating of at least “Aa3” by Moody’s and a foreign currency issuer credit rating
of at least “AA-” by S&P or (c) a Tax Jurisdiction.

 

“Non-Permitted ERISA Holder”: The meaning specified in Section 2.11(d).

 

“Non-Permitted Holder”: The meaning specified in Section 2.11(b).

 

“Non-U.S. Beneficial Ownership Certification”: The meaning specified in
Section 2.2(b)(i).

 

“Notes”: Collectively, the Secured Notes and the Subordinated Notes authorized
by, and authenticated and delivered under, this Indenture (as specified in
Section 2.4) or any supplemental indenture (and including any Additional Notes
issued hereunder pursuant to Section 2.13).

 

“NRSRO”: A nationally recognized statistical rating organization registered with
the SEC under the Exchange Act.

 



-48-

 

 

“NRSRO Certification”: A certification substantially in the form of Exhibit D
executed by a NRSRO in favor of the Issuer that states that such NRSRO has
provided the Issuer with the appropriate certifications under Exchange Act
Rule 17g-5(e) and that such NRSRO has access to the Issuer’s Website.



 

“Obligor”: With respect to any Collateral Obligation, any Person or Persons
obligated to make payments pursuant to or with respect to such Collateral
Obligation, including any guarantor thereof, but excluding, in each case, any
such Person that is an obligor or guarantor that is in addition to the primary
obligors or guarantors with respect to the assets, cash flows or credit on which
the related Collateral Obligation is principally underwritten.

 

“Obligor Diversity Measure”: As of any date of determination, the number
obtained by dividing (a) 1 by (b) the sum of the squares of the quotients, for
each Obligor, obtained by dividing (i) the aggregate outstanding principal
balance at such time of all Collateral Obligations (other than Defaulted
Obligations) issued by such Obligor by (ii) the aggregate outstanding principal
balance at such time of all Collateral Obligations (other than Defaulted
Obligations).

 

“Offer”: The meaning specified in Section 10.8(c).

 

“Offering”: The offering of any Debt pursuant to the relevant Offering Circular.

 

“Offering Circular”: Each offering circular relating to the offer and sale of
the Debt, including any supplements thereto.

 

“Officer”: (a) With respect to the Issuer and any limited liability company, any
managing member or manager thereof or any person to whom the rights and powers
of management thereof are delegated in accordance with the limited liability
company agreement of such limited liability company and (b) with respect to the
Collateral Manager, any manager of the Collateral Manager or any duly authorized
officer of the Collateral Manager (as indicated on an incumbency certificate
delivered to the Trustee) with direct responsibility for the administration of
the Collateral Management Agreement and this Indenture and also, with respect to
a particular matter, any other duly authorized officer of the Collateral Manager
to whom such matter is referred because of such officer’s knowledge of and
familiarity with the particular subject.

 

“Opinion of Counsel”: A written opinion addressed to the Trustee, the Collateral
Agent and the Loan Agent and, if required by the terms hereof, the Rating
Agency, in form and substance reasonably satisfactory to the Trustee, the
Collateral Agent and the Loan Agent (and, if so addressed, the Rating Agency) of
an attorney admitted to practice, or a nationally or internationally recognized
and reputable law firm one or more of the partners of which are admitted to
practice, before the highest court of any State of the United States or the
District of Columbia, which attorney or law firm, as the case may be, may,
except as otherwise expressly provided herein, be counsel for the Issuer, and
which attorney or law firm, as the case may be, shall be reasonably satisfactory
to the Trustee, the Collateral Agent and the Loan Agent. Whenever an Opinion of
Counsel is required hereunder, such Opinion of Counsel may rely on opinions of
other counsel who are so admitted and so satisfactory, which opinions of other
counsel shall accompany such Opinion of Counsel and shall be addressed to the
Trustee, the Collateral Agent and the Loan Agent (and, if required by the terms
hereof, the Rating Agency) or shall state that the Trustee, the Collateral Agent
and the Loan Agent (and, if required by the terms hereof, the Rating Agency)
shall be entitled to rely thereon.

 



-49-

 

 



“Optional Redemption”: A redemption of the Debt in accordance with Section 9.2.

 

“Other Plan Law”: Any state, local, federal, non-U.S. or other laws or
regulations that are substantially similar to the prohibited transaction
provisions of Section 406 of ERISA or Section 4975 of the Code.

 

“Outstanding”: With respect to (a) the Class A-1-L Loans, any of the Class A-1-L
Loans incurred under the Credit Agreement that have not been repaid in full and
(b) the Notes or the Notes of any specified Class, as of any date of
determination, all of the Notes or all of the Notes of such Class, as the case
may be, theretofore authenticated and delivered under this Indenture, except:

 

(i)           Notes theretofore canceled by the Registrar or delivered to the
Registrar for cancellation in accordance with the terms of Section 2.9
(including, without limitation and for the avoidance of doubt, pursuant to
Section 9.7);

 

(ii)          Notes or portions thereof for whose payment or redemption funds in
the necessary amount have been theretofore irrevocably deposited with the
Trustee or any Paying Agent in trust for the Holders of such Notes pursuant to
Section 4.1(a)(ii); provided that if such Notes or portions thereof are to be
redeemed, notice of such redemption has been duly given pursuant to this
Indenture or provision therefor satisfactory to the Trustee has been made;

 

(iii)         Notes in exchange for or in lieu of which other Notes have been
authenticated and delivered pursuant to this Indenture, unless proof
satisfactory to the Trustee is presented that any such Notes are held by a
“protected purchaser” (within the meaning of Section 8-303 of the UCC); and

 

(iv)         Notes alleged to have been mutilated, destroyed, lost or stolen for
which replacement Notes have been issued as provided in Section 2.6;

 

provided that in determining whether the Holders of the requisite Aggregate
Outstanding Amount of any Class of Notes have given any request, demand,
authorization, direction, notice, consent or waiver hereunder, (a) Notes owned
by the Issuer or (only in the case of a vote on (i) the removal of the
Collateral Manager for “cause” and (ii) the waiver of any event constituting
“cause”, in each case, unless all Debt of such Class is Collateral Manager Debt)
Collateral Manager Debt shall be disregarded and deemed not to be Outstanding,
except that (x) in determining whether the Trustee and the Collateral Agent
shall be protected in relying upon any such request, demand, authorization,
direction, notice, consent or waiver, only Notes that a Bank Officer of the
Trustee actually knows, based solely on transfer certificates received pursuant
to the terms of Section 2.5, to be so owned shall be so disregarded and (y) if
all Debt of such Class is Collateral Manager Debt, Collateral Manager Debt shall
not be so disregarded and (b) Debt so owned that have been pledged in good faith
shall be regarded as Outstanding if the pledgee establishes to the reasonable
satisfaction of the Trustee or the Collateral Agent the pledgee’s right so to
act with respect to such Debt and that the pledgee is not one of the Persons
specified above.

 



-50-

 

 

“Overcollateralization Ratio”: With respect to any specified Class or Classes of
Secured Debt as of any date of determination, the percentage derived from:
(i) the Adjusted Collateral Principal Amount on such date divided by (ii) the
Aggregate Outstanding Amount on such date of the Secured Debt of such Class or
Classes (including, in the case of the Class C Notes, any accrued Deferred
Interest that remains unpaid), each Priority Class of Secured Debt and each Pari
Passu Class of Secured Debt.

 



“Overcollateralization Ratio Test”: The test that is satisfied with respect to
any designated Class or Classes of Secured Debt as of each Determination Date
occurring on or after the Effective Date if (i) the Overcollateralization Ratio
for such Class or Classes on such date is at least equal to the Required
Overcollateralization Ratio for such Class or Classes or (ii) such Class or
Classes of Secured Debt is no longer Outstanding.

 

“Par Subordination Requirement”: 26%.

 

“Pari Passu Class”: With respect to any specified Class of Debt, each Class of
Debt that ranks pari passu to such Class, as indicated in Section 2.3.

 

“Partial Redemption Date”: Any date on which a Refinancing of one or more but
not all Classes of Secured Debt occurs.

 

“Partial Refinancing Interest Proceeds”: In connection with a Refinancing in
part by Class of one or more Classes of Secured Debt, with respect to each such
Class, Interest Proceeds up to the amount of accrued and unpaid interest on such
Class, but only to the extent that such Interest Proceeds would be available
under the Priority of Payments to pay accrued and unpaid interest on such
Class on the date of a Refinancing of such Class (or, in the case of a
Refinancing occurring on a date other than a Payment Date (without giving effect
to clause (ii) of the definition thereof), only to the extent that the
Collateral Manager determines that such Interest Proceeds would be available
under the Priority of Payments to pay accrued and unpaid interest on such
Class on the next Payment Date, taking into account Scheduled Distributions on
the Assets that are expected to be received prior to the next Determination
Date).

 

“Participation Interest”: An undivided 100% participation interest in a loan
that, at the time of acquisition, or the Issuer’s commitment to acquire the
same, satisfies each of the following criteria: (i) such participation would
constitute a Collateral Obligation were it acquired directly, (ii) the seller of
the participation is the lender on the loan, (iii) the aggregate participation
in the loan does not exceed the principal amount or commitment of such loan,
(iv) such participation does not grant, in the aggregate, to the participant in
such participation a greater interest than the seller holds in the loan or
commitment that is the subject of the participation, (v) the entire purchase
price for such participation is paid in full (without the benefit of financing
from the Selling Institution or its affiliates) at the time of its acquisition
(or, in the case of a participation in a Revolving Collateral Obligation or
Delayed Drawdown Collateral Obligation, at the time of the funding of such
loan), (vi) the participation provides the participant all of the economic
benefit and risk of the whole or part of the loan or commitment that is the
subject of the loan participation, and (vii) such participation is documented
under a Loan Syndications and Trading Association, Loan Market Association or
similar agreement standard for loan participation transactions among
institutional market participants; provided that, any Closing Date Participation
Interest shall be deemed to (a) be a Collateral Obligation for all purposes
hereunder (provided that the related Senior Secured Loan or Second Lien Loan in
which such Closing Date Participation Interest is granted satisfies the
definition of Collateral Obligation) and (b) not be a Participation Interest
until the 90th day following the Closing Date if such Closing Date Participation
Interest has not been elevated by such day. For the avoidance of doubt a
Participation Interest shall not include a sub-participation interest in any
loan.

 



-51-

 

 

“Partner”: The meaning specified in Section 7.17(a).

 

“Partnership Interest”: The meaning specified in Section 7.17(a).

 

“Partnership Representative”: The meaning specified in Section 7.17(l).

 

“Partnership Tax Audit Rules”: The meaning specified in Section 7.17(l).

 

“Paying Agent”: Any Person authorized by the Issuer to pay the principal of or
interest on any Debt on behalf of the Issuer as specified in Section 7.2.

 

“Payment Account”: The payment account of the Trustee established pursuant to
Section 10.3(a).

 

“Payment Date”: (i) Each of the 5th day of February, May, August and November of
each year (or, if such day is not a Business Day, the next succeeding Business
Day), commencing in February 2021, except that the final Payment Date (subject
to any earlier redemption or payment of the Debt) shall be the latest Stated
Maturity, (ii) each Redemption Date (other than a Redemption Date in connection
with a Failed Optional Redemption or a Redemption Date in connection with a
redemption of Secured Debt in part by Class) and a Re-Pricing Date and
(iii) after the date on which no Secured Debt is deemed or considered
Outstanding, any Business Day that the Collateral Manager shall designate as a
“Payment Date” pursuant to Section 11.1(f).

 

“PBGC”: The United States Pension Benefit Guaranty Corporation.

 

“Permitted Collateral Obligation”: A debt obligation that (a) has an S&P Rating,
(b) is not a Defaulted Obligation, (c) provides for a fixed amount of principal
payable in Cash on scheduled payment dates and/or at maturity and does not by
its terms provide for earlier amortization or prepayment at a price of less than
par and (d) if it is a security (other than any security received in connection
with a restructuring or insolvency), at the time of acquisition, conversion or
exchange, it is eligible for purchase by the Issuer as a Collateral Obligation
or is an Eligible Investment.

 

“Permitted Deferrable Obligation”: Any Deferrable Obligation that (or the
Underlying Instruments of which) carries a current cash pay interest rate of not
less than (a) in the case of a Floating Rate Obligation, LIBOR plus 1.00% per
annum or (b) in the case of a Fixed Rate Obligation, the zero-coupon swap rate
in a fixed/floating interest rate swap with a term equal to five years.

 

“Permitted Liens”: With respect to the Assets: (i) security interests, liens and
other encumbrances created pursuant to the Transaction Documents, (ii) with
respect to agented Collateral Obligations, security interests, liens and other
encumbrances in favor of the lead agent, the collateral agent or the paying
agent on behalf of all holders of indebtedness of such Obligor under the related
facility, (iii) with respect to any Equity Security, any security interests,
liens and other encumbrances granted on such Equity Security to secure
indebtedness of the related Obligor and/or any security interests, liens and
other rights or encumbrances granted under any governing documents or other
agreement between or among or binding upon the Issuer as the holder of equity in
such Obligor and (iv) security interests, liens and other encumbrances, if any,
which have priority over first priority perfected security interests in the
Collateral Obligations or any portion thereof under the UCC or any other
applicable law.

 



-52-

 



 

“Permitted Maturity Obligation”: A Loan that at both the time of initial
acquisition by the Issuer and as of the most recent Measurement Date matures
after the earliest Stated Maturity (but no later than two years following such
Stated Maturity) of the Secured Debt.

 

“Permitted Non-Loan Assets”: Senior Secured Bonds and Senior Secured Notes;
provided that, prior to the Permitted Securities Date, Permitted Non-Loan Assets
are not eligible for purchase by the Issuer; provided further that any security
that is “received in lieu of debts previously contracted” (or similar standard)
shall not be classified as a “Permitted Non-Loan Asset”.

 

“Permitted Offer”: An Offer (i) pursuant to the terms of which the offeror
offers to acquire a debt obligation (including a Collateral Obligation) in
exchange for consideration consisting solely of Cash in an amount equal to or
greater than the full face amount of such debt obligation plus any accrued and
unpaid interest and (ii) as to which the Collateral Manager has determined in
its reasonable commercial judgment that the offeror has sufficient access to
financing to consummate the Offer.

 

“Permitted Securities Date”: October 1, 2020.

 

“Permitted Use”: With respect to any amount on deposit in the Supplemental
Reserve Account, any of the following uses: (i) the transfer of the applicable
portion of such amount to the Collection Account for application as Principal
Proceeds; provided that amounts designated as Principal Proceeds pursuant to
this clause (i) shall not be redesignated as Interest Proceeds; (ii) the
repurchase or prepayment of Secured Debt of any Class through a tender offer, in
the open market, or in a private negotiated transaction (in each case, subject
to applicable law and the provisions of Section 9.7); (iii) the purchase of one
or more Specified Equity Securities; (iv) after the Non-Call Period, to pay
expenses or other amounts due in connection with an Optional Redemption and
(v) any other application or purpose not specifically prohibited by this
Indenture.

 

“Person”: An individual, corporation (including a business trust), partnership,
limited liability company, joint venture, association, joint stock company,
statutory trust, trust (including any beneficiary thereof), unincorporated
association or government or any agency or political subdivision thereof.

 

“Portfolio Company”: Any company that at the time the Loan is acquired by the
Issuer is controlled by the Collateral Manager, an Affiliate thereof, or an
account, fund, client or portfolio established and controlled by the Collateral
Manager or an Affiliate thereof.

 



-53-

 

 

 

“Post-Reinvestment Period Settlement Obligation”: The meaning specified in
Section 12.2(a).

 

“Principal Balance”: Subject to Section 1.3, with respect to (a) any Asset other
than a Revolving Collateral Obligation or Delayed Drawdown Collateral
Obligation, as of any date of determination, the outstanding principal amount of
such Asset (excluding any capitalized interest) and (b) any Revolving Collateral
Obligation or Delayed Drawdown Collateral Obligation, as of any date of
determination, the outstanding principal amount of such Revolving Collateral
Obligation or Delayed Drawdown Collateral Obligation (excluding any capitalized
interest), plus (except as expressly set forth herein) any undrawn commitments
that have not been irrevocably reduced or withdrawn with respect to such
Revolving Collateral Obligation or Delayed Drawdown Collateral Obligation;
provided that for all purposes the Principal Balance of any Equity Security or
interest only strip shall be deemed to be zero; provided further that solely for
purposes of the definition of Adjusted Collateral Principal Amount, the
Principal Balance of any Zero Coupon Bond shall be the accreted value of such
Zero Coupon Bond.

 

“Principal Collection Subaccount”: The meaning specified in Section 10.2(a).

 

“Principal Financed Accrued Interest”: The amount of Principal Proceeds, if any,
applied towards the purchase of accrued interest on a Collateral Obligation.

 

“Principal Proceeds”: With respect to any Collection Period or Determination
Date, all amounts received by the Issuer during the related Collection Period
that do not constitute Interest Proceeds and any other amounts that have been
designated as Principal Proceeds pursuant to the terms of this Indenture. For
the avoidance of doubt, Principal Proceeds shall not include any Margin Stock
held by the Issuer.

 

“Priority Category”: With respect to any Collateral Obligation, the applicable
category listed in the table under the heading “Priority Category” in
Section 1(b) of Schedule 4.

 

“Priority Class”: With respect to any specified Class of Debt, each Class of
Debt that ranks senior to such Class, as indicated in Section 2.3.

 

“Priority of Payments”: The meaning specified in Section 11.1(a).

 

“Proceeding”: Any suit in equity, action at law or other judicial or
administrative proceeding.

 

“Proposed Portfolio”: The portfolio of Collateral Obligations and Eligible
Investments resulting from the proposed purchase, sale, maturity or other
disposition of a Collateral Obligation or a proposed reinvestment in an
additional Collateral Obligation, as the case may be.

 

“Prospectus Regulation”: European Union Regulation 2017/1129/EU, including any
relevant implementing measure in a Relevant Member State.

 

“Purchase Agreement”: The note purchase agreement, dated as of August 7, 2020,
among the Issuer, the BDC and the Initial Purchaser, as amended from time to
time in accordance with the terms thereof.

 



-54-

 



 

“QIB/QP”: Any Person that, at the time of its acquisition, purported acquisition
or proposed acquisition of Notes is both a Qualified Institutional Buyer and a
Qualified Purchaser.



 

“Qualified Broker/Dealer”: Any of Bank of America/Merrill Lynch; The Bank of
Montreal; The Bank of New York Mellon; Barclays Bank plc; BNP Paribas;
Broadpoint Securities; Calyon; Citibank, N.A.; Credit Agricole S.A.; Canadian
Imperial Bank of Commerce; Credit Suisse; Deutsche Bank AG; Dresdner Bank AG; GE
Capital; Goldman Sachs & Co.; Guggenheim Securities LLC; HSBC Bank; Imperial
Capital LLC; Jefferies & Company, Inc.; JPMorgan Chase Bank, N.A.; Key Bank
National Association; Lloyds TSB Bank; Madison Capital; Merrill Lynch, Pierce,
Fenner & Smith Incorporated; Morgan Stanley & Co.; Natixis; NewStar
Financial, Inc.; Northern Trust Company; Royal Bank of Canada; The Royal Bank of
Scotland plc; Société Générale; SunTrust Bank, Inc.; The Toronto-Dominion Bank;
UBS AG; U.S. Bank National Association; and Wells Fargo Bank, National
Association, and any successor or successors to each of the foregoing.

 

“Qualified Institutional Buyer”: The meaning specified in Rule 144A under the
Securities Act.

 

“Qualified Purchaser”: The meaning specified in Section 2(a)(51) of the 1940 Act
and Rule 2a51-1, 2a51-2 or 2a51-3 under the 1940 Act.

 

“Ramp-Up Account”: The trust account established pursuant to Section 10.3(c).

 

“Rating Agency”: S&P or, with respect to Assets generally, if at any time S&P
ceases to provide rating services with respect to debt obligations, any other
nationally recognized investment rating agency selected by the Issuer (or the
Collateral Manager on behalf of the Issuer).

 

“Record Date”: With respect to any applicable Payment Date, Redemption Date,
Redemption Distribution Date or Re-Pricing Date, (i) with respect to the Global
Secured Notes and the Rule 144A Global Subordinated Notes, the date one day
prior to such Payment Date, Redemption Date, Redemption Distribution Date or
Re-Pricing Date, as applicable, and (ii) with respect to the Class A-1-L Loans,
the Certificated Secured Notes and the Certificated Subordinated Notes, the last
day of the month immediately preceding such Payment Date, Redemption Date,
Redemption Distribution Date or Re-Pricing Date, as applicable (whether or not a
Business Day) (or, after the date on which no Secured Debt is deemed or
considered Outstanding, the third Business Day preceding such Payment Date).

 

“Redemption Date”: Any Business Day specified for a redemption of Debt pursuant
to Article IX (other than a mandatory redemption pursuant to Section 9.1) or
prepayment of the Class A-1-L Loans pursuant to the Credit Agreement.

 

“Redemption Distribution Date”: The meaning set forth in Section 9.2(j).

 

“Redemption Distribution Direction”: The meaning set forth in Section 10.7(j).

 

“Redemption Price”: (a) For the Secured Debt of each class to be redeemed,
(x) 100% of the Aggregate Outstanding Amount of such Secured Debt, plus
(y) accrued and unpaid interest thereon (including any defaulted interest and
any accrued and unpaid interest thereon and any Deferred Interest and any
accrued and unpaid interest thereon) to but excluding the Redemption Date or
Re-Pricing Date, as applicable, and (b) for each Subordinated Note, (x) if such
Subordinated Note is being redeemed in connection with a liquidation of Assets,
its proportional share (based on the outstanding principal amount of such
Subordinated Note) of the amount of the proceeds of the Assets remaining after
giving effect to the Optional Redemption, Tax Redemption or Clean-Up Call
Redemption of the Secured Debt in whole or after all of the Secured Debt has
been repaid in full and payment in full of (and/or creation of a reserve for)
all expenses (including all Aggregate Collateral Management Fees and
Administrative Expenses) of the Issuer or (y) if such Subordinated Note is being
redeemed upon the occurrence of a Refinancing of all of the Secured Debt, the
applicable Subordinated Note Redemption Price; provided that, in connection with
any Re-Pricing, Tax Redemption, Optional Redemption or Clean-Up Call Redemption
of the Secured Debt in whole, holders of 100% of the Aggregate Outstanding
Amount of any Class of Secured Debt may elect to receive less than 100% of the
Redemption Price that would otherwise be payable to the holders of such Class of
Secured Debt, and such price shall be the “Redemption Price”.

 



-55-

 



 

“Reference Banks”: The meaning specified in the definition of “LIBOR”.

 

“Refinancing”: A loan or an issuance of replacement securities, whose terms in
each case will be negotiated by the Collateral Manager on behalf of the Issuer,
from one or more financial institutions or purchasers to refinance the Debt in
connection with an Optional Redemption.

 

“Refinancing Proceeds”: The Cash proceeds from a Refinancing.

 

“Refinancing Rate Condition”: With respect to any Refinancing in part by
Class of one or more Classes of Secured Debt, a condition that is satisfied for
the related Debt that is to be refinanced by the related replacement obligations
when: (x) the obligations providing the Refinancing shall have the same or lower
spread over LIBOR as the Class or Classes of Secured Debt subject to such
Refinancing (measured as of the date of such Refinancing) or (y) the weighted
average spread over LIBOR of the replacement obligations does not exceed the
weighted average spread over LIBOR of the Secured Debt subject to such
Refinancing; provided that a Class of Floating Rate Debt may be refinanced with
a Class of Fixed Rate Debt and a Class of Fixed Rate Debt may be refinanced with
a Class of Floating Rate Debt if, in the Collateral Manager’s reasonable
business judgment, the interest payable on the replacement obligations providing
the Refinancing is anticipated to be lower than the interest that would have
been payable in respect of the Class or Classes being redeemed (determined on a
weighted average basis over the expected life of such Class or Classes) if such
Refinancing had not occurred; provided further that, in the case of a
Refinancing of the Class A-1 Debt, the Class A-2 Notes and/or the Class B Notes,
the S&P Rating Condition shall be satisfied with respect to each Class of
Secured Debt that remains Outstanding and is not subject to such Refinancing if
the obligations providing the Refinancing with respect to the Class A-1 Debt,
the Class A-2 Notes and/or the Class B Notes have a higher spread over LIBOR
than the corresponding Class or Classes of Secured Debt subject to such
Refinancing, as applicable.

 

“Regional Diversity Measure”: As of any date of determination, the number
obtained by dividing (a) 1 by (b) the sum of the squares of the quotients, for
each S&P region classification, obtained by dividing (i) the aggregate
outstanding principal balance at such time of all Collateral Obligations (other
than Defaulted Obligations) issued by Obligors that belong to such S&P region
classification by (ii) the aggregate outstanding principal balance at such time
of all Collateral Obligations (other than Defaulted Obligations).

 



-56-

 

 

“Register” and “Registrar”: The respective meanings specified in Section 2.5(a).

 

“Registered”: In registered form for U.S. federal income tax purposes (or in
registered or bearer form if not a “registration-required obligation” as defined
in Section 163(f)(2)(A) of the Code).

 

“Registered Investment Adviser”: A Person duly registered as an investment
adviser in accordance with and pursuant to Section 203 of the Investment
Advisers Act.

 

“Regulation S”: Regulation S, as amended, under the Securities Act.

 

“Regulation S Global Secured Note”: The meaning specified in Section 2.2(b)(i).

 

“Reinvestment Balance Criteria”: Criteria that shall be satisfied if, excluding
Collateral Obligations being sold but including, without duplication, the
Collateral Obligations being purchased and the anticipated cash proceeds, if
any, of such sale that are not applied to the purchase of such additional
Collateral Obligations, either (1) the Investment Criteria Adjusted Balance is
maintained or increased, (2) the Collateral Principal Amount is greater than or
equal to the Reinvestment Target Par Balance or (3) the Aggregate Principal
Balance of the Collateral Obligations and Eligible Investments constituting
Principal Proceeds is maintained or increased.

 

“Reinvestment Period”: The period from and including the Closing Date to and
including the earliest of (i) the Payment Date in November 2022, (ii) the date
of the acceleration of the maturity of any Class of Secured Debt pursuant to
Section 5.2 and (iii) (A) an Optional Redemption in whole from Sale Proceeds
and/or Contributions of Cash pursuant to Section 9.2(a) and (B) a redemption in
whole of the Subordinated Notes pursuant to Section 9.2(c), in each case, in
connection with which all Assets are sold.

 

“Reinvestment Target Par Balance”: (x) For all purposes other than as set forth
in clause (y), the Aggregate Risk Adjusted Par Amount plus the Aggregate
Outstanding Amount of any Additional Debt issued pursuant to Sections 2.13 and
3.2 and the Credit Agreement, or, if greater, the aggregate amount of Principal
Proceeds that result from the issuance of such Additional Debt and (y) for the
purposes of determining compliance with Section 12.2(a)(ii) and
Section 12.2(a)(iv), the Reinvestment Balance Criteria, the calculation of the
Weighted Average Life Test and the limitations set forth in the definitions of
Discount Obligation and Interest Proceeds and the criteria for the exercise of
warrants in Section 10.2(d), as of any date of determination, the Target Initial
Par Amount plus the Aggregate Outstanding Amount of any Additional Debt issued
under and in accordance with this Indenture, or, if greater, the aggregate
amount of Principal Proceeds that result from the issuance of such Additional
Debt minus, in the case of each of clause (x) and clause (y), the amount of any
reduction in the Aggregate Outstanding Amount of the Debt through the payment of
Principal Proceeds (it being understood that no funding of the Unfunded Class at
an amount that is less than the maximum notional amount of the Unfunded
Class shall constitute a reduction in the Aggregate Outstanding Amount of the
Notes for purposes of this definition).

 



-57-

 

 

“Relevant Member State”: Each member state of the European Economic Area which
has implemented the Prospectus Regulation.

 

“Re-Priced Class”: The meaning specified in Section 9.8.

 

“Re-Pricing”: The meaning specified in Section 9.8.

 

“Re-Pricing Date”: The meaning specified in Section 9.8.

 

“Re-Pricing Intermediary”: The meaning specified in Section 9.8.

 

“Re-Pricing Rate”: The meaning specified in Section 9.8(a).

 

“Required Interest Coverage Ratio”: (a) For the Class A-1 Debt, the Class A-2
Notes and the Class B Notes (in aggregate and not separately by Class), 120.0%
and (b) for the Class C Notes, 110.0%.

 

“Required Overcollateralization Ratio”: (a) For the Class A-1 Debt, the
Class A-2 Notes and the Class B Notes (in aggregate and not separately by
Class), 148.7% and (b) for the Class C Notes, the Class C Required
Overcollateralization Ratio.

 

“Resolution”: With respect to the Issuer, a resolution of the board of directors
of the designated manager of the Issuer.

 

“Responsible Officer”: With respect to any Person, any duly authorized director,
officer or manager of such Person with direct responsibility for the
administration of the applicable agreement and also, with respect to a
particular matter, any other duly authorized director, officer or manager of
such Person to whom such matter is referred because of such director’s,
officer’s or manager’s knowledge of and familiarity with the particular subject.
Each party may receive and accept a certification of the authority of any other
party (which may contain contact information including an email address) as
conclusive evidence of the authority of any Person to act, and such
certification may be considered as in full force and effect until receipt by
such other party of written notice to the contrary.

 

“Restricted Notes”: (i) The Class C Notes, unless and until the Issuer has
obtained written advice from Dechert LLP or an opinion of tax counsel of
nationally recognized standing in the United States experienced in such matters
that the Class C Notes will be characterized as indebtedness for U.S. federal
income tax purposes, and (ii) the Subordinated Notes.

 

“Restricted Trading Period”: Each day during which, both: (i) S&P’s rating of
the Class A-1 Debt is one or more subcategories below its initial rating thereof
or has been withdrawn (unless it has been reinstated) and (ii) after giving
effect to the applicable sale and reinvestment in Collateral Obligations, the
sum of the Aggregate Principal Balance of all Collateral Obligations (excluding
the Collateral Obligations being sold) and all Eligible Investments constituting
Principal Proceeds (including, without duplication, the net proceeds of any such
sale) is less than the Reinvestment Target Par Balance; provided however that a
Majority of the Controlling Class may elect to waive the Restricted Trading
Period, which waiver will remain in effect until the earlier of (A) revocation
of such waiver by a Majority of the Controlling Class and (B) further downgrade
or withdrawal of the rating of the Class A-1 Debt; provided, further that for
purposes of determining clauses (i) and (ii) above, to the extent any such
Class of Secured Debt is on credit watch by S&P with positive implication at the
time of such determination, then such rating will be treated as being one rating
subcategory above its rating on such day.

 



-58-

 

 

“Retained Amount”: The meaning specified in the definition of “E.U. Retained
Interest”.

 

“Retention Basis Amount”: On any date of determination, an amount equal to the
Collateral Principal Amount on such date with the following adjustments:
(i) Defaulted Obligations shall be included in the Collateral Principal Amount
and the principal balances thereof shall be deemed equal to their respective
outstanding principal amounts and (ii) any Equity Security owned by the Issuer
shall be included in the Collateral Principal Amount with a principal balance
determined as follows: (a) in the case of a debt obligation or other debt
security, the principal amount outstanding of such obligation or security,
(b) in the case of an equity security received upon a “debt for equity swap” in
relation to a restructuring or other similar event, the principal amount
outstanding of the debt which was swapped for the equity security and (c) in the
case of any other equity security, the nominal value thereof as determined by
the Collateral Manager.

 

“Retention Provider”: Golub Capital BDC CLO 4 Depositor LLC, in its capacity as
U.S. Retention Provider and the entity that will hold the Retained Amount.

 

“Retention Provider Master Loan Sale Agreement”: An agreement, dated as of the
Closing Date, among the BDC, as seller, the Retention Provider, as intermediate
seller, and the Issuer, as buyer.

 

“Reuters Screen”: Reuters Page LIBOR01 (or such other page that may replace that
page on such service for the purpose of displaying comparable rates) as reported
by Bloomberg Financial Markets Commodities News as of 11:00 a.m., London time,
on the Interest Determination Date.

 

“Revolver Funding Account”: The account established pursuant to Section 10.4.

 

“Revolving Collateral Obligation”: Any Collateral Obligation (other than a
Delayed Drawdown Collateral Obligation) that is a loan (including, without
limitation, revolving loans, including funded and unfunded portions of revolving
credit lines, unfunded commitments under specific facilities and other similar
loans and investments) that by its terms may require one or more future advances
to be made to the borrower by the Issuer; provided that any such Collateral
Obligation will be a Revolving Collateral Obligation only until all commitments
to make advances to the borrower expire or are terminated or irrevocably reduced
to zero.

 

“Risk Retention Issuance”: An additional issuance of Debt directed by the
Collateral Manager in connection with a Refinancing or a Re-Pricing and for
purpose of compliance with the U.S. Risk Retention Rules.

 

“Rule 144A”: Rule 144A, as amended, under the Securities Act.

 

“Rule 144A Global Secured Note”: The meaning specified in Section 2.2(b)(ii).

 



-59-

 

 

“Rule 144A Global Subordinated Note”: The meaning specified in
Section 2.2(b)(ii).



 

“Rule 144A Information”: The meaning specified in Section 7.15.

 

“Rule 17g-5”: Rule 17g-5 under the Exchange Act.

 

“S&P”: S&P Global Ratings, an S&P Global Ratings Inc. business, and any
successor or successors thereto.

 

“S&P CDO Formula Election Date”: The date designated by the Collateral Manager
upon at least five Business Days’ prior written notice to S&P, the Collateral
Agent and the Collateral Administrator as the date on which the Issuer will
cease to utilize the S&P CDO Monitor in determining compliance with the S&P CDO
Monitor Test.

 

“S&P CDO Formula Election Period”: (i) The period from the Effective Date until
the occurrence of an S&P CDO Monitor Election Date and (ii) thereafter, any date
on and after an S&P CDO Formula Election Date. Only one S&P CDO Formula Election
Date may occur following the Closing Date.

 

“S&P CDO Monitor”: The dynamic, analytical computer model developed by S&P used
to calculate the default frequency in terms of the amount of debt assumed to
default as a percentage of the original principal amount of the Collateral
Obligations consistent with a specified benchmark rating level based upon
certain assumptions (including the applicable Weighted Average S&P Recovery
Rate) and S&P’s proprietary corporate default studies, as may be amended by S&P
from time to time upon notice to the Issuer, the Collateral Agent, the
Collateral Manager and the Collateral Administrator. The model is available at
https://www.sp.sfproducttools.com/sfdist/login.ex. Each S&P CDO Monitor will be
chosen by the Collateral Manager and associated with either (x) a Weighted
Average S&P Recovery Rate and a Weighted Average Floating Spread from Section 2
of Schedule 4 or (y) a Weighted Average S&P Recovery Rate and a Weighted Average
Floating Spread confirmed by S&P, provided, that as of any date of determination
the Weighted Average S&P Recovery Rate for the Class A-2 Notes (or, if the
Class A-2 Notes are no longer Outstanding, the most senior Class of Secured Debt
Outstanding) equals or exceeds the Weighted Average S&P Recovery Rate for such
Class chosen by the Collateral Manager and the Weighted Average Floating Spread
equals or exceeds the Weighted Average Floating Spread chosen by the Collateral
Manager.

 

“S&P CDO Monitor Benchmarks”: The S&P Weighted Average Rating Factor, the
Default Rate Dispersion, the Obligor Diversity Measure, the Industry Diversity
Measure, the Regional Diversity Measure and the S&P Weighted Average Life.

 

“S&P CDO Monitor Election Date”: The meaning specified in Section 7.18(f).

 

“S&P CDO Monitor Election Period”: Any date on and after an S&P CDO Monitor
Election Date so long as no S&P CDO Formula Election Date has occurred since
such S&P CDO Monitor Election Date.

 



-60-

 

 

“S&P CDO Monitor Non-Model Adjustments”: For purposes of determining compliance
with the S&P CDO Monitor Test in connection with the Effective Date Report,
(a) the Aggregate Funded Spread will be calculated without giving effect to
clause (ii) in the second paragraph thereof and each LIBOR Floor Obligation will
be assumed to bear interest at a rate equal to the stated interest rate spread
over the LIBOR-based index for such Collateral Obligation and (b) any Principal
Proceeds that may be designated by the Collateral Manager as Interest Proceeds
will be excluded from the Collateral Principal Amount in the calculation of the
Adjusted Class Break-even Default Rate.



 

“S&P CDO Monitor Test”: The test that is satisfied on any date of determination
on and after the Effective Date (and, during any S&P CDO Monitor Election
Period, following receipt by the Collateral Manager of the Class Break-even
Default Rates for each S&P CDO Monitor input file (in accordance with the
definition of “Class Break-even Default Rate”)) if, after giving effect to the
sale of a Collateral Obligation or the purchase of a Collateral Obligation, the
Class Default Differential of the Proposed Portfolio with respect to the
Class A-2 Notes (or, if the Class A-2 Notes are no longer Outstanding, the most
senior Class of Secured Debt Outstanding) is positive. The S&P CDO Monitor Test
will be considered to be improved if each Class Default Differential of the
Proposed Portfolio with respect to the Class A-2 Notes (or, if the Class A-2
Notes are no longer Outstanding, the most senior Class of Secured Debt
Outstanding) is greater than the corresponding Class Default Differential of the
Current Portfolio.

 

“S&P Collateral Value”: With respect to any Defaulted Obligation or Deferring
Obligation, the lesser of (i) the S&P Recovery Amount of such Defaulted
Obligation or Deferring Obligation, as of the relevant Measurement Date and
(ii) the Market Value of such Defaulted Obligation or Deferring Obligation as of
the relevant Measurement Date.

 

“S&P Distressed Exchange Offer”: An offer by the issuer of a Collateral
Obligation to exchange one or more of its outstanding debt obligations for a
different debt obligation or to repurchase one or more of its outstanding debt
obligations for cash, or any combination thereof; provided that, an offer by
such issuer to exchange unregistered debt obligations for registered debt
obligations shall not be considered an S&P Distressed Exchange Offer.

 

“S&P Equivalent Diversity Score”: A single number that indicates collateral
concentration in terms of both issuer and industry concentration, calculated as
set forth in Schedule 5 hereto.

 

“S&P Equivalent Weighted Average Rating Factor”: The number determined by
summing the products obtained by multiplying the Principal Balance of each
Collateral Obligation by its S&P Equivalent Rating Factor, dividing such sum by
the Aggregate Principal Balance of all such Collateral Obligations and then
rounding the result up to the nearest whole number.

 

“S&P Industry Classification”: The S&P Industry Classifications set forth in
Schedule 2 hereto, which industry classifications may be updated at the option
of the Collateral Manager if S&P publishes revised industry classifications.

 

“S&P Rating”: With respect to any Collateral Obligation, as of any date of
determination, the rating determined in accordance with the following
methodology:

 



-61-

 

 

(i)(a) if there is an issuer credit rating of the issuer of such Collateral
Obligation by S&P as published by S&P, or the guarantor which unconditionally
and irrevocably guarantees such Collateral Obligation pursuant to a form of
guaranty that complies with the then-current S&P criteria, then the S&P Rating
shall be such rating (regardless of whether there is a published rating by S&P
on the Collateral Obligations of such issuer held by the Issuer; provided that
private ratings (that is, ratings provided at the request of the Obligor) may be
used for purposes of this definition if the related Obligor has consented to the
disclosure thereof and a copy of such consent has been provided to S&P) or
(b) if there is no issuer credit rating of the issuer by S&P but (1) there is a
senior secured rating on any obligation or security of the issuer, then the S&P
Rating of such Collateral Obligation shall be one sub-category below such
rating; (2) if clause (1) above does not apply, but there is a senior unsecured
rating on any obligation or security of the issuer, the S&P Rating of such
Collateral Obligation shall equal such rating; and (3) if neither clause (1) nor
clause (2) above applies, but there is a subordinated rating on any obligation
or security of the issuer, then the S&P Rating of such Collateral Obligation
shall be one sub-category above such rating;



 

(ii)with respect to any Collateral Obligation that is a DIP Collateral
Obligation, (a) the S&P Rating thereof shall be the credit rating assigned to
such issue by S&P, or if such DIP Collateral Obligation was assigned a
point-in-time rating by S&P that was withdrawn, such withdrawn rating may be
used for 12 months after the assignment of such rating, and (b) the Collateral
Manager (on behalf of the Issuer) will notify S&P if the Collateral Manager has
actual knowledge of the occurrence of any material amendment or event with
respect to such Collateral Obligation that would, in the reasonable business
judgment of the Collateral Manager, have a material adverse impact on the credit
quality of such Collateral Obligation, including any amortization modifications,
extensions of maturity, reductions of principal amount owed, or non-payment of
timely interest or principal due;

 

(iii)if there is not a rating by S&P on the issuer or on an obligation of the
issuer, then the S&P Rating may be determined pursuant to clauses (a) through
(c) below:

 

(a)if an obligation of the issuer is publicly rated by Moody’s, then the S&P
Rating will be determined in accordance with the methodologies for establishing
the Moody’s Rating set forth above except that the S&P Rating of such obligation
will be (1) one sub-category below the S&P equivalent of the Moody’s Rating if
such Moody’s Rating is “Baa3” or higher and (2) two sub-categories below the S&P
equivalent of the Moody’s Rating if such Moody’s Rating is “Ba1” or lower;

 



-62-

 

 

(b)the S&P Rating may be based on a credit estimate provided by S&P, and in
connection therewith, the Issuer, the Collateral Manager on behalf of the Issuer
or the issuer of such Collateral Obligation shall, prior to or within 30 days
after the acquisition of such Collateral Obligation, apply (and concurrently
submit all available Information in respect of such application) to S&P for a
credit estimate which shall be its S&P Rating; provided that until the receipt
from S&P of such estimate, such Collateral Obligation shall have an S&P Rating
as determined by the Collateral Manager in its sole discretion if the Collateral
Manager certifies to the Collateral Agent that it believes that such S&P Rating
determined by the Collateral Manager is commercially reasonable and will be at
least equal to such rating; provided further that, if such Information is not
submitted within such 30-day period, then, pending receipt from S&P of such
estimate, the Collateral Obligation shall have (1) the S&P Rating as determined
by the Collateral Manager for a period of up to 90 days after the acquisition of
such Collateral Obligation and (2) an S&P Rating of “CCC-” following such 90-day
period; unless, during such 90-day period, the Collateral Manager has requested
the extension of such period and S&P, in its sole discretion, has granted such
request; provided further that, if the Collateral Obligation has had a public
rating by S&P that S&P has withdrawn or suspended within six months prior to the
date of such application for a credit estimate in respect of such Collateral
Obligation, the S&P Rating in respect thereof shall be “CCC-” pending receipt
from S&P of such estimate, and S&P may elect not to provide such estimate until
a period of six months (or such other period as provided in S&P’s then-current
criteria) have elapsed after the withdrawal or suspension of the public rating;
provided further that with respect to any Collateral Obligation for which S&P
has provided a credit estimate, the Collateral Manager (on behalf of the Issuer)
will request that S&P confirm or update such estimate annually (and pending
receipt of such confirmation or new estimate, the Collateral Obligation will
have the prior estimate); provided further that such credit estimate shall
expire 12 months after the acquisition of such Collateral Obligation, following
which such Collateral Obligation shall have an S&P Rating of “CCC-” unless,
during such 12-month period, the Issuer applies for renewal thereof in
accordance with Section 7.14(b) (and concurrently submits all available
Information in respect of such renewal), in which case such credit estimate
shall continue to be the S&P Rating of such Collateral Obligation until S&P has
confirmed or revised such credit estimate, upon which such confirmed or revised
credit estimate shall be the S&P Rating of such Collateral Obligation; provided
further that such confirmed or revised credit estimate shall expire on the next
succeeding 12-month anniversary of the date of the acquisition of such
Collateral Obligation and (when renewed annually in accordance with
Section 7.14(b)) on each 12-month anniversary thereafter; provided further that
the Issuer will submit all available Information in respect of such Collateral
Obligation to S&P notwithstanding that the Issuer is not applying to S&P for a
confirmed or updated credit estimate; provided further that the Issuer will
promptly notify S&P of any material events affecting any such Collateral
Obligation if the Collateral Manager reasonably determines that such notice is
required in accordance with S&P’s publication on credit estimates titled “What
Are Credit Estimates And How Do They Differ From Ratings?” dated April 2011 (as
the same may be amended or updated from time to time); or

 

(c)with respect to a Collateral Obligation that is not a Defaulted Obligation,
the S&P Rating of such Collateral Obligation will at the election of the Issuer
(at the direction of the Collateral Manager) be “CCC-;” provided that
(i) neither the issuer of such Collateral Obligation nor any of its Affiliates
are subject to any bankruptcy or reorganization proceedings and (ii) the issuer
has not defaulted on any payment obligation in respect of any debt security or
other obligation of the issuer at any time within the two year period ending on
such date of determination, all such debt securities and other obligations of
the issuer that are pari passu with or senior to the Collateral Obligation are
current and the Collateral Manager reasonably expects them to remain current;
provided that the Issuer will submit all available Information in respect of
such Collateral Obligation to S&P as if the Issuer were applying to S&P for a
credit estimate; provided further that the Issuer will promptly notify S&P of
any material events affecting any such Collateral Obligation if the Collateral
Manager reasonably determines that such notice is required in accordance with
S&P’s publication on credit estimates titled “What Are Credit Estimates And How
Do They Differ From Ratings?” dated April 2011 (as the same may be amended or
updated from time to time); or

 



-63-

 



 

(iv)(a) with respect to a DIP Collateral Obligation that has no issue rating by
S&P, the S&P Rating of such DIP Collateral Obligation will be, at the election
of the Issuer (at the direction of the Collateral Manager), “CCC-” or the S&P
Rating determined pursuant to clause (iii)(b) above; provided that the
Collateral Manager will provide Information with respect to such DIP Collateral
Obligation to S&P, if available and (b) with respect to a Current Pay
Obligation, the S&P Rating of such Current Pay Obligation will be, at the
election of the Issuer (at the direction of the Collateral Manager), “CCC” or
the S&P Rating determined pursuant to clause (iii)(b) above; provided that, in
the case of each of clauses (a) and (b), the Collateral Manager may not
determine such S&P Rating pursuant to clause (iii)(b)(1) above;

 

provided that for purposes of the determination of the S&P Rating, (x) if the
applicable rating assigned by S&P to an obligor or its obligations is on “credit
watch positive” by S&P, such rating will be treated as being one sub-category
above such assigned rating and (y) if the applicable rating assigned by S&P to
an obligor or its obligations is on “credit watch negative” by S&P, such rating
will be treated as being one sub-category below such assigned rating; provided
further that, for purposes of the determination of the S&P Rating, if (x) the
issuer or Obligor of any Collateral Obligation was a debtor under Chapter 11,
during which time such issuer, Obligor or Selling Institution, as applicable, or
any of its obligations (including any Collateral Obligation) either had an S&P
rating of “SD” or “CC” or lower from S&P or had an S&P rating that was withdrawn
by S&P and (y) such issuer, Obligor or Selling Institution, as applicable, is no
longer a debtor under Chapter 11, then, notwithstanding the fact that such
issuer, Obligor or Selling Institution, as applicable, or any of its obligations
(including any Collateral Obligation) continues to have an S&P rating of “SD” or
“CC” or lower from S&P (or, in the case of any withdrawal, continues to have no
S&P rating), the S&P Rating for any such obligation (including any Collateral
Obligation), issuer, Obligor or Selling Institution, as applicable, shall be
deemed to be “CCC-”, so long as S&P has not taken any rating action with respect
thereto since the date on which the issuer, Obligor or Selling Institution, as
applicable, ceased to be a debtor under Chapter 11; provided further that,
(i) if any issuer, Obligor or Selling Institution, as applicable, has not exited
the applicable bankruptcy proceeding and (ii) the applicable rating assigned by
S&P to such issuer, Obligor or Selling Institution, as applicable, or any of its
obligations (including any Collateral Obligation) has been withdrawn, then the
S&P Rating for such issuer, Obligor or Selling Institution, as applicable, or
any of its obligations (including any Collateral Obligation) shall be deemed to
be such withdrawn S&P rating, so long as S&P has not taken any rating action
with respect thereto since the date on which such S&P rating was withdrawn. For
all purposes hereunder, a Collateral Obligation will not be deemed to have an
“SD” rating if the sole cause of such rating is related to the deferral of
interest or principal payments thereunder and such Collateral Obligation is a
Current Pay Obligation.

 

“S&P Rating Condition”: With respect to any action taken or to be taken by or on
behalf of the Issuer, a condition that is satisfied if S&P has confirmed in
writing (including by means of electronic message, facsimile transmission, press
release or posting to its internet website) to the Issuer, the Trustee, the
Collateral Administrator and the Collateral Manager (unless in the form of a
press release or posted to its internet website that does not require the Issuer
and the Collateral Agent to be identified as addressees) that no immediate
withdrawal or reduction with respect to its then-current rating by S&P of any
Class of Secured Debt will occur as a result of such action; provided that such
rating condition shall be deemed inapplicable with respect to such event or
circumstance if (i) S&P has given notice to the effect that it will no longer
review events or circumstances of the type requiring satisfaction of the S&P
Rating Condition for purposes of evaluating whether to confirm the then-current
ratings (or initial ratings) of obligations rated by S&P; or (ii) S&P has
communicated to the Issuer, the Collateral Manager or the Collateral Agent (or
their counsel) that it will not review such event or circumstance for purposes
of evaluating whether to confirm the then-current ratings (or Initial Ratings)
of the Debt. In the event that S&P no longer rates any Class of Debt, the S&P
Rating Condition shall not apply to such Class.

 



-64-

 



 

“S&P Equivalent Rating Factor”: With respect to each Collateral Obligation, the
number set forth in the table below opposite the S&P Rating for such Collateral
Obligation:

 

S&P Rating  S&P Equivalent Rating
Factor AAA  1 AA+  10 AA  20 AA-  40 A+  70 A  120 A-  180 BBB+  260 BBB  360
BBB-  610 BB+  940 BB  1,350 BB-  1,766 B+  2,220 B  2,720 B-  3,490 CCC+  4,770
CCC  6,500 CCC-  8,070 CC+ or lower  10,000

 

“S&P Rating Factor”: With respect to each Collateral Obligation, the number set
forth in the table below opposite the S&P Rating for such Collateral Obligation:

 

S&P Rating  S&P Rating Factor AAA  13.51 AA+  26.75 AA  46.36 AA-  63.90 A+ 
99.50 A  146.35 A-  199.83 BBB+  271.01 BBB  361.17 BBB-  540.42 BB+  784.92 BB 
1233.63 BB-  1565.44 B+  1982.00 B  2859.50 B-  3610.11 CCC+  4641.40 CCC 
5293.00 CCC-  5751.10 CC or lower  10000.00 SD  10000.00 D  10000.00

 

-65-

 

 

“S&P Recovery Amount”: With respect to any Collateral Obligation, an amount
equal to:

 

(a)  the applicable S&P Recovery Rate; multiplied by

 

(b)  the Principal Balance of such Collateral Obligation.

 

“S&P Recovery Rate”: With respect to a Collateral Obligation, the recovery rate
set forth in Section 1 of Schedule 4 using the Initial Rating of the Class A-2
Notes (or, if the Class A-2 Notes are no longer Outstanding, the most senior
Class of Secured Debt Outstanding) at the time of determination.

 

“S&P Recovery Rating”: With respect to a Collateral Obligation for which an S&P
Recovery Rate is being determined, the “Recovery Rating” assigned by S&P to such
Collateral Obligation based upon the tables set forth in Schedule 4 hereto.

 

“S&P Weighted Average Life”: As of any date of determination with respect to all
Collateral Obligations other than Defaulted Obligations, the number of years
following such date obtained by dividing (a) the sum of the products of (i) the
number of years (rounded to the nearest one-hundredth thereof) from such date of
determination to the stated maturity of each such Collateral Obligation
multiplied by (ii) the outstanding principal balance of such Collateral
Obligation by (b) the aggregate remaining principal balance at such time of all
Collateral Obligations other than Defaulted Obligations.

 

“S&P Weighted Average Rating Factor”: The number determined by:

 

(a)  summing the products of (i) the Principal Balance of each Collateral
Obligation (excluding Defaulted Obligations and Equity Securities) multiplied by
(ii) the S&P Rating Factor of such Collateral Obligation and

 



-66-

 

 

(b)  dividing such sum by the Principal Balance of all such Collateral
Obligations.

 

“Sale”: The meaning specified in Section 5.17(a).

 

“Sale Proceeds”: All proceeds (excluding accrued interest, if any) received with
respect to Assets as a result of sales of such Assets in accordance with
Article XII less any reasonable expenses incurred by the Collateral Manager, the
Collateral Administrator, the Collateral Agent or the Trustee (other than
amounts payable as Administrative Expenses) in connection with such sales. Sale
Proceeds will include Principal Financed Accrued Interest received in respect of
such sale.

 

“Schedule of Collateral Obligations”: The schedule of Collateral Obligations
attached as Schedule 1 hereto, which schedule shall include the issuer,
Principal Balance, coupon/spread, the stated maturity, the S&P Rating (unless
such rating is based on a credit estimate or is a private or confidential rating
from the Rating Agency) and the S&P Industry Classification for each Collateral
Obligation and the percentage of the aggregate commitment under each Revolving
Collateral Obligation and Delayed Drawdown Collateral Obligation that is funded,
as amended from time to time (without the consent of or any action on the part
of any Person) to reflect the release of Collateral Obligations pursuant to
Article X hereof, the inclusion of additional Collateral Obligations pursuant to
Section 7.18 hereof and the inclusion of additional Collateral Obligations as
provided in Section 12.2 hereof.

 

“Scheduled Distribution”: With respect to any Collateral Obligation, each
payment of principal and/or interest scheduled to be made by the related Obligor
under the terms of such Collateral Obligation (determined in accordance with the
assumptions specified in Section 1.3 hereof) after the related Cut-Off Date, as
adjusted pursuant to the terms of the related Underlying Instruments.

 

“Screen Rate”: The meaning specified in the definition of “LIBOR”.

 

“Second Lien Loan”: Any assignment of or Participation Interest in a Loan that:
(a) is not (and cannot by its terms become) subordinate in right of payment to
any other obligation of the Obligor of the Loan but which is subordinated (with
respect to liquidation preferences with respect to pledged collateral but
subject to exceptions for customary permitted liens) to a Senior Secured Loan of
the obligor; and (b) is secured by a valid second-priority perfected security
interest or lien in, to or on specified collateral securing the Obligor’s
obligations under the Second Lien Loan the value of which is adequate (in the
commercially reasonable judgment of the Collateral Manager) to repay the Loan in
accordance with its terms and to repay all other Loans of equal or higher
seniority secured by a lien or security interest in the same collateral.

 

“Section 13 Banking Entity”: An entity that (i) is defined as a “banking entity”
under the Volcker Rule regulations (Section __.2(c)), (ii) provides written
certification that it is a “banking entity” under the Volcker Rule regulations
(Section __.2(c)) thereof to the Issuer and the Trustee (which, in connection
with a supplemental indenture pursuant to this Indenture, shall be provided
within 7 days of notice of such supplemental indenture) upon which the Trustee,
the Loan Agent and the Issuer may conclusively rely, and (iii) identifies the
Class or Classes of Debt held by such entity and the outstanding principal
amount thereof. Any holder that does not provide such certification in
connection with a supplemental indenture will be deemed for purposes of such
supplemental indenture not to be a Section 13 Banking Entity. If no entity
provides such certification, then no Section 13 Banking Entities will be deemed
to exist for purposes of any required consent or action under this Indenture.
Any beneficial owner of an interest in a Global Note which has provided a
written certification as described above as to its status as a Section 13
Banking Entity shall provide prompt written notice to the Issuer, the Collateral
Manager and the Trustee of any transfer of such interests.

 



-67-

 

 

“Secured Debt”: The Class A-1-L Loans and the Secured Notes.

 

“Secured Notes”: The Class A-1 Notes, the Class A-2 Notes, the Class B Notes and
the Class C Notes.

 

“Secured Obligations”: The meaning specified in the Granting Clauses.

 

“Secured Parties”: The meaning specified in the Granting Clauses.

 

“Securities Account Control Agreement”: The Securities Account Control Agreement
dated as of the Closing Date between the Issuer, the Collateral Agent and
Deutsche Bank Trust Company Americas, as custodian.

 

“Securities Act”: The United States Securities Act of 1933, as amended.

 

“Securities Intermediary”: The meaning specified in Section 8-102(a)(14) of the
UCC.

 

“Securitization Regulation”: The meaning specified in the definition of “E.U.
Securitization Laws”.

 

“Security Entitlement”: The meaning specified in Section 8-102(a)(17) of the
UCC.

 

“Selling Institution”: The entity obligated to make payments to the Issuer under
the terms of a Participation Interest.

 

“Senior Secured Bond”: A debt security (that is not a loan) that is (a) issued
by a corporation, limited liability company, partnership or trust and
(b) secured by a valid first priority perfected security interest on specified
collateral (other than with respect to liquidation, trade claims, capitalized
leases or similar obligations).

 

“Senior Secured Debt Instrument”: The meaning specified in Schedule 4 hereto.

 

“Senior Secured Loan”: Any assignment of or Participation Interest in a Loan
that: (a) is not (and cannot by its terms become) subordinate in right of
payment to any other obligation of the Obligor of the Loan (other than with
respect to liquidation, trade claims, capitalized leases or similar
obligations); (b) is secured by a valid first-priority perfected security
interest or lien in, to or on specified collateral securing the Obligor’s
obligations under the Loan; and (c) the value of the collateral securing the
Loan at the time of purchase together with other attributes of the Obligor
(including, without limitation, its general financial condition, ability to
generate cash flow available for debt service and other demands for that cash
flow) is adequate (in the commercially reasonable judgment of the Collateral
Manager) to repay the Loan in accordance with its terms and to repay all other
Loans of equal seniority secured by a first lien or security interest in the
same collateral.

 

-68-

 

 

“Senior Secured Note”: Any assignment of or Participation Interest in or other
interest in a senior secured note issued pursuant to an indenture or equivalent
document by a corporation, partnership, limited liability company, trust or
other Person, bearing interest at a floating rate and that is secured by a
pledge of collateral and has a senior pre-petition priority (including pari
passu with other obligations of the Obligor, but subject to customary permitted
liens, such as, but not limited to, any tax liens, liquidation, trade claims,
capitalized leases or similar obligations) in any bankruptcy, reorganization,
arrangement, insolvency, moratorium or liquidation proceedings.

 

“Senior Syndicated Secured Loan”: A Senior Secured Loan with a total
loan-to-value of not greater than 75% that in the case of an event of default
under the applicable Underlying Instrument, the lenders thereunder will be paid
after one or more Syndicated Tranches. For the avoidance of doubt, a Senior
Syndicated Secured Loan is not a First-Lien Last-Out Loan.

 

“Similar Law”: Any federal, state, local, non-U.S. or other law or regulation
that could cause the underlying assets of the Issuer to be treated as assets of
the investor in any Debt (or any interest therein) by virtue of its interest and
thereby subject the Issuer or the Collateral Manager (or other Persons
responsible for the investment and operation of the Issuer’s assets) to Other
Plan Law.

 

“Special Redemption”: The meaning specified in Section 9.6.

 

“Special Redemption Amount”: The meaning specified in Section 9.6.

 

“Special Redemption Date”: The meaning specified in Section 9.6.

 

“Specified Equity Securities”: The securities or interests resulting from the
exercise of an option, warrant, right of conversion, pre-emptive right, rights
offering, credit bid or similar right in connection with the workout or
restructuring of a Collateral Obligation or an equity security or interest
received in connection with the workout or restructuring of a Collateral
Obligation, in each case to the extent such security or interest does not
constitute Margin Stock and that in the reasonable judgment of the Collateral
Manager would be considered “received in lieu of debt previously contracted”
with respect to the Collateral Obligations under the Volcker Rule.

 

“Specified Obligor Information”: The meaning specified in Section 14.15(b).

 

“STAMP”: The meaning specified in Section 2.5.

 

“Standby Directed Investment”: JPM USD Liquidity LVNAV Institutional (dist.)
(103813712) or such other Eligible Investment designated by the Issuer (or the
Collateral Manager on behalf of the Issuer) by written notice to the Trustee.

 

“Stated Maturity”: With respect to (i) the Secured Debt, November 5, 2032 and
(ii) the Subordinated Notes, August 26, 2120.

 



-69-

 

 

“Step-Down Obligation”: An obligation or security which by the terms of the
related Underlying Instruments provides for a decrease in the per annum interest
rate on such obligation or security (other than by reason of any change in the
applicable index or benchmark rate used to determine such interest rate) or in
the spread over the applicable index or benchmark rate, solely as a function of
the passage of time; provided that an obligation or security providing for
payment of a constant rate of interest at all times after the date of
acquisition by the Issuer shall not constitute a Step-Down Obligation.



 

“Step-Up Obligation”: An obligation or security which by the terms of the
related Underlying Instruments provides for an increase in the per annum
interest rate on such obligation or security, or in the spread over the
applicable index or benchmark rate, solely as a function of the passage of time;
provided that an obligation or security providing for payment of a constant rate
of interest at all times after the date of acquisition by the Issuer shall not
constitute a Step-Up Obligation.

 

“Structured Finance Obligation”: Any obligation issued by a special purpose
vehicle and secured directly by, referenced to, or representing ownership of, a
pool of receivables or other financial assets of any obligor, including
collateralized debt obligations and mortgage-backed securities; provided that
any ABL Facility and loans directly to financial service companies, factoring
businesses, health care providers and other genuine operating businesses do not
constitute Structured Finance Obligations.

 

“Subordinated Note Purchase Agreement”: Each of the agreements to be entered
into between the Issuer and the Retention Provider and between the Issuer and GC
Advisors LLC, each as amended from time to time in accordance with the terms
thereof.

 

“Subordinated Note Redemption Price”: The price for such Subordinated Note, as
determined by the Collateral Manager on or about the date of a Refinancing,
equal to the following: (a) amounts on deposit in the Principal Collection
Subaccount, the Interest Collection Subaccount and the Revolver Funding Account
immediately prior to such Refinancing plus (b) an amount equal to the sum of the
products of (x) the average of the “bid” and “ask” price for each Collateral
Obligation held by the Issuer (as determined in the sole discretion of the
Collateral Manager) and (y) the principal balance of each such Collateral
Obligation (excluding solely for purposes of this definition the unfunded
commitments under any Revolving Collateral Obligation or Delayed Drawdown
Collateral Obligation) plus (c) an amount equal to the sum of the products of
(x) the average of the “bid” and “ask” price of each Revolving Collateral
Obligation and Delayed Drawdown Collateral Obligation minus 100% and (y) the
unfunded commitments under each Revolving Collateral Obligation and Delayed
Drawdown Collateral Obligation plus (d) an amount equal to the accrued interest
on the Collateral Obligations (other than Defaulted Obligations) held by the
Issuer immediately prior to such Refinancing plus (e) the sum of the “fair
market values” (as determined in the sole discretion of the Collateral Manager)
of each Asset not included in clauses (a) through (d) above minus (f) the
Redemption Prices of the Secured Notes minus (g) any fees and expenses incurred
in connection with such Refinancing and the associated supplemental indenture
that are allocable to the redemption of the applicable Debt as determined by the
Collateral Manager.

 



-70-

 

 

“Subordinated Notes”: The subordinated notes issued pursuant to this Indenture
and having the characteristics specified in Section 2.3.

 

“Successor Entity”: The meaning specified in Section 7.10(a).

 

“Supermajority”: With respect to any Class of Debt, the Holders of at least
66-2/3% of the Aggregate Outstanding Amount of the Debt of such Class.

 

“Supplemental Reserve Account”: The trust account established pursuant to
Section 10.3(e).

 

“Syndicated Tranche”: With respect to any loan, a senior secured facility
incurred by the Obligor of such loan that is prior in right of payment to such
loan (a) so long as the outstanding principal balance and unfunded commitments
of such facility does not exceed 25% of the sum of (x) the outstanding principal
balance of the loan, plus (y) the outstanding principal balance and unfunded
commitments of such revolving facility, plus (z) the outstanding principal
balance of any other debt for borrowed money incurred by such Obligor that is
pari passu with such loan and (b) which (i) have a leverage ratio of not greater
than 1.5x or (ii) have a loan-to-value of not greater than 17.5%.

 

“Synthetic Security”: A security or swap transaction, other than a Participation
Interest, that has payments associated with either payments of interest on
and/or principal of a reference obligation or the credit performance of a
reference obligation.

 

“Target Initial Par Amount”: U.S.$300,000,000.

 

“Target Initial Par Condition”: A condition satisfied (I) as of the Effective
Date or (II) with respect to any Designated Unused Proceeds or Designated
Principal Proceeds after the Effective Date and on or prior to the Determination
Date related to the second Payment Date, on the date of such designation if the
Aggregate Principal Balance of Collateral Obligations (i) that are held by the
Issuer and (ii) of which the Issuer has committed to purchase on such date,
together with (a) any unreceived Principal Financed Accrued Interest, (b) the
amount of any proceeds of prepayments, maturities or redemptions of Collateral
Obligations purchased by the Issuer prior to such date (other than any such
proceeds that have been reinvested, or committed to be reinvested, in Collateral
Obligations by the Issuer on the Effective Date) and (c) without duplication of
clause (a) or (b) above, amounts designated as Principal Proceeds and
transferred to the Collection Account (other than any such amounts that have
been reinvested or committed to be reinvested in Collateral Obligations, by the
Issuer on the Effective Date), will equal or exceed the Target Initial Par
Amount; provided that for purposes of this definition, any Defaulted Obligation
shall be treated as having a principal balance equal to its S&P Collateral
Value.

 

“Tax”: Any tax, levy, impost, duty, charge, assessment, deduction, withholding,
or fee of any nature (including interest, penalties and additions thereto)
imposed by any governmental taxing authority.

 



-71-

 

 

“Tax Event”: An event that occurs if either (i) (x) one or more Collateral
Obligations that were not subject to withholding tax when the Issuer committed
to purchase them have become subject to withholding tax or the rate of
withholding has increased on one or more Collateral Obligations that were
subject to withholding tax when the Issuer committed to purchase them and (y) in
any Collection Period, the aggregate of the payments subject to withholding tax
on new withholding tax obligations and the increase in payments subject to
withholding tax on increased rate withholding tax obligations, in each case to
the extent not “grossed-up” (on an after-tax basis) by the related obligor,
represent 5% or more of the aggregate amount of Interest Proceeds that have been
received or that is expected to be received for such Collection Period; or
(ii) taxes, fees, assessments, or other similar charges are imposed on the
Issuer in an aggregate amount in any twelve-month period in excess of
U.S.$2,000,000, other than any deduction or withholding for or on account of any
tax with respect to any payment owing in respect of any obligation that at the
time of acquisition, conversion, or exchange does not satisfy the requirements
of a Collateral Obligation.

 

Notwithstanding anything in this Indenture, the Collateral Manager shall give
the Trustee prompt written notice of the occurrence of a Tax Event upon its
discovery thereof. Until the Trustee receives written notice from the Collateral
Manager or otherwise, the Trustee shall not be deemed to have notice or
knowledge to the contrary.

 

“Tax Jurisdiction”: A sovereign jurisdiction that is commonly used as the place
of organization of special purpose vehicles (including, by way of example, the
Cayman Islands, Ireland, Bermuda, Curaçao, St. Maarten and the Channel Islands).

 

“Third Party Credit Exposure”: As of any date of determination, the sum (without
duplication) of the outstanding Principal Balance of each Collateral Obligation
that consists of a Participation Interest.

 

“Third Party Credit Exposure Limits”: Limits that shall be satisfied if the
Third Party Credit Exposure with counterparties having the ratings below from
S&P do not exceed the percentage of the Collateral Principal Amount specified
below:

 

S&P’s credit rating of
Selling Institution  Aggregate
Percentage
Limit   Individual
Percentage
Limit  AAA   20%   20% AA+   10%   10% AA   10%   10% AA-   10%   10% A+   5% 
 5% A   5%   5% A- or below   0%   0%

 

provided that a Selling Institution having an S&P credit rating of “A” must also
have a short-term S&P rating of “A-1” otherwise its “Aggregate Percentage Limit”
and “Individual Percentage Limit” (each as shown above) shall be 0%.

 

“Tax Matters Partner”: The meaning specified in Section 7.17(k).

 

“Tax Redemption”: The meaning specified in Section 9.3(a).

 



-72-

 

 

“Temporary Regulation S Global Secured Note”: The meaning specified in
Section 2.2(b)(i).

 

“Trading Gains”: In respect of any Collateral Obligation which is repaid,
prepaid, redeemed or sold, any excess of (a) the Principal Proceeds and Sale
Proceeds received in respect thereof over (b) the greater of (1) the principal
balance thereof (where for such purpose “principal balance” shall be determined
as set out in the definition of Retention Basis Amount) and (2) an amount equal
to the purchase price thereof (expressed as a percentage of par) multiplied by
the principal balance (where for such purpose “principal balance” shall be
determined as set out in the definition of Retention Basis Amount), in each case
net of (i) any expenses incurred in connection with any repayment, prepayment,
redemption or sale thereof, and (ii) in the case of a sale of such Collateral
Obligation, any interest accrued but not paid thereon which has not been
capitalized as principal and included in the sale price thereof.

 

“Trading Plan”: The meaning specified in Section 12.2(b).

 

“Trading Plan Period”: The meaning specified in Section 12.2(b).

 

“Transaction Documents”: This Indenture, the Collateral Management Agreement,
the Collateral Administration Agreement, the Credit Agreement, the Securities
Account Control Agreement, the Subordinated Note Purchase Agreements, the
Purchase Agreement and the Master Loan Sale Agreements.

 

“Transfer Agent”: The Person or Persons, which may be the Issuer, authorized by
the Issuer to exchange or register the transfer of Debt.

 

“Transfer Deposit Amount”: On any date of determination with respect to any
Collateral Obligation, an amount equal to the sum of the outstanding principal
balance of such Collateral Obligation, together with accrued interest thereon
through such date of determination, and in connection with any Collateral
Obligation which is a Revolving Collateral Obligation or a Delayed Drawdown
Collateral Obligation, an amount equal to the Net Exposure Amount thereof as of
the applicable Cut-Off Date.

 

“Treasury Regulations”: The United States Department of Treasury regulations
promulgated under the Code.

 

“Trustee”: The meaning specified in the first sentence of this Indenture.

 

“UCC”: The Uniform Commercial Code as in effect in the State of New York or, if
different, the political subdivision of the United States that governs the
perfection of the relevant security interest, as amended from time to time.

 

“Uncertificated Secured Note”: The meaning specified in Section 2.2(b)(vi).

 

“Uncertificated Security”: The meaning specified in Section 8-102(a)(18) of the
UCC.

 

“Underlying Instruments”: The loan agreement, credit agreement or other
customary agreement pursuant to which an Asset has been created or issued and
each other agreement that governs the terms of or secures the obligations
represented by such Asset or of which the holders of such Asset are the
beneficiaries.

 



-73-

 

 

 

“Unfunded Class”: The Class C Notes until the occurrence of the Funding Date.

 

“Unfunded Class Funding”: The one-time funding by the holders of the Unfunded
Class of an amount not to exceed the notional amount of the Unfunded
Class specified in the table set forth in Section 2.3 by payment by such holders
or their nominee to the Issuer, by wire transfer, in immediately available funds
according to the payment instructions set forth in the Unfunded Class Funding
Notice and in accordance with the terms of this Indenture.

 

“Unfunded Class Funding Notice”: The meaning specified in Section 2.14(c).

 

“Unfunded Class Non-Call Period”: Such non-call period, if any, established for
the Unfunded Class as set forth in the Unfunded Class Funding Notice delivered
in accordance with the terms of this Indenture. For the avoidance of doubt, if
no Unfunded Class Non-Call Period is in effect, the Unfunded Class may be
redeemed or re-priced as if the Unfunded Class Non-Call Period had ended.

 

“United States Tax Person”: A “United States person” within the meaning of
Section 7701(a)(30) of the Code.

 

“Unregistered Securities”: The meaning specified in Section 5.17(c).

 

“Unsaleable Asset”: (a) Any Defaulted Obligation (during the continuation of an
Event of Default only), Equity Security, obligation received in connection with
a tender offer, voluntary redemption, exchange offer, conversion, restructuring
or plan of reorganization with respect to the Obligor, or other exchange or any
other security or debt obligation that is part of the Assets, in respect of
which the Issuer has not received a payment in Cash during the preceding 12
months or (b) any asset, claim or other property identified in a certificate of
the Collateral Manager as having a Market Value of less than U.S.$1,000, in each
case with respect to which the Collateral Manager certifies to the Collateral
Agent that (x) it has made commercially reasonable efforts to dispose of such
Collateral Obligation for at least 90 days and (y) in its commercially
reasonable judgment such Collateral Obligation is not expected to be saleable
for the foreseeable future.

 

“Unsecured Loan”: A senior unsecured Loan obligation of any Person which is not
(and by its terms is not permitted to become) subordinate in right of payment to
any other debt for borrowed money incurred by the obligor under such Loan.

 

“U.S. Person” and “U.S. person”: The meanings specified in Regulation S.

 

“U.S. Retention Interest”: The “eligible horizontal residual interest” offset,
transferred and allocated to the U.S. Retention Provider by the Collateral
Manager (as the “sponsor” for purposes of the U.S. Risk Retention Rules).

 

“U.S. Retention Provider”: On the Closing Date, Golub Capital BDC CLO 4
Depositor LLC, and thereafter any successor, assignee or transferee thereof or
any Person permitted under the U.S. Risk Retention Rules to hold the U.S.
Retention Interest.

 



-74-

 

 

“U.S. Risk Retention Rules”: The federal interagency credit risk retention
rules, codified at 17 C.F.R. part 246.



 

“Volcker Rule”: Section 13 of the U.S. Bank Holding Company Act of 1956, as
amended, and the applicable rules and regulations thereunder.

 

“Weighted Average Coupon”: As of any Measurement Date, the number obtained by
dividing:

 

(a)            the amount equal to the Aggregate Coupon; by

 

(b)            an amount equal to the aggregate outstanding principal balance of
all Fixed Rate Obligations as of such Measurement Date.

 

“Weighted Average Floating Spread”: As of any Measurement Date, the number
obtained by dividing: (a) the amount equal to (A) the Aggregate Funded Spread
plus (B) the Aggregate Unfunded Spread by (b) an amount equal to the aggregate
outstanding principal balance of all Floating Rate Obligations as of such
Measurement Date.

 

“Weighted Average Life”: On any date of determination with respect to any
Collateral Obligation (other than any Defaulted Obligation), the number obtained
by (a) summing the products obtained by multiplying (i) the Average Life at such
time of each such Collateral Obligation by (ii) the outstanding principal
balance of such Collateral Obligation and (b) dividing such sum by the aggregate
outstanding principal balance at such time of all Collateral Obligations
(excluding any Defaulted Obligation); provided, that when determining the
Weighted Average Life of the Collateral Obligations for the Weighted Average
Life Test the Issuer and the Collateral Manager shall only take into account
that portion of the aggregate outstanding principal balance that is equal to or
less than the product of (1) the Reinvestment Target Par Balance and (2) 100.25%
(using the Collateral Obligations that will result in the shortest Weighted
Average Life) and the outstanding aggregate principal balance of all other
Collateral Obligations may be excluded from the calculation thereof.

 

For the purposes of the foregoing, the “Average Life” is, on any date of
determination with respect to any Collateral Obligation, the quotient obtained
by dividing (i) the sum of the products of (a) the number of years (rounded to
the nearest one hundredth thereof) from such date of determination to the
respective dates of each successive Scheduled Distribution of principal of such
Collateral Obligation and (b) the respective amounts of principal of such
Scheduled Distributions by (ii) the sum of all successive Scheduled
Distributions of principal on such Collateral Obligation.

 

“Weighted Average Life Test”: A test satisfied on any date of determination if
the Weighted Average Life of the Collateral Obligations as of such date is less
than or equal to the value in the column entitled “Weighted Average Life Value”
in the table below corresponding to the immediately preceding Payment Date (or,
prior to the first Payment Date, the Closing Date):

 



-75-

 

 

Weighted Average Life Value Closing Date  8.00 February 5, 2021  7.56 May 5,
2021  7.31 August 5, 2021  7.06 November 5, 2021  6.81 February 5, 2022  6.56
May 5, 2022  6.31 August 5, 2022  6.06 November 5, 2022  5.81 February 5, 2023 
5.56 May 5, 2023  5.31 August 5, 2023  5.06 November 5, 2023  4.81 February 5,
2024  4.56 May 5, 2024  4.31 August 5, 2024  4.06 November 5, 2024  3.81
February 5, 2025  3.56 May 5, 2025  3.31 August 5, 2025  3.06 November 5, 2025 
2.81 February 5, 2026  2.56 May 5, 2026  2.31 August 5, 2026  2.06 November 5,
2026  1.81 February 5, 2027  1.56 May 5, 2027  1.31 August 5, 2027  1.06
November 5, 2027  0.81 February 5, 2028  0.56 May 5, 2028  0.31 August 5, 2028 
0.06 November 5, 2028 (and thereafter)  0.00

 

“Weighted Average S&P Recovery Rate”: As of any date of determination, the
number, expressed as a percentage and determined separately for each Class of
Secured Debt, obtained by summing the products obtained by multiplying the
Principal Balance of each Collateral Obligation by its corresponding S&P
Recovery Rate, dividing such sum by the Aggregate Principal Balance of all
Collateral Obligations, and rounding to the nearest tenth of a percent.

 

“Zero Coupon Bond”: Any debt security that by its terms (a) does not bear
interest for all or part of the remaining period that it is outstanding,
(b) provides for periodic payments of interest in cash less frequently than
semi-annually or (c) pays interest only at its stated maturity.

 

Section 1.2             Usage of Terms. With respect to all terms in this
Indenture, the singular includes the plural and the plural the singular; words
importing any gender include the other genders; references to “writing” include
printing, typing, lithography and other means of reproducing words in a visible
form; references to agreements and other contractual instruments include all
amendments, modifications and supplements thereto or any changes therein entered
into in accordance with their respective terms and not prohibited by this
Indenture; references to Persons include their permitted successors and assigns;
and the term “including” means “including without limitation.”

 



-76-

 

 

For the avoidance of doubt, unless expressly stated otherwise, references herein
to (i) the “redemption” of Debt shall be understood to refer, in the case of the
Class A-1-L Loans, to the repayment of the Class A-1-L Loans by the Issuer
pursuant to the Credit Agreement, (ii) references to the “issuance” of Debt or
to the “execution,” “authentication” and/or “delivery” of Debt shall be
understood to refer, in the case of the Class A-1-L Loans, to the incurrence of
the Class A-1-L Loans by the Issuer pursuant to the Credit Agreement and this
Indenture and (iii) in all instances where any notice is to be delivered to the
Loan Agent, there shall be an implied duty that such notice be promptly
delivered or made available by the Loan Agent to the Class A-1-L Lenders.

 

Section 1.3            Assumptions as to Assets. In connection with all
calculations required to be made pursuant to this Indenture with respect to
Scheduled Distributions on any Asset, or any payments on any other assets
included in the Assets, with respect to the sale of and reinvestment in
Collateral Obligations, and with respect to the income that can be earned on
Scheduled Distributions on such Assets and on any other amounts that may be
received for deposit in the Collection Account, the provisions set forth in this
Section 1.3 shall be applied. The provisions of this Section 1.3 shall be
applicable to any determination or calculation that is covered by this
Section 1.3, whether or not reference is specifically made to Section 1.3,
unless some other method of calculation or determination is expressly specified
in the particular provision.

 

(a)           All calculations with respect to Scheduled Distributions on the
Assets securing the Debt shall be made on the basis of information as to the
terms of each such Asset and upon reports of payments, if any, received on such
Asset that are furnished by or on behalf of the issuer of such Asset and, to the
extent they are not manifestly in error, such information or reports may be
conclusively relied upon in making such calculations.

 

(b)           For purposes of calculating the Coverage Tests, except as
otherwise specified in the Coverage Tests, such calculations will not include
scheduled interest and principal payments on Defaulted Obligations unless or
until such payments are actually made.

 

(c)           For each Collection Period and as of any date of determination,
the Scheduled Distribution on any Asset (including Current Pay Obligations and
DIP Collateral Obligations but excluding Defaulted Obligations, which, except as
otherwise provided herein, shall be assumed to have a Scheduled Distribution of
zero, except to the extent any payments have actually been received) shall be
the sum of (i) the total amount of payments and collections to be received
during such Collection Period in respect of such Asset (including the proceeds
of the sale of such Asset received and, in the case of sales which have not yet
settled, to be received during the Collection Period and not reinvested in
additional Collateral Obligations or Eligible Investments or retained in the
Collection Account for subsequent reinvestment pursuant to Section 12.2) that,
if received as scheduled, will be available in the Collection Account at the end
of the Collection Period and (ii) any such amounts received by the Issuer in
prior Collection Periods that were not disbursed on a previous Payment Date.

 



-77-

 

 

(d)           Each Scheduled Distribution receivable with respect to a
Collateral Obligation shall be assumed to be received on the applicable Due
Date, and each such Scheduled Distribution shall be assumed to be immediately
deposited in the Collection Account to earn interest at the Assumed Reinvestment
Rate. All such funds shall be assumed to continue to earn interest until the
date on which they are required to be available in the Collection Account for
application, in accordance with the terms hereof, to payments of principal of or
interest on the Debt or other amounts payable pursuant to this Indenture. For
purposes of the applicable determinations required by Section 10.7(b)(v),
Article XII and the definition of “Interest Coverage Ratio”, the expected
interest on the Secured Debt and Floating Rate Obligations will be calculated
using the then current interest rates applicable thereto.

 

(e)           References in Section 11.1(a) to calculations and determinations
made on a “pro forma basis” or to the extent such Class of Notes is the
“Controlling Class” shall mean such calculations and determinations after giving
effect to all payments, in accordance with the Priority of Payments described
herein, that precede (in priority of payment) or include the clause in which
such calculation is made.

 

(f)            For purposes of calculating all Concentration Limitations, in
both the numerator and the denominator of any component of the Concentration
Limitations, Defaulted Obligations will be treated as having a Principal Balance
equal to the Defaulted Obligation Balance.

 

(g)           If a Collateral Obligation included in the Assets would be deemed
a Current Pay Obligation but for the applicable percentage limitation in the
proviso to clause (x) of the proviso to the definition of “Defaulted
Obligation”, then the Current Pay Obligations with the lowest Market Value
(expressed as a percentage of the outstanding principal balance of such Current
Pay Obligations as of the date of determination) shall be deemed Defaulted
Obligations. Each such Defaulted Obligation will be treated as a Defaulted
Obligation for all purposes until such time as the Aggregate Principal Balance
of Current Pay Obligations would not exceed, on a pro forma basis including such
Defaulted Obligation, the applicable percentage of the Collateral Principal
Amount.

 

(h)           Except where expressly referenced herein for inclusion in such
calculations, Defaulted Obligations will not be included in the calculation of
the Collateral Quality Tests, the S&P Equivalent Weighted Average Rating Factor
or the S&P Equivalent Diversity Score.

 

(i)            For purposes of calculating compliance with the Investment
Criteria, upon the direction of the Collateral Manager by notice to the
Collateral Agent and the Collateral Administrator, any Eligible Investment
representing Principal Proceeds received upon the sale or other disposition of a
Collateral Obligation shall be deemed to have the characteristics of such
Collateral Obligation as of the date of such sale or other disposition until
reinvested in an additional Collateral Obligation. Such calculations shall be
based upon the principal amount of such Collateral Obligation, except in the
case of Defaulted Obligations and Credit Risk Obligations, in which case the
calculations will be based upon the Principal Proceeds received on the
disposition or sale of such Defaulted Obligation or Credit Risk Obligation.

 



-78-

 

 

(j)            For purposes of calculating compliance with each of the
Concentration Limitations all calculations will be rounded to the nearest 0.1%.
All other calculations, unless otherwise set forth herein or the context
otherwise requires, shall be rounded to the nearest ten-thousandth if expressed
as a percentage, and to the nearest one-hundredth if expressed otherwise.

 

(k)           Except as expressly set forth in this Indenture, the “principal
balance” and “outstanding principal balance” of a Revolving Collateral
Obligation or a Delayed Drawdown Collateral Obligation shall include all
unfunded commitments that have not been irrevocably reduced or withdrawn.

 

(l)            Notwithstanding any other provision of this Indenture to the
contrary, all monetary calculations under this Indenture and the Credit
Agreement shall be in Dollars.

 

(m)          Any reference herein to an amount of the Trustee’s, the Collateral
Agent’s, the Loan Agent’s or the Collateral Administrator’s fees calculated with
respect to a period at a per annum rate shall be computed on the basis of the
actual number of days in the applicable Interest Accrual Period divided by 360
and shall be based on the aggregate face amount of the Assets.

 

(n)           To the extent of any ambiguity in the interpretation of any
definition or term contained herein or in the Credit Agreement or to the extent
more than one methodology can be used to make any of the determinations or
calculations set forth herein, the Collateral Manager may direct the Collateral
Administrator or the Collateral Administrator may request direction from the
Collateral Manager, as to the interpretation and/or methodology to be used, and
the Collateral Administrator shall follow such direction, and together with the
Trustee, the Collateral Agent and the Loan Agent shall be entitled to
conclusively rely thereon without any responsibility or liability therefor.

 

(o)           For purposes of calculating the Collateral Quality Tests, DIP
Collateral Obligations will be treated as having an S&P Recovery Rate equal to
the S&P Recovery Rate for Senior Secured Loans.

 

(p)           For purposes of calculating compliance with any tests under this
Indenture, the trade date (and not the settlement date) with respect to any
acquisition or disposition of a Collateral Obligation or Eligible Investment
shall be used to determine whether and when such acquisition or disposition has
occurred.

 

(q)           For all purposes where expressly used in this Indenture, the
“principal balance” and “outstanding principal balance” shall exclude
capitalized interest, if any.

 

(r)            For the purposes of the definition of Collateral Obligation, the
reference to the “purchase” of an obligation shall include the purchase of an
obligation with cash, the receipt of an obligation by the Issuer in connection
with a Contribution and the receipt of a new obligation in connection with the
redemption and re-issuance of an obligation in a cashless roll where the
redemption proceeds with respect to the Collateral Obligation being redeemed are
“rolled” into the new obligation.

 



-79-

 

 

(s)           For purposes of calculating the Sale Proceeds of a Collateral
Obligation in sale transactions, Sale Proceeds will include any Principal
Financed Accrued Interest received in respect of such sale.

 

(t)           Any direction or Issuer Order required hereunder relating to the
purchase, acquisition, sale, disposition or other transfer of Assets may be in
the form of a trade ticket, confirmation of trade, instruction to post or to
commit to the trade or similar instrument or document or other written
instruction (including by email or other electronic communication) from the
Collateral Manager on which the Trustee, the Collateral Agent and Collateral
Administrator may rely.

 

(u)           To the fullest extent permitted by applicable law and
notwithstanding anything to the contrary contained in this Indenture, whenever
herein the Collateral Manager is permitted or required to make a decision in its
“sole discretion,” “reasonable discretion” or “discretion” or under a grant of
similar authority or latitude, the Collateral Manager shall be entitled to
consider only such interests and factors as it desires, including its own
interests, and shall have no duty or obligation to give any consideration to any
interest of or factors affecting the Issuer, Holders or any other Person. The
intent of granting authority to act in its “discretion” to the Collateral
Manager is that no other express consent of another party is required to be
obtained by the Collateral Manager when acting pursuant to such grant of
authority under this Indenture; provided that any action taken pursuant to such
grant of discretion is consistent with the legal, contractual and fiduciary
duties owed by the Collateral Manager.

 

(v)           Notwithstanding anything herein to the contrary, a debt obligation
or security may be acquired by the Issuer without regard as to whether it is
“received in lieu of debts previously contracted” (or any similar standard) on
or after the Permitted Securities Date.

 

(w)          Notwithstanding anything herein to the contrary, after the
Permitted Securities Date, the Collateral Manager may, in its sole discretion,
instruct the Issuer not to comply with the LSE.

 

ARTICLE II

 

The Notes

 

Section 2.1            Forms Generally. The Notes and the Trustee’s or
Authenticating Agent’s certificate of authentication thereon (the “Certificate
of Authentication”) shall be in substantially the forms required by this
Article, with such appropriate insertions, omissions, substitutions and other
variations as are required or permitted by this Indenture, and may have such
letters, numbers or other marks of identification and such legends or
endorsements placed thereon, as may be consistent herewith, determined by the
Responsible Officers of the Issuer executing such Notes as evidenced by their
execution of such Notes. Any portion of the text of any Note may be set forth on
the reverse thereof, with an appropriate reference thereto on the face of the
Note.

 



-80-

 

 

Section 2.2            Forms of Notes. (a) The forms of the Notes, including the
forms of Certificated Secured Notes, Certificated Subordinated Notes, Temporary
Regulation S Global Secured Notes, Regulation S Global Secured Notes, Rule 144A
Global Secured Notes and Rule 144A Global Subordinated Notes, shall be as set
forth in the applicable part of Exhibit A hereto.

 

(b)           Secured Notes and Subordinated Notes.

 

(i)            The Notes of each Class of Secured Notes (other than Class C
Notes issued on the Closing Date) sold to Qualified Purchasers that are not U.S.
persons in offshore transactions (as defined in Regulation S) in reliance on
Regulation S shall each be issued initially in the form of one temporary global
Secured Note per Class in definitive, fully registered form without interest
coupons substantially in the applicable form attached as Exhibit A-1 hereto
(each, a “Temporary Regulation S Global Secured Note”), which shall be deposited
on the Closing Date on behalf of the purchasers of such Notes represented
thereby with the Trustee, at its applicable Corporate Trust Office, as custodian
for, and registered in the name of a nominee of, DTC for the account of
designated agents holding on behalf of Euroclear and/or Clearstream. Prior to
the end of the Distribution Compliance Period, beneficial interests in each
Temporary Regulation S Global Secured Note may be held only through Euroclear or
Clearstream. After the expiration of the Distribution Compliance Period,
beneficial interests in a Temporary Regulation S Global Secured Note shall be
exchanged for an interest in one permanent global note per Class in definitive,
fully registered form without interest coupons substantially in the applicable
form attached as Exhibit A-1 hereto (each, a “Regulation S Global Secured
Note”), and shall be deposited on behalf of the subscribers for such Notes
represented thereby with the Trustee as custodian for, and registered in the
name of a nominee of, DTC for the respective accounts of Euroclear and
Clearstream, duly executed by the Issuer and authenticated by the Trustee as
hereinafter provided. During the Distribution Compliance Period, distributions
due in respect of a beneficial interest in a Temporary Regulation S Global
Secured Note shall only be made upon delivery to the Trustee by Euroclear or
Clearstream, as applicable, of a certificate (a “Non-U.S. Beneficial Ownership
Certification”) to the effect that Euroclear or Clearstream, as applicable, has
received a certificate substantially in the Form of Exhibit B-7 hereto. After
the expiration of the Distribution Compliance Period, distributions due in
respect of any beneficial interests in a Temporary Regulation S Global Secured
Note shall not be made to the holders of such beneficial interests unless
exchange for a beneficial interest in the Regulation S Global Secured Note is
improperly withheld or refused.

 



-81-

 

 

(ii)           The Notes of each Class (other than the Class C Notes issued on
the Closing Date) sold to Persons that are QIB/QPs shall each be issued
initially in the form of one permanent global Secured Note per Class in
definitive, fully registered form without interest coupons substantially in the
applicable form attached as Exhibit A-1 hereto, in the case of the Secured Notes
(each, a “Rule 144A Global Secured Note”) and in the form of one permanent
global Subordinated Note in definitive, fully registered form without interest
coupons substantially in the applicable form attached as Exhibit A-2 hereto, in
the case of the Subordinated Notes (each, a “Rule 144A Global Subordinated
Note”) and shall be deposited on behalf of the subscribers for such Notes
represented thereby with the Trustee as custodian for, and registered in the
name of Cede & Co., a nominee of, DTC, duly executed by the Issuer and
authenticated by the Trustee as hereinafter provided.

 

(iii)          The Secured Notes (other than the Class C Notes issued on the
Closing Date) sold to persons that, at the time of the acquisition, purported
acquisition or proposed acquisition of any such Secured Note, are Institutional
Accredited Investors (that are not Qualified Institutional Buyers) and Qualified
Purchasers (or a corporation, partnership, limited liability company or other
entity (other than a trust), each shareholder, partner, member or other equity
owner of which is a Qualified Purchaser) shall be issued in the form of
definitive, fully registered notes without coupons substantially in the
applicable form attached as Exhibit A-3 hereto (a “Certificated Secured
Note”) which shall be registered in the name of the beneficial owner or a
nominee thereof, duly executed by the Issuer and authenticated by the Trustee as
hereinafter provided.

 

(iv)          The Subordinated Notes sold to U.S. Persons that are Accredited
Investors (that are not Qualified Institutional Buyers) and either Qualified
Purchasers, Knowledgeable Employees with respect to the Issuer, Collateral
Manager, or a corporation, partnership, limited liability company or other
entity (other than a trust), each shareholder, partner, member or other equity
owner of which is either a Qualified Purchaser or a Knowledgeable Employee with
respect to the Issuer or the Collateral Manager and shall be issued in the form
of definitive, fully registered notes without coupons substantially in the form
attached as Exhibit A-4 hereto (each, a “Certificated Subordinated Note” and,
together with the Certificated Secured Notes, “Certificated Notes”) which shall
be registered in the name of the beneficial owner or a nominee thereof, duly
executed by the Issuer and authenticated by the Trustee as hereinafter provided.

 

(v)           The aggregate principal amount of the Regulation S Global Secured
Notes, the Rule 144A Global Secured Notes and the Rule 144A Global Subordinated
Notes may from time to time be increased or decreased by adjustments made on the
records of the Trustee or DTC or its nominee, as the case may be, as hereinafter
provided.

 

(vi)          The Class C Notes shall be issued to (i) non-U.S. persons in
offshore transactions in reliance on Regulation S under the Securities Act that
are Qualified Purchasers or (ii) Persons that are both (x) Qualified
Institutional Buyers or (y) Institutional Accredited Investors and, in the case
of (x) and (y) above, (a) Qualified Purchasers or (b) any corporation,
partnership, limited liability company or other entity (other than a trust),
each shareholder, partner, member or other equity owner of which is a Qualified
Purchaser, in each case in uncertificated, fully registered form (each, an
“Uncertificated Secured Note”), evidenced by entry in the Register, which shall
be registered in the name of the beneficial owner or a nominee thereof (other
than in the name of a Clearing Agency or its nominee). The Trustee shall provide
to the beneficial owner, promptly after the registration of the Uncertificated
Secured Note in the Register by the Registrar, a confirmation of registration
substantially in the form of Exhibit A-5 hereto (each, a “Confirmation of
Registration”).

 



-82-

 

 

(vii)         Except as otherwise expressly provided herein:

 

(A)            Uncertificated Secured Notes registered in the name of a Person
shall be considered “held” by such Person for all purposes under this Indenture.

 

(B)            With respect to any Uncertificated Secured Note, (x) references
herein to authentication and delivery of a Note shall be deemed to refer to
creation of an entry for such Note in the Register and registration of such Note
in the name of the owner, (y) references herein to cancellation of a Note shall
be deemed to refer to deregistration of such Note and (z) references herein to
the date of authentication of a Note shall refer to the date of registration of
such Note in the Register in the name of the owner thereof.

 

(C)            References to execution of Notes by the Issuer, to surrender of
Notes and to presentment of Notes shall be deemed not to refer to Uncertificated
Secured Notes.

 

(D)            Section 2.6 shall not apply to any Uncertificated Delayed Draw
Notes.

 

(E)            The Register shall be conclusive evidence of the ownership of an
Uncertificated Secured Note.

 

(c)           Book Entry Provisions. This Section 2.2(c) shall apply only to
Global Secured Notes deposited with or on behalf of DTC.

 

The provisions of the “Operating Procedures of the Euroclear System” of
Euroclear and the “Terms and Conditions Governing Use of Participants” of
Clearstream, respectively, will be applicable to the Global Secured Notes and
the Rule 144A Global Subordinated Notes insofar as interests in such Global
Secured Notes and Rule 144A Global Subordinated Notes are held by the Agent
Members of Euroclear or Clearstream, as the case may be.

 

Agent Members and owners of beneficial interests in Global Notes shall have no
rights under this Indenture with respect to any Global Secured Notes or
Rule 144A Global Subordinated Notes held on their behalf by the Trustee, as
custodian for DTC, and DTC may be treated by the Issuer, the Trustee, and any
agent of the Issuer or the Trustee as the absolute owner of such Note for all
purposes whatsoever. Notwithstanding the foregoing, nothing herein shall prevent
the Issuer, the Trustee, or any agent of the Issuer or the Trustee from giving
effect to any written certification, proxy or other authorization furnished by
DTC or impair, as between DTC and its Agent Members, the operation of customary
practices governing the exercise of the rights of a Holder of any Note.

 



-83-

 

 

Section 2.3            Authorized Amount; Stated Maturity; Denominations. The
aggregate principal amount of Secured Debt and Subordinated Notes that may be
authenticated and delivered under this Indenture and incurred pursuant to the
Credit Agreement is limited to U.S.$330,355,000 aggregate principal amount of
Debt (except for (i) Debt authenticated and delivered upon registration of
transfer of, or in exchange for, or in lieu of, other Debt pursuant to
Section 2.5, Section 2.6 or Section 8.5 of this Indenture or (ii) Additional
Debt issued in accordance with Sections 2.13 and 3.2).

 

Such Debt shall be divided into the Classes, having the designations, original
principal amounts and other characteristics as follows:

 

Debt

 

Class
Designation  A-1-L  A-12  A-2  B  C3  Subordinated Original Principal Amount 
 U.S.$ 20,000,000   U.S.$ 137,500,000   U.S.$ 10,500,000   U.S.$ 21,000,000 
 U.S.$ 33,000,000   U.S.$ 108,355,000 Stated Maturity     November 5, 2032   
November 5, 2032    November 5, 2032    November 5, 2032    November 5, 2032   
August 26, 2120 Interest Rate1     LIBOR + 2.35%    LIBOR + 2.35%    LIBOR +
2.75%    LIBOR + 3.20%    LIBOR + 3.65%4    N/A Fixed Rate Note     No    No   
No    No    No    N/A Floating Rate Note     Yes    Yes    Yes    Yes    Yes   
N/A Initial S&P Rating     “AAA(sf)”    “AAA(sf)”    “AAA(sf)”    “AA(sf)”   
“A(sf)”    N/A Priority Classes     None    None    A-1-L, A-1    A-1-L, A-1,
A-2    A-1-L, A-1, A-2, B    A-1-L, A-1, A-2, B, C Pari Passu Classes     A-1   
A-1-L    None    None    None    None Junior Classes     A-2, B, C,
Subordinated    A-2, B, C,
Subordinated    B, C,
Subordinated    C,
Subordinated    Subordinated    None Interest Deferrable     No    No    No   
No    Yes    N/A

 



 



1The spread over LIBOR for each Class of Secured Notes (other than the Class A-1
Debt) is subject to reduction pursuant to Section 9.8.

 



-84-

 



 

2To account for the Conversion Option available to the Class A-1-L Lenders, the
Class A-1 Notes issued in the form of Global Secured Notes shall be issued in an
amount of up to $157,500,000.



3On the Closing Date, the Issuer will issue the Unfunded Class (the Class C
Notes) to the initial holder(s) thereof. The initial principal amount of the
Class C Notes set forth in the table above is a notional amount representing the
maximum principal amount of such Unfunded Class and is undrawn on and as of the
Closing Date. On the Funding Date, the principal amount of the Class C Notes
will be set forth in the Unfunded Class Funding Notice in an amount not to
exceed the initial principal amount set forth in the table above. The Class C
Notes will not be “Outstanding” on the Closing Date, and except for purposes of
transfers of Notes prior to the Funding Date (if any) will have an initial
Aggregate Outstanding Amount of zero until such time as the applicable Funding
Date (if any) occurs pursuant to Section 2.14.



4The spread for the Class C Notes will be set in connection with the Funding
Date (if any); provided that the spread will not be greater than the spread
specified above.

 

The Secured Debt (other than the Class C Notes) shall be issued in minimum
denominations of U.S.$250,000 and integral multiples of U.S.$1.00 in excess
thereof. The Class C Notes will be issued in Minimum Denominations of
U.S.$500,000 and integral multiples of U.S.$1.00 in excess thereof. The
Subordinated Notes shall be issued in minimum denominations of U.S.$4,950,000
and integral multiples of U.S.$1.00 in excess thereof. Notes shall only be
transferred or resold in compliance with the terms of this Indenture.

 

Section 2.4            Execution, Authentication, Delivery and Dating. The Notes
shall be executed on behalf of the Issuer by one of its respective Officers. The
signature of such Officer on the Notes may be manual or facsimile.

 

Notes bearing the manual or facsimile signatures of individuals who were at the
time of execution the Officers of the Issuer shall bind the Issuer
notwithstanding the fact that such individuals or any of them have ceased to
hold such offices prior to the authentication and delivery of such Notes or did
not hold such offices at the date of issuance of such Notes.

 

At any time and from time to time after the execution and delivery of this
Indenture, the Issuer may deliver Notes executed by the Issuer to the Trustee or
the Authenticating Agent for authentication and the Trustee or the
Authenticating Agent, upon Issuer Order (which shall be deemed to be provided
upon delivery of such executed Notes), shall authenticate and deliver such Notes
as provided herein and not otherwise.

 

Each Note authenticated and delivered by the Trustee or the Authenticating Agent
upon Issuer Order on the Closing Date shall be dated as of the Closing Date. All
other Notes that are authenticated after the Closing Date for any other purpose
under this Indenture shall be dated the date of their authentication.

 

Notes issued upon transfer, exchange or replacement of other Notes shall be
issued in authorized denominations reflecting the original aggregate principal
amount of the Notes so transferred, exchanged or replaced, but shall represent
only the current outstanding principal amount of the Notes so transferred,
exchanged or replaced. If any Note is divided into more than one Note in
accordance with this Article II, the original principal amount of such Note
shall be proportionately divided among the Notes delivered in exchange therefor
and shall be deemed to be the original aggregate principal amount of such
subsequently issued Notes.

 

No Note shall be entitled to any benefit under this Indenture or be valid or
obligatory for any purpose, unless there appears on such Note a Certificate of
Authentication, substantially in the form provided for herein, executed by the
Trustee or by the Authenticating Agent by the manual signature of one of their
authorized signatories, and such certificate upon any Note shall be conclusive
evidence, and the only evidence, that such Note has been duly authenticated and
delivered hereunder.

 



-85-

 

 

Section 2.5            Registration, Registration of Transfer and Exchange.
(a) The Issuer shall cause the Notes to be Registered and shall cause to be kept
a register (the “Register”) at the office of the Trustee in which, subject to
such reasonable regulations as it may prescribe, the Issuer shall provide for
the registration of Notes and the registration of transfers of Notes. The
Trustee is hereby initially appointed registrar (the “Registrar”) for the
purpose of registering Notes and transfers of such Notes with respect to the
Register maintained in the United States as herein provided. Upon any
resignation or removal of the Registrar, the Issuer shall promptly appoint a
successor or, in the absence of such appointment, assume the duties of
Registrar.

 

If a Person other than the Trustee is appointed by the Issuer as Registrar, the
Issuer will give the Trustee prompt written notice of the appointment of a
Registrar and of the location, and any change in the location, of the Register,
and the Trustee shall have the right to inspect the Register at all reasonable
times and to obtain copies thereof and the Trustee shall have the right to rely
upon a certificate executed on behalf of the Registrar by an Officer thereof as
to the names and addresses of the Holders of the Notes and the principal or face
amounts and numbers of such Notes. Upon written request at any time the
Registrar shall provide to the Issuer, the Collateral Manager, the Initial
Purchaser or any Holder a current list of Holders as reflected in the Register.

 

Subject to this Section 2.5, upon surrender for registration of transfer of any
Notes at the office or agency of the Issuer to be maintained as provided in
Section 7.2, the Issuer shall execute, and the Trustee shall authenticate and
deliver, in the name of the designated transferee or transferees, one or more
new Notes of any authorized denomination and of a like aggregate principal or
face amount. At any time, the Issuer, the Collateral Manager or the Initial
Purchaser may request a list of Holders from the Trustee.

 

In addition, the Issuer, the Trustee and the Collateral Manager shall be
entitled to rely conclusively upon any certificate of ownership provided to the
Trustee by a beneficial owner of a Note (including a Beneficial Ownership
Certificate) and/or other forms of reasonable evidence of such ownership as to
the names and addresses of such beneficial owner and the Classes, principal
amounts and CUSIP numbers of Notes beneficially owned thereby. At any time, upon
request of the Issuer, the Collateral Manager or the Initial Purchaser, the
Trustee shall provide such requesting Person a copy of each Beneficial Ownership
Certificate that the Trustee has received; provided, however, the Trustee shall
have no obligation or duty to verify information with respect to such Beneficial
Ownership Certificate and shall only be required to retain copies of such
documents presented to it.

 

At the option of the Holder, Notes may be exchanged for Notes of like terms, in
any authorized denominations and of like aggregate principal amount, upon
surrender of the Notes to be exchanged at such office or agency. Whenever any
Note is surrendered for exchange, the Issuer shall execute, and the Trustee
shall authenticate and deliver, the Notes that the Holder making the exchange is
entitled to receive.

 

All Notes issued and authenticated upon any registration of transfer or exchange
of Notes shall be the valid obligations of the Issuer, evidencing the same debt
(to the extent they evidence debt), and entitled to the same benefits under this
Indenture as the Debt surrendered upon such registration of transfer or
exchange.

 



-86-

 

 

Every Note presented or surrendered for registration of transfer or exchange
shall be duly endorsed, or be accompanied by a written instrument of transfer in
a form reasonably satisfactory to the Registrar, duly executed by the Holder
thereof or such Holder’s attorney duly authorized in writing with such signature
guaranteed by an “eligible guarantor institution” meeting the requirements of
the Registrar, which requirements include membership or participation in the
Securities Transfer Agents Medallion Program (“STAMP”) or such other “signature
guarantee program” as may be determined by the Registrar in addition to, or in
substitution for, STAMP, all in accordance with the Exchange Act.

 

No service charge shall be made to a Holder for any registration of transfer or
exchange of Notes, but the Trustee may require payment of a sum sufficient to
cover any transfer, tax or other governmental charge payable in connection
therewith. The Registrar or the Trustee shall be permitted to request such
evidence reasonably satisfactory to it documenting the identity and/or
signatures of the transferor and transferee.

 

(b)            No Note may be sold or transferred (including, without
limitation, by pledge or hypothecation) unless such sale or transfer is exempt
from the registration requirements of the Securities Act, is exempt from the
registration requirements under applicable state securities laws and will not
cause the Issuer to become subject to the requirement that it register as an
investment company under the 1940 Act.

 

(c)            No transfer of any Subordinated Note (or any interest therein)
will be effective if after giving effect to such transfer 25% or more of the
Aggregate Outstanding Amount of the Subordinated Notes would be held by Persons
who have represented that they are Benefit Plan Investors. For purposes of these
calculations and all other calculations required by this sub-section, (A) any
Notes of the Issuer held by a Person (other than a Benefit Plan Investor) who is
a Controlling Person, the Trustee, the Collateral Manager, the Retention
Provider, the Initial Purchaser or any of their respective affiliates (other
than those interests held by a Benefit Plan Investor) shall be disregarded and
not treated as Outstanding and (B) an “affiliate” of a Person shall include any
Person, directly or indirectly through one or more intermediaries, controlling,
controlled by or under common control with the Person, and “control” with
respect to a Person other than an individual shall mean the power to exercise a
controlling influence over the management or policies of such Person. The
Trustee shall be entitled to rely exclusively upon the information set forth in
the face of the transfer certificates received pursuant to the terms of this
Section 2.5 and only Notes that a Bank Officer of the Trustee actually knows to
be so held shall be so disregarded. In addition, no Rule 144A Global
Subordinated Notes (other than Rule 144A Global Subordinated Notes (x) purchased
from the Issuer as part of the initial offering on the Closing Date or
(y) transferred to accounts managed by the Collateral Manager or its affiliates
(other than any Benefit Plan Investor) following the Closing Date with the
consent of the Issuer and the Collateral Manager) may be held by or transferred
to a Benefit Plan Investor or Controlling Person and each beneficial owner of an
interest in a Rule 144A Global Subordinated Note acquiring its interest in the
Subordinated Notes in the initial offering on the Closing Date shall provide to
the Issuer a written certification in the form of Exhibit B-5 attached hereto.

 



-87-

 

 

(d)            Each subsequent transferee of a Note, by acceptance of such Note
or an interest in such Note, shall be deemed to have agreed to comply with
Section 2.12.

 

(e)            Notwithstanding anything contained herein to the contrary,
neither the Trustee nor the Collateral Agent shall be responsible for
ascertaining whether any transfer complies with, or for otherwise monitoring or
determining compliance with, the registration provisions of or any exemptions
from the Securities Act, applicable state securities laws or the applicable laws
of any other jurisdiction, ERISA, the Code, the 1940 Act, or the terms hereof;
provided that if a certificate is specifically required by the terms of this
Section 2.5 to be provided to the Trustee by a prospective transferor or
transferee, the Trustee shall be under a duty to receive and examine the same to
determine whether or not the certificate substantially conforms on its face to
the applicable requirements of this Indenture and shall promptly notify the
party delivering the same and the Issuer if such certificate does not comply
with such terms.

 

(f)            Transfers of Uncertificated Secured Notes shall only be made in
accordance with Section 2.2(b) and this Section 2.5(f).

 

(i)            Transfer of Uncertificated Secured Notes. If a Holder of an
Uncertificated Secured Note wishes at any time to, or is required to, transfer
such security, such Uncertificated Secured Note may be transferred upon receipt
by the Registrar of (A) a request for issuance of an Uncertificated Secured
Note, substantially in the form of Exhibit G; (B) a representation letter
substantially in the form of Exhibit B-10 executed by the transferee, which
representation letter shall be forwarded to the Issuer and the Collateral
Manager; and (C) written consent to such transfer from each of the Collateral
Manager and the Issuer. The Registrar shall record the transfer in the Register
in accordance with Section 2.5(a), and the Trustee shall deliver a Confirmation
of Registration to the transferee or transferees.

 

(ii)            Exchange of Notes of the Unfunded Class.

 

(A)            Upon the Unfunded Class Funding by a Holder of an Uncertificated
Secured Note, (x) such Unfunded Class Funding shall, in accordance with terms of
Section 2.14 and subject to the requirements of this Section 2.5(f)(ii), be
evidenced by a Class C Note having a principal amount equal to the Funded
Amount, which Class C Note may be a Certificated Secured Note or, provided that
such Holder is eligible to hold a beneficial interest therein, a Global Secured
Note, as requested by the Holder of such Uncertificated Secured Note (and, if in
the form of a Global Secured Note, upon receipt of a request to approve an
increase in the principal amount thereof pursuant to the applicable DTC
procedures) and (y) the Registrar shall reduce the remaining unfunded notional
amount of such Holder’s Uncertificated Secured Notes by an amount equal to the
Funded Amount.

 



-88-

 

 

(B)            Upon receipt of (i) written instructions from such Holder, in the
form of Exhibit G, setting forth the CUSIP and/or ISIN numbers of each Class C
Note so funded, the Funded Amount and the form of Secured Note to evidence such
Unfunded Class Funding and (ii) if such Secured Note is to be issued in global
form, (x) instructions given in accordance with Euroclear, Clearstream or DTC’s
procedures, as the case may be, from an Agent Member to instruct DTC to cause to
be credited a beneficial interest in the applicable global note in an amount
equal to such Unfunded Class Funding, and (y) a written order given in
accordance with DTC’s procedures containing information regarding the
participant’s account at DTC and/or Euroclear or Clearstream to be credited with
such increase, the Registrar shall (1) in the case of a Certificated Secured
Note, notify the Issuer, who shall execute the Certificated Secured Note, and
the Trustee shall authenticate and deliver such Certificated Secured Note
registered in the name specified in the written instructions received pursuant
to clause (i) above, in the principal amounts designated by the applicable
Holder and in an Authorized Denomination, (2) in the case of a Global Secured
Note, confirm the instructions at DTC to increase the principal amount of the
applicable Global Secured Note by Funded Amount, and to credit or cause to be
credited to the securities account of the Person specified in such instructions
a beneficial interest in such Global Secured Note equal to the amount specified
in the written instructions received pursuant to clause (i) above and
(3) deliver a Confirmation of Registration to the Holder reflecting the
remaining notional amount of the Holder’s Uncertificated Secured Note as reduced
by an amount equal to Funded Amount; provided that such Holder must deliver the
certificates or representation letters that would be required pursuant to
Section 2.5 from a transferee or exchanging holder of the applicable Class of
Secured Notes.

 

(iii)            No Uncertificated Secured Notes may be transferred without the
prior written consent of the Collateral Manager and the Issuer and any transfer
without such consent will be void ab initio.

 

(g)            Transfers of Global Secured Notes shall only be made in
accordance with Section 2.2(b) and this Section 2.5(g).

 



-89-

 

 

(i)            Rule 144A Global Secured Note to Temporary Regulation S Global
Secured Note or Regulation S Global Secured Note. If a holder of a beneficial
interest in a Rule 144A Global Secured Note deposited with DTC wishes at any
time to exchange its interest in such Rule 144A Global Secured Note for, during
the Distribution Compliance Period, an interest in a corresponding Temporary
Regulation S Global Secured Note, or after the Distribution Compliance Period,
to transfer its interest in such Rule 144A Global Secured Note to a Person who
wishes to take delivery thereof in the form of an interest in the corresponding
Regulation S Global Secured Note, such holder (provided that such holder or, in
the case of a transfer, the transferee is a Qualified Purchaser that is not a
U.S. person and is acquiring such interest in an offshore transaction (as
defined in Regulation S)) may, subject to the immediately succeeding sentence
and the rules and procedures of DTC, exchange or transfer, or cause the exchange
or transfer of, such interest for an equivalent beneficial interest in the
corresponding Temporary Regulation S Global Secured Note or Regulation S Global
Secured Note, as applicable. Upon receipt by the Registrar of (A) instructions
given in accordance with DTC’s procedures from an Agent Member directing the
Registrar to credit or cause to be credited a beneficial interest in the
corresponding Temporary Regulation S Global Secured Note or Regulation S Global
Secured Note, as applicable, but not less than the minimum denomination
applicable to such holder’s Notes, in an amount equal to the beneficial interest
in the Rule 144A Global Secured Note to be exchanged or transferred, (B) a
written order given in accordance with DTC’s procedures containing information
regarding the participant account of DTC and the Euroclear or Clearstream
account to be credited with such increase, (C) a certificate in the form of
Exhibit B-1 attached hereto given by the holder of such beneficial interest
stating that the exchange or transfer of such interest has been made in
compliance with the transfer restrictions applicable to the Global Secured
Notes, including that the holder or the transferee, as applicable, is a
Qualified Purchaser that is not a U.S. person, and is acquiring such interest in
an offshore transaction pursuant to and in accordance with Regulation S and
(D) a written certification in the form of Exhibit B-7 attached hereto given by
the transferee in respect of such beneficial interest stating, among other
things, that such transferee is a Qualified Purchaser that is not a U.S. person
purchasing such beneficial interest in an offshore transaction pursuant to
Regulation S, then the Registrar shall approve the instructions at DTC to reduce
the principal amount of the Rule 144A Global Secured Note and to increase the
principal amount of the Temporary Regulation S Global Secured Note or the
Regulation S Global Secured Note, as applicable, by the aggregate principal
amount of the beneficial interest in the Rule 144A Global Secured Note to be
exchanged or transferred, and to credit or cause to be credited to the
securities account of the Agent Member specified in such instructions a
beneficial interest in the corresponding Temporary Regulation S Global Secured
Note or Regulation S Global Secured Note, as applicable, equal to the reduction
in the principal amount of the Rule 144A Global Secured Note.

 



-90-

 

 

(ii)            Temporary Regulation S Global Secured Note or Regulation S
Global Secured Note to Rule 144A Global Secured Note. If a holder of a
beneficial interest in, during the Distribution Compliance Period, a Temporary
Regulation S Global Secured Note or, after the Distribution Compliance Period, a
Regulation S Global Secured Note, as applicable, deposited with DTC wishes at
any time to exchange its interest in such Temporary Regulation S Global Secured
Note or Regulation S Global Secured Note, as applicable, for an interest in the
corresponding Rule 144A Global Secured Note or to transfer its interest in such
Temporary Regulation S Global Secured Note or such Regulation S Global Secured
Note, as applicable, to a Person who wishes to take delivery thereof in the form
of an interest in the corresponding Rule 144A Global Secured Note, such holder
may, subject to the immediately succeeding sentence and the rules and procedures
of Euroclear, Clearstream and/or DTC, as the case may be, exchange or transfer,
or cause the exchange or transfer of, such interest for an equivalent beneficial
interest in the corresponding Rule 144A Global Secured Note. Upon receipt by the
Registrar of (A) instructions from Euroclear, Clearstream and/or DTC, as the
case may be, directing the Registrar to cause to be credited a beneficial
interest in the corresponding Rule 144A Global Secured Note in an amount equal
to the beneficial interest in such Temporary Regulation S Global Secured Note or
such Regulation S Global Secured Note, as applicable, but not less than the
minimum denomination applicable to such holder’s Notes to be exchanged or
transferred, such instructions to contain information regarding the participant
account with DTC to be credited with such increase, (B) a certificate in the
form of Exhibit B-3 attached hereto given by the holder of such beneficial
interest and stating, among other things, that, in the case of a transfer, the
Person transferring such interest in such Temporary Regulation S Global Secured
Note or such Regulation S Global Secured Note, as applicable, reasonably
believes that the Person acquiring such interest in a Rule 144A Global Secured
Note is a Qualified Purchaser and a Qualified Institutional Buyer, is obtaining
such beneficial interest in a transaction meeting the requirements of Rule 144A
and in accordance with any applicable securities laws of any state of the United
States or any other jurisdiction and (C) a written certification in the form of
Exhibit B-6 attached hereto given by the transferee in respect of such
beneficial interest stating, among other things, that such transferee is a
Qualified Institutional Buyer and a Qualified Purchaser, then the Registrar will
approve the instructions at DTC to reduce, or cause to be reduced, the Temporary
Regulation S Global Secured Note or the Regulation S Global Secured Note, as
applicable, by the aggregate principal amount of the beneficial interest in the
Temporary Regulation S Global Secured Note or the Regulation S Global Secured
Note, as applicable, to be transferred or exchanged and the Registrar shall
instruct DTC, concurrently with such reduction, to credit or cause to be
credited to the securities account of the Agent Member specified in such
instructions a beneficial interest in the corresponding Rule 144A Global Secured
Note equal to the reduction in the principal amount of the Temporary Regulation
S Global Secured Note or the Regulation S Global Secured Note, as applicable.

 

(iii)            Global Secured Note to Certificated Secured Note. Subject to
Section 2.10(a), if a holder of a beneficial interest in a Global Secured Note
(other than a Temporary Regulation S Global Secured Note) deposited with DTC
wishes at any time to transfer its interest in such Global Secured Note to a
Person who wishes to take delivery thereof in the form of a corresponding
Certificated Secured Note, such holder may, subject to the immediately
succeeding sentence and the rules and procedures of Euroclear, Clearstream
and/or DTC, as the case may be, transfer, or cause the transfer of, such
interest for a Certificated Secured Note. Upon receipt by the Registrar of
(A) certificates substantially in the form of Exhibit B-2 attached hereto
executed by the transferee and (B) appropriate instructions from DTC, if
required, the Registrar will approve the instructions at DTC to reduce, or cause
to be reduced, the Global Secured Note by the aggregate principal amount of the
beneficial interest in the Global Secured Note to be transferred, record the
transfer in the Register in accordance with Section 2.5(a) and upon execution by
the Issuer and authentication and delivery by the Trustee, deliver one or more
corresponding Certificated Secured Notes, registered in the names specified in
the instructions described in clause (B) above, in principal amounts designated
by the transferee (the aggregate of such principal amounts being equal to the
aggregate principal amount of the interest in such Global Secured Note
transferred by the transferor), and in authorized denominations.

 



-91-

 

 

(iv)            Temporary Regulation S Global Secured Note to Regulation S
Global Secured Note. Interests in a Temporary Regulation S Global Secured Note
may be exchanged after the Distribution Compliance Period for interests in a
Regulation S Global Secured Note. Until so exchanged in full and except as
provided therein, the Temporary Regulation S Global Secured Note, and the Notes
evidenced thereby, shall in all respects be entitled to the same benefits under
this Indenture as the Regulation S Global Secured Note and Rule 144A Global
Secured Note authenticated and delivered hereunder.

 

(v)            Distribution Compliance Period. Prior to the termination of the
Distribution Compliance Period with respect to the issuance of the Notes,
transfers of interests in the Temporary Regulation S Global Secured Notes to
U.S. persons (as defined in Regulation S) shall be limited to transfers made
pursuant to the provisions of clause (ii) above. The Trustee shall be entitled
to assume that the Distribution Compliance Period ends on the 40th day following
the Closing Date, except to the extent notified to the contrary by the Issuer or
the Collateral Manager on the Issuer’s behalf.

 

(h)           Transfers of Certificated Secured Notes shall only be made in
accordance with Section 2.2(b) and this Section 2.5(h).

 

(i)            Certificated Secured Notes to Global Secured Notes. If a holder
of a Certificated Secured Note wishes at any time to transfer such Certificated
Secured Note to a Person who wishes to take delivery thereof in the form of a
beneficial interest in a corresponding Global Secured Note, such holder may,
subject to the immediately succeeding sentence and the rules and procedures of
Euroclear, Clearstream and/or DTC, as the case may be, exchange or transfer, or
cause the exchange or transfer of, such Certificated Secured Note for a
beneficial interest in a corresponding Global Secured Note. Upon receipt by the
Registrar of (A) a Holder’s Certificated Secured Note properly endorsed for
assignment to the transferee, (B) a certificate substantially in the form of
Exhibit B-1 or Exhibit B-3 (as applicable) attached hereto executed by the
transferor and a certificate substantially in the form of Exhibit B-6 or B-7 (as
applicable) attached hereto executed by the transferee, (C) instructions given
in accordance with Euroclear, Clearstream or DTC’s procedures, as the case may
be, from an Agent Member to instruct DTC to cause to be credited a beneficial
interest in the applicable Global Secured Notes in an amount equal to the
Certificated Secured Notes to be transferred or exchanged, and (D) a written
order given in accordance with DTC’s procedures containing information regarding
the Agent Member’s account at DTC and/or Euroclear or Clearstream to be credited
with such increase, the Registrar shall cancel such Certificated Secured Note in
accordance with Section 2.9, record the transfer in the Register in accordance
with Section 2.5(a) and approve the instructions at DTC, concurrently with such
cancellation, to credit or cause to be credited to the securities account of the
Agent Member specified in such instructions a beneficial interest in the
corresponding Global Secured Note equal to the principal amount of the
Certificated Secured Note transferred or exchanged.

 

 

-92-

 

 

(ii)            Certificated Secured Notes to Certificated Secured Notes. Upon
receipt by the Registrar of (A) a Holder’s Certificated Secured Note properly
endorsed for assignment to the transferee, and (B) certificates substantially in
the form of Exhibit B-2 attached hereto executed by the transferee, the
Registrar shall cancel such Certificated Secured Note in accordance with
Section 2.9, record the transfer in the Register in accordance with
Section 2.5(a) and upon execution by the Issuer and authentication and delivery
by the Trustee, deliver one or more Certificated Secured Notes bearing the same
designation as the Certificated Secured Note endorsed for transfer, registered
in the names specified in the assignment described in clause (A) above, in
principal amounts designated by the transferee (the aggregate of such principal
amounts being equal to the aggregate principal amount of the Certificated
Secured Note surrendered by the transferor), and in authorized denominations.

 

(i)            Transfers and exchanges of Subordinated Notes shall only be made
in accordance with Section 2.2(b) and this Section 2.5(i).

 

(i)            Certificated Subordinated Note to Certificated Subordinated Note.
Upon receipt by the Registrar of (A) a Holder’s Certificated Subordinated Note
properly endorsed for assignment to the transferee, and (B) certificates in the
form of Exhibits B-4 and B-5 attached hereto given by the transferee of such
Certificated Subordinated Note, the Registrar shall cancel such Certificated
Subordinated Note in accordance with Section 2.9, record the transfer in the
Register in accordance with Section 2.5(a) and upon execution by the Issuer and
authentication and delivery by the Trustee, deliver one or more Certificated
Subordinated Notes bearing the same designation as the Certificated Subordinated
Note endorsed for transfer, registered in the names specified in the assignment
described in clause (A) above, in principal amounts designated by the transferee
(the aggregate of such principal amounts being equal to the aggregate principal
amount of the Certificated Subordinated Note surrendered by the transferor), and
in authorized denominations.

 

(ii)            Rule 144A Global Subordinated Note to Certificated Subordinated
Note. Subject to Section 2.10(a), if a holder of a beneficial interest in a
Rule 144A Global Subordinated Note deposited with DTC wishes at any time to
transfer its interest in such Rule 144A Global Subordinated Note to a Person who
wishes to take delivery thereof in the form of a corresponding Certificated
Subordinated Note, such holder may, subject to the immediately succeeding
sentence and the rules and procedures of Euroclear, Clearstream and/or DTC, as
the case may be, transfer, or cause the transfer of, such interest for a
Certificated Subordinated Note. Upon receipt by the Registrar of
(A) certificates substantially in the form of Exhibits B-4 and B-5 attached
hereto executed by the transferee and (B) appropriate instructions from DTC, if
required, the Registrar will approve the instructions at DTC to reduce, or cause
to be reduced, the Rule 144A Global Subordinated Note by the aggregate principal
amount of the beneficial interest in the Rule 144A Global Subordinated Note to
be transferred, record the transfer in the Register in accordance with
Section 2.5(a) and upon execution by the Issuer and authentication and delivery
by the Trustee, deliver one or more corresponding Certificated Subordinated
Notes, registered in the names specified in the instructions described in clause
(B) above, in principal amounts designated by the transferee (the aggregate of
such principal amounts being equal to the aggregate principal amount of the
interest in such Rule 144A Global Subordinated Note transferred by the
transferor), and in authorized denominations.

 



-93-

 

 

 



 

(iii)          Certificated Subordinated Notes to Rule 144A Global Subordinated
Notes. If a holder of a Certificated Subordinated Note wishes at any time to
transfer such Certificated Subordinated Note to a Person who wishes to take
delivery thereof in the form of a beneficial interest in a corresponding
Rule 144A Global Subordinated Note, such holder may, subject to the immediately
succeeding sentence and the rules and procedures of Euroclear, Clearstream
and/or DTC, as the case may be, exchange or transfer, or cause the exchange or
transfer of, such Certificated Subordinated Note for a beneficial interest in a
corresponding Rule 144A Global Subordinated Note. Upon receipt by the Registrar
of (A) a Holder’s Certificated Subordinated Note properly endorsed for
assignment to the transferee, (B) a certificate substantially in the form of
Exhibit B-8 attached hereto executed by the transferor and a certificate
substantially in the form of Exhibit B-9 attached hereto executed by the
transferee, (C) instructions given in accordance with Euroclear, Clearstream or
DTC’s procedures, as the case may be, from an Agent Member to instruct DTC to
cause to be credited a beneficial interest in the applicable Rule 144A Global
Subordinated Note in an amount equal to the Certificated Subordinated Notes to
be transferred or exchanged, and (D) a written order given in accordance with
DTC’s procedures containing information regarding the Agent Member’s account at
DTC and/or Euroclear or Clearstream to be credited with such increase, the
Registrar shall cancel such Certificated Subordinated Note in accordance with
Section 2.9, record the transfer in the Register in accordance with
Section 2.5(a) and approve the instructions at DTC, concurrently with such
cancellation, to credit or cause to be credited to the securities account of the
Agent Member specified in such instructions a beneficial interest in the
corresponding Rule 144A Global Subordinated Note equal to the principal amount
of the Certificated Subordinated Note transferred or exchanged.

 

(j)            If Notes are issued upon the transfer, exchange or replacement of
Notes bearing the applicable legends set forth in the applicable part of
Exhibit A hereto, and if a request is made to remove such applicable legend on
such Notes, the Notes so issued shall bear such applicable legend, or such
applicable legend shall not be removed, as the case may be, unless there is
delivered to the Trustee and the Issuer such satisfactory evidence, which may
include an Opinion of Counsel acceptable to them, as may be reasonably required
by the Issuer (and which shall by its terms permit reliance by the Trustee), to
the effect that neither such applicable legend nor the restrictions on transfer
set forth therein are required to ensure that transfers thereof comply with the
provisions of the Securities Act, the 1940 Act, ERISA or the Code. Upon
provision of such satisfactory evidence, the Trustee or its Authenticating
Agent, at the written direction of the Issuer shall, after due execution by the
Issuer authenticate and deliver Notes that do not bear such applicable legend.

 



-94-





 

(k)           Each Person who becomes a beneficial owner of Notes represented by
an interest in a Global Secured Note or a Rule 144A Global Subordinated Note
will be deemed to have represented and agreed as follows:

 

(i)            In connection with the purchase of such Notes: (A) none of the
Issuer, the Collateral Manager, the Initial Purchaser, the Trustee, the
Collateral Agent, the Loan Agent, the Collateral Administrator, the Retention
Provider or any of their respective Affiliates is acting as a fiduciary or
financial or investment adviser for such beneficial owner; (B) such beneficial
owner is not relying (for purposes of making any investment decision or
otherwise) upon any advice, counsel or representations (whether written or
oral) of the Issuer, the Collateral Manager, the Trustee, the Collateral Agent,
the Loan Agent, the Collateral Administrator, the Initial Purchaser, the
Retention Provider or any of their respective Affiliates other than any
statements in the final Offering Circular for such Notes, and such beneficial
owner has read and understands such final Offering Circular; (C) such beneficial
owner has consulted with its own legal, regulatory, tax, business, investment,
financial and accounting advisors to the extent it has deemed necessary and has
made its own investment decisions (including decisions regarding the suitability
of any transaction pursuant to this Indenture) based upon its own judgment and
upon any advice from such advisors as it has deemed necessary and not upon any
view expressed by the Issuer, the Collateral Manager, the Trustee, the
Collateral Agent, the Loan Agent the Collateral Administrator, the Initial
Purchaser, the Retention Provider or any of their respective Affiliates;
(D) such beneficial owner is either (1) (in the case of a beneficial owner of an
interest in a Rule 144A Global Secured Note or a Rule 144A Global Subordinated
Note)  both (a) a “qualified institutional buyer” (as defined under Rule 144A
under the Securities Act) that is not a broker-dealer which owns and invests on
a discretionary basis less than U.S.$25,000,000 in securities of issuers that
are not affiliated persons of the dealer and is not a plan referred to in
paragraph (a)(1)(d) or (a)(1)(e) of Rule 144A under the Securities Act or a
trust fund referred to in paragraph (a)(1)(f) of Rule 144A under the Securities
Act that holds the assets of such a plan, if investment decisions with respect
to the plan are made by beneficiaries of the plan and (b) a Qualified Purchaser
for purposes of Section 3(c)(7) of the 1940 Act (or a corporation, partnership,
limited liability company or other entity (other than a trust), each
shareholder, partner, member or other equity owner of which is a Qualified
Purchaser) or (2) (in the case of a beneficial owner of an interest in a
Regulation S Global Secured Note) a Qualified Purchaser that is not a “U.S.
person” as defined in Regulation S and is acquiring the Notes in an offshore
transaction (as defined in Regulation S) in reliance on the exemption from
registration provided by Regulation S; (E) such beneficial owner is acquiring
its interest in such Notes for its own account; (F) such beneficial owner was
not formed for the purpose of investing in such Notes; (G) such beneficial owner
understands that the Issuer may receive a list of participants holding interests
in the Notes from one or more book-entry depositories; (H) such beneficial owner
will hold and transfer at least the minimum denomination of such Notes; (I) such
beneficial owner is a sophisticated investor and is purchasing the Notes with a
full understanding of all of the terms, conditions and risks thereof, and is
capable of and willing to assume those risks; and (J) such beneficial owner will
provide notice of the relevant transfer restrictions to subsequent transferees.

 



-95-



 

(ii)           With respect to the Secured Notes, (A) if such Person is, or is
acting on behalf of, a Benefit Plan Investor, its acquisition, holding and
disposition of such interest do not and will not constitute or result in a
non-exempt prohibited transaction under Section 406 of ERISA or Section 4975 of
the Code, and (B) if such Person is, or is acting on behalf of, a governmental,
church, non-U.S. or other plan which is subject to any Other Plan Law, such
Person’s acquisition, holding and disposition of such Note will not constitute
or result in a non-exempt violation of any such Other Plan Law.

 

(iii)          With respect to a Rule 144A Global Class C Note or Rule 144A
Global Subordinated Note or any interest therein (1) if it is a purchaser of
Rule 144A Global Class C Note or Rule 144A Global Subordinated Notes from the
Issuer as part of the initial offering on the Closing Date, it will be required
to represent and warrant (a) whether or not for so long as it holds such Notes
or interest therein it is or will be, or is or will be acting on behalf of, a
Benefit Plan Investor, (b) for so long as it holds such Notes or interest
therein it is or will be a Controlling Person and (c) (i) if it is, or is acting
on behalf of, a Benefit Plan Investor, that its acquisition, holding and
disposition of such Notes will not constitute or result in a non-exempt
prohibited transaction under Section 406 of ERISA or Section 4975 of the Code or
(ii) if it is, or is acting on behalf of, a governmental, church, non-U.S. or
other plan, (x) it is not, and for so long as it holds such Notes or interest
therein will not be, subject to Similar Law and (y) its acquisition, holding and
disposition of such Notes does not and will not constitute or result in a
non-exempt violation of any Other Plan Law, (2) if it is a purchaser or
subsequent transferee, as applicable, of an interest in a Rule 144A Global
Class C Note or Rule 144A Global Subordinated Note transferred to accounts
managed by the Collateral Manager or its affiliates following the Closing Date
with the consent of the Issuer and the Collateral Manager, it will be required
to represent and warrant in writing to the Trustee that (a) it is not, and for
so long as it holds an interest in such Notes or interest therein will not be, a
Benefit Plan Investor or acting on behalf of a Benefit Plan Investor,
(b) whether or not it is, for so long as it holds such Notes or interest therein
or will be, a Controlling Person, (c) if it is, or is acting on behalf of, a
governmental, church, non-U.S. or other plan, (x) it will not, and for so long
as it holds such Notes or interest therein will not be, subject to Similar Law
and (y) its acquisition, holding and disposition of such Class C Notes or
Rule 144A Global Subordinated Notes does not and will not constitute or result
in a non-exempt violation of any Other Plan Law, and (3) each purchaser or
subsequent transferee, as applicable, of an interest in a Rule 144A Global
Class C Note or Rule 144A Global Subordinated Note other than from the Issuer as
part of the initial offering on the Closing Date and other than as specified in
clause (2) above, on each day from the date on which such beneficial owner
acquires its interest in such Notes through and including the date on which such
beneficial owner disposes of its interest in such Notes, will be deemed to have
represented and agreed that (a) it is not, and is not acting on behalf of, and
for so long as it holds such Notes or interest therein will not be and will not
be acting on behalf of, a Benefit Plan Investor and it is not and will not be a
Controlling Person and (b) if it is, or is acting on behalf of, a governmental,
church, non-U.S. or other plan, (x) it is not, and for so long as it holds such
Notes or interest therein will not be, subject to Similar Law and (y) its
acquisition, holding and disposition of such Class C or Subordinated Notes will
not constitute or result in a non-exempt violation of any Other Plan Law.

 



-96-



 

(iv)          Such beneficial owner understands that such Notes are being
offered only in a transaction not involving any public offering in the United
States within the meaning of the Securities Act, such Notes have not been and
will not be registered under the Securities Act, and, if in the future such
beneficial owner decides to offer, resell, pledge or otherwise transfer such
Notes, such Notes may be offered, resold, pledged or otherwise transferred only
in accordance with the provisions of this Indenture and the legend on such
Notes. Such beneficial owner acknowledges that no representation has been made
as to the availability of any exemption under the Securities Act or any state
securities laws for resale of such Notes. Such beneficial owner understands that
the Issuer has not been registered under the 1940 Act and is exempt from
registration as such by virtue of Section 3(c)(7) of the 1940 Act.

 

(v)           Such beneficial owner is aware that, except as otherwise provided
herein, any Secured Notes being sold to it in reliance on Regulation S will be
represented by one or more Regulation S Global Secured Notes and that beneficial
interests therein may be held only through DTC for the respective accounts of
Euroclear or Clearstream.

 

(vi)          Such beneficial owner will provide notice to each Person to whom
it proposes to transfer any interest in the Secured Notes of the transfer
restrictions and representations set forth in this Section 2.5, including the
Exhibits referenced herein.

 

(vii)         Such beneficial owner is obtaining such beneficial interest in
compliance with certain restrictions imposed during the Distribution Compliance
Period.

 

(viii)        Such beneficial owner consents on behalf of itself to the Issuer’s
acquisition of the initial Collateral Obligations.

 

(ix)          Such beneficial owner represents, acknowledges and agrees to the
transfer restrictions set forth in Section 2.12.

 



-97-



 

(l)            Each Person who becomes an owner of a Certificated Secured Note
will be required to make the representations and agreements set forth in
Exhibit B-2. Each Person who purchases an interest in a Rule 144A Global
Subordinated Note directly from the Issuer as part of the initial offering on
the Closing Date will be required to make the representations and agreements set
forth in Exhibit B-5. Each account managed by the Collateral Manager or its
affiliates who is transferred a beneficial interest in a Global Subordinated
Note following the Closing Date with the consent of the Issuer and the
Collateral Manager will be required to make the representations and agreements
set forth in Exhibit B-5. Each Person who becomes an owner of a Certificated
Subordinated Note (including a transfer of an interest in a Rule 144A Global
Subordinated Note to a transferee acquiring a Subordinated Note in certificated
form) will be required to make the representations and agreements set forth in
Exhibit B-4 and Exhibit B-5. Each Person who becomes an owner of an
Uncertificated Secured Note will be required to make the representations and
agreements set forth in Exhibit B-10 (or, in the case of Uncertificated Secured
Notes purchased as part of the Offering, as may be otherwise expressly agreed in
writing between the Issuer and such Person).

 

(m)           Any purported transfer of a Note not in accordance with this
Section 2.5 shall be null and void and shall not be given effect for any purpose
whatsoever.

 

(n)           To the extent required by the Issuer, as determined by the Issuer
or the Collateral Manager on behalf of the Issuer, the Issuer may, upon written
notice to the Trustee, the Collateral Agent and the Loan Agent impose additional
transfer restrictions on the Notes to comply with the Uniting and Strengthening
America by Providing Appropriate Tools Required to Intercept and Obstruct
Terrorism Act of 2001 and other similar laws or regulations, including, without
limitation, requiring each transferee of a Note to make representations to the
Issuer in connection with such compliance.

 

(o)           The Registrar, the Trustee and the Issuer shall be entitled to
conclusively rely on the information set forth on the face of any transferor and
transferee certificate delivered pursuant to this Section 2.5 and shall be able
to presume conclusively the continuing accuracy thereof, in each case without
further inquiry or investigation. Notwithstanding anything in this Indenture to
the contrary, the Trustee shall not be required to obtain any certificate
specifically required by the terms of this Section 2.5 if the Trustee is not
notified of or in a position to know of any transfer requiring such a
certificate to be presented by the proposed transferor or transferee.

 

(p)           For the avoidance of doubt, notwithstanding anything in this
Indenture to the contrary, the Initial Purchaser may hold a position in a
Regulation S Global Secured Note prior to the distribution of the applicable
Secured Notes represented by such position.

 

(q)           Neither the Trustee nor the Registrar shall be liable for any
delay in the delivery of directions from the depository and may conclusively
rely on, and shall be fully protected in relying on, such direction as to the
names of the beneficial owners in whose names such Certificated Notes shall be
registered or as to delivery instructions for such Certificated Notes.

 



-98-



 

(r)           Conversion of Class A-1-L Loans

 

(i)            Notwithstanding anything herein to the contrary and in accordance
with the procedures set forth in Section 3.7 of the Credit Agreement, upon
written notice from a Converting Lender to the Trustee, the Collateral Agent,
the Loan Agent, the Rating Agency and the Issuer, provided in accordance with
the Credit Agreement, such Converting Lender may elect any Payment Date (such
Payment Date, the “Conversion Date”) upon which all or a portion of the
Aggregate Outstanding Amount of the Class A-1-L Loans held by such Converting
Lender shall be converted into Class A-1 Notes of an equal Aggregate Outstanding
Amount in accordance with the terms hereof and the terms of the Credit
Agreement; provided that (x) the Conversion Date shall be no earlier than the
fifth Business Day following the date such notice is delivered (or such later
date as may be reasonably agreed to by such Converting Lender, the Collateral
Agent, the Loan Agent and the Trustee) and (y) the Conversion Date may only
occur on a Payment Date.

 

(ii)           On each Conversion Date, (A) the Aggregate Outstanding Amount of
the Class A-1 Notes shall be increased by the current Aggregate Outstanding
Amount of the Class A-1-L Loans so converted and (B) the Class A-1-L Loans so
converted shall cease to be Outstanding and shall be deemed to have been repaid
in full for all purposes hereunder and under the Credit Agreement. Class A-1
Notes may not be converted into Class A-1-L Loans.

 

(iii)          The Issuer, the Collateral Manager and the Converting Lender
agree to provide reasonable assistance to the Trustee, the Collateral Agent and
the Loan Agent in connection with such conversion, including, but not limited
to, providing applicable instructions to DTC, the Trustee, the Collateral Agent,
the Loan Agent and the Note or Loan Registrar, as applicable.

 

(iv)          Each Class A-1-L Lender may elect, in its sole discretion, to
exercise the Conversion Option concurrently with an assignment of all or a
portion of its Class A-1-L Loans (an “Assignment/Conversion”) such that the
effective date of the assignment occurs on the related Conversion Date and the
assignee receives Class A-1 Notes (or interest therein) in lieu of the portion
of Class A-1-L Loans being assigned. Any assignment made in connection with an
Assignment/Conversion shall meet the requirements for an assignment set forth in
Section 3.7 of the Credit Agreement. Any Class A-1-L Lender electing to make an
Assignment/Conversion shall deliver to the Trustee, the Collateral Agent, the
Loan Agent and the Issuer at least five Business Days prior to the Conversion
Date, (w) an executed Assignment Agreement (as defined in the Credit Agreement),
(x) a completed notice substantially in the form of Exhibit C to the Credit
Agreement, (y) the assignment fee required under the Credit Agreement and (z) a
written certification from the assignee substantially in the form of Exhibit B-6
or Exhibit B-7, as applicable.

 



-99-



 

Section 2.6            Mutilated, Defaced, Destroyed, Lost or Stolen Note. If
(a) any mutilated or defaced Note is surrendered to a Transfer Agent, or if
there shall be delivered to the Issuer, the Trustee and the relevant Transfer
Agent evidence to their reasonable satisfaction of the destruction, loss or
theft of any Note, and (b) there is delivered to the Issuer, the Trustee and
such Transfer Agent such security or indemnity as may be required by them to
save each of them harmless, then, in the absence of notice to the Issuer, the
Trustee or such Transfer Agent that such Note has been acquired by a protected
purchaser, the Issuer shall execute and, upon Issuer Order, the Trustee shall
authenticate and deliver to the Holder, in lieu of any such mutilated, defaced,
destroyed, lost or stolen Note, a new Note, of like tenor (including the same
date of issuance) and equal principal or face amount, registered in the same
manner, dated the date of its authentication, bearing interest from the date to
which interest has been paid on the mutilated, defaced, destroyed, lost or
stolen Note and bearing a number not contemporaneously outstanding.

 

If, after delivery of such new Note, a protected purchaser of the predecessor
Note presents for payment, transfer or exchange such predecessor Note, the
Issuer, the Transfer Agent and the Trustee shall be entitled to recover such new
Note from the Person to whom it was delivered or any Person taking therefrom,
and shall be entitled to recover upon the security or indemnity provided
therefor to the extent of any loss, damage, cost or expense incurred by the
Issuer, the Trustee and the Transfer Agent in connection therewith.

 

In case any such mutilated, defaced, destroyed, lost or stolen Note has become
due and payable, the Issuer in its discretion may, instead of issuing a new Note
pay such Note without requiring surrender thereof except that any mutilated or
defaced Note shall be surrendered.

 

Upon the issuance of any new Note under this Section 2.6, the Issuer may require
the payment by the Holder thereof of a sum sufficient to cover any tax or other
governmental charge that may be imposed in relation thereto and any other
expenses (including the fees and expenses of the Trustee) connected therewith.

 

Every new Note issued pursuant to this Section 2.6 in lieu of any mutilated,
defaced, destroyed, lost or stolen Note shall constitute an original additional
contractual obligation of the Issuer and such new Note shall be entitled,
subject to the second paragraph of this Section 2.6, to all the benefits of this
Indenture equally and proportionately with any and all other Notes of the same
Class duly issued hereunder.

 

The provisions of this Section 2.6 are exclusive and shall preclude (to the
extent lawful) all other rights and remedies with respect to the replacement or
payment of mutilated, defaced, destroyed, lost or stolen Notes.

 



-100-



 

Section 2.7             Payment of Principal and Interest and Other Amounts;
Principal and Interest Rights Preserved. (a) The Secured Debt of each
Class shall accrue interest during each Interest Accrual Period at the
applicable Interest Rate and such interest will be payable in arrears on each
Payment Date on the Aggregate Outstanding Amount (and, with respect to the
Class C Notes, any Deferred Interest thereon, as applicable, as described below)
thereof on the first day of the related Interest Accrual Period (after giving
effect to payments of principal thereof on such date), except as otherwise set
forth below; provided that, for the avoidance of doubt, with respect to any
payment of interest on a Redemption Date, such interest shall be determined in
accordance with the calculation above solely for the period from, and including,
the first day of such Interest Accrual Period through, but excluding, such
Redemption Date; provided further that, with respect to any Interest Accrual
Period during which a Re-Pricing has occurred, the applicable Interest Rate of
any Re-Priced Class shall reflect the applicable Re-Pricing Rate from and
including, the applicable Re-Pricing Date. Payment of interest on each Class of
Secured Debt (and payments of available Interest Proceeds to the Holders of the
Subordinated Notes) will be subordinated to the payment of interest on each
related Priority Class as provided in Section 11.1. So long as any Priority
Class is Outstanding with respect to the Class C Notes, any payment of interest
due on the Class C Notes which is not available to be paid in accordance with
the Priority of Payments on any Payment Date (“Deferred Interest”) shall not be
considered “due and payable” for the purposes of Section 5.1(a) (and the failure
to pay such interest shall not be an Event of Default) until the earliest of
(i) the Payment Date on which funds are available to pay such Deferred Interest
in accordance with the Priority of Payments, (ii) the Redemption Date or the
Re-Pricing Date, as applicable, with respect to the Class C Notes and (iii) the
Stated Maturity of the Class C Notes. Deferred Interest on the Class C Notes
shall be payable on the first Payment Date on which funds are available to be
used for such purpose in accordance with the Priority of Payments, but in any
event no later than the earlier of the Payment Date (i) which is the Redemption
Date or Re-Pricing Date, as applicable, with respect to the Class C Notes and
(ii) which is the Stated Maturity of the Class C Notes. Regardless of whether
any Priority Class is Outstanding with respect to the Class C Notes, to the
extent that funds are not available on any Payment Date (other than the
Redemption Date or the Re-Pricing Date with respect to, or Stated Maturity of,
the Class C Notes) to pay previously accrued Deferred Interest, such previously
accrued Deferred Interest will not be due and payable on such Payment Date and
any failure to pay such previously accrued Deferred Interest on such Payment
Date will not be an Event of Default. Interest will cease to accrue on each
Secured Note, or in the case of a partial repayment, on such repaid part, from
the date of repayment. To the extent lawful and enforceable, interest on any
interest that is not paid when due on any Class A-1 Debt, or if no Class A-1
Debt is Outstanding, any Class A-2 Notes, or if no Class A-1 Debt or Class A-2
Notes are Outstanding, any Class B Notes, or if no Class A-1 Debt, Class A-2
Notes or Class B Notes are Outstanding, any Class C Notes, shall accrue at the
Interest Rate for such Class until paid as provided herein.

 



(b)           The principal of Secured Debt of each Class matures at par and is
due and payable on the date of the Stated Maturity for such Class, unless such
principal has been previously repaid or unless the unpaid principal of such
Secured Note becomes due and payable at an earlier date by declaration of
acceleration, call for redemption or otherwise. Notwithstanding the foregoing,
the payment of principal of each Class of Secured Debt (and payments of
Principal Proceeds to the Holders of the Subordinated Notes) may only occur in
accordance with the Priority of Payments. Payments of principal on any Class of
Secured Debt, and distributions of Principal Proceeds to Holders of Subordinated
Notes, which are not paid, in accordance with the Priority of Payments, on any
Payment Date (other than the Payment Date which is the Stated Maturity of such
Class of Notes or any Redemption Date or Re-Pricing Date, as applicable),
because of insufficient funds therefor shall not be considered “due and payable”
for purposes of Section 5.1(a) until the Payment Date on which such principal
may be paid in accordance with the Priority of Payments or all Priority Classes
with respect to such Class have been paid in full.

 



-101-



 

(c)            Principal payments on the Debt will be made in accordance with
the Priority of Payments and Article IX.

 

(d)           The Paying Agent shall require the previous delivery of properly
completed and signed applicable tax certifications (generally, in the case of
U.S. federal income tax, an IRS Form W-9 (or applicable successor form) in the
case of a United States Tax Person or the appropriate IRS Form W-8 (or
applicable successor form) in the case of a Person that is not a United States
Tax Person) or other certification acceptable to it to enable the Issuer, the
Trustee, the Collateral Agent and any Paying Agent to determine their duties and
liabilities with respect to any taxes or other charges that they may be required
to pay, deduct or withhold from payments in respect of such Debt or the Holder
or beneficial owner of such Debt under any present or future law or regulation
of the United States, any other jurisdiction or any political subdivision
thereof or taxing authority therein or to comply with any reporting or other
requirements under any such law or regulation and to determine if payments by
the Issuer are subject to withholding. The Issuer shall not be obligated to pay
any additional amounts to the Holders or beneficial owners of the Debt as a
result of deduction or withholding for or on account of any present or future
taxes, duties, assessments or governmental charges with respect to the Debt.
Nothing herein shall be construed to obligate the Paying Agent or the Collateral
Agent to determine the duties or liabilities of the Issuer or any other paying
agent with respect to any tax certification or withholding requirements, or any
tax certification or withholding requirements of any jurisdiction, political
subdivision or taxing authority outside the United States.

 

(e)            Payments in respect of interest on and principal of Secured Debt
and any payment with respect to any Subordinated Note shall be made by the
Collateral Agent in Dollars (i) to DTC or its nominee with respect to a Global
Secured Note or Rule 144A Global Subordinated Note, (ii) to the Holder or its
nominee with respect to a Certificated Note, by wire transfer, as directed by
the Holder and (iii) to the Loan Agent, for distribution to the Class A-1-L
Lenders, in the case of the Class A-1-L Loans, in immediately available funds to
a Dollar account maintained by DTC or its nominee with respect to a Global
Secured Note or a Rule 144A Global Subordinated Note, and to the Holder or its
nominee with respect to a Certificated Note, and to the Loan Agent with respect
to a Class A-1-L Loan; provided that in the case of a Certificated Note or
Class A-1-L Loan (1) the Holder thereof shall have provided written wiring
instructions to the Trustee, the Collateral Agent and (in the case of the
Class A-1-L Loans) the Loan Agent on or before the related Record Date and
(2) if appropriate instructions for any such wire transfer are not received by
the related Record Date, then such payment shall be made by check drawn on a
U.S. bank mailed to the address of the Holder specified in the Register. Upon
final payment due on the Maturity of (x) a Note, the Holder thereof shall
present and surrender such Note at the Corporate Trust Office of the Trustee or
at the office of any Paying Agent and (y) the Class A-1-L Loans, the Holder
thereof shall present and surrender the lender note (if any) representing such
Class A-1-L Loan to the Corporate Trust Office of the Loan Agent in accordance
with the Credit Agreement, in each case, on or prior to such Stated Maturity;
provided that if the Trustee, the Collateral Agent, the Loan Agent and the
Issuer shall have been furnished such security or indemnity as may be required
by them to save each of them harmless and an undertaking thereafter to surrender
such certificate, then, in the absence of notice to the Issuer, the Collateral
Agent or the Trustee that the applicable Note has been acquired by a protected
purchaser, such final payment shall be made without presentation or surrender.
Neither the Issuer, the Trustee, the Collateral Manager, the Collateral Agent
nor any Paying Agent will have any responsibility or liability for any aspects
of the records (or for maintaining, supervising or reviewing such records)
maintained by DTC, Euroclear, Clearstream or any of the Agent Members relating
to or for payments made thereby on account of beneficial interests in a Global
Secured Note or Rule 144A Global Subordinated Note. In the case where any final
payment of principal and interest is to be made on any Secured Debt (other than
on the Stated Maturity thereof) or any final payment is to be made on any
Subordinated Note (other than on the Stated Maturity thereof), the Trustee, the
Collateral Agent or the Loan Agent (as applicable) in the name and at the
expense of the Issuer shall prior to the date on which such payment is to be
made, mail (by first class mail, postage prepaid) to the Persons entitled
thereto at their addresses appearing on the Register a notice which shall
specify the date on which such payment will be made, the amount of such payment
per U.S.$1,000 original principal amount of Secured Debt, original principal
amount of Subordinated Notes and the place where such Debt may be presented and
surrendered for such payment.

 



-102-



 

(f)            Payments of principal to Holders of the Secured Debt of each
Class shall be made in the proportion that the Aggregate Outstanding Amount of
the Secured Debt of such Class registered in the name of each such Holder on the
applicable Record Date bears to the Aggregate Outstanding Amount of all Secured
Debt of such Class on such Record Date. Payments to the Holders of the
Subordinated Notes from Interest Proceeds and Principal Proceeds shall be made
in the proportion that the Aggregate Outstanding Amount of the Subordinated
Notes registered in the name of each such Holder on the applicable Record Date
bears to the Aggregate Outstanding Amount of all Subordinated Notes on such
Record Date.

 

(g)           Interest accrued with respect to the Secured Debt shall be
calculated on the basis of the actual number of days elapsed in the applicable
Interest Accrual Period divided by 360.

 

(h)            All reductions in the principal amount of a Note (or one or more
predecessor Notes) or Class A-1-l Loan effected by payments of installments of
principal made on any Payment Date, Redemption Date or Re-Pricing Date, as
applicable, shall be binding upon all future Holders of such Note and of any
Note issued upon the registration of transfer thereof or in exchange therefor or
in lieu thereof, whether or not such payment is noted on such Note.

 

(i)            Notwithstanding any other provision of this Indenture or the
Credit Agreement, the obligations of the Issuer under the Notes, the Class A-1-L
Loans and this Indenture are limited recourse obligations of the Issuer, payable
solely from the Assets and following realization of the Assets, and application
of the proceeds thereof in accordance with this Indenture or the Credit
Agreement, all obligations of and any claims against the Issuer hereunder or in
connection herewith after such realization shall be extinguished and shall not
thereafter revive. No recourse shall be had against any officer, director,
manager, partner, member, employee, shareholder, authorized Person or
incorporator of the Issuer, the Collateral Manager, the Retention Provider or
their respective Affiliates, successors or assigns for any amounts payable under
the Debt or this Indenture or the Credit Agreement. It is understood that the
foregoing provisions of this paragraph (i) shall not (i) prevent recourse to the
Assets for the sums due or to become due under any security, instrument or
agreement which is part of the Assets or (ii) constitute a waiver, release or
discharge of any indebtedness or obligation evidenced by the Debt or secured by
this Indenture until such Assets have been realized. It is further understood
that the foregoing provisions of this paragraph (i) shall not limit the right of
any Person to name the Issuer as a party defendant in any Proceeding or in the
exercise of any other remedy under the Notes or this Indenture or the Credit
Agreement, so long as no judgment in the nature of a deficiency judgment or
seeking personal liability shall be asked for or (if obtained) enforced against
any such Person or entity. The Subordinated Notes are not secured hereunder.

 



-103-



 

(j)            Subject to the foregoing provisions of this Section 2.7, each
Note delivered under this Indenture and upon registration of transfer of or in
exchange for or in lieu of any other Note shall carry the rights to unpaid
interest and principal (or other applicable amount) that were carried by such
other Note.

 

Section 2.8             Persons Deemed Owners. The Issuer, the Trustee, the
Collateral Agent, and any agent of the Issuer, the Trustee or the Collateral
Agent shall treat as the owner of the Debt the Person in whose name such Debt is
registered on the Register on the applicable Record Date for the purpose of
receiving payments of principal of and interest on such Debt and on any other
date for all other purposes whatsoever (whether or not such Debt is overdue),
and none of the Issuer, the Trustee, the Collateral Agent or any agent of the
Issuer, the Trustee, the Collateral Agent or the Loan Agent shall be affected by
notice to the contrary.

 

Section 2.9             Cancellation. All Notes surrendered for payment,
cancellation pursuant to Section 9.7, registration of transfer, exchange or
redemption, or deemed lost or stolen, shall be promptly canceled by the Trustee
and may not be reissued or resold. No Note may be surrendered (including any
surrender in connection with any abandonment, gift, donation or other cause or
event) except for payment as provided herein, for cancellation pursuant to
Section 9.7 or for registration of transfer, exchange or redemption in
accordance with Article IX hereof (in the case of a Special Redemption or a
mandatory redemption, only to the extent that such Special Redemption or
mandatory redemption results in payment in full of the applicable Class of
Notes), or for replacement in connection with any Note deemed lost or stolen.
Any Notes surrendered for cancellation as permitted by this Section 2.9 shall,
if surrendered to any Person other than the Trustee, be delivered to the
Trustee. No Notes shall be authenticated in lieu of or in exchange for any Notes
canceled as provided in this Section 2.9, except as expressly permitted by this
Indenture. All canceled Notes held by the Trustee shall be destroyed or held by
the Trustee in accordance with its standard retention policy unless the Issuer
shall direct by an Issuer Order received prior to destruction that they be
returned to it.

 

Section 2.10           DTC Ceases to be Depository. (a) A Global Secured Note or
Rule 144A Global Subordinated Note deposited with DTC pursuant to
Section 2.2 shall be transferred in the form of a corresponding Certificated
Note to the beneficial owners thereof only if (A) such transfer complies with
Section 2.5 of this Indenture and (B) either (x) (i) DTC notifies the Issuer
that it is unwilling or unable to continue as depository for such Global Secured
Note or Rule 144A Global Subordinated Note or (ii) DTC ceases to be a Clearing
Agency registered under the Exchange Act and, in each case, a successor
depository is not appointed by the Issuer within 90 days after such event or
(y) an Event of Default has occurred and is continuing and such transfer is
requested by any beneficial owner of an interest in such Global Secured Note or
Rule 144A Global Subordinated Note.

 



-104-



 

(b)            Any Global Secured Note or Rule 144A Global Subordinated Note
that is transferable in the form of a corresponding Certificated Note to the
beneficial owner thereof pursuant to this Section 2.10 shall be surrendered by
DTC to the Corporate Trust Office to be so transferred, in whole or from time to
time in part, without charge, and the Issuer shall execute and the Trustee shall
authenticate and deliver, upon such transfer of each portion of such Global
Secured Note or Rule 144A Global Subordinated Note, an equal aggregate principal
amount of definitive physical certificates (pursuant to the instructions of
DTC) in authorized denominations. Any Certificated Note delivered in exchange
for an interest in a Global Secured Note or Rule 144A Global Subordinated Note
shall, except as otherwise provided by Section 2.5, bear the legends set forth
in the applicable Exhibit A and shall be subject to the transfer restrictions
referred to in such legends.

 

(c)           Subject to the provisions of paragraph (b) of this Section 2.10,
the Holder of a Global Secured Note or Rule 144A Global Subordinated Note may
grant proxies and otherwise authorize any Person, including Agent Members and
Persons that may hold interests through Agent Members, to take any action which
such Holder is entitled to take under this Indenture or the Notes.

 

(d)           In the event of the occurrence of any of the events specified in
clause (B) of sub-section (a) of this Section 2.10, the Issuer will promptly
make available to the Trustee a reasonable supply of Certificated Notes.

 

If Certificated Notes are not so issued by the Issuer to such beneficial owners
of interests in Global Secured Notes or Rule 144A Global Subordinated Notes as
required by sub-section (a) of this Section 2.10, the Issuer expressly
acknowledges that the beneficial owners shall be entitled to pursue any remedy
that the Holders of a Global Secured Note or Rule 144A Global Subordinated Note
would be entitled to pursue in accordance with Article V of this Indenture (but
only to the extent of such beneficial owner’s interest in the Global Secured
Note or Rule 144A Global Subordinated Note) as if corresponding Certificated
Notes had been issued; provided that the Trustee shall be entitled to rely upon
any certificate of ownership provided by such beneficial owners (including a
certificate in the form of Exhibit C) and/or other forms of reasonable evidence
of such ownership.

 

Neither the Trustee nor the Registrar shall be liable for any delay in the
delivery of directions from the depository and may conclusively rely on, and
shall be fully protected in relying on, such direction as to the names of the
beneficial owners in whose names such Certificated Notes shall be registered or
as to delivery instructions for such Certificated Notes.

 

Section 2.11           Non-Permitted Holders. (a) Notwithstanding anything to
the contrary elsewhere herein, (x) any transfer of a beneficial interest in any
Secured Debt to a U.S. person that is not a QIB/QP (other than a U.S. person
that is an Institutional Accredited Investor and is also a Qualified Purchaser
(or a corporation, partnership, limited liability company or other entity (other
than a trust), each shareholder, partner, member or other equity owner of which
is a Qualified Purchaser) and (y) any transfer of a beneficial interest in any
Subordinated Note to a U.S. person that is not (A) a Qualified Institutional
Buyer or an Accredited Investor and (B) a Qualified Purchaser, a Knowledgeable
Employee with respect to the Issuer, Collateral Manager or a corporation,
partnership, limited liability company or other entity (other than a trust),
each shareholder, partner, member or other equity owner of which is either a
Qualified Purchaser or a Knowledgeable Employee with respect to the Issuer or
Collateral Manager shall be null and void and any such purported transfer of
which the Issuer, the Trustee, the Collateral Agent or the Loan Agent shall have
notice may be disregarded by the Issuer, the Trustee, the Collateral Agent and
the Loan Agent for all purposes.

 



-105-



 

(b)           If (x) any U.S. person that is not a QIB/QP (other than a U.S.
person that is an Institutional Accredited Investor and is also a Qualified
Purchaser (or a corporation, partnership, limited liability company or other
entity (other than a trust), each shareholder, partner, member or other equity
owner of which is a Qualified Purchaser) shall become the beneficial owner of an
interest in any Secured Debt or (y) any U.S. person that is not both (i) a
Qualified Institutional Buyer or an Accredited Investor and also (ii) a
Knowledgeable Employee with respect to the Issuer or the Collateral Manager or a
corporation, partnership, limited liability company or other entity (other than
a trust), each shareholder, partner, member or other equity owner of which is
either a Qualified Purchaser or a Knowledgeable Employee with respect to the
Issuer or Collateral Manager shall become the beneficial owner of an interest in
any Subordinated Note (any such Person a “Non-Permitted Holder”), the
acquisition of Debt by such holder shall be null and void ab initio. The Issuer
(or the Collateral Manager on behalf of the Issuer) shall, promptly after
discovery that such person is a Non-Permitted Holder by the Issuer or the
Trustee or upon notice to the Issuer from the Trustee (if a Bank Officer of the
Trustee obtains actual knowledge), send notice to such Non-Permitted Holder
demanding that such Non-Permitted Holder transfer its interest in the Debt held
by such Person to a Person that is not a Non-Permitted Holder within 30 days
after the date of such notice. If such Non-Permitted Holder fails to so transfer
such Debt, the Issuer or the Collateral Manager acting for the Issuer shall have
the right, without further notice to the Non-Permitted Holder, to sell such Debt
or interest in such Debt to a purchaser selected by the Issuer that is not a
Non-Permitted Holder on such terms as the Issuer may choose. The Issuer, or the
Collateral Manager acting on behalf of the Issuer, may select the purchaser by
soliciting one or more bids from one or more brokers or other market
professionals that regularly deal in securities similar to the Debt and sell
such Debt to the highest such bidder; provided that the Collateral Manager, its
Affiliates and accounts, funds, clients or portfolios established and controlled
by the Collateral Manager shall be entitled to bid in any such sale. However,
the Issuer or the Collateral Manager may select a purchaser by any other means
determined by it in its sole discretion. The Holder of any Debt, the
Non-Permitted Holder and each other Person in the chain of title from the Holder
to the Non-Permitted Holder, by its acceptance of an interest in the Debt agrees
to cooperate with the Issuer, the Collateral Manager and the Trustee to effect
such transfers. The proceeds of such sale, net of any commissions, expenses and
taxes due in connection with such sale shall be remitted to the Non-Permitted
Holder. The terms and conditions of any sale under this sub-section shall be
determined in the sole discretion of the Issuer, and none of the Issuer, the
Trustee or the Collateral Manager shall be liable to any Person having an
interest in the Debt sold as a result of any such sale or the exercise of such
discretion.

 



-106-



 

(c)            Notwithstanding anything to the contrary elsewhere herein, any
transfer of a beneficial interest in any Subordinated Note to a Person who has
made an ERISA-related representation required by Section 2.5(c) that is
subsequently shown to be false or misleading shall be null and void and any such
purported transfer of which the Issuer or the Trustee shall have notice may be
disregarded by the Issuer and the Trustee for all purposes.

 

(d)            If any Person shall become the beneficial owner of an interest in
any Debt who has made or is deemed to have made a prohibited transaction,
Benefit Plan Investor, Controlling Person, Similar Law or Other Plan Law
representation required by Section 2.5 that is subsequently shown to be false or
misleading or whose beneficial ownership otherwise causes Benefit Plan Investors
to hold 25% or more of the value of the Class C Notes or Subordinated Notes (any
such Person a “Non-Permitted ERISA Holder”), the Issuer shall, promptly after
discovery that such Person is a Non-Permitted ERISA Holder by the Issuer or upon
notice to the Issuer from the Trustee (if a Bank Officer of the Trustee obtains
actual knowledge), send notice to such Non-Permitted ERISA Holder demanding that
such Non-Permitted ERISA Holder transfer its interest in the Debt to a Person
that is not a Non-Permitted ERISA Holder within 10 days after the date of such
notice. If such Non-Permitted ERISA Holder fails to so transfer its interest in
such Debt, the Issuer shall have the right, without further notice to the
Non-Permitted ERISA Holder, to sell such Non-Permitted ERISA Holder’s interest
in such Debt to a purchaser selected by the Issuer that is not a Non-Permitted
ERISA Holder on such terms as the Issuer may choose. The Issuer may select the
purchaser by soliciting one or more bids from one or more brokers or other
market professionals that regularly deal in securities similar to the Debt and
selling such Debt to the highest such bidder. However, the Issuer may select a
purchaser by any other means determined by the Issuer in its sole discretion.
The Holder of the Debt, the Non-Permitted ERISA Holder and each other Person in
the chain of title from the Holder to the Non-Permitted ERISA Holder, by its
acceptance of an interest in the Debt, agrees to cooperate with the Issuer and
the Trustee to effect such transfers. The proceeds of such sale, net of any
commissions, expenses and taxes due in connection with such sale shall be
remitted to the Non-Permitted ERISA Holder. The terms and conditions of any sale
under this sub-section shall be determined in the sole discretion of the Issuer,
and none of the Issuer, the Trustee, the Collateral Agent, the Loan Agent or the
Collateral Manager shall be liable to any Person having an interest in the Debt
sold as a result of any such sale or the exercise of such discretion.

 

Section 2.12           Treatment and Tax Certification. (a) Each Holder
(including, for purposes of this Section 2.12, any beneficial owner of an
interest in Debt) of Secured Debt agrees to treat the Secured Debt as
indebtedness for U.S. federal, state and local income and franchise tax
purposes, except as otherwise required by law.

 

(b)           Each Holder of a Subordinated Note agrees to treat the
Subordinated Notes as equity for U.S. federal, state and local income and
franchise tax purposes.

 



-107-



 

(c)           Each Holder of a Note agrees and understands that the failure to
provide the Issuer, the Collateral Agent and the Trustee (and any of their
agents) with the properly completed and signed tax certifications (generally, in
the case of U.S. federal income tax, an IRS Form W-9 (or applicable successor
form) in the case of a person that is a United States Tax Person or the
appropriate IRS Form W-8 (or applicable successor form) in the case of a person
that is not a United States Tax Person) may result in withholding from payments
in respect of such Note, including U.S. federal withholding or back-up
withholding.

 



(d)           Each Holder of a Subordinated Note represents and warrants that it
is a United States Tax Person, agrees to provide the Issuer and the Trustee (and
any of their agents) with a correct, complete and properly executed IRS Form W-9
(or applicable successor form), and acknowledges that if it fails to provide the
Issuer and the Trustee (and any of their agents) with the properly completed and
signed tax certifications specified above, the acquisition of its interest in
such Note shall be void ab initio.

 

(e)            Each Holder of a Note agrees to provide the Issuer and any
relevant intermediary with any information or documentation that is required
under FATCA or that the Issuer or relevant intermediary deems appropriate to
enable the Issuer or relevant intermediary to determine their duties and
liabilities with respect to any taxes they may be required to withhold pursuant
to FATCA in respect of such Note or the Holder of such Note. In addition, each
purchaser and subsequent transferee of such Notes (or any interest therein)
understands and acknowledges that the Issuer has the right under this Indenture
to withhold on any Holder of a Note that fails to comply with FATCA.

 

(f)            Each Holder of a Secured Note that is not a United States Tax
Person represents that either (a) it is not (i) a bank (or an entity affiliated
with a bank) extending credit pursuant to a loan agreement entered into in the
ordinary course of its trade or business (within the meaning of
Section 881(c)(3)(A) of the Code), (ii) a “10 percent shareholder” with respect
to the Issuer within the meaning of Section 871(h)(3) or Section 881(c)(3)(D) of
the Code, or (iii) a “controlled foreign corporation” that is related to the
Issuer within the meaning of Section 881(c)(3)(C) of the Code; (b) it is a
person that is eligible for benefits under an income tax treaty with the United
States that eliminates U.S. federal income taxation of U.S. source interest not
attributable to a permanent establishment in the United States; or (c) it has
provided an IRS Form W-8ECI representing that all payments received or to be
received by it on the Notes are effectively connected with the conduct of a
trade or business in the United States.

 

(g)           Each Holder of a Restricted Note represents, acknowledges and
agrees that:

 

(i)            such Note may not be acquired or owned by any person that is
classified for U.S. federal income tax purposes as a partnership, Subchapter S
corporation or grantor trust unless (i) (a) except in the case of the Retention
Provider, none of the direct or indirect beneficial owners of any interest in
such person have or ever will have more than 40% of the value of its interest in
such person attributable to the aggregate interest of such person in the
combined value of the Restricted Notes (and any other interest treated as equity
in the Issuer for U.S. federal income tax purposes), and (b) it is not and will
not be a principal purpose of the arrangement involving the investment of such
person in any Restricted Notes and any other equity interests of the Issuer to
permit any partnership to satisfy the 100 partner limitation of Treasury
Regulations Section 1.7704-1(h)(1)(ii) or (ii) such person obtains written
advice of Dechert LLP or an opinion of nationally recognized U.S. tax counsel
reasonably acceptable to the Issuer that such transfer will not cause the Issuer
to be treated as a publicly traded partnership taxable as a corporation;

 



-108-



 

(ii)           it will not participate in the creation or other transfer of any
financial instrument or contract the value of which is determined in whole or in
part by reference to the Issuer (including the amount of distributions by the
Issuer, the value of the Issuer’s assets, or the results of the Issuer’s
operations) or the Restricted Notes;

 

(iii)           it will not acquire, or sell, transfer, assign, participate,
pledge or otherwise dispose of the Restricted Note or cause the Restricted Note
to be marketed, (i) on or through an “established securities market” within the
meaning of Section 7704(b)(1) of the Code and Treasury Regulations
Section 1.7704-1(b), including without limitation, an interdealer quotation
system that regularly disseminates firm buy or sell quotations or (ii) if such
acquisition, sale, transfer, assignment, participation, pledge or other
disposition would cause the combined number of holders of the Restricted Notes
and any other equity interests in the Issuer to be more than 90; and

 

(iv)          it acknowledges and agrees that any sale, transfer, assignment,
participation, pledge, or other disposition of the Restricted Note that would
violate any of the three preceding paragraphs above or otherwise cause the
Issuer to be unable to rely on the “private placement” safe harbor of Treasury
Regulations Section 1.7704-1(h) will be void and of no force or effect, and it
will not transfer any interest in the Restricted Note to any person that does
not agree to be bound by the three preceding paragraphs above or by this
paragraph.

 

(h)           Each Holder of a Secured Note that is not a United States Tax
Person represents and acknowledges that it is not and will not become a member
of an “expanded group” (within the meaning of the regulations issued under
Section 385 of the Code) that includes a domestic corporation (as determined for
U.S. federal income tax purposes) if either (i) the Issuer is an entity
disregarded as separate from such domestic corporation for U.S. federal income
tax purposes or (ii) the Issuer is a “controlled partnership” (within the
meaning of the regulations) with respect to such expanded group or an entity
disregarded as separate from such controlled partnership for U.S. federal income
tax purposes.

 

(i)            Each Holder of a Subordinated Note acknowledges and agrees that,
for so long as the Issuer is classified as a partnership for U.S. federal income
tax purposes, it shall not acquire any Subordinated Notes (or any other interest
treated as equity in the Issuer for U.S. federal income tax purposes) if such
transfer would result in the Issuer being treated as a disregarded entity for
U.S. federal income tax purposes.

 



-109-



 

(j)            Each Holder of a Subordinated Note acknowledges and agrees that,
for so long as the Issuer is disregarded as separate from it for U.S. federal
income tax purposes, a Note may not be transferred by it (except to a person
that is disregarded as separate from such Holder for U.S. federal income tax
purposes), unless it has received written advice of Dechert LLP or an opinion of
nationally recognized U.S. tax counsel reasonably acceptable to the Issuer that
such transfer will not result in the Issuer becoming classified as an
association taxable as a corporation or as a publicly traded partnership taxable
as a corporation for U.S. federal income tax purposes and will not cause the
Issuer to be subject to U.S. federal income tax on a net basis.

 

(k)            Each Holder of a Subordinated Note acknowledges and agrees that,
it shall not transfer any Secured Note (except to a Person that is disregarded
as separate from it for U.S. federal income tax purposes) if at any time prior
to such transfer the Issuer was disregarded as separate from such Holder for
U.S. federal income tax purposes, unless it shall have received written advice
of Dechert LLP or an opinion of tax counsel of nationally recognized standing in
the United States experienced in such matters that, immediately following such
transfer, such Note and other outstanding Notes of the same Class (other than
any Notes that it holds immediately after such transfer) will be fungible for
U.S. federal income tax purposes.

 

(l)            Each Holder of a Restricted Note agrees to deliver to the
transferee, with a copy to the Trustee, prior to the transfer of such Note, a
properly completed certificate, in a form reasonably acceptable to the
transferee and the Trustee, stating, under penalty of perjury, the transferor’s
United States taxpayer identification number and that the transferor is not a
foreign person within the meaning of Section 1446(f)(2) of the Code (such
certificate, a “Non-Foreign Status Certificate”). Each Holder of a Restricted
Note acknowledges that the failure to provide a Non-Foreign Status Certificate
to the transferee may result in withholding on the amount realized on its
disposition of such Note.

 

(m)            Each Holder of a Note agrees that it will indemnify the Issuer,
the Trustee, the Collateral Agent, and their respective agents from any and all
damages, cost and expenses (including any amount of taxes, fees, interest,
additions to tax, or penalties) resulting from the failure by it to comply with
its obligations under the Note. It acknowledges that the indemnification will
continue with respect to any period during which it held such Note,
notwithstanding it ceasing to be a Holder of the Note.

 

Section 2.13           Additional Issuance. (a) At any time within the
Reinvestment Period, the Issuer may, pursuant to a supplemental indenture in
accordance with Section 8.1 hereof, issue Additional Debt of each Class (on a
pro rata basis with respect to each Class of Debt that is subordinate to the
Class A-1 Debt, except, that a larger proportion of Subordinated Notes may be
issued) and use the proceeds to purchase additional Collateral Obligations or as
otherwise permitted under this Indenture (including Permitted Uses); provided
that the following conditions are met:

 

(i)            the Collateral Manager and the Retention Provider each consents
to such issuance and such issuance is consented to by a Supermajority of the
Subordinated Notes;

 



-110-



 

(ii)           the aggregate principal amount of Additional Debt of any
Class issued in all additional issuances shall not exceed 100% of the respective
original outstanding principal amount of the Debt of such Class;

 

(iii)          the terms of the Debt issued must be identical to the respective
terms of previously issued Debt of the applicable Class (except that the
interest due on additional Secured Debt will accrue from the issue date of such
additional Secured Debt and that the spread over LIBOR and prices of such Debt
may be lower (but not higher) than those of the initial Debt of that Class) and
such additional issuance shall not be considered a Refinancing hereunder;

 

(iv)          the net proceeds of the issuance of any additional Subordinated
Notes shall be deposited in the Supplemental Reserve Account and employed in
connection with any Permitted Use; provided that this subclause (iv) shall only
apply if such additional Subordinated Notes are the only Debt included in such
additional issuance;

 

(v)           unless only additional Subordinated Notes are being issued, the
S&P Rating Condition shall have been satisfied;

 

(vi)          the proceeds of any Additional Debt (net of fees and expenses
incurred in connection with such issuance) shall be treated as Principal
Proceeds, used to purchase additional Collateral Obligations or as another
Permitted Use;

 

(vii)         to the extent such issuance would be of additional Secured Notes
(other than in connection with a Risk Retention Issuance), the prior written
consent of a Majority of the Controlling Class has been obtained;

 

(viii)        the Overcollateralization Ratio with respect to each Class of Debt
shall not be reduced after giving effect to such issuance;

 

(ix)          written advice from Dechert LLP or an opinion of tax counsel of
nationally recognized standing in the United States experienced in such matters
will be delivered to the Issuer (with a copy to the Trustee), in form and
substance satisfactory to the Collateral Manager, to the effect that (1) such
additional issuance will not result in the Issuer being treated as a publicly
traded partnership taxable as a corporation for U.S. federal income tax purposes
or otherwise subject to U.S. federal income tax on a net basis and (2) any
additional Secured Notes (other than Restricted Notes) will be characterized as
indebtedness for U.S. federal income tax purposes; provided, however, that the
opinion described in this clause (2) will not be required with respect to any
additional Secured Debt that bear a different CUSIP number (or equivalent
identifier) from the Secured Notes of the same Class that are outstanding at the
time of the additional issuance;

 

(x)            such issuance is accomplished in a manner that allows the
independent accountants of the Issuer to accurately provide the tax information
relating to original issue discount that this Indenture requires to be provided
to the Holders of Secured Debt (including the Additional Debt); and

 



-111-



 

(xi)           an Officer’s certificate of the Issuer shall be delivered to the
Trustee stating that the conditions of this Section 2.13(a) have been satisfied.

 

(b)           The terms and conditions of the Additional Debt of each
Class issued pursuant to this Section 2.13 shall be identical to those of the
initial Debt of that Class (except that the interest due on the Additional Debt
that is Secured Debt shall accrue from the issue date of such Additional Debt
and the interest rate and price of such Additional Debt may be lower (but not
higher) than those of the initial Debt of that Class). Interest on the
Additional Debt that is Secured Debt shall be payable commencing on the first
Payment Date following the issue date of such Additional Debt (if issued prior
to the applicable Record Date). The Additional Debt shall rank pari passu in all
respects with the initial Debt of that Class.

 

(c)            Except with respect to a Risk Retention Issuance, any Additional
Debt of each Class issued pursuant to this Section 2.13 shall, to the extent
reasonably practicable, be offered first to Holders of that Class in such
amounts as are necessary to preserve their pro rata holdings of Debt of such
Class.

 

(d)           In addition, Additional Debt may be issued in connection with any
Refinancing of the Secured Debt in whole without regard to the restrictions in
this Section 2.13.

 

(e)           The Issuer may not issue additional Class C Notes unless the
Unfunded Class Funding has occurred.

 

(f)            For the avoidance of doubt, at any time the Holders of the
Subordinated Notes may make additional capital contributions to the Issuer.

 

Section 2.14          Funding of the Unfunded Class.

 

(a)           The Unfunded Class will be issued on the Closing Date with an
initial principal amount and Aggregate Outstanding Amount of zero; provided that
solely for purposes of issuance and transfers of the Class C Notes prior to the
Unfunded Class Funding, the Aggregate Outstanding Amount of the Class C Notes
will be deemed to be the notional amount thereof. The Unfunded Class Funding (if
any) will be evidenced by an increase in the Aggregate Outstanding Amount of the
Class C Notes in an amount equal to such Unfunded Class Funding as specified in
the definition of “Aggregate Outstanding Amount”.

 

(b)           The Issuer, acting at the direction of a Majority of the
Subordinated Notes and with the consent of the Collateral Manager, will be
permitted to request the Unfunded Class Funding; provided that, the Unfunded
Class Funding may not occur unless (a) the Class C Par Subordination Condition
will be satisfied immediately following the Unfunded Class Funding and (b) the
Overcollateralization Ratio Test will be satisfied with respect to the Class C
Notes immediately following the Unfunded Class Funding; provided, further, that
the Unfunded Class Funding may occur only once.

 



-112-



 

(c)            The Unfunded Class Funding will be effected by the Issuer
providing written notice (at the direction of the Collateral Manager) (an
“Unfunded Class Funding Notice”) to the Trustee (who shall forward a copy of
such notice to the Holders), the Collateral Administrator, the Calculation Agent
and the Rating Agency at least five Business Days prior to the proposed Funding
Date. The terms of the Unfunded Class Funding Notice shall have been approved by
a Majority of the Subordinated Notes with the consent of the Collateral Manager.
The Unfunded Class Funding Notice shall specify (i) the principal amount of the
Unfunded Class to be funded (which shall be an amount equal to or less than the
initial principal amount of the Unfunded Class, (ii) the spread over LIBOR of
the Unfunded Class (which shall be a spread equal to or less than the respective
spread specified in the table set forth in Section 2.3, (iii) the proposed
Funding Date, (iv) the applicable Unfunded Class Non-Call Period (if any),
(v) the amount of proceeds of the Funded Amount that shall constitute Interest
Proceeds (if any), Principal Proceeds (if any) or a Funding Date Payment and
(vi) information regarding the appropriate participant account with DTC to be
credited. If a Funding Date Payment is directed to be made, the Trustee shall
disburse the Funding Date Payment pro rata to the holders of the Subordinated
Notes as soon as reasonably practicable, and in no event later than five
Business Days after the applicable Funding Date. An Unfunded Class Funding shall
be effective on the Funding Date specified in the applicable Funding Notice.
With respect to any Unfunded Class Funding requested hereunder, all holder(s) of
the Unfunded Class (or their nominee(s)) shall fund their pro rata portion of
the Funded Amount, by wire transfer of immediately available funds on the
applicable Funding Date as specified in the Unfunded Class Funding Notice. Any
holder that does not fund its pro rata portion of the Funded Amount shall have
no rights to any of the principal or interest on any Class C Notes that are
funded. The failure of any such holder(s) or their nominee(s) on the Funding
Date to fund their respective pro rata portion of the Funded Amount shall not
constitute an Event of Default or an Unfunded Class Funding, and the Unfunded
Class Funding shall be automatically reduced by any such amount not funded
within 10 Business Days following the Funding Date.

 

(d)            For the avoidance of doubt, the Unfunded Class Funding shall not
be deemed to be an additional issuance of Notes.

 

ARTICLE III

 

Conditions Precedent

 

Section 3.1            Conditions to Issuance of Debt on Closing Date. The Debt
to be issued on the Closing Date (other than the Uncertificated Secured Notes)
may be executed by the Issuer and delivered to the Trustee (solely in the case
of the Notes) for authentication and thereupon the same shall be authenticated
and delivered by the Trustee, and the Uncertificated Secured Notes to be issued
on the Closing Date may be registered in the names of the respective Holders
thereof and a Confirmation of Registration shall be delivered by the Trustee to
each such Holder, in each case upon Issuer Order and upon receipt by the
Trustee, the Collateral Agent and the Loan Agent of the following:

 

(i)            Officers’ Certificate of the Issuer Regarding Corporate Matters.
An Officer’s certificate of the Issuer (A) evidencing the authorization by
Resolution of the execution and delivery of this Indenture, the Collateral
Management Agreement, the Collateral Administration Agreement, the Master Loan
Sale Agreements and related transaction documents and in each case the
execution, authentication and delivery of the Debt applied for by it and
specifying the Stated Maturity, principal amount and Interest Rate of each
Class of Secured Debt to be authenticated and delivered and the Stated Maturity
and principal amount of Subordinated Notes to be authenticated and delivered and
(B) certifying that (1) the attached copy of the Resolution is a true and
complete copy thereof, (2) such Resolutions have not been rescinded and are in
full force and effect on and as of the Closing Date and (3) the Officers
authorized to execute and deliver such documents hold the offices and have the
signatures indicated thereon.

 



-113-



 

 

(ii)            Governmental Approvals. From the Issuer either (A) a certificate
of the Issuer or other official document evidencing the approval or consent of
any governmental body or bodies, at the time having jurisdiction in the
premises, together with an Opinion of Counsel of the Issuer that no other
approval or consent of any governmental body is required for the valid issuance
of the Debt or (B) an Opinion of Counsel of the Issuer that no such approval or
consent of any governmental body is required for the valid issuance of such Debt
except as has been given.

 

(iii)           U.S. Counsel Opinions. Opinions of (A) Dechert LLP, special U.S.
counsel to the Issuer, the Collateral Manager, the Retention Provider and
Special U.S. Tax Counsel to the Issuer, (B) Clark Hill PLC, Delaware counsel to
the Issuer and (C) Nixon Peabody LLP, counsel to the Trustee, Collateral Agent,
Loan Agent and Collateral Administrator, each dated the Closing Date.

 

(iv)           Officers’ Certificate of the Issuer Regarding Indenture. An
Officer’s certificate of the Issuer stating that, to the best of the signing
Officer’s knowledge, the Issuer is not in default under this Indenture and that
the issuance, incurrence or borrowing, as the case may be, of the Debt applied
for by it will not result in a default or a breach of any of the terms,
conditions or provisions of, or constitute a default under, its organizational
documents, any indenture or other agreement or instrument to which it is a party
or by which it is bound, or any order of any court or administrative agency
entered in any Proceeding to which it is a party or by which it may be bound or
to which it may be subject; that all conditions precedent provided herein
relating to the authentication and delivery of the Debt applied for by it have
been complied with; and that all expenses due or accrued with respect to the
Offering of such Debt or relating to actions taken on or in connection with the
Closing Date have been paid or reserves therefor have been made. The Officer’s
certificate of the Issuer shall also state that, to the best of the signing
Officer’s knowledge, all of the Issuer’s representations and warranties
contained herein are true and correct as of the Closing Date.

 

(v)            Transaction Documents. An executed counterpart of each
Transaction Document.

 



-114-



 

(vi)           Certificate of the Collateral Manager. An Officer’s certificate
of the Collateral Manager, dated as of the Closing Date, to the effect that
immediately before the Delivery of the Collateral Obligations on the Closing
Date:

 

(A)            the information with respect to each Collateral Obligation in the
Schedule of Collateral Obligations is true and correct and such schedule is
complete with respect to each such Collateral Obligation;

 

(B)             each Collateral Obligation in the Schedule of Collateral
Obligations satisfies the requirements of the definition of “Collateral
Obligation”;

 

(C)             the Issuer purchased or entered into each Collateral Obligation
in the Schedule of Collateral Obligations in compliance with Section 12.2; and

 

(D)             the Aggregate Principal Balance of the Collateral Obligations
which the Issuer has purchased, acquired, entered into binding commitments to
purchase, or identified for purchase on or prior to the Closing Date is at least
U.S.$249,000,000.

 

(vii)          Grant of Collateral Obligations. The Grant pursuant to the
Granting Clauses of this Indenture of all of the Issuer’s right, title and
interest in and to the Collateral Obligations pledged to the Collateral Agent
for inclusion in the Assets on the Closing Date shall be effective, and Delivery
of such Collateral Obligations (including each promissory note and all other
Underlying Instruments related thereto to the extent received by the Issuer) as
contemplated by Section 3.3 shall have been effected.

 

(viii)         Certificate of the Issuer Regarding Assets. An Officer’s
certificate of the Issuer, dated as of the Closing Date, to the effect that:

 

(A)            in the case of each Collateral Obligation pledged to the
Collateral Agent for inclusion in the Assets, on the Closing Date and
immediately prior to the Delivery thereof (or immediately after Delivery
thereof, in the case of clause (VI)(ii) below) on the Closing Date;

 

(I)            the Issuer is the owner of such Collateral Obligation free and
clear of any liens, claims or encumbrances of any nature whatsoever except for
(i) those which are being released on the Closing Date; (ii) those Granted
pursuant to this Indenture and (iii) any other Permitted Liens;

 

(II)           the Issuer has acquired its ownership in such Collateral
Obligation in good faith without notice of any adverse claim, except as
described in clause (I) above;

 



-115-



 

(III)          the Issuer has not assigned, pledged or otherwise encumbered any
interest in such Collateral Obligation (or, if any such interest has been
assigned, pledged or otherwise encumbered, it has been released) other than
interests Granted pursuant to this Indenture;

 

(IV)          the Issuer has full right to Grant a security interest in and
assign and pledge such Collateral Obligation to the Collateral Agent;

 

(V)           based on the certificate of the Collateral Manager delivered
pursuant to Section 3.1(vi), the information set forth with respect to such
Collateral Obligation in the Schedule of Collateral Obligations is true and
correct;

 

(VI)          (i) based on the certificate of the Collateral Manager delivered
pursuant to Section 3.1(vi), each Collateral Obligation included in the Assets
satisfies the requirements of the definition of “Collateral Obligation” and
(ii) the requirements of Section 3.1(vii) have been satisfied;

 

(VII)         upon the Grant by the Issuer, the Collateral Agent has a first
priority perfected security interest in the Collateral Obligations and other
Assets, except as permitted by this Indenture; and

 

(B)            based on the certificate of the Collateral Manager delivered
pursuant to Section 3.1(vi), the Aggregate Principal Balance of the Collateral
Obligations which the Issuer has purchased, acquired, entered into binding
commitments to purchase, or identified for purchase on or prior to the Closing
Date is at least U.S.$ 249,000,000.

 

(ix)            Rating Letter. An Officer’s certificate of the Issuer to the
effect that attached thereto is a true and correct copy of a letter from the
Rating Agency and confirming that each Class of Debt has been assigned the
applicable Initial Rating and that such ratings are in effect on the Closing
Date.

 

(x)            Accounts. Evidence of the establishment of each of the Accounts.

 

(xi)            Issuer Order for Deposit of Funds into Accounts. (A) An Issuer
Order signed in the name of the Issuer by a Responsible Officer of the Issuer,
dated as of the Closing Date, authorizing the deposit of U.S.$48,424,921.17 from
the proceeds of the issuance of the Debt into the Ramp-Up Account for use
pursuant to Section 10.3(c), (B) an Issuer Order signed in the name of the
Issuer by a Responsible Officer of the Issuer, dated as of the Closing Date,
authorizing the deposit of U.S.$1,100,000 from the proceeds of the issuance of
the Debt into the Expense Reserve Account as Interest Proceeds for use pursuant
to Section 10.3(d) and (C) an Issuer Order signed in the name of the Issuer by a
Responsible Officer of the Issuer, dated as of the Closing Date, authorizing the
deposit of the Interest Reserve Amount from the proceeds of the issuance of the
Debt into the Interest Reserve Account as Interest Proceeds for use pursuant to
Section 10.3(f).

 



-116-



 

(xii)           Other Documents. Such other documents as the Trustee may
reasonably require; provided that nothing in this clause (xii) shall imply or
impose a duty on the part of the Trustee to require any other documents.

 

In addition, upon the execution and delivery of this Indenture and the issuance
of the Notes, the Collateral Agent is authorized and directed to release from
the lien of this Indenture the amount from the proceeds of the issuance of the
Notes designated by the Issuer to pay the aggregate purchase price owing under
the Master Loan Sale Agreements.

 

Section 3.2         Conditions to Additional Issuance. Additional Debt to be
issued on an Additional Debt Closing Date pursuant to Section 2.13 may be
executed by the Issuer and delivered to the Trustee (solely in the case of
additional Notes) for authentication and thereupon the same shall be
authenticated and delivered to the Issuer by the Trustee upon Issuer Order
(setting forth registration, delivery and authentication instructions) and upon
receipt by the Trustee, the Collateral Agent and the Loan Agent of the
following:

 

(i)            Officers’ Certificates of the Issuer Regarding Corporate Matters.
An Officer’s certificate of the Issuer (A) evidencing the authorization by
Resolution of the execution and delivery of a supplemental indenture pursuant to
Section 8.1(a)(xii) and the execution, authentication and delivery of the
Additional Debt applied for by it, and specifying the Stated Maturity, the
principal amount and Interest Rate of each Class of such Additional Debt that is
Secured Debt and the Stated Maturity and principal amount of the Subordinated
Notes to be authenticated and delivered and (B) certifying that (1) the attached
copy of such Resolution is a true and complete copy thereof, (2) such
Resolutions have not been rescinded and are in full force and effect on and as
of the Additional Debt Closing Date and (3) the Officers authorized to execute
and deliver such documents hold the offices and have the signatures indicated
thereon.

 

(ii)            Governmental Approvals. From the Issuer either (A) a certificate
of the Issuer or other official document evidencing the due authorization,
approval or consent of any governmental body or bodies, at the time having
jurisdiction in the premises, together with an Opinion of Counsel of the Issuer
to the effect that no other authorization, approval or consent of any
governmental body is required for the valid issuance of such Additional Debt or
(B) an Opinion of Counsel of the Issuer to the effect that no such
authorization, approval or consent of any governmental body is required for the
valid issuance of such Additional Debt except as have been given (provided that
the opinion delivered pursuant to Section 3.2(iii) may satisfy the requirement).

 

(iii)            U.S. Counsel Opinions. Opinions of Dechert LLP, special U.S.
counsel to the Issuer or other counsel reasonably acceptable to the Trustee,
dated as of the Additional Debt Closing Date, in form and substance satisfactory
to the Issuer and the Trustee. An opinion of Special Tax Counsel or tax counsel
of nationally recognized standing in the United States experienced in such
matters delivered pursuant to Section 2.13(a)(ix).

 



-117-



 

(iv)           Officers’ Certificates of Issuer Regarding Indenture. An
Officer’s certificate of the Issuer stating that the Issuer is not in default
under this Indenture and that the issuance of the Additional Debt applied for by
it shall not result in a default or a breach of any of the terms, conditions or
provisions of, or constitute a default under, its organizational documents, any
indenture or other agreement or instrument to which it is a party or by which it
is bound, or any order of any court or administrative agency entered in any
Proceeding to which it is a party or by which it may be bound or to which it may
be subject; that all conditions precedent provided in this Indenture and the
supplemental indenture pursuant to Section 8.1(a)(xii) relating to the
authentication and delivery of the Additional Debt applied for have been
complied with and that the authentication and delivery of the Additional Debt is
authorized or permitted under this Indenture and the supplemental indenture
entered into in connection with such Additional Debt; and that all expenses due
or accrued with respect to the offering of the Additional Debt or relating to
actions taken on or in connection with the Additional Debt Closing Date have
been paid or reserved. The Officer’s certificate of the Issuer shall also state
that all of its representations and warranties contained herein are true and
correct as of the Additional Debt Closing Date.

 

(v)            Accountants’ Report. An Accountants’ Report in form and content
satisfactory to the Issuer (A) if applicable, comparing the issuer, Principal
Balance, coupon/spread, Stated Maturity and country of Domicile with respect to
each Collateral Obligation pledged in connection with the issuance of such
Additional Debt and the information provided by the Issuer with respect to every
other asset included in the Assets, by reference to such sources as shall be
specified therein, if additional Assets are pledged directly in accordance with
such Additional Debt issuance and (B) specifying the procedures undertaken by
them to review data and computations relating to the foregoing statement;
provided that if only additional Subordinated Notes are being issued, no such
Accountants’ Report shall be required.

 

(vi)            S&P Rating Condition. Unless only additional Subordinated Notes
are being issued, evidence that the S&P Rating Condition has been satisfied with
respect to such issuance of Additional Notes.

 

(vii)          Other Documents. Such other documents as the Trustee may
reasonably require; provided that nothing in this clause (vi) shall imply or
impose a duty on the Trustee to so require any other documents.

 

Prior to any Additional Debt Closing Date, the Trustee shall provide to the
Holders notice of such issuance of Additional Debt as soon as reasonably
practicable but in no case less than fifteen (15) days prior to the Additional
Debt Closing Date; provided that the Trustee shall receive such notice at least
five (5) Business Days prior to the 15th day prior to such Additional Debt
Closing Date. On or prior to any Additional Debt Closing Date, the Trustee shall
provide to the Holders copies of any supplemental indentures executed as part of
such issuance pursuant to the requirements of Section 8.1.

 



-118-



 

Section 3.3         Custodianship; Delivery of Collateral Obligations and
Eligible Investments. (a) The Collateral Manager, on behalf of the Issuer, shall
deliver or cause to be delivered to a custodian appointed by the Issuer, which
shall be a Securities Intermediary (the “Custodian”) or the Collateral Agent, as
applicable, all Assets in accordance with the definition of “Deliver.” The
Custodian appointed hereby shall act as custodian for the Issuer and as
custodian, agent and bailee for the Collateral Agent on behalf of the Secured
Parties for purposes of perfecting the Collateral Agent’s security interest in
those Assets in which a security interest is perfected by Delivery of the
related Assets to the Custodian. Initially, the Custodian shall be the
Collateral Agent. Any successor custodian shall be a state or national bank or
trust company that (i) has (A) capital and surplus of at least U.S.$200,000,000
and (B) a credit risk assessment or senior unsecured rating of at least “BBB+”
by S&P and (ii) is a Securities Intermediary. Subject to the limited right to
relocate Assets as provided in Section 7.5(b), the Collateral Agent or the
Custodian, as applicable, shall hold (i) all Collateral Obligations, Eligible
Investments, Cash and other investments purchased in accordance with this
Indenture and (ii) any other property of the Issuer otherwise Delivered to the
Collateral Agent or the Custodian, as applicable, by or on behalf of the Issuer,
in the relevant Account established and maintained pursuant to Article X; as to
which in each case the Collateral Agent shall have entered into the Securities
Account Control Agreement with the Custodian providing, inter alia, that the
establishment and maintenance of such Account will be governed by a law of a
jurisdiction satisfactory to the Issuer and the Collateral Agent.

 

(b)        Each time that the Collateral Manager on behalf of the Issuer directs
or causes the acquisition of any Collateral Obligation, Eligible Investment or
other investment, the Collateral Manager (on behalf of the Issuer) shall, if the
Collateral Obligation, Eligible Investment or other investment is required to
be, but has not already been, transferred to the relevant Account, cause the
Collateral Obligation, Eligible Investment or other investment to be Delivered
to the Custodian to be held in the Custodial Account (or in the case of any such
investment that is not a Collateral Obligation, in the Account in which the
funds used to purchase the investment are held in accordance with Article X) for
the benefit of the Collateral Agent in accordance with this Indenture. The
security interest of the Collateral Agent in the funds or other property used in
connection with the acquisition shall, immediately and without further action on
the part of the Collateral Agent, be released. The security interest of the
Collateral Agent shall nevertheless come into existence and continue in the
Collateral Obligation, Eligible Investment or other investment so acquired,
including all interests of the Issuer in to any contracts related to and
proceeds of such Collateral Obligation, Eligible Investment or other investment.

 

ARTICLE IV

 

Satisfaction And Discharge

 

Section 4.1         Satisfaction and Discharge of Indenture. This Indenture
shall be discharged and shall cease to be of further effect except as to
(i) rights of registration of transfer and exchange, (ii) substitution of
mutilated, defaced, destroyed, lost or stolen Notes or Class A-1-L Loans,
(iii) rights of Holders to receive payments of principal thereof and interest
thereon, (iv) the rights and immunities of the Trustee and the Collateral Agent
hereunder and the obligations set forth in Section 4.2, (v) the rights,
obligations and immunities of the Collateral Manager hereunder and under the
Collateral Management Agreement, (vi) the rights and immunities of the
Collateral Administrator under the Collateral Administration Agreement and
(vii) the rights of Holders as beneficiaries hereof with respect to the property
deposited with the Collateral Agent and payable to all or any of them (and the
Collateral Agent, on demand of and at the expense of the Issuer, shall execute
proper instruments acknowledging satisfaction and discharge of this
Indenture) when:

 



-119-



 

(a)           either:

 

(i)            (x) all Notes theretofore authenticated and delivered to Holders
(other than (A) Notes which have been mutilated, defaced, destroyed, lost or
stolen and which have been replaced or paid as provided in Section 2.6 and
(B) Notes for whose payment Money has theretofore irrevocably been deposited in
trust and thereafter repaid to the Issuer or discharged from such trust, as
provided in Section 7.3) have been delivered to the Trustee for cancellation and
(y) the Class A-1-L Loans have been repaid in full in accordance with the terms
of the Credit Agreement (other than the Class A-1-L Loans for whose payment
Money has theretofore irrevocably been deposited in trust and thereafter repaid
to the Issuer or discharged from such trust, as provided in Section 7.3 or
Section 5.3 of the Credit Agreement); or

 

(ii)            all Notes not theretofore delivered to the Trustee for
cancellation and all Class A-1-L Loans not prepaid in full in accordance with
the Credit Agreement (A) have become due and payable, or (B) will become due and
payable at their Stated Maturity within one year, or (C) are to be called for
redemption pursuant to Article IX (and, in the case of the Class A-1-L Loans,
prepaid in accordance with the Credit Agreement) under an arrangement
satisfactory to the Trustee, the Collateral Agent and the Loan Agent for the
giving of notice of redemption by the Issuer pursuant to Section 9.4 and the
Issuer has irrevocably deposited or caused to be deposited with the Collateral
Agent, in trust for such purpose, Cash or non-callable direct obligations of the
United States of America; provided that the obligations are entitled to the full
faith and credit of the United States of America or are debt obligations which
are rated “AAA” by Fitch, in an amount sufficient, as recalculated in an
Accountants’ Report by a firm of Independent certified public accountants which
are nationally recognized, to pay and discharge the entire indebtedness on such
Debt not theretofore delivered to the Trustee for cancellation, for principal
and interest to the date of such deposit (in the case of Debt which has become
due and payable), or to their Stated Maturity or Redemption Date, as the case
may be, and shall have Granted to the Collateral Agent a valid perfected
security interest in such Eligible Investment that is of first priority and free
of any adverse claim, as applicable, and shall have furnished an Opinion of
Counsel with respect thereto; provided that this sub-section (ii) shall not
apply if an election to act in accordance with the provisions of
Section 5.5(a) shall have been made and not rescinded, it being understood that
the requirements of this clause (a) may be satisfied as set forth in
Section 5.7.

 



-120-



 

(b)        the Issuer has paid or caused to be paid all other sums then due and
payable hereunder and under the Credit Agreement (including, without limitation,
any amounts then due and payable pursuant to the Collateral Administration
Agreement and the Collateral Management Agreement, in each case, without regard
to the Administrative Expense Cap) by the Issuer and no other amounts are
scheduled to be due and payable by the Issuer, it being understood that the
requirements of this clause (b) may be satisfied as set forth in Section 5.7;
and

 

(c)        the Issuer has delivered to the Trustee and Collateral Agent
Officers’ certificates and an Opinion of Counsel, each stating that all
conditions precedent herein provided for relating to the satisfaction and
discharge of this Indenture have been complied with;

 

Notwithstanding the satisfaction and discharge of this Indenture, the rights and
obligations of the Issuer, the Trustee, the Collateral Agent, the Loan Agent,
the Collateral Manager and, if applicable, the Holders, as the case may be,
under Sections 2.7, 4.2, 5.4(d), 5.9, 5.18, 6.1, 6.3, 6.6, 6.7, 7.1, 7.3, 13.1,
14.10, 14.11, 14.12 and 14.17 shall survive.

 

Section 4.2         Application of Trust Money. All Cash and obligations
deposited with the Collateral Agent pursuant to Section 4.1 shall be held in
trust and applied by it in accordance with the provisions of the Debt and this
Indenture, including, without limitation, the Priority of Payments, to the
payment of principal and interest (or other amounts with respect to the
Subordinated Notes), either directly or through any Paying Agent, as the
Collateral Agent may determine; and such Cash and obligations shall be held in a
segregated account identified as being held in trust for the benefit of the
Secured Parties.

 

Section 4.3         Repayment of Monies Held by Paying Agent. In connection with
the satisfaction and discharge of this Indenture with respect to the Debt, all
Monies then held by any Paying Agent other than the Collateral Agent under the
provisions of this Indenture shall, upon demand of the Issuer, be paid to the
Collateral Agent to be held and applied pursuant to Section 7.3 hereof and in
accordance with the Priority of Payments and thereupon such Paying Agent shall
be released from all further liability with respect to such Monies.

 

Section 4.4         Liquidation of Assets. (a) In the event of the liquidation
of the Assets as specified in accordance with Article V and the net proceeds
from such liquidation and all available Cash has been used for the payment of
(or establishment of a reserve for) all Administrative Expenses (in the same
manner and order of priority in the definition thereof), Aggregate Collateral
Management Fees and interest and principal on the Secured Debt so that the
Secured Debt has been redeemed and paid in full, the Subordinated Notes will
become the Controlling Class and the holders of the Subordinated Notes will have
all rights of the holders of the Controlling Class under this Indenture. In
addition, the holders of the Subordinated Notes, as the holders of the
Controlling Class, would be able to cause the satisfaction and discharge of this
Indenture.

 



-121-



 

(b)  To the extent the Assets are liquidated as specified in Article V in herein
in any way and the net proceeds from such liquidation and all available Cash has
been used for the payment of (or establishment of a reserve for) all
Administrative Expenses (in the same manner and order of priority in the
definition thereof), Aggregate Collateral Management Fees and interest and
principal on the Secured Debt so that the Secured Debt has been redeemed and
paid in full, any excess amounts shall be paid on the Subordinated Notes
pursuant to Section 11.1(a) and if such amounts are insufficient to pay the
Subordinated Notes in full or there are no excess amounts to pay on the
Subordinated Notes, the Subordinated Notes shall be deemed to be redeemed and
paid in full, unless such Subordinated Notes were previously redeemed or repaid
prior thereto as otherwise described herein.

 

ARTICLE V

 

Remedies

 

Section 5.1         Events of Default. “Event of Default”, wherever used herein,
means any one of the following events (whatever the reason for such Event of
Default and whether it shall be voluntary or involuntary or be effected by
operation of law or pursuant to any judgment, decree or order of any court or
any order, rule or regulation of any administrative or governmental body):

 

(a)        a default in the payment, when due and payable, of (i) any interest
on any Class A-1 Debt, any Class A-2 Note or any Class B Note or, if there is no
Class A-1 Debt Outstanding or there are no Class A-2 Notes Outstanding or
Class B Notes Outstanding, any interest on any Secured Debt in the Class then
comprising the Controlling Class and, in each case, the continuation of any such
default, for five Business Days after a Bank Officer of the Trustee or Bank
Officer of the Collateral Agent has actual knowledge or receives written notice
from any holder of Debt of such payment default or (ii) any principal of, or
interest or Deferred Interest on, or any Redemption Price in respect of, any
Secured Debt at its Stated Maturity or any Redemption Date; provided that the
failure to effect any Optional Redemption which is withdrawn by the Issuer in
accordance with this Indenture or with respect to which any Refinancing fails to
occur shall not constitute an Event of Default and provided further that, solely
with respect to clause (i) above, in the case of a failure to disburse funds due
to an administrative error or omission by the Collateral Manager, Trustee,
Collateral Agent, Loan Agent, Collateral Administrator or any Paying Agent, such
failure continues for seven Business Days after a Bank Officer of the Collateral
Agent receives written notice or has actual knowledge of such administrative
error or omission; provided further, that, in the case of a default in the
payment of any interest on any Debt on any Redemption Date thereof where
(A) such default is due solely to a delayed or failed settlement of any asset
sale by the Issuer (or the Collateral Manager on the Issuer’s behalf), (B) the
Issuer (or the Collateral Manager on the Issuer’s behalf) had entered into a
binding agreement of sale for such asset prior to the applicable Redemption Date
and (C) the Issuer (or the Collateral Manager on the Issuer’s behalf) has used
commercially reasonable efforts to cause such settlement to occur prior to the
Redemption Date, then such default will not be an Event of Default unless such
failure continues for 60 calendar days after such Redemption Date;

 



-122-



 

(b)        the failure on any Payment Date to disburse amounts available in the
Payment Account in excess of U.S.$100,000 in accordance with the Priority of
Payments and continuation of such failure for a period of ten Business Days or,
in the case of a failure to disburse due to an administrative error or omission
by the Trustee, the Collateral Agent, the Collateral Administrator or any Paying
Agent, such failure continues for five Business Days after a Bank Officer of the
Collateral Agent receives written notice or has actual knowledge of such
administrative error or omission;

 

(c)        the Issuer or the Assets become an investment company required to be
registered under the 1940 Act and such requirement has not been eliminated after
a period of 45 days;

 

(d)        except as otherwise provided in this Section 5.1, a material breach
of any other covenant of the Issuer herein or in the Credit Agreement (other
than any failure to satisfy any of the Concentration Limitations, Collateral
Quality Tests or Coverage Tests, or other covenants or agreements for which a
specific remedy has been provided hereunder or any failure to satisfy the
requirements of Section 7.18), or the failure of any material representation or
warranty of the Issuer made herein or in the Credit Agreement or in any
certificate or other writing delivered pursuant hereto or in connection herewith
to be correct in each case in all material respects when the same shall have
been made which breach or failure has a material adverse effect on the Holders
of the Debt, and the continuation of such breach or failure for a period of
45 days after notice to the Issuer and the Collateral Manager by the Trustee,
the Collateral Agent or the Loan Agent (at the direction of a Supermajority of
the Controlling Class) or to the Issuer the Collateral Manager and the
Collateral Agent by the Holders of at least a Supermajority of the Controlling
Class in each case, by registered or certified mail or overnight delivery
service, specifying such breach or failure and requiring it to be remedied and
stating that such notice is a “Notice of Default” hereunder; provided that the
delivery of a certificate or other report which corrects any inaccuracy
contained in a previous report or certification shall be deemed to cure such
inaccuracy as of the date of delivery of such updated report or certificate and
any and all inaccuracies arising from continuation of such initial inaccurate
report or certificate and the sale or other disposition of any asset that did
not at the time of its acquisition satisfy clause (a) of the Investment Criteria
shall cure any breach or failure arising therefrom as of the date of such
failure;

 

(e)        the entry of a decree or order by a court having competent
jurisdiction adjudging the Issuer as bankrupt or insolvent, or approving as
properly filed a petition seeking reorganization, arrangement, adjustment or
composition of the Issuer under the applicable Bankruptcy Law or any other
applicable law, or appointing a receiver, liquidator, assignee, or sequestrator
(or other similar official) of the Issuer or of any substantial part of its
property, respectively, or ordering the winding up or liquidation of its
affairs, respectively, and the continuance of any such decree or order unstayed
and in effect for a period of 60 consecutive days;

 

(f)         the institution by the Issuer of Proceedings to have the Issuer
adjudicated as bankrupt or insolvent, or the consent of the Issuer to the
institution of bankruptcy or insolvency Proceedings against the Issuer, or the
filing by the Issuer of a petition or answer or consent seeking reorganization
or relief under the applicable Bankruptcy Law or any other similar applicable
law, or the consent by the Issuer to the filing of any such petition or to the
appointment in a Proceeding of a receiver, liquidator, assignee, trustee or
sequestrator (or other similar official) of the Issuer or of any substantial
part of its property, respectively, or the making by the Issuer of an assignment
for the benefit of creditors, or the admission by the Issuer in writing of its
inability to pay its debts generally as they become due, or the taking of any
action by the Issuer in furtherance of any such action; or

 



-123-



 

(g)        on any Measurement Date as of which the Class A-1 Debt is
Outstanding, failure of the percentage equivalent of a fraction, (i) the
numerator of which is equal to (1) the Collateral Principal Amount plus (2) the
aggregate Market Value of all Defaulted Obligations on such date and (ii) the
denominator of which is equal to the Aggregate Outstanding Amount of the
Class A-1 Debt, to equal or exceed 102.5%.

 

Upon a Responsible Officer’s (or a Bank Officer’s, in the case of the Trustee or
the Collateral Agent) obtaining knowledge of the occurrence of an Event of
Default, each of (i) the Issuer, (ii) the Trustee, (iii) the Collateral Agent
and (iv) the Collateral Manager shall notify each other. Upon the occurrence of
an Event of Default known to a Bank Officer of the Collateral Agent, the
Collateral Agent shall promptly (and in no event later than three Business Days
thereafter) notify the Holders (as their names appear on the Register), each
Paying Agent and the Rating Agency (unless such Event of Default has been waived
as provided in Section 5.14).

 

Section 5.2         Acceleration of Maturity; Rescission and Annulment. (a) If
an Event of Default occurs and is continuing (other than an Event of Default
specified in Section 5.1(e) or (f)), the Collateral Agent may, and shall, upon
the written direction of a Supermajority of the Controlling Class, by notice to
the Issuer and the Rating Agency, declare the principal of all the Secured Debt
to be immediately due and payable, and upon any such declaration such principal,
together with all accrued and unpaid interest thereon, and other amounts payable
hereunder, shall become immediately due and payable. If an Event of Default
specified in Section 5.1(e) or (f) occurs, all unpaid principal, together with
all accrued and unpaid interest thereon, of all the Secured Debt, and other
amounts payable thereunder and hereunder, shall automatically become due and
payable without any declaration or other act on the part of the Collateral Agent
or any Holder.

 

(b)        At any time after such a declaration of acceleration of maturity has
been made and before a judgment or decree for payment of the Money due has been
obtained by the Collateral Agent as hereinafter provided in this Article V, a
Majority of the Controlling Class by written notice to the Issuer, the
Collateral Agent, the Loan Agent and the Trustee, may rescind and annul such
declaration and its consequences if:

 

(i)             The Issuer has paid or deposited with the Collateral Agent a sum
sufficient to pay:

 

(A)            all unpaid installments of interest and principal then due on the
Secured Debt (other than any principal amounts due to the occurrence of an
acceleration);

 



-124-



 

(B)            to the extent that the payment of such interest is lawful,
interest upon any Deferred Interest at the applicable Interest Rate; and

 

(C)            all unpaid taxes and Administrative Expenses of the Issuer and
other sums paid or advanced by the Trustee or the Collateral Agent hereunder, by
the Loan Agent under the Credit Agreement or by the Collateral Administrator
under the Collateral Administration Agreement or hereunder, accrued and unpaid
Aggregate Collateral Management Fees then due and owing and any other amounts
then payable by the Issuer hereunder prior to such Administrative Expenses and
such Aggregate Collateral Management Fees.

 

(ii)            It has been determined that all Events of Default, other than
the nonpayment of the interest on or principal of the Secured Debt that has
become due solely by such acceleration, have:

 

(A)            been cured; and

 

(I)            in the case of an Event of Default specified in
Section 5.1(a) due to failure to pay interest on the Class A-1 Debt, the
Class A-2 Notes or the Class B Notes or in the case of an Event of Default
specified in Section 5.1(g), the Holders of at least a Majority of the Class A-1
Debt, by written notice to the Collateral Agent, has agreed with such
determination (which agreement shall not be unreasonably withheld); provided
that no Class of Secured Debt (other than the Class A-1 Debt) shall have any
rights pursuant to this subclause (I), regardless of whether any such
Class subsequently becomes the Controlling Class; or

 

(II)            in the case of any other Event of Default, the Holders of at
least a Majority of each Class of Secured Debt (voting separately by Class), in
each case, by written notice to the Collateral Agent, has agreed with such
determination (which agreement shall not be unreasonably withheld); or

 

(B)            been waived as provided in Section 5.14.

 

No such rescission shall affect any subsequent Default or impair any right
consequent thereon. The Collateral Agent shall promptly give written notice of
any such rescission to the Rating Agency.

 

(c)            Notwithstanding anything in this Section 5.2 to the contrary, the
Secured Notes will not be subject to acceleration by the Collateral Agent solely
as a result of the failure to pay any amount due on the Secured Notes that are
not of the Controlling Class other than any failure to pay interest due on the
Class B Notes.

 

Section 5.3         Collection of Indebtedness and Suits for Enforcement by
Collateral Agent. The Issuer covenants that if a default shall occur in respect
of the payment of any principal of or interest when due and payable on any
Secured Debt, the Issuer will, upon demand of the Collateral Agent, pay to the
Collateral Agent, for the benefit of the Holder of such Secured Debt, the whole
amount, if any, then due and payable on such Secured Debt for principal and
interest with interest upon the overdue principal and, to the extent that
payments of such interest shall be legally enforceable, upon overdue
installments of interest, at the applicable Interest Rate, and, in addition
thereto, such further amount as shall be sufficient to cover the costs and
expenses of collection, including the reasonable compensation, expenses,
disbursements and advances of the Collateral Agent and its agents and counsel.

 



-125-



 

If the Issuer fails to pay such amounts forthwith upon such demand, the
Collateral Agent, in its own name and as trustee of an express trust, may, and
shall, subject to the terms of this Indenture (including Section 6.3(e) and
6.20(e)) upon direction of a Majority of the Controlling Class, institute a
Proceeding for the collection of the sums so due and unpaid, may prosecute such
Proceeding to judgment or final decree, and may enforce the same against the
Issuer or any other obligor upon the Secured Debt and collect the Monies
adjudged or decreed to be payable in the manner provided by law out of the
Assets.

 

If an Event of Default occurs and is continuing, the Collateral Agent may in its
discretion, and shall, subject to the terms of this Indenture (including
Section 6.3(e) and 6.20(e)) upon written direction of the Supermajority of the
Controlling Class, proceed to protect and enforce its rights and the rights of
the Secured Parties by such appropriate Proceedings as the Collateral Agent
shall deem most effectual (if no such direction is received by the Collateral
Agent) or as the Collateral Agent may be directed by the Majority of the
Controlling Class, to protect and enforce any such rights, whether for the
specific enforcement of any covenant or agreement herein or in aid of the
exercise of any power granted herein, or to enforce any other proper remedy or
legal or equitable right vested in the Collateral Agent by this Indenture or by
law.

 

In case there shall be pending Proceedings relative to the Issuer or any other
obligor upon the Secured Debt under the applicable Bankruptcy Law or any other
applicable bankruptcy, insolvency or other similar law, or in case a receiver,
assignee or trustee in bankruptcy or reorganization, liquidator, sequestrator or
similar official shall have been appointed for or taken possession of the Issuer
or its respective property or such other obligor or its property, or in case of
any other comparable Proceedings relative to the Issuer or other obligor upon
the Secured Debt, or the creditors or property of the Issuer or such other
obligor, the Collateral Agent, regardless of whether the principal of any
Secured Debt shall then be due and payable as therein expressed or by
declaration or otherwise and regardless of whether the Collateral Agent shall
have made any demand pursuant to the provisions of this Section 5.3, shall be
entitled and empowered, by intervention in such Proceedings or otherwise:

 

(a)        to file and prove a claim or claims for the whole amount of principal
and interest owing and unpaid in respect of the Secured Debt upon direction by a
Majority of the Controlling Class and to file such other papers or documents as
may be necessary or advisable in order to have the claims of the Collateral
Agent (including any claim for reasonable compensation to the Collateral Agent
and each predecessor Collateral Agent, and their respective agents, attorneys
and counsel, and for reimbursement of all reasonable expenses and liabilities
incurred, and all advances made, by the Collateral Agent and each predecessor
Collateral Agent, except as a result of negligence or bad faith) and of the
Holders of the Secured Debt allowed in any Proceedings relative to the Issuer or
to the creditors or property of the Issuer;

 



-126-



 

(b)        unless prohibited by applicable law and regulations, to vote on
behalf of the Holders of the Secured Debt upon the direction of a Majority of
the Controlling Class, in any election of a trustee or a standby trustee in
arrangement, reorganization, liquidation or other bankruptcy or insolvency
Proceedings or Person performing similar functions in comparable Proceedings;
and

 

(c)        to collect and receive any Monies or other property payable to or
deliverable on any such claims, and to distribute all amounts received with
respect to the claims of the Holders and of the Collateral Agent on their
behalf; and any trustee, receiver or liquidator, custodian or other similar
official is hereby authorized by each of the Holders of the Secured Debt to make
payments to the Collateral Agent, and, if the Collateral Agent shall consent to
the making of payments directly to the Holders of the Secured Debt to pay to the
Collateral Agent such amounts as shall be sufficient to cover reasonable
compensation to the Collateral Agent, each predecessor Collateral Agent and
their respective agents, attorneys and counsel, and all other reasonable
expenses and liabilities incurred, and all advances made, by the Collateral
Agent and each predecessor Collateral Agent except as a result of negligence or
bad faith.

 

Nothing herein contained shall be deemed to authorize the Collateral Agent to
authorize or consent to or vote for or accept or adopt on behalf of any Holder
of Secured Debt, any plan of reorganization, arrangement, adjustment or
composition affecting the Secured Debt or any Holder thereof, or to authorize
the Collateral Agent to vote in respect of the claim of any Holder of Secured
Debt, as applicable, in any such Proceeding except, as aforesaid, to vote for
the election of a trustee in bankruptcy or similar Person.

 

In any Proceedings brought by the Collateral Agent on behalf of the Holders of
the Secured Debt (and any such Proceedings involving the interpretation of any
provision of this Indenture to which the Collateral Agent shall be a party), the
Collateral Agent shall be held to represent all the Holders of the Secured Debt.

 

Notwithstanding anything in this Section 5.3 to the contrary, the Collateral
Agent may not sell or liquidate the Assets or institute Proceedings in
furtherance thereof pursuant to this Section 5.3 except according to the
provisions specified in Section 5.5(a).

 

Section 5.4         Remedies. (a) If an Event of Default has occurred and is
continuing, and the Secured Debt has been declared due and payable and such
declaration and its consequences have not been rescinded and annulled, the
Issuer agrees that the Collateral Agent may, and shall, subject to the terms of
this Indenture (including Section 6.3(e) and 6.20(e)), upon written direction of
a Supermajority of the Controlling Class, to the extent permitted by applicable
law, exercise one or more of the following rights, privileges and remedies:

 

(i)            institute Proceedings for the collection of all amounts then
payable on the Secured Debt or otherwise payable under this Indenture or the
Credit Agreement, whether by declaration or otherwise, enforce any judgment
obtained, and collect from the Assets any Monies adjudged due;

 



-127-



 

(ii)            sell or cause the sale of all or a portion of the Assets or
rights or interests therein, at one or more public or private sales called and
conducted in any manner permitted by law and in accordance with
Section 5.17 hereof; provided that the Collateral Agent shall promptly give
written notice of any such sale of Assets to the Rating Agency;

 

(iii)            institute Proceedings from time to time for the complete or
partial foreclosure of this Indenture and/or the Credit Agreement with respect
to the Assets;

 

(iv)            exercise any remedies of a secured party under the UCC and take
any other appropriate action to protect and enforce the rights and remedies of
the Collateral Agent and the Holders of the Secured Debt hereunder (including
exercising all rights of the Collateral Agent under the Securities Account
Control Agreement); and

 

(v)            exercise any other rights and remedies that may be available at
law or in equity;

 

provided that the Collateral Agent may not sell or liquidate the Assets or
institute Proceedings in furtherance thereof pursuant to this Section 5.4 except
according to the provisions of Section 5.5(a).

 

The Collateral Agent may, but need not, obtain and rely upon an opinion of an
Independent investment banking firm of national reputation (the cost of which
shall be payable as an Administrative Expense) in structuring and distributing
securities similar to the Secured Debt, which may be the Initial Purchaser, as
to the feasibility of any action proposed to be taken in accordance with this
Section 5.4 and as to the sufficiency of the proceeds and other amounts
receivable with respect to the Assets to make the required payments of principal
of and interest on the Secured Debt which opinion shall be conclusive evidence
as to such feasibility or sufficiency.

 

(b)        If an Event of Default as described in Section 5.1(d) hereof shall
have occurred and be continuing the Collateral Agent may, and at the direction
of the Holders of not less than 25% of the Aggregate Outstanding Amount of the
Controlling Class shall, subject to the terms of this Indenture (including
Section 6.3(e) and 6.20(e)), institute a Proceeding solely to compel performance
of the covenant or agreement or to cure the representation or warranty, the
breach of which gave rise to the Event of Default under Section 5.1(d), and
enforce any equitable decree or order arising from such Proceeding.

 

(c)        Upon any sale, whether made under the power of sale hereby given or
by virtue of judicial Proceedings, any Secured Party may bid for and purchase
the Assets or any part thereof and, upon compliance with the terms of sale, may
hold, retain, possess or dispose of such property in its or their own absolute
right without accountability.

 



-128-



 

Upon any sale, whether made under the power of sale hereby given or by virtue of
judicial Proceedings, the receipt of the Collateral Agent, or of the Officer
making a sale under judicial Proceedings, shall be a sufficient discharge to the
purchaser or purchasers at any sale for its or their purchase Money, and such
purchaser or purchasers shall not be obliged to see to the application thereof.

 

Any such sale, whether under any power of sale hereby given or by virtue of
judicial Proceedings, shall bind the Issuer, the Trustee, the Collateral Agent,
the Loan Agent and the Holders of the Debt, shall operate to divest all right,
title and interest whatsoever, either at law or in equity, of each of them in
and to the property sold, and shall be a perpetual bar, both at law and in
equity, against each of them and their successors and assigns, and against any
and all Persons claiming through or under them.

 

(d)       Notwithstanding any other provision of this Indenture, none of the
Issuer, the Trustee, the Collateral Agent, the Loan Agent, the Secured Parties
or the Holders may, prior to the date which is one year and one day (or if
longer, any applicable preference period and one day) after the payment in full
of all Debt, institute against, or join any other Person in instituting against,
the Issuer any bankruptcy, reorganization, arrangement, insolvency, moratorium
or liquidation Proceedings, or other Proceedings under U.S. federal or state
bankruptcy or similar laws. Nothing in this Section 5.4 shall preclude, or be
deemed to stop, the Trustee, the Collateral Agent or the Loan Agent (i) from
taking any action prior to the expiration of the aforementioned period in
(A) any case or Proceeding voluntarily filed or commenced by the Issuer or
(B) any involuntary insolvency Proceeding filed or commenced by a Person other
than the Trustee, the Collateral Agent or the Loan Agent or (ii) from commencing
against the Issuer or any of its properties any legal action which is not a
bankruptcy, reorganization, arrangement, insolvency, moratorium or liquidation
Proceeding.

 

Section 5.5         Optional Preservation of Assets. (a) Notwithstanding
anything to the contrary herein (but subject to the right of the Collateral
Manager to direct the Collateral Agent to sell Collateral Obligations or Equity
Securities in strict compliance with Section 12.1), if an Event of Default shall
have occurred and be continuing, the Collateral Agent shall retain the Assets
securing the Secured Debt intact, collect and cause the collection of the
proceeds thereof and make and apply all payments and deposits and maintain all
accounts in respect of the Assets and the Debt in accordance with the Priority
of Payments and the provisions of Article X, Article XII and Article XIII
unless:

 

(i)              the Collateral Agent, pursuant to Section 5.5(c), determines
that the anticipated proceeds of a sale or liquidation of the Assets (after
deducting the reasonable expenses of such sale or liquidation) would be
sufficient to discharge in full the amounts then due (or, in the case of
interest, accrued) and unpaid on the Secured Debt for principal and interest
(including accrued and unpaid Deferred Interest) and all other amounts payable
prior to payment of principal on such Secured Debt (including amounts due and
owing as Administrative Expenses (without regard to the Administrative Expense
Cap) and any due and unpaid Aggregate Collateral Management Fees) and a
Supermajority of the Controlling Class agrees with such determination;

 



-129-



 

(ii)             in the case of an Event of Default specified in
Section 5.1(a) due to failure to pay interest on the Class A-1 Debt, the Holders
of at least a Supermajority of the Class A-1 Debt (so long as the Class A-1 Debt
is Outstanding) direct the sale and liquidation of the Assets (without regard to
whether another Event of Default has occurred prior, contemporaneously or
subsequent to such Event of Default); provided that no Class of Secured Debt
(other than the Class A-1 Debt) shall have any rights to direct the sale and
liquidation of the Assets pursuant to this clause (ii), regardless of whether
any such Class subsequently becomes the Controlling Class;

 

(iii)            in the case of an Event of Default specified in Section 5.1(e),
(f) or (g) of the definition of such term, the Holders of at least a
Supermajority of the Class A-1 Debt direct the sale and liquidation of the
Assets (without regard to whether another Event of Default has occurred prior,
contemporaneously or subsequent to such Event of Default); provided that no
Class of Secured Debt (other than the Class A-1 Debt) will have any rights to
direct the sale and liquidation of the Assets pursuant to the provisions of this
Indenture as described in this clause (iii), regardless of whether any such
Class becomes the Controlling Class; or

 

(iv)            in the case of each other Event of Default, the Holders of at
least a Supermajority of each Class of Secured Debt (in each case, voting
separately by Class) direct the sale and liquidation of the Assets.

 

So long as such Event of Default is continuing, any such retention pursuant to
this Section 5.5(a) may be rescinded at any time when the conditions specified
in clause (i), (ii), (iii) or (iv) exist. In the event that a liquidation of the
Assets is effected pursuant to clause (i), (ii), (iii) or (iv) above, the
Collateral Agent shall use reasonable efforts to notify S&P.

 

(b)       Nothing contained in Section 5.5(a) shall be construed to require the
Collateral Agent to sell the Assets securing the Secured Debt if the conditions
set forth in clause (i), (ii), (iii) or (iv) of Section 5.5(a) are not
satisfied. Nothing contained in Section 5.5(a) shall be construed to require the
Collateral Agent to preserve the Assets securing the Debt if prohibited by
applicable law.

 

(c)        In determining whether the condition specified in Section 5.5(a)(i) 
exists, the Collateral Agent shall use reasonable efforts to obtain, with the
cooperation of the Collateral Manager, bid prices with respect to each Asset
from two nationally recognized dealers (as specified by the Collateral Manager
in writing) at the time making a market in such Assets and shall compute the
anticipated proceeds of sale or liquidation on the basis of the lower of such
bid prices for each such Asset. In the event that the Collateral Agent, with the
cooperation of the Collateral Manager, is only able to obtain bid prices with
respect to each Asset from one nationally recognized dealer at the time making a
market in such Assets, the Collateral Agent shall compute the anticipated
proceeds of the sale or liquidation on the basis of such one bid price for each
such Asset. In addition, for the purposes of determining issues relating to the
execution of a sale or liquidation of the Assets and the execution of a sale or
other liquidation thereof in connection with a determination whether the
condition specified in Section 5.5(a)(i) exists, the Collateral Agent may retain
and conclusively rely on an opinion of an Independent investment banking firm of
national reputation (the cost of which shall be payable as an Administrative
Expense).

 



-130-



 

(d)       The Collateral Agent shall deliver to the Trustee (which notice the
Trustee shall forward to the Holders), the Loan Agent and the Collateral Manager
a report stating the results of any determination required pursuant to
Section 5.5(a)(i) no later than 10 days after such determination is made. The
Collateral Agent shall make the determinations required by
Section 5.5(a)(i) within 30 days after an Event of Default and at the request of
a Supermajority of the Controlling Class at any time during which the Collateral
Agent retains the Assets pursuant to Section 5.5(a)(i).

 

(e)        Prior to the sale of any Assets in connection with Section 5.5(a),
the Collateral Agent shall offer the Collateral Manager or an Affiliate thereof
the right to purchase such Asset at a price equal to the highest bid price
received by the Collateral Agent in accordance with Section 5.5(c) (or if only
one bid price is received, such bid price). The Collateral Manager or an
Affiliate thereof shall have the right to bid on any Assets sold in any sale
pursuant to this Section 5.5.

 

Section 5.6         Trustee and Collateral Agent May Enforce Claims Without
Possession of Debt. All rights of action and claims under this Indenture or
under any of the Secured Debt may be prosecuted and enforced by the Trustee or
the Collateral Agent without the possession of any of the Secured Debt or the
production thereof in any trial or other Proceeding relating thereto, and any
such action or Proceeding instituted by the Trustee or the Collateral Agent
shall be brought in its own name as trustee of an express trust, and any
recovery of judgment shall be applied as set forth in Section 5.7 hereof.

 

Section 5.7         Application of Money Collected. Any Money collected by the
Collateral Agent (after payment of costs of collection, liquidation and
enforcement) with respect to the Debt pursuant to this Article V and any Money
that may then be held or thereafter received by the Collateral Agent with
respect to the Debt hereunder shall be applied, subject to Section 13.1 and in
accordance with the provisions of Section 11.1(a)(iii), at the date or dates
fixed by the Collateral Agent. Upon the final distribution of all proceeds of
any liquidation effected hereunder, the provisions of Section 4.1(a) and
(b) shall be deemed satisfied for the purposes of discharging this Indenture
pursuant to Article IV. Furthermore, upon such liquidation and final
distribution, the Subordinated Notes shall be deemed to be redeemed and paid in
full, even if amounts paid pursuant to Section 11.1(a) are insufficient to pay
the Subordinated Notes in full as set forth in Section 4.4(b).

 

Section 5.8         Limitation on Suits. No Holder of any Debt shall have any
right to institute any Proceedings, judicial or otherwise, with respect to this
Indenture or the Credit Agreement, or for the appointment of a receiver or
trustee, or for any other remedy hereunder, unless:

 

(a)        such Holder has previously given to the Collateral Agent written
notice of an Event of Default;

 

(b)        the Holders of not less than 25% of the then Aggregate Outstanding
Amount of the Debt of the Controlling Class shall have made written request to
the Collateral Agent to institute Proceedings in respect of such Event of
Default in its own name as Collateral Agent hereunder and such Holder or Holders
have provided the Collateral Agent indemnity reasonably satisfactory to the
Collateral Agent against the costs, expenses (including reasonable attorneys’
fees and expenses) and liabilities to be incurred in compliance with such
request;

 



-131-



 

(c)        the Collateral Agent, for 30 days after its receipt of such notice,
request and provision of such indemnity, has failed to institute any such
Proceeding; and

 

(d)        no direction inconsistent with such written request has been given to
the Collateral Agent during such 30-day period by a Majority of the Controlling
Class; it being understood and intended that no one or more Holders of Debt
shall have any right in any manner whatever by virtue of, or by availing itself
of, any provision of this Indenture or the Credit Agreement to affect, disturb
or prejudice the rights of any other Holders of Debt of the same Class or to
obtain or to seek to obtain priority or preference over any other Holders of the
Debt of the same Class or to enforce any right under this Indenture or the
Credit Agreement, except in the manner herein provided and for the equal and
ratable benefit of all the Holders of Debt of the same Class subject to and in
accordance with Section 13.1 and the Priority of Payments.

 

In the event the Collateral Agent shall receive conflicting or inconsistent
requests and indemnity pursuant to this Section 5.8 from two or more groups of
Holders of the Controlling Class, each representing less than a Majority of the
Controlling Class, the Collateral Agent shall act in accordance with the request
specified by the group of Holders with the greatest percentage of the Aggregate
Outstanding Amount of the Controlling Class, notwithstanding any other
provisions of this Indenture or the Credit Agreement. If all such groups
represent the same percentage, the Collateral Agent, in its sole discretion, may
determine what action, if any, shall be taken.

 

Section 5.9         Unconditional Rights of Holders of Secured Debt to Receive
Principal and Interest. Subject to Section 2.7(i), but notwithstanding any other
provision of this Indenture or the Credit Agreement, the Holder of any Secured
Debt shall have the right, which is absolute and unconditional, to receive
payment of the principal of and interest on such Secured Debt, as such
principal, interest and other amounts become due and payable in accordance with
the Priority of Payments and Section 13.1, as the case may be, and, subject to
the provisions of Section 5.8, to institute proceedings for the enforcement of
any such payment, and such right shall not be impaired without the consent of
such Holder. Holders of Secured Debt ranking junior to Debt still Outstanding
shall have no right to institute Proceedings or, except as otherwise expressly
set forth in Section 5.8(b), to request the Collateral Agent to institute
proceedings for the enforcement of any such payment until such time as no
Secured Debt ranking senior to such Secured Debt remains Outstanding, which
right shall be subject to the provisions of Section 5.8, and shall not be
impaired without the consent of any such Holder.

 

Section 5.10       Restoration of Rights and Remedies. If the Collateral Agent
or any Holder has instituted any Proceeding to enforce any right or remedy under
this Indenture and such Proceeding has been discontinued or abandoned for any
reason, or has been determined adversely to the Collateral Agent or to such
Holder, then and in every such case the Issuer, the Collateral Agent and the
Holder shall, subject to any determination in such Proceeding, be restored
severally and respectively to their former positions hereunder, and thereafter
all rights and remedies of the Collateral Agent and the Holder shall continue as
though no such Proceeding had been instituted.

 



-132-



 

Section 5.11       Rights and Remedies Cumulative. No right or remedy herein
conferred upon or reserved to the Collateral Agent or to the Holders is intended
to be exclusive of any other right or remedy, and every right and remedy shall,
to the extent permitted by law, be cumulative and in addition to every other
right and remedy given hereunder or now or hereafter existing at law or in
equity or otherwise. The assertion or employment of any right or remedy
hereunder, or otherwise, shall not prevent the concurrent assertion or
employment of any other appropriate right or remedy.

 

Section 5.12       Delay or Omission Not Waiver. No delay or omission of the
Collateral Agent or any Holder of Secured Debt to exercise any right or remedy
accruing upon any Event of Default shall impair any such right or remedy or
constitute a waiver of any such Event of Default or an acquiescence therein or
of a subsequent Event of Default. Every right and remedy given by this Article V
or by law to the Collateral Agent or to the Holders of the Secured Debt may be
exercised from time to time, and as often as may be deemed expedient, by the
Collateral Agent or by the Holders of the Secured Debt.

 

Section 5.13       Control by Supermajority of Controlling Class. A
Supermajority of the Controlling Class shall have the right following the
occurrence, and during the continuance, of an Event of Default to cause the
institution of and direct the time, method and place of conducting any
Proceeding for any remedy available to the Collateral Agent or exercising any
trust or power conferred upon the Collateral Agent under this Indenture;
provided that:

 

(a)        such direction shall not conflict with any rule of law or with any
express provision of this Indenture;

 

(b)        the Collateral Agent may take any other action deemed proper by the
Collateral Agent that is not inconsistent with such direction; provided that
subject to Section 6.18, the Collateral Agent need not take any action that it
determines might involve it in liability or expense (unless the Collateral Agent
has received the indemnity as set forth in (c) below);

 

(c)        the Collateral Agent shall have been provided with an indemnity
reasonably satisfactory to it; and

 

(d)        notwithstanding the foregoing, any direction to the Collateral Agent
to undertake a Sale of the Assets shall be by the Holders of Debt representing
the requisite percentage of the Aggregate Outstanding Amount of Debt specified
in Section 5.4 and/or Section 5.5.

 

Section 5.14       Waiver of Past Defaults. Prior to the time a judgment or
decree for payment of the Money due has been obtained by the Collateral Agent,
as provided in this Article V, a Majority of the Controlling Class may on behalf
of the Holders of all the Debt waive any past Default or Event of Default and
its consequences, except a Default:

 



-133-



 

 

(a)            in the payment of the principal of any Secured Debt (which may be
waived only with the consent of the Holder of such Secured Debt);

 



(b)           in the payment of interest on any Secured Debt (which may be
waived only with the consent of the Holder of such Secured Debt);

 

(c)           in respect of a covenant or provision hereof that under
Section 8.2 cannot be modified or amended without the waiver or consent of the
Holder of any Outstanding Debt materially and adversely affected thereby (which
may be waived only with the consent of each such Holder); or

 

(d)           in respect of a representation contained in Section 7.19 (which
may be waived only by a Majority of the Controlling Class if the S&P Rating
Condition is satisfied).

 

In the case of any such waiver, the Issuer, the Trustee, the Collateral Agent
and the Holders of the Notes shall be restored to their former positions and
rights hereunder, respectively, but no such waiver shall extend to any
subsequent or other Default or impair any right consequent thereto. The
Collateral Agent shall promptly give written notice of any such waiver to the
Rating Agency, the Collateral Manager and each Holder. Upon any such waiver,
such Default shall cease to exist, and any Event of Default arising therefrom
shall be deemed to have been cured, for every purpose of this Indenture.

 

Section 5.15           Undertaking for Costs. All parties to this Indenture
agree, and each Holder of any Debt by such Holder’s acceptance thereof shall be
deemed to have agreed, that any court may in its discretion require, in any suit
for the enforcement of any right or remedy under this Indenture, or in any suit
against the Collateral Agent for any action taken, or omitted by it as
Collateral Agent, the filing by any party litigant in such suit of an
undertaking to pay the costs of such suit, and that such court may in its
discretion assess reasonable costs, including reasonable attorneys’ fees,
against any party litigant in such suit, having due regard to the merits and
good faith of the claims or defenses made by such party litigant; but the
provisions of this Section 5.15 shall not apply to any suit instituted by the
Collateral Agent, to any suit instituted by any Holder, or group of Holders,
holding in the aggregate more than 10% of the Aggregate Outstanding Amount of
the Controlling Class, or to any suit instituted by any Holder for the
enforcement of the payment of the principal of or interest on any Debt on or
after the applicable Stated Maturity (or, in the case of redemption, on or after
the applicable Redemption Date).

 

Section 5.16          Waiver of Stay or Extension Laws. The Issuer covenants (to
the extent that it may lawfully do so) that it will not at any time insist upon,
or plead, or in any manner whatsoever claim or take the benefit or advantage of,
any stay or extension law or any valuation, appraisement, redemption or
marshalling law or rights, in each case wherever enacted, now or at any time
hereafter in force, which may affect the covenants set forth in, the performance
of, or any remedies under this Indenture; and the Issuer (to the extent that it
may lawfully do so) hereby expressly waives all benefit or advantage of any such
law or rights, and covenant that it will not hinder, delay or impede the
execution of any power herein granted to the Collateral Agent, but will suffer
and permit the execution of every such power as though no such law had been
enacted or rights created.

 



-134-

 

 

Section 5.17           Sale of Assets. (a) The power to effect any sale (a
“Sale”) of any portion of the Assets pursuant to Sections 5.4 and 5.5 shall not
be exhausted by any one or more Sales as to any portion of such Assets remaining
unsold, but shall continue unimpaired (subject to Section 5.5(e) in the case of
sales pursuant to Section 5.5) until the entire Assets shall have been sold or
all amounts secured by the Assets shall have been paid. The Collateral Agent may
upon notice to the Holders, and shall, upon direction of a Majority of the
Controlling Class, from time to time postpone any Sale by public announcement
made at the time and place of such Sale. The Collateral Agent hereby expressly
waives its rights to any amount fixed by law as compensation for any Sale;
provided that each of the Trustee, the Collateral Agent and the Loan Agent shall
be authorized to deduct the reasonable costs, charges and expenses incurred by
it in connection with such Sale from the proceeds thereof notwithstanding the
provisions of Section 6.7 and 6.24 or other applicable terms hereof.

 



(b)           The Collateral Agent may bid for and acquire any portion of the
Assets in connection with a public Sale thereof, and may pay all or part of the
purchase price by crediting against amounts owing on the Secured Debt in the
case of the Assets or other amounts secured by the Assets, all or part of the
net proceeds of such Sale after deducting the reasonable costs, charges and
expenses incurred by the Trustee, the Collateral Agent and the Loan Agent in
connection with such Sale notwithstanding the provisions of Section 6.7 and 6.24
hereof or other applicable terms hereof. The Secured Debt need not be produced
in order to complete any such Sale, or in order for the net proceeds of such
Sale to be credited against amounts owing on the Debt. The Collateral Agent may
hold, lease, operate, manage or otherwise deal with any property so acquired in
any manner permitted by law in accordance with this Indenture.

 

(c)            If any portion of the Assets consists of securities issued
without registration under the Securities Act (“Unregistered Securities”), the
Collateral Agent may seek an Opinion of Counsel, or, if no such Opinion of
Counsel can be obtained and with the consent of a Majority of the Controlling
Class, seek a no action position from the Securities and Exchange Commission or
any other relevant federal or State regulatory authorities, regarding the
legality of a public or private Sale of such Unregistered Securities.

 

(d)           The Collateral Agent shall execute and deliver an appropriate
instrument of conveyance transferring its interest in any portion of the Assets
in connection with a Sale thereof, without recourse, representation or warranty.
In addition, the Collateral Agent is hereby irrevocably appointed the agent and
attorney in fact of the Issuer to transfer and convey its interest in any
portion of the Assets in connection with a Sale thereof, and to take all action
necessary to effect such Sale. No purchaser or transferee at such a sale shall
be bound to ascertain the Collateral Agent’s authority, to inquire into the
satisfaction of any conditions precedent or see to the application of any
Monies.

 

Section 5.18           Action on the Debt. The Collateral Agent’s right to seek
and recover judgment on the Debt or under this Indenture or the Credit Agreement
shall not be affected by the seeking or obtaining of or application for any
other relief under or with respect to this Indenture or the Credit Agreement.
Neither the lien of this Indenture nor any rights or remedies of the Collateral
Agent or the Holders shall be impaired by the recovery of any judgment by the
Collateral Agent against the Issuer or by the levy of any execution under such
judgment upon any portion of the Assets or upon any of the assets of the Issuer.

 



-135-

 

 

ARTICLE VI

 

The Trustee AND THE COLLATERAL AGENT

 

Section 6.1           Certain Duties and Responsibilities of the Trustee

 

. (a) Except during the continuance of an Event of Default known to the Trustee:

 

(i)            the Trustee undertakes to perform such duties and only such
duties as are specifically set forth herein, and no implied covenants or
obligations shall be read into this Indenture against the Trustee; and

 

(ii)           in the absence of bad faith on its part, the Trustee may
conclusively rely, as to the truth of the statements and the correctness of the
opinions expressed therein, upon certificates or opinions furnished to the
Trustee and conforming to the requirements of this Indenture; provided that in
the case of any such certificates or opinions which by any provision hereof are
specifically required to be furnished to the Trustee, the Trustee shall be under
a duty to examine the same to determine whether or not they substantially
conform on their face to the requirements of this Indenture and shall promptly,
but in any event within three Business Days in the case of an Officer’s
certificate furnished by the Collateral Manager, notify the party delivering the
same if such certificate or opinion does not conform. If a corrected form shall
not have been delivered to the Trustee within 15 days after such notice from the
Trustee, the Trustee shall so notify the Holders and the Loan Agent.

 

(b)         In case an Event of Default known to the Trustee has occurred and is
continuing, the Trustee shall, prior to the receipt of directions, if any, from
a Majority of the Controlling Class, or such other percentage or Class as
permitted by this Indenture, exercise such of the rights and powers vested in it
by this Indenture, and use the same degree of care and skill in its exercise, as
a prudent Person would exercise or use under the circumstances in the conduct of
such Person’s own affairs.

 

(c)         No provision of this Indenture shall be construed to relieve the
Trustee from liability for its own negligent action, its own negligent failure
to act, or its own willful misconduct, except that:

 

(i)            this sub-section shall not be construed to limit the effect of
sub-section (a) of this Section 6.1;

 

(ii)           the Trustee shall not be liable for any error of judgment made in
good faith by a Bank Officer, unless it shall be proven that the Trustee was
negligent in ascertaining the pertinent facts;

 

(iii)          the Trustee shall not be liable with respect to any action taken
or omitted to be taken by it in good faith in accordance with the direction of
the Issuer or the Collateral Manager in accordance with this Indenture and/or a
Majority (or such other percentage as may be required by the terms hereof) of
the Controlling Class (or other Class if required or permitted by the terms
hereof), relating to the time, method and place of conducting any Proceeding for
any remedy available to the Trustee, or exercising any trust or power conferred
upon the Trustee, under this Indenture;

 



-136-

 

 

(iv)          no provision of this Indenture shall require the Trustee to expend
or risk its own funds or otherwise incur any financial or other liability in the
performance of any of its duties hereunder, or in the exercise of any of its
rights or powers contemplated hereunder, if it shall have reasonable grounds for
believing that repayment of such funds or adequate indemnity satisfactory to it
against such risk or liability is not reasonably assured to it unless such risk
or liability relates to the performance of its ordinary incidental services,
including mailing of notices under this Indenture; and

 

(v)           in no event shall the Trustee be liable for special, indirect,
punitive or consequential loss or damage (including lost profits) even if the
Trustee has been advised of the likelihood of such losses or damages and
regardless of such action.

 

(d)         For all purposes under this Indenture, the Trustee shall not be
deemed to have notice or knowledge of any Default or Event of Default described
in Sections 5.1(c), (d), (e), or (f) unless a Bank Officer assigned to and
working in the Corporate Trust Office has actual knowledge thereof or unless
written notice of any event which is in fact such an Event of Default or Default
is received by the Trustee at the Corporate Trust Office, and such notice
references the Debt generally, the Issuer, the Assets or this Indenture. For
purposes of determining the Trustee’s responsibility and liability hereunder,
whenever reference is made herein to such an Event of Default or a Default, such
reference shall be construed to refer only to such an Event of Default or
Default of which the Trustee is deemed to have notice as described in this
Section 6.1.

 

(e)          Upon the Trustee receiving written notice from the Collateral
Manager that an event constituting “Cause” as defined in the Collateral
Management Agreement has occurred, the Trustee shall, not later than three
Business Days thereafter, forward such notice to the Holders (as their names
appear in the Register).

 

(f)          Whether or not therein expressly so provided, every provision of
this Indenture relating to the conduct or affecting the liability of or
affording protection to the Trustee shall be subject to the provisions of this
Section 6.1.

 

(g)         The Trustee is hereby directed to accept and acknowledge the E.U.
Risk Retention Letter; provided, that the Trustee shall have no obligation to
monitor any party’s compliance with its obligations under the E.U. Risk
Retention Letter or any obligations with respect to the U.S. Risk Retention
Rules.

 

(h)         The Trustee shall have no duty to monitor or verify (i) whether any
Holder (or beneficial owner) is a Section 13 Banking Entity or (ii) whether the
Closing Date Participation Condition or Controlling Class Condition is
satisfied.

 



-137-

 

 

(i)          The Trustee shall have no obligation to appoint or monitor any
Partnership Representative or Tax Matters Partner, or otherwise perform the
duties of any such Person.

 

Section 6.2           Notice of Event of Default by Trustee. Promptly (and in no
event later than three Business Days) after the occurrence of any Event of
Default actually known to a Bank Officer of the Trustee or after any declaration
of acceleration has been made or delivered to the Trustee pursuant to
Section 5.2, the Trustee shall give notice to the Collateral Agent, the Loan
Agent (for delivery to the Class A-1-L Lenders), the Collateral Manager and all
Holders, as their names and addresses appear on the Register, notice of all
Event of Defaults hereunder known to the Trustee, unless such Default shall have
been cured or waived.

 

Section 6.3           Certain Rights of Trustee. Except as otherwise provided in
Section 6.1:

 

(a)          the Trustee may conclusively rely and shall be fully protected in
acting or refraining from acting upon any resolution, certificate, statement,
instrument, opinion, report, notice, request, direction, consent, order, note or
other paper or document believed by it to be genuine and to have been signed or
presented by the proper party or parties;

 

(b)         any request or direction of the Issuer mentioned herein shall be
sufficiently evidenced by an Issuer Request or Issuer Order, as the case may be;

 

(c)         whenever in the administration of this Indenture the Trustee shall
(i) deem it desirable that a matter be proved or established prior to taking,
suffering or omitting any action hereunder, the Trustee (unless other evidence
be herein specifically prescribed) may, in the absence of bad faith on its part,
rely upon an Officer’s certificate or Issuer Order or (ii) be required to
determine the value of any Assets or funds hereunder or the cash flows projected
to be received therefrom, the Trustee may, in the absence of bad faith on its
part, rely on reports of nationally recognized accountants (which may or may not
be the Independent accountants appointed by the Issuer pursuant to
Section 10.9), investment bankers or other Persons qualified to provide the
information required to make such determination, including nationally recognized
dealers in Assets of the type being valued, securities quotation services, loan
pricing services and loan valuation agents;

 

(d)         as a condition to the taking or omitting of any action by it
hereunder, the Trustee may consult with counsel and the advice of such counsel
or any Opinion of Counsel shall be full and complete authorization and
protection in respect of any action taken or omitted by it hereunder in good
faith and in reliance thereon;

 

(e)          the Trustee shall be under no obligation to exercise, enforce or to
honor any of the rights or powers vested in it by this Indenture at the request
or direction of any of the Holders pursuant to this Indenture, unless such
Holders shall have provided to the Trustee security or indemnity reasonably
satisfactory to it against the costs, expenses (including reasonable attorneys’
fees and expenses) and liabilities which might reasonably be incurred by it in
compliance with such request or direction;

 



-138-

 

 

(f)          the Trustee shall not be bound to make any investigation into the
facts or matters stated in any resolution, certificate, statement, instrument,
opinion, report, notice, request, direction, consent, order, note or other paper
or document, but the Trustee, in its discretion, may, and upon the written
direction of a Majority of the Controlling Class or of the Rating Agency shall
(subject to the right hereunder to be indemnified to its reasonable satisfaction
for associated expense and liability), make such further inquiry or
investigation into such facts or matters as it may see fit or as it shall be
directed, and the Trustee shall be entitled, on reasonable prior notice to the
Issuer and the Collateral Manager, to examine the books and records relating to
the Debt and the Assets, personally or by agent or attorney, during the Issuer’s
or the Collateral Manager’s normal business hours; provided that the Trustee
shall, and shall cause its agents to, hold in confidence all such information,
except (i) to the extent disclosure may be required by law or by any regulatory,
administrative, judicial or governmental authority and (ii) to the extent that
the Trustee, in its sole discretion, may determine that such disclosure is
consistent with its obligations hereunder; provided further that the Trustee may
disclose on a confidential basis any such information to its agents, attorneys
and auditors in connection with the performance of its responsibilities
hereunder;

 

(g)         the Trustee may execute any of the trusts or powers hereunder or
perform any duties hereunder either directly or by or through agents or
attorneys; provided that the Trustee shall not be responsible for any misconduct
or negligence on the part of any agent appointed or attorney appointed, with due
care by it hereunder;

 

(h)         the Trustee shall not be liable for any action it takes or omits to
take in good faith that it reasonably believes to be authorized or within its
rights or powers hereunder, including actions or omissions to act at the
direction of the Collateral Manager;

 

(i)          nothing herein shall be construed to impose an obligation on the
part of the Trustee to monitor, recalculate, evaluate or verify or independently
determine the accuracy of any report, certificate or information received from
the Issuer or Collateral Manager (unless and except to the extent otherwise
expressly set forth herein);

 

(j)          to the extent any defined term hereunder, or any calculation
required to be made or determined by the Trustee hereunder, is dependent upon or
defined by reference to generally accepted accounting principles (as in effect
in the United States) (“GAAP”), the Trustee shall be entitled to request and
receive (and rely upon) instruction from the Issuer or the accountants
identified in the Accountants’ Report (and in the absence of its receipt of
timely instruction therefrom, shall be entitled to obtain from an Independent
accountant at the expense of the Issuer) as to the application of GAAP in such
connection, in any instance;

 

(k)         the Trustee shall not be liable for the actions or omissions of, or
any inaccuracies in the records of, the Collateral Manager, the Issuer, any
Paying Agent (other than the Trustee), DTC, Euroclear, Clearstream, or any other
clearing agency or depository and without limiting the foregoing, the Trustee
shall not be under any obligation to monitor, evaluate or verify compliance by
the Collateral Manager with the terms hereof or of the Collateral Management
Agreement, or to verify or independently determine the accuracy of information
received by the Trustee from the Collateral Manager (or from any selling
institution, agent bank, trustee or similar source) with respect to the Assets;

 



-139-

 

 

(l)          notwithstanding any term hereof (or any term of the UCC that might
otherwise be construed to be applicable to a “securities intermediary” as
defined in the UCC) to the contrary, none of the Trustee, the Custodian or the
Securities Intermediary shall be under a duty or obligation in connection with
the acquisition or Grant by the Issuer to the Collateral Agent of any item
constituting the Assets, or to evaluate the sufficiency of the documents or
instruments delivered to it by or on behalf of the Issuer in connection with its
Grant or otherwise, or in that regard to examine any Underlying Instrument, in
each case, in order to determine compliance with applicable requirements of and
restrictions on transfer in respect of such Assets;

 



(m)        in the event the Bank is also acting in the capacity of Paying Agent,
Registrar, Transfer Agent, Custodian, Calculation Agent, Collateral Agent, Loan
Agent or Securities Intermediary, the rights, protections, benefits, immunities
and indemnities afforded to the Trustee pursuant to this Article VI shall also
be afforded to the Bank acting in such capacities; provided that such rights,
protections, benefits, immunities and indemnities shall be in addition to any
rights, protections, benefits, immunities and indemnities provided in the
Securities Account Control Agreement or any other documents to which the Bank in
such capacity is a party;

 

(n)         any permissive right of the Trustee to take or refrain from taking
actions enumerated herein shall not be construed as a duty;

 

(o)         to the extent permitted by applicable law, the Trustee shall not be
required to give any bond or surety in respect of the execution of this
Indenture or otherwise;

 

(p)         the Trustee shall not be deemed to have notice or knowledge of any
matter unless a Bank Officer has actual knowledge thereof or unless written
notice thereof is received by the Trustee at the Corporate Trust Office and such
notice references the Debt generally, the Issuer or this Indenture. Whenever
reference is made herein to a Default or an Event of Default such reference
shall, insofar as determining any liability on the part of the Trustee is
concerned, be construed to refer only to a Default or an Event of Default of
which the Trustee is deemed to have knowledge in accordance with this paragraph;

 

(q)         the Trustee shall not be responsible for delays or failures in
performance resulting from circumstances beyond its control (such circumstances
include but are not limited to acts of God, strikes, lockouts, riots, epidemics
or pandemics, government mandated closures, acts of war, loss or malfunctions of
utilities, computer (hardware or software) or communications services);

 

(r)          to help fight the funding of terrorism and money laundering
activities, the Trustee will obtain, verify, and record information that
identifies individuals or entities that establish a relationship or open an
account with the Trustee. The Trustee will ask for the name, address, tax
identification number and other information that will allow the Trustee to
identify the individual or entity who is establishing the relationship or
opening the account. The Trustee may also ask for formation documents such as
articles of incorporation, an offering memorandum, or other identifying
documents to be provided;

 



-140-

 

 

(s)         to the extent not inconsistent herewith, the rights, protections,
immunities and indemnities afforded to the Trustee pursuant to this Indenture
also shall be afforded to the Bank in each of its capacities under the
Transaction Documents and also to the Collateral Administrator; provided that,
with respect to the Collateral Administrator, such rights, protections,
immunities and indemnities shall be in addition to any rights, protections,
immunities and indemnities provided in the Collateral Administration Agreement;

 

(t)          in making or disposing of any investment permitted by this
Indenture, the Trustee is authorized to deal with itself (in its individual
capacity) or with any one or more of its Affiliates, in each case on an
arm’s-length basis, whether it or such Affiliate is acting as a subagent of the
Trustee or for any third party or dealing as principal for its own account. If
otherwise qualified, obligations of the Bank or any of its Affiliates shall
qualify as Eligible Investments hereunder;

 

(u)         the Trustee or its Affiliates are permitted to receive additional
compensation that could be deemed to be in the Trustee’s economic self-interest
for (i) serving as investment adviser, administrator, shareholder, servicing
agent, custodian or subcustodian with respect to certain of the Eligible
Investments, (ii) using Affiliates to effect transactions in certain Eligible
Investments and (iii) effecting transactions in certain Eligible Investments.
Such compensation is not payable or reimbursable under Section 6.7 of this
Indenture;

 

(v)         the Trustee shall have no duty (i) to see to any recording, filing,
or depositing of this Indenture or any supplemental indenture or any financing
statement or continuation statement evidencing a security interest, or to see to
the maintenance of any such recording, filing or depositing or to any
rerecording, refiling or redepositing of any thereof or (ii) to maintain any
insurance;

 

(w)         unless the Trustee receives written notice of an error or omission
related to financial information or disbursements provided to Holders within 90
days of Holders’ receipt of the same, the Trustee shall have no liability in
connection with such and, absent direction by the requisite percentage of
Holders entitled to direct the Trustee, no further obligations in connection
thereof;

 

(x)          None of the Collateral Administrator, the Trustee, the Calculation
Agent or the Collateral Agent shall have any liability or responsibility for
(i) the monitoring or determination of the unavailability of the cessation of
LIBOR, (ii) the determination (other than, in the case of the Calculation Agent,
the calculation of such rate once such applicable rate has been selected and
adopted pursuant to this Indenture), selection or verification of an Alternative
Rate, a Fallback Rate, or an alternative base rate (including, without
limitation, whether any such rate is an Alternative Rate or a Fallback Rate or
whether a Benchmark Replacement Date or a Benchmark Transition Event has
occurred, or any other conditions to the designation of such rate have been
satisfied), (iii) the determination or selection of any Base Rae Modifier or any
other modifier hereto, or (iv) the determination or selection of any methodology
or conventions for the calculation of an Alternative Rate (which, for example,
may include operational, administrative or technical parameters for compounding
such Alternative Rate). The Collateral Administrator, the Trustee, the
Calculation Agent and the Collateral Agent shall be entitled to rely upon the
Collateral Manager’s designation of any such rate and shall have no liability
for any failure or delay in performing its duties hereunder as a result of the
unavailability of a reference rate as described herein. None of the Collateral
Administrator, the Trustee, the Calculation Agent or the Collateral Agent shall
have any liability for any failure or delay in performing its duties hereunder
or under the other Transaction Documents as a result of the unavailability of a
“LIBOR” rate as described in the definition thereof, or as a result of the
Collateral Manager’s failure or delay in selecting or designating a non-Libor
reference rate or timely proposing an Alternative Rate, Fallback Rate or other
alternative base rate, or otherwise;

 



-141-

 

 

(y)          Neither the Trustee nor the Collateral Agent will be under any
obligation to (i) confirm or verify whether the conditions to the Delivery of
the Assets have been satisfied or to determine whether or not a Collateral
Obligation is eligible for purchase hereunder or meets the criteria in the
definition thereof or (ii) evaluate the sufficiency of the documents or
instruments delivered to the Trustee by or on behalf of the Issuer in connection
with the Grant by the Issuer to the Collateral Agent of any item constituting
the Assets or otherwise, or in that regard to examine any Underlying
Instruments, in order to determine compliance with the applicable requirements
of and restrictions on transfer of a Collateral Obligation;

 

(z)          the Trustee shall have no obligation to determine the E.U. Retained
Interest or verify or monitor whether an E.U. Retention Deficiency has occurred
or whether the E.U. Securitization Laws or the U.S. Risk Retention Rules have
been or will be complied with; and

 

(aa)        in order to comply with the laws, rules, regulations, and executive
orders in effect from time to time applicable to banking institutions,
including, without limitation, those relating to the funding of terrorist
activities and money laundering including Section 326 of the USA PATRIOT Act of
the United States (“Applicable Law”), the Trustee is required to obtain, verify,
record, and update certain information relating to individuals and entities
which maintain a business relationship with the Trustee. Accordingly, each of
the parties agrees to provide to the Trustee upon its request from time to time
such identifying information and documentation as may be available for such
party in order to enable the Trustee to comply with Applicable Law.

 

Section 6.4           Trustee Not Responsible for Recitals or Issuance of Debt.
The recitals contained herein and in the Debt, other than the Certificate of
Authentication thereon, shall be taken as the statements of the Issuer; and the
Trustee assumes no responsibility for their correctness. The Trustee makes no
representation as to the validity or sufficiency of this Indenture (except as
may be made with respect to the validity of the Trustee’s obligations
hereunder), the Assets or the Debt. The Trustee shall not be accountable for the
use or application by the Issuer of the Debt or the proceeds thereof or any
Money paid to the Issuer pursuant to the provisions hereof.

 

Section 6.5           Trustee May Hold Debt. The Trustee, the Loan Agent, any
Paying Agent, Registrar or any other agent of the Issuer, in its individual or
any other capacity, may become the owner or pledgee of Debt and may otherwise
deal with the Issuer or any of its Affiliates with the same rights it would have
if it were not Trustee, Paying Agent, Registrar or such other agent.

 



-142-

 

 

Section 6.6           Money Held in Trust. Money held by the Trustee hereunder
shall be held in trust to the extent required herein. The Trustee shall be under
no liability for interest on any Money received by it hereunder except to the
extent of income or other gain on investments which are deposits in or
certificates of deposit of the Bank in its commercial capacity and income or
other gain actually received by the Trustee on Eligible Investments.

 

Section 6.7           Compensation and Reimbursement of Trustee. (a) The Issuer
agrees:

 

(i)            to pay the Trustee on each Payment Date reasonable compensation,
as set forth in a separate fee schedule, for all services rendered by it
hereunder (which compensation shall not be limited by any provision of law in
regard to the compensation of a trustee of an express trust);

 

(ii)           except as otherwise expressly provided herein, to reimburse the
Trustee in a timely manner upon its request for all reasonable expenses,
disbursements and advances incurred or made by the Trustee in accordance with
any provision of this Indenture or other Transaction Document (including,
without limitation, securities transaction charges and the reasonable
compensation and expenses and disbursements of its agents and legal counsel and
of any accounting firm or investment banking firm employed by the Trustee
pursuant to Section 5.4, 5.5, 6.3(c) or 10.7, except any such expense,
disbursement or advance as may be attributable to its negligence, willful
misconduct or bad faith) but with respect to securities transaction charges,
only to the extent any such charges have not been waived during a Collection
Period due to the Trustee’s receipt of a payment from a financial institution
with respect to certain Eligible Investments, as specified by the Collateral
Manager;

 

(iii)          to indemnify the Trustee and its Officers, directors, employees
and agents for, and to hold them harmless against, any loss, liability or
expense (including reasonable attorneys’ fees and expenses) incurred without
negligence, willful misconduct or bad faith on their part, arising out of or in
connection with the acceptance or administration of this trust or the
performance of its duties hereunder, including the costs and expenses of
defending themselves (including reasonable attorney’s fees and costs) against
any claim or liability in connection with the exercise or performance of any of
their powers or duties hereunder and under any other agreement or instrument
related hereto; and

 

(iv)         to pay the Trustee reasonable additional compensation together with
its expenses (including reasonable counsel fees) for any collection or
enforcement action taken pursuant to Section 6.13 or Article V, respectively.

 



-143-

 

 

(b)         The Trustee shall receive amounts pursuant to this Section 6.7 and
any other amounts payable to it under this Indenture or in any of the
Transaction Documents to which the Trustee is a party only as provided in
Sections 11.1(a)(i), (ii) and (iii) but only to the extent that funds are
available for the payment thereof. Subject to Section 6.9, the Trustee shall
continue to serve as Trustee under this Indenture notwithstanding the fact that
the Trustee shall not have received amounts due it hereunder; provided that
nothing herein shall impair or affect the Trustee’s rights under Section 6.9. No
direction by the Holders shall affect the right of the Trustee to collect
amounts owed to it under this Indenture. If, on any date when a fee or an
expense shall be payable to the Trustee pursuant to this Indenture, insufficient
funds are available for the payment thereof, any portion of a fee or an expense
not so paid shall be deferred and payable on such later date on which a fee or
an expense shall be payable and sufficient funds are available therefor.

 



(c)         The Trustee hereby agrees not to cause the filing against the Issuer
or any of its subsidiaries, of a petition in bankruptcy for the non-payment to
the Trustee of any amounts provided by this Section 6.7 until at least one year
and one day, or, if longer, the applicable preference period then in effect and
one day, after the payment in full of all Debt issued under this Indenture and
incurred under the Credit Agreement.

 

(d)         The Issuer’s payment obligations to the Trustee under this
Section 6.7 shall be secured by the lien of this Indenture payable in accordance
with the Priority of Payments, and shall survive the discharge of this Indenture
and the resignation or removal of the Trustee. When the Trustee incurs expenses
after the occurrence of a Default or an Event of Default under Section 5.1(e) or
Section 5.1(f), the expenses are intended to constitute expenses of
administration under the Bankruptcy Code or any other applicable federal or
state bankruptcy, insolvency or similar law.

 

Section 6.8           Corporate Trustee Required; Eligibility. There shall at
all times be a Trustee hereunder which shall be an Independent organization or
entity organized and doing business under the laws of the United States of
America or of any state thereof, authorized under such laws to exercise
corporate trust powers, having a combined capital and surplus of at least
U.S.$200,000,000, subject to supervision or examination by federal or state
authority, having a long-term credit rating of at least “BBB-” by S&P or a
short-term credit rating of at least “A2” by S&P and having an office within the
United States. If the Trustee is downgraded by S&P below S&P’s minimum rating
provided in this Section 6.8, the Trustee may obtain, at its own expense, a
confirmation from S&P that S&P’s then-current rating of the Secured Notes will
not be downgraded or withdrawn by reason of its downgrade of the Trustee’s
rating and upon receipt of such confirmation the Trustee shall be deemed to be
eligible for purposes of this Section 6.8 until a further downgrade. If such
organization or entity publishes reports of condition at least annually,
pursuant to law or to the requirements of the aforesaid supervising or examining
authority, then for the purposes of this Section 6.8, the combined capital and
surplus of such organization or entity shall be deemed to be its combined
capital and surplus as set forth in its most recent published report of
condition. If at any time the Trustee shall cease to be eligible in accordance
with the provisions of this Section 6.8, it shall resign immediately in the
manner and with the effect hereinafter specified in this Article VI.

 

Section 6.9          Trustee Resignation and Removal; Appointment of Successor
Trustee. (a) No resignation or removal of the Trustee and no appointment of a
successor Trustee pursuant to this Article VI shall become effective until the
acceptance of appointment by the successor Trustee under Section 6.10.

 



-144-

 

 

(b)         Subject to Section 6.9(a), the Trustee may resign at any time by
giving not less than 30 days’ written notice thereof to the Issuer, the
Collateral Manager, the Holders of the Debt and the Rating Agency. Upon
receiving such notice of resignation, the Issuer shall promptly appoint a
successor trustee or trustees satisfying the requirements of Section 6.8 by
written instrument, in duplicate, executed by a Responsible Officer of the
Issuer, one copy of which shall be delivered to the Trustee so resigning and one
copy to the successor Trustee or Trustees, together with a copy to each Holder
and the Collateral Manager; provided that such successor Trustee shall be
appointed only upon the written consent of a Majority of the Secured Debt of
each Class or, at any time when an Event of Default shall have occurred and be
continuing or when a successor Trustee has been appointed pursuant to
Section 6.9(e), by an Act of a Majority of the Controlling Class. If no
successor Trustee shall have been appointed and an instrument of acceptance by a
successor Trustee shall not have been delivered to the Trustee within 30 days
after the giving of such notice of resignation, the resigning Trustee or any
Holder, on behalf of itself and all others similarly situated, may petition any
court of competent jurisdiction for the appointment of a successor Trustee
satisfying the requirements of Section 6.8.

 





(c)          The Trustee may be removed at any time upon 30 days written notice
by an Act of a Majority of each Class of Debt, voting separately, or, at any
time when an Event of Default shall have occurred and be continuing by an Act of
a Majority of the Controlling Class, delivered to the Trustee and to the Issuer.

 

(d)          If at any time:

 

(i)            the Trustee shall cease to be eligible under Section 6.8 and
shall fail to resign after written request therefor by the Issuer or by any
Holder; or

 

(ii)           the Trustee shall become incapable of acting or shall be adjudged
as bankrupt or insolvent or a receiver or liquidator of the Trustee or of its
property shall be appointed or any public officer shall take charge or control
of the Trustee or of its property or affairs for the purpose of rehabilitation,
conservation or liquidation;

 

then, in any such case (subject to Section 6.9(a)), (A) the Issuer, by Issuer
Order, may remove the Trustee, or (B) subject to Section 5.15, any Holder may,
on behalf of itself and all others similarly situated, petition any court of
competent jurisdiction for the removal of the Trustee and the appointment of a
successor Trustee.

 

(e)          If the Trustee shall resign, be removed or become incapable of
acting, or if a vacancy shall occur in the office of the Trustee for any reason
(other than resignation), the Issuer, by Issuer Order, shall promptly appoint a
successor Trustee. If the Issuer shall fail to appoint a successor Trustee
within 30 days after such resignation, removal or incapability or the occurrence
of such vacancy, a successor Trustee may be appointed by a Majority of the
Controlling Class by written instrument delivered to the Issuer and the retiring
Trustee. The successor Trustee so appointed shall, forthwith upon its acceptance
of such appointment, become the successor Trustee and supersede any successor
Trustee proposed by the Issuer. If no successor Trustee shall have been so
appointed by the Issuer or a Majority of the Controlling Class and shall have
accepted appointment in the manner hereinafter provided, subject to
Section 5.15, the Trustee or any Holder may, on behalf of itself and all others
similarly situated, petition any court of competent jurisdiction for the
appointment of a successor Trustee.

 



-145-

 

 



(f)          The Issuer shall give prompt notice of each resignation and each
removal of the Trustee and each appointment of a successor Trustee by providing
written notice of such event to the Collateral Manager, to the Rating Agency, to
the Collateral Agent, to the Loan Agent and to the Holders of the Debt as their
names and addresses appear in the Register. Each notice shall include the name
of the successor Trustee and the address of its Corporate Trust Office. If the
Issuer fails to provide such notice within ten days after acceptance of
appointment by the successor Trustee, the successor Trustee shall cause such
notice to be given at the expense of the Issuer. If the Bank shall resign or be
removed as Trustee, the Bank shall also resign or be removed as Custodian,
Paying Agent, Calculation Agent, Collateral Administrator, Collateral Agent,
Loan Agent, Registrar and any other capacity in which the Bank is then acting
pursuant to this Indenture or any other Transaction Document.

 

Section 6.10        Acceptance of Appointment by Successor Trustee. Every
successor Trustee appointed hereunder shall meet the requirements of Section 6.8
and shall execute, acknowledge and deliver to the Issuer, the Collateral Agent,
the Loan Agent and the retiring Trustee an instrument accepting such
appointment. Upon delivery of the required instruments, the resignation or
removal of the retiring Trustee shall become effective and such successor
Trustee, without any further act, deed or conveyance, shall become vested with
all the rights, powers, trusts, duties and obligations of the retiring Trustee;
but, on request of the Issuer or a Majority of any Class of Secured Debt or the
successor Trustee, such retiring Trustee shall, upon payment of its charges then
unpaid, execute and deliver an instrument transferring to such successor Trustee
all the rights, powers and trusts of the retiring Trustee, and shall duly
assign, transfer and deliver to such successor Trustee all property and Money
held by such retiring Trustee hereunder. Upon request of any such successor
Trustee, the Issuer shall execute any and all instruments for more fully and
certainly vesting in and confirming to such successor Trustee all such rights,
powers and trusts.

 

Section 6.11         Merger, Conversion, Consolidation or Succession to Business
of Trustee. Any organization or entity into which the Trustee may be merged or
converted or with which it may be consolidated, or any organization or entity
resulting from any merger, conversion or consolidation to which the Trustee
shall be a party, or any organization or entity succeeding to all or
substantially all of the corporate trust business of the Trustee, shall be the
successor of the Trustee hereunder; provided that such organization or entity
shall be otherwise qualified and eligible under this Article VI, without the
execution or filing of any paper or any further act on the part of any of the
parties hereto. In case any of the Debt has been authenticated, but not
delivered, by the Trustee then in office, any successor by merger, conversion or
consolidation to such authenticating Trustee may adopt such authentication and
deliver the Debt so authenticated with the same effect as if such successor
Trustee had itself authenticated such Debt.

 

Section 6.12         Co-Trustees. At any time or times, the Issuer and the
Trustee shall have power to appoint one or more Persons to act as co-trustee
(subject to written notice to the Rating Agency), jointly with the Trustee, of
all or any part of the Assets, with the power to file such proofs of claim and
take such other actions pursuant to Section 5.6 herein and to make such claims
and enforce such rights of action on behalf of the Holders, as such Holders
themselves may have the right to do, subject to the other provisions of this
Section 6.12.

 



-146-

 

 



The Issuer shall join with the Trustee in the execution, delivery and
performance of all instruments and agreements necessary or proper to appoint a
co-trustee. If the Issuer does not join in such appointment within 15 days after
the receipt by it of a request to do so, the Trustee shall have the power to
make such appointment.

 

Should any written instrument from the Issuer be required by any co-trustee so
appointed, more fully confirming to such co-trustee such property, title, right
or power, any and all such instruments shall, on request, be executed,
acknowledged and delivered by the Issuer. The Issuer agrees to pay, to the
extent funds are available therefor under Section 11.1(a)(i)(A), for any
reasonable fees and expenses in connection with such appointment.

 

Every co-trustee shall, to the extent permitted by law, but to such extent only,
be appointed subject to the following terms:

 

(a)          the Debt shall be authenticated and delivered and all rights,
powers, duties and obligations hereunder in respect of the custody of
securities, Cash and other personal property held by, or required to be
deposited or pledged with, the Trustee hereunder, shall be exercised solely by
the Trustee;

 

(b)         the rights, powers, duties and obligations hereby conferred or
imposed upon the Trustee in respect of any property covered by the appointment
of a co-trustee shall be conferred or imposed upon and exercised or performed by
the Trustee or by the Trustee and such co-trustee jointly as shall be provided
in the instrument appointing such co-trustee;

 

(c)          the Trustee at any time, by an instrument in writing executed by
it, with the concurrence of the Issuer evidenced by an Issuer Order, may accept
the resignation of or remove any co-trustee appointed under this Section 6.12,
and in case an Event of Default has occurred and is continuing, the Trustee
shall have the power to accept the resignation of, or remove, any such
co-trustee without the concurrence of the Issuer. A successor to any co-trustee
so resigned or removed may be appointed in the manner provided in this
Section 6.12;

 

(d)          no co-trustee hereunder shall be personally liable by reason of any
act or omission of the Trustee hereunder;

 

(e)          the Trustee shall not be liable by reason of any act or omission of
a co-trustee; and

 

(f)           any Act of the Holders delivered to the Trustee shall be deemed to
have been delivered to each co-trustee.

 

The Issuer shall notify the Rating Agency of the appointment of a co-trustee
hereunder.

 



-147-

 

 

Section 6.13         Certain Duties of Trustee Related to Delayed Payment of
Proceeds. If the Trustee shall not have received a payment with respect to any
Asset on its Due Date, (a) the Trustee shall promptly notify the Issuer and the
Collateral Manager in writing or electronically and (b) unless within three
Business Days (or the end of the applicable grace period for such payment, if
any) after such notice (x) such payment shall have been received by the Trustee
or (y) the Issuer, in its absolute discretion (but only to the extent permitted
by Section 10.2(a)), shall have made provision for such payment satisfactory to
the Trustee in accordance with Section 10.2(a), the Trustee shall, not later
than the Business Day immediately following the last day of such period and in
any case upon request by the Collateral Manager, request the issuer of such
Asset, the trustee under the related Underlying Instrument or a paying agent
designated by either of them, as the case may be, to make such payment not later
than three Business Days after the date of such request. If such payment is not
made within such time period, the Trustee, subject to the provisions of clause
(iv) of Section 6.1(c), shall take such reasonable action as the Collateral
Manager shall direct. Any such action shall be without prejudice to any right to
claim a Default or Event of Default under this Indenture. If the Issuer or the
Collateral Manager requests a release of an Asset and/or delivers an additional
Collateral Obligation in connection with any such action under the Collateral
Management Agreement or under this Indenture, such release shall be subject to
Section 10.8 and Article XII of this Indenture, as the case may be.
Notwithstanding any other provision hereof, the Trustee shall deliver to the
Issuer or its designee any payment with respect to any Asset or any additional
Collateral Obligation received after the Due Date thereof to the extent the
Issuer previously made provisions for such payment satisfactory to the Trustee
in accordance with this Section 6.13 and such payment shall not be deemed part
of the Assets.

 



Section 6.14         Authenticating Agents. Upon the request of the Issuer, the
Trustee shall, and if the Trustee so chooses the Trustee may, appoint one or
more Authenticating Agents with power to act on its behalf and subject to its
direction in the authentication of Notes in connection with issuance, transfers
and exchanges under Sections 2.4, 2.5, 2.6 and 8.5, as fully to all intents and
purposes as though each such Authenticating Agent had been expressly authorized
by such Sections to authenticate such Notes. For all purposes of this Indenture,
the authentication of Notes by an Authenticating Agent pursuant to this
Section 6.14 shall be deemed to be the authentication of Notes by the Trustee.

 

Any Person into which any Authenticating Agent may be merged or converted or
with which it may be consolidated, or any Person resulting from any merger,
consolidation or conversion to which any Authenticating Agent shall be a party,
or any Person succeeding to the corporate trust business of any Authenticating
Agent, shall be the successor of such Authenticating Agent hereunder, without
the execution or filing of any further act on the part of the parties hereto or
such Authenticating Agent or such successor Person.

 

Any Authenticating Agent may at any time resign by giving written notice of
resignation to the Trustee and the Issuer. The Trustee may at any time terminate
the agency of any Authenticating Agent by giving written notice of termination
to such Authenticating Agent and the Issuer. Upon receiving such notice of
resignation or upon such a termination, the Trustee shall, upon the written
request of the Issuer, promptly appoint a successor Authenticating Agent and
shall give written notice of such appointment to the Issuer.

 



-148-

 

 

Unless the Authenticating Agent is also the same entity as the Trustee, the
Issuer agrees to pay to each Authenticating Agent from time to time reasonable
compensation for its services, and reimbursement for its reasonable expenses
relating thereto as an Administrative Expense. The provisions of Sections 2.8,
6.4 and 6.5 shall be applicable to any Authenticating Agent.

 



Section 6.15         Withholding. The Collateral Agent is hereby authorized and
directed to retain from amounts otherwise distributable to any Holder sufficient
funds for the payment of any such tax that is legally owed or required to be
withheld by the Issuer (but such authorization shall not prevent the Collateral
Agent from contesting any such tax in appropriate Proceedings and withholding
payment of such tax, if permitted by law, pending the outcome of such
Proceedings) or may be withheld because of a failure by a Holder to provide any
required information and to timely remit such amounts to the appropriate taxing
authority. The amount of any withholding tax imposed with respect to any Debt
shall be treated as Cash distributed to the relevant Holder at the time it is
withheld by the Collateral Agent. If there is a reasonable possibility that
withholding is required by applicable law with respect to a distribution, the
Paying Agent or the Collateral Agent may, in its sole discretion, withhold such
amounts in accordance with this Section 6.15. If any Holder or beneficial owner
wishes to apply for a refund of any such withholding tax, the Collateral Agent
shall reasonably cooperate with such Person in providing readily available
information so long as such Person agrees to reimburse the Collateral Agent for
any out-of-pocket expenses incurred. Nothing herein shall impose an obligation
on the part of the Collateral Agent to determine the amount of any tax or
withholding obligation on the part of the Issuer or in respect of the Notes.

 

Section 6.16         Collateral Agent as Representative for Holders of Secured
Debt only; Collateral Agent as Agent for each other Secured Party and the
Holders of the Subordinated Notes. With respect to the security interest created
hereunder, the delivery of any item of Asset to the Collateral Agent is to the
Collateral Agent as representative of the Holders of the Secured Notes and agent
for each other Secured Party and the Holders of the Subordinated Notes. In
furtherance of the foregoing, the possession by the Collateral Agent of any
Asset, and the endorsement to or registration in the name of the Collateral
Agent of any Asset (including without limitation as entitlement holder of the
Custodial Account) are all undertaken by the Collateral Agent in its capacity as
representative of the Holders of the Secured Notes, and agent for each other
Secured Party and the Holders of the Subordinated Notes.

 

Section 6.17         Representations and Warranties of the Bank. The Bank hereby
represents and warrants as follows:

 

(a)          Organization. The Bank has been duly organized and is validly
existing as a banking corporation formed under the laws of the State of New York
and has the power to conduct its business and affairs as a trustee, collateral
agent, paying agent, registrar, transfer agent, custodian, calculation agent and
securities intermediary.

 

(b)         Authorization; Binding Obligations. The Bank has the corporate power
and authority to perform the duties and obligations of Trustee, Collateral
Agent, Loan Agent, Paying Agent, Registrar, Transfer Agent, Custodian,
Calculation Agent, Collateral Administrator and Securities Intermediary under
this Indenture. The Bank has taken all necessary corporate action to authorize
the execution, delivery and performance of this Indenture and the Credit
Agreement, and all of the documents required to be executed by the Bank pursuant
hereto. This Indenture and the Credit Agreement have been duly authorized,
executed and delivered by the Bank and constitute the legal, valid and binding
obligation of the Bank enforceable in accordance with their terms subject, as to
enforcement, (i) to the effect of bankruptcy, insolvency or similar laws
affecting generally the enforcement of creditors’ rights as such laws would
apply in the event of any bankruptcy, receivership, insolvency or similar event
applicable to the Bank and (ii) to general equitable principles (whether
enforcement is considered in a proceeding at law or in equity).

 



-149-

 

 



(c)          Eligibility. The Bank is eligible under Section 6.8 to serve as
Trustee hereunder.

 

(d)          No Conflict. Neither the execution, delivery and performance of
this Indenture or the Credit Agreement, nor the consummation of the transactions
contemplated by this Indenture or the Credit Agreement, is prohibited by, or
requires the Bank to obtain any consent, authorization, approval or registration
under, any law, statute, rule, regulation, judgment, order, writ, injunction or
decree that is binding upon the Bank.

 

Section 6.18         Certain Duties and Responsibilities of Collateral Agent.

 

(a) The Collateral Agent undertakes to perform such duties and only such duties
as are specifically set forth in this Indenture and the Credit Agreement, and no
implied covenants or obligations shall be read into this Indenture against the
Collateral Agent. The Collateral Agent may conclusively rely and shall be fully
protected in acting or refraining from acting upon any resolution, certificate,
statement, instrument, opinion, report, notice, request, direction, consent,
order, note or other paper or document believed by it to be genuine and to have
been signed or presented by the proper party or parties. In the absence of bad
faith on its part, the Collateral Agent may conclusively rely, as to the truth
of the statements and the correctness of the opinions expressed therein, upon
certificates or opinions furnished to the Collateral Agent and conforming to the
requirements of this Indenture; provided that in the case of any such
certificates or opinions which by any provision hereof are specifically required
to be furnished to the Collateral Agent, the Collateral Agent shall be under a
duty to examine the same to determine whether or not they substantially conform
on their face to the requirements of this Indenture and shall promptly, but in
any event within three Business Days in the case of an Officer’s certificate
furnished by the Collateral Manager, notify the party delivering the same if
such certificate or opinion does not conform. If a corrected form shall not have
been delivered to the Collateral Agent within 15 days after such notice from the
Collateral Agent, the Collateral Agent shall so notify the Holders, the Trustee,
the Collateral Agent and the Loan Agent.

 

(b)         No provision of this Indenture shall be construed to relieve the
Collateral Agent from liability for its own grossly negligent action, its own
grossly negligent failure to act, or its own willful misconduct, except that:

 

(i)            this subsection shall not be construed to limit the effect of
subsection (i) of this Section 6.18;

 



-150-

 

 

(ii)           the Collateral Agent shall not be liable for any error of
judgment made in good faith by a Bank Officer, unless it shall be proven that
the Collateral Agent was grossly negligent in ascertaining the pertinent facts;

 

(iii)          the Collateral Agent shall not be liable with respect to any
action taken or omitted to be taken by it in good faith in accordance with the
direction of the Issuer or the Collateral Manager in accordance with this
Indenture and/or a Majority (or such other percentage or Class as may be
required by the terms hereof) of the Controlling Class (or other Class if
required or permitted by the terms hereof), relating to the time, method and
place of conducting any Proceeding for any remedy available to the Collateral
Agent, or exercising any trust or power conferred upon the Collateral Agent,
under this Indenture;

 

(iv)          no provision of this Indenture or the Credit Agreement shall
require the Collateral Agent to expend or risk its own funds or otherwise incur
any financial liability in the performance of any of its duties hereunder or
under the Credit Agreement, or in the exercise of any of its rights or powers
contemplated hereunder or under the Credit Agreement, if it shall have
reasonable grounds for believing that repayment of such funds or indemnity
satisfactory to it against such risk or liability is not reasonably assured to
it unless such risk or liability relates to the performance of its ordinary
incidental services, including mailing of notices under Article V under this
Indenture; and

 

(v)           in no event shall the Collateral Agent be liable for special,
indirect, punitive or consequential loss or damage (including lost profits) even
if the Collateral Agent has been advised of the likelihood of such damages and
regardless of such action.

 

(c)          For all purposes under this Indenture and the Credit Agreement, the
Collateral Agent shall not be deemed to have notice or knowledge of any Default
or Event of Default described in Sections 5.1(c), (d), (e), (f) or (g) unless a
Bank Officer of the Collateral Agent assigned to and working in the Corporate
Trust Office has actual knowledge thereof or unless written notice of any event
which is in fact such an Event of Default or Default is received by the
Collateral Agent at the Corporate Trust Office, and such notice references the
Debt generally, the Issuer, the Assets or this Indenture. For purposes of
determining the Collateral Agent’s responsibility and liability hereunder,
whenever reference is made in this Indenture to such an Event of Default or a
Default, such reference shall be construed to refer only to such an Event of
Default or Default of which the Collateral Agent is deemed to have notice as
described in this Section 6.18.

 

(d)         Whether or not therein expressly so provided, every provision of
this Indenture and the Credit Agreement relating to the conduct or affecting the
liability of or affording protection to the Collateral Agent shall be subject to
the provisions of this Section 6.18.

 

(e)          In addition to its other obligations set forth herein, the
Collateral Agent shall provide any information actually in its possession and
readily available to it by reason of acting as Collateral Agent hereunder to the
Collateral Manager related to the Assets or the Debt, promptly after the
Collateral Manager’s reasonable request therefor; provided that, the Collateral
Agent shall not be obligated to provide any information that it may be
restricted from doing so by legal, regulatory or contractual reasons, or
attorney-client privilege. The Collateral Agent shall have no liability for such
disclosure or, subject to its duties herein, the accuracy thereof.

 



-151-

 

 

(f)          The Collateral Agent shall, upon reasonable (but no less than three
Business Days’) prior written notice to the Collateral Agent, permit any
representative of a Holder, during the Collateral Agent’s normal business hours,
to examine all books of account, records, reports and other papers of the
Collateral Agent (other than items protected by attorney-client privilege or
information contained in documents received from Independent accountants subject
to restrictions on disclosure pursuant to an engagement letter entered into in
accordance with Section 10.8) relating to the Debt, to make copies and extracts
therefrom (the reasonable out-of-pocket expenses incurred in making any such
copies or extracts to be reimbursed to the Collateral Agent by such Holder) and
to discuss the Collateral Agent’s actions, as such actions relate to the
Collateral Agent’s duties with respect to the Debt, with the Collateral Agent’s
Officers and employees responsible for carrying out the Collateral Agent’s
duties with respect to the Debt. The Collateral Agent shall have no liability
for such disclosure or, subject to its duties herein, the accuracy thereof.

 

(g)         The Collateral Agent is hereby authorized and directed to execute
and deliver the Credit Agreement.

 

(h)         The Collateral Agent shall have no duty to monitor or verify whether
any Holder (or beneficial owner) is a Section 13 Banking Entity.

 

(i)           The Collateral Agent shall have no obligation to appoint or
monitor any Partnership Representative, Partner, Partnership Interest or Tax
Matters Partner, or otherwise perform the duties (including the maintenance of
capital accounts) of any such Person.

 

(j)           The Collateral Agent shall have no (i) responsibility or liability
for the monitoring or determination of the unavailability or the cessation of
LIBOR, the selection or designation of a non-Libor reference rate (including an
Alternative Rate or any alternative reference rate proposed in connection with a
supplemental indenture pursuant to Section 8.1(xxx), (xxxii), or otherwise, or
whether the conditions for the selection of such rate have been satisfied), as a
successor or replacement reference rate to LIBOR, shall have no obligation to
determine or select any methodology or conventions for the calculation of an
Alternative Rate (which, for example, may include operational, administrative or
technical parameters for compounding such Alternative Rate) and shall be
entitled to rely upon any selection or designation of such a rate (and any
modifier) and the methodology or conventions for the calculation of such
Alternative Rate as specified by the Collateral Manager and (ii) liability for
any failure or delay in performing its duties hereunder or under the other
Transaction Documents as a result of the unavailability of a “LIBOR” rate as
described in the definition thereof, or as a result of the Collateral Manager’s
failure or delay in selecting or designating a non-Libor reference rate or
timely proposing a supplemental indenture pursuant to Section 8.1(xxx), (xxxii),
or otherwise.

 



-152-

 

 



Section 6.19        Collateral Agent’s knowledge of an Event of Default.
Notwithstanding anything to the contrary contained herein, (i) until so notified
or until a Responsible Officer of the Collateral Agent obtains actual knowledge
that a Collateral Obligation has become a Defaulted Obligation, the Collateral
Agent shall not be deemed to have any notice or knowledge that a Collateral
Obligation has become a Defaulted Obligation and (ii) the Collateral Agent shall
not be responsible for determining or overseeing compliance with the definition
of “Eligible Investments”.

 

Section 6.20        Certain Rights of Collateral Agent. Except as otherwise
provided in Section 6.18:

 

(a)          the Collateral Agent may conclusively rely and shall be fully
protected in acting or refraining from acting upon any resolution, certificate,
statement, instrument, opinion, report, notice, request, direction, consent,
order, note or other paper or document believed by it to be genuine and to have
been signed or presented by the proper party or parties;

 

(b)         any request or direction of the Issuer mentioned herein shall be
sufficiently evidenced by an Issuer Request or Issuer Order, as the case may be;

 

(c)         whenever in the administration of this Indenture or the Credit
Agreement the Collateral Agent shall (i) deem it desirable that a matter be
proved or established prior to taking, suffering or omitting any action
hereunder, the Collateral Agent (unless other evidence be herein specifically
prescribed) may, in the absence of bad faith on its part, rely upon an Officer’s
certificate or Issuer Order, or (ii) be required to determine the value of any
Assets or funds hereunder or the cash flows projected to be received therefrom,
the Collateral Agent may, in the absence of bad faith on its part, rely on
reports of nationally recognized accountants (which may or may not be the
Independent accountants appointed by the Issuer pursuant to Section 10.9),
investment bankers or other Persons qualified to provide the information
required to make such determination, including nationally recognized dealers in
securities of the type being valued, securities quotation services, loan pricing
services and loan valuation agents;

 

(d)         as a condition to the taking or omitting of any action by it
hereunder or under the Credit Agreement, the Collateral Agent may consult with
counsel and the advice of such counsel or any Opinion of Counsel shall be full
and complete authorization and protection in respect of any action taken or
omitted by it hereunder in good faith and in reliance thereon;

 

(e)          the Collateral Agent shall be under no obligation to exercise,
enforce or to honor any of the rights or powers vested in it by this Indenture
at the request or direction of any of the Holders pursuant to this Indenture,
unless such Holders shall have provided to the Collateral Agent security or
indemnity reasonably satisfactory to it against the costs, expenses (including
reasonable attorneys’ fees and expenses) and liabilities which might reasonably
be incurred by it in compliance with such request or direction;

 



-153-

 

 

 

(f)            the Collateral Agent shall not be bound to make any investigation
into the facts or matters stated in any resolution, certificate, statement,
instrument, opinion, report, notice, request, direction, consent, order, note or
other paper or document, but the Collateral Agent, in its discretion, may, and
upon the written direction of a Majority of the Controlling Class shall (subject
to the right hereunder to be indemnified to its reasonable satisfaction for
associated expense and liability), make such further inquiry or investigation
into such facts or matters as it may see fit or as it shall be directed, and the
Collateral Agent shall be entitled, on reasonable prior notice to the Issuer and
the Collateral Manager, to examine the books and records relating to the Debt
and the Assets, personally or by agent or attorney, during the Issuer’s or the
Collateral Manager’s normal business hours; provided that, the Collateral Agent
shall, and shall cause its agents to, hold in confidence all such information,
except (i) to the extent disclosure may be required by law or by any regulatory,
administrative, judicial or governmental authority and (ii) to the extent that
the Collateral Agent, in its sole discretion, may determine that such disclosure
is consistent with its obligations hereunder; provided, further, that the
Collateral Agent may disclose on a confidential basis any such information to
its agents, attorneys and auditors in connection with the performance of its
responsibilities hereunder;

 

(g)           the Collateral Agent may execute any of the trusts or powers
hereunder or perform any duties hereunder or under the Credit Agreement either
directly or by or through agents or attorneys; provided that, the Collateral
Agent shall not be responsible for any misconduct or negligence on the part of
any agent or attorney appointed with due care by it hereunder;

 

(h)           the Collateral Agent shall not be liable for any action it takes
or omits to take in good faith that it reasonably believes to be authorized or
within its rights or powers hereunder, including actions or omissions to act at
the direction of the Collateral Manager;

 

(i)            nothing herein shall be construed to impose an obligation on the
part of the Collateral Agent to monitor, recalculate, evaluate, verify or
independently determine the accuracy of any report, certificate or information
received from the Issuer or Collateral Manager (unless and except to the extent
otherwise expressly set forth herein);

 

(j)            to the extent any defined term hereunder, or any calculation
required to be made or determined by the Collateral Agent hereunder, is
dependent upon or defined by reference to generally accepted accounting
principles (as in effect in the United States) (“GAAP”), the Collateral Agent
shall be entitled to request and receive (and conclusively rely upon)
instruction from the Issuer or the accountants, which may or may not be the
Independent accountants appointed by the Issuer pursuant to Section 10.8, (and
in the absence of its receipt of timely instruction therefrom, shall be entitled
to obtain from an Independent accountant at the expense of the Issuer) as to the
application of GAAP in such connection, in any instance;

 



-154-

 

 

(k)           to the extent permitted by applicable law, the Collateral Agent
shall not be required to give any bond or surety in respect of the execution of
this Indenture or otherwise;

 

(l)            the Collateral Agent shall not be deemed to have notice or
knowledge of any matter unless a Bank Officer has actual knowledge thereof or
unless written notice thereof is received by the Collateral Agent at the
Corporate Trust Office and such notice references the Debt generally, the Issuer
or this Indenture; whenever reference is made herein to a Default or an Event of
Default such reference shall, insofar as determining any liability on the part
of the Collateral Agent is concerned, be construed to refer only to a Default or
an Event of Default of which the Collateral Agent is deemed to have knowledge in
accordance with this paragraph;

 

(m)           the permissive rights of the Collateral Agent to take or refrain
from taking any actions enumerated in this Indenture or under the Credit
Agreement shall not be construed as a duty;

 

(n)           the Collateral Agent shall not be responsible for delays or
failures in performance resulting from acts beyond its control and shall not be
responsible or liable for any inaccuracies in the records of the Collateral
Manager, any Clearing Agency, Euroclear, Clearstream or any other intermediary
(other than the Bank in its individual or other capacities hereunder), or for
the actions or omissions of any such Person hereunder (including compliance with
the procedures relating to compliance with Rule 17g-5 in accordance with and to
the extent set forth in Section 14.18) or under any document executed in
connection herewith;

 

(o)           unless the Collateral Agent receives written notice of an error or
omission related to financial information or disbursements provided to Holders
within 90 days of Holders’ receipt of the same, the Collateral Agent shall have
no liability in connection with such and, absent direction by the requisite
percentage of Holders entitled to direct the Collateral Agent, no further
obligations in connection therewith;

 

(p)           the Collateral Agent or its Affiliates are permitted to receive
additional compensation that could be deemed to be in the Collateral Agent’s
economic self-interest for (i) serving as investment adviser, administrator,
shareholder, servicing agent, custodian or sub-custodian with respect to certain
of the Eligible Investments, (ii) using Affiliates to effect transactions in
certain Eligible Investments and (iii) effecting transactions in certain
Eligible Investments. Such compensation is not payable or reimbursable under
Section 6.24;

 

(q)           in order to comply with applicable law, the Collateral Agent is
required to obtain, verify and record certain information relating to
individuals and entities which maintain a business relationship with the
Collateral Agent. Accordingly, each of the parties agrees to provide to the
Collateral Agent upon its request from time to time such identifying information
and documentation as may be available for such party or its agents in order to
enable the Collateral Agent to comply with applicable law. In accordance with
the U.S. Unlawful Internet Gambling Act, the Issuer may not use the Accounts or
other Bank facilities in the United States to process “restricted transactions”
as such term is defined in U.S. 31 CFR Section 132.2(y). Therefore, neither the
Issuer nor any person who has an ownership interest in or control over the
Accounts may use it to process or facilitate payments for prohibited internet
gambling transactions;

 



-155-

 

 

(r)            the Collateral Agent shall not be liable for the actions or
omissions of the Collateral Manager, the Issuer, any Paying Agent (other than
the Collateral Agent), DTC, Euroclear, Clearstream, or any other clearing agency
or depository, or any Authenticating Agent (other than the Trustee) and without
limiting the foregoing, the Collateral Agent shall not be under any obligation
to monitor, evaluate or verify compliance by the Collateral Manager with the
terms hereof or the Collateral Management Agreement, or to verify or
independently determine the accuracy of information received by it from the
Collateral Manager (or from any selling institution, agent bank, trustee or
similar source) with respect to the Assets;

 

(s)            notwithstanding any term hereof (or any term of the UCC that
might otherwise be construed to be applicable to a “securities intermediary” as
defined in the UCC) to the contrary, the Collateral Agent shall not be under a
duty or obligation in connection with the acquisition or Grant by the Issuer to
the Collateral Agent of any item constituting the Assets, or to evaluate the
sufficiency of the documents or instruments delivered to it by or on behalf of
the Issuer in connection with its Grant or otherwise, or in that regard to
examine any Underlying Instrument, in each case, in order to determine
compliance with applicable requirements of and restrictions on transfer in
respect of such Assets;

 

(t)            the Collateral Agent shall have no obligation to determine,
verify or monitor whether an E.U. Retention Deficiency has occurred or whether
the E.U. Retention Requirement Laws, the U.S. Risk Retention Rules or the risk
retention regulations of any other jurisdiction have been or will be complied
with;

 

(u)           the Collateral Agent shall be entitled to conclusively rely on the
Collateral Manager with respect to whether or not a Collateral Obligation meets
the criteria specified in the definition thereof and for the characterization,
classification, designation or categorization of each Collateral Obligation;

 

(v)           in the event the Bank is also acting in the capacity of Paying
Agent, Registrar, Transfer Agent, Custodian, Calculation Agent, Loan Agent,
Trustee or Securities Intermediary, the rights, protections, benefits,
immunities and indemnities afforded to the Collateral Agent pursuant to this
Article VI shall also be afforded to the Bank acting in such capacities;
provided that such rights, protections, benefits, immunities and indemnities are
in addition to such rights, protections, benefits, immunities and indemnities
otherwise provided;

 

(w)           in making or disposing of any investment permitted by this
Indenture, the Collateral Agent is authorized to deal with itself (in its
individual capacity) or with any one or more of its Affiliates, in each case on
an arm’s length basis, whether it or such Affiliate is acting as a subagent of
the Collateral Agent or for any third person or dealing as principal for its own
account. If otherwise qualified, obligations of the Bank or any of its
Affiliates shall qualify as Eligible Investments hereunder;

 

-156-

 



 

(x)            the Collateral Agent shall have no duty (i) to see to any
recording, filing, or depositing of this Indenture or any supplemental indenture
or any financing statement or continuation statement evidencing a security
interest, or to see to the maintenance of any such recording, filing or
depositing or to any rerecording, refiling or redepositing of any thereof or
(ii) to maintain any insurance;

 

(y)           the Collateral Administrator shall have the same rights,
privileges and indemnities afforded to the Collateral Agent in Sections 6.20,
6.21 and 6.22; provided that, such rights, immunities and indemnities shall be
in addition to, and not in limitation of, any rights, immunities and indemnities
provided in the Collateral Administration Agreement;

 

(z)            the Collateral Agent will be under no obligation to (i) confirm
or verify whether the conditions to the Delivery of the Assets have been
satisfied or to determine whether or not a Collateral Obligation is eligible for
purchase hereunder or meets the criteria in the definition thereof or whether
the conditions for an exchange transaction Section 12.2(g) have been satisfied
or (ii) evaluate the sufficiency of the documents or instruments delivered to it
by or on behalf of the Issuer in connection with the Grant by the Issuer to the
Collateral Agent of any item constituting an Asset or otherwise, or in that
regard to examine any Underlying Instruments, in order to determine compliance
with applicable requirements of and restrictions on transfer of an Asset and
neither the Collateral Agent nor the Collateral Administrator shall have any
obligation to determine: (i) if a Collateral Obligation meets the criteria
specified in the definition of “Collateral Obligation,” or the eligibility
restrictions herein or (ii) whether a Tax Event has occurred;

 

(aa)         notwithstanding anything to the contrary herein, any and all email
communications (both text and attachments) by or from the Collateral Agent that
the Collateral Agent deems to contain confidential, proprietary, and/or
sensitive information may be encrypted. The recipient of the encrypted email
communication will be required to complete a registration process. Instructions
on how to register and/or retrieve an encrypted message will be included in the
first secure email sent by the Collateral Agent to such recipient;

 

(bb)         if within 80 calendar days of delivery of financial information or
disbursements (which delivery may be via posting to the Collateral Agent’s
website) the Bank receives written notice of an error or omission related
thereto and within ten calendar days of the Bank’s receipt of such notice the
Collateral Manager and Issuer confirm such error or omission, the Bank agrees to
use reasonable efforts to correct such error or omission and such use of
reasonable efforts shall be the only obligation of the Bank in connection
therewith. The Bank shall not be required to take any action beyond such period
and shall have no responsibility for the same. In no event shall the Bank be
obligated to take any action at any time at the request or direction of any
Person unless such Person shall have offered to the Bank indemnity reasonably
satisfactory to it; and

 



-157-

 

 

(cc)         in order to comply with the laws, rules, regulations, and executive
orders in effect from time to time applicable to banking institutions,
including, without limitation, those relating to the funding of terrorist
activities and money laundering including Applicable Law, the Collateral Agent
is required to obtain, verify, record, and update certain information relating
to individuals and entities which maintain a business relationship with the
Collateral Agent. Accordingly, each of the parties agrees to provide to the
Collateral Agent upon its request from time to time such identifying information
and documentation as may be available for such party in order to enable the
Collateral Agent to comply with Applicable Law.

 

Section 6.21          Collateral Agent Not Responsible for Recitals or Issuance
of Debt. The recitals contained herein and in the Debt, other than the
Certificate of Authentication thereon, shall be taken as the statements of the
Issuer; and the Collateral Agent assumes no responsibility for their
correctness. The Collateral Agent makes no representation as to the validity or
sufficiency of this Indenture (except as may be made with respect to the
validity of the Collateral Agent’s obligations hereunder), the Credit Agreement,
the Assets or the Debt. The Collateral Agent shall not be accountable for the
use or application by the Issuer of the Debt or the proceeds thereof or any
Money paid to the Issuer pursuant to the provisions hereof.

 

Section 6.22          Collateral Agent May Hold Debt. The Collateral Agent, any
Paying Agent, Registrar or any other agent of the Issuer, in its individual or
any other capacity, may become the owner or pledgee of Debt and may otherwise
deal with the Issuer or any of its Affiliates with the same rights it would have
if it were not Collateral Agent, Paying Agent, Registrar or such other agent.

 

Section 6.23          Money Held in Trust by the Collateral Agent. Money held by
the Collateral Agent hereunder shall be held in trust to the extent required
herein. The Collateral Agent shall be under no liability for interest on any
Money received by it hereunder, except in its capacity as the Bank to the extent
of income or other gain on investments which are deposits in or certificates of
deposit of the Bank in its commercial capacity and income or other gain actually
received by the Collateral Agent on Eligible Investments.

 

Section 6.24          Compensation and Reimbursement of the Collateral Agent.
(a) The Issuer agrees:

 

(i)            to pay the Collateral Agent on each Payment Date reasonable
compensation as set forth in a separate fee schedule dated on or before the
Closing Date between the Collateral Agent and the Issuer for all services
rendered by it hereunder;

 

(ii)           except as otherwise expressly provided herein, to reimburse the
Collateral Agent in a timely manner upon its request for all reasonable
expenses, disbursements and advances incurred or made by the Collateral Agent in
accordance with any provision of this Indenture or other Transaction Document
(including, without limitation, expenses in connection with securities
transaction charges and the reasonable compensation and expenses and
disbursements of its agents and legal counsel and of any accounting firm or
investment banking firm employed by the Collateral Agent pursuant to Sections
5.4, 5.5, 6.20(c), 10.7 or any other term of this Indenture, except any such
expense, disbursement or advance as may be attributable to its gross negligence,
willful misconduct or bad faith) but with respect to securities transaction
charges, only to the extent any such charges have not been waived during a
Collection Period due to the Collateral Agent’s receipt of a payment from a
financial institution with respect to certain Eligible Investments, as specified
by the Collateral Manager in writing;

 



-158-

 

 

(iii)          to indemnify the Collateral Agent and its officers, directors,
employees and agents for, and to hold them harmless against, any loss, liability
or expense (including reasonable attorneys’ fees and expenses) incurred without
gross negligence, willful misconduct or bad faith on their part, and arising out
of or in connection with the acceptance or administration of, or the performance
of its duties under, this Indenture and the transactions contemplated thereby,
including the costs and expenses of defending themselves (including reasonable
attorney’s fees and costs) against any claim or liability in connection with the
exercise or performance of any of their powers or duties hereunder and under any
other transaction document related hereto; and

 

(iv)          to pay the Collateral Agent reasonable additional compensation
together with its expenses (including reasonable counsel fees) for any
collection action taken pursuant to Section 6.30 or the exercise or enforcement
of remedies pursuant to Article V.

 

(b)           The Collateral Agent shall receive amounts pursuant to this
Section 6.24 and any other amounts payable to it under this Indenture or in any
of the Transaction Documents to which the Collateral Agent is a party in
accordance with the Priority of Payments but only to the extent that funds are
available for the payment thereof. Subject to Section 6.26, the Collateral Agent
shall continue to serve as Collateral Agent under this Indenture notwithstanding
the fact that the Collateral Agent shall not have received amounts due it
hereunder; provided that, nothing herein shall impair or affect the Collateral
Agent’s rights under Section 6.26. No direction by the Holders shall affect the
right of the Collateral Agent to collect amounts owed to it under this
Indenture. If on any date when a fee or expense shall be payable to the
Collateral Agent pursuant to this Indenture insufficient funds are available for
the payment thereof, any portion of a fee or expense not so paid shall be
deferred and payable on such later date on which a fee or expense shall be
payable and sufficient funds are available therefor. The Issuer’s obligations
under this Section 6.24 shall survive the termination of this Indenture and the
resignation or removal of the Collateral Agent pursuant to Section 6.26.

 

(c)           The Collateral Agent hereby agrees not to cause the filing against
the Issuer or any of its subsidiaries of a petition in bankruptcy for the
non-payment to the Collateral Agent of any amounts provided by this Section 6.24
until at least one year and one day, or if longer the applicable preference
period then in effect and one day, after the payment in full of all Debt issued
under this Indenture or incurred under the Credit Agreement. The Issuer’s
payment obligations to the Trustee under this Section 6.24 shall be secured by
the lien of this Indenture payable in accordance with the Priority of Payments,
and shall survive the discharge of this Indenture and the resignation or removal
of the Trustee. When the Trustee incurs expenses after the occurrence of a
Default or an Event of Default under Section 5.1(e) or Section 5.1(f), the
expenses are intended to constitute expenses of administration under the
Bankruptcy Code or any other applicable federal or state bankruptcy, insolvency
or similar law.

 



-159-

 

 

(d)           To the extent that the entity acting as Collateral Agent is acting
as Registrar, Calculation Agent, Paying Agent, Authenticating Agent, Securities
Intermediary or Custodian, the rights, privileges, immunities and indemnities
set forth in this Article VI shall also apply to it acting in each such
capacity.

 

Section 6.25          Corporate Collateral Agent Required; Eligibility. There
shall at all times be a Collateral Agent hereunder which shall be an
organization or entity organized and doing business under the laws of the United
States of America or of any state thereof, authorized under such laws to
exercise corporate trust powers, having a combined capital and surplus of at
least U.S.$200,000,000, subject to supervision or examination by federal or
state authority, having a counterparty risk assessment of at least “BBB+” by S&P
and having an office within the United States. If such organization or entity
publishes reports of condition at least annually, pursuant to law or to the
requirements of the aforesaid supervising or examining authority, then for the
purposes of this Section 6.25, the combined capital and surplus of such
organization or entity shall be deemed to be its combined capital and surplus as
set forth in its most recent published report of condition. If at any time the
Collateral Agent shall cease to be eligible in accordance with the provisions of
this Section 6.25, it shall resign immediately in the manner and with the effect
hereinafter specified in this Article VI.

 

Section 6.26          Resignation and Removal of the Collateral Agent;
Appointment of Successor Collateral Agent.

 

(a)            No resignation or removal of the Collateral Agent and no
appointment of a successor Collateral Agent pursuant to this Article VI shall
become effective until the acceptance of appointment by the successor Collateral
Agent under Section 6.27.

 

(b)            The Collateral Agent may resign at any time by giving written
notice thereof to the Issuer, the Collateral Manager, the Trustee, the Loan
Agent, the Holders of the Debt and each Rating Agency not less than 30 days
prior to such resignation. Upon receiving such notice of resignation, the Issuer
shall promptly appoint a successor collateral agent or collateral agents
satisfying the requirements of Section 6.25 by written instrument, in duplicate,
executed by a Responsible Officer of the Issuer, one copy of which shall be
delivered to the Collateral Agent so resigning and one copy to the successor
collateral agent or collateral agents, together with a copy to each Holder and
the Collateral Manager; provided that, the Issuer shall provide prior written
notice to the Rating Agency of any such appointment; provided, further, that the
Issuer shall not appoint such successor collateral agent or collateral agents
without the consent of a Majority of the Secured Debt of each Class (or, at any
time when an Event of Default shall have occurred and be continuing or when a
successor Collateral Agent has been appointed pursuant to Section 6.26(e), by an
Act of a Majority of the Controlling Class). If no successor Collateral Agent
shall have been appointed and an instrument of acceptance by a successor
Collateral Agent shall not have been delivered to the Collateral Agent within 30
days after the giving of such notice of resignation, the resigning Collateral
Agent or any Holder, on behalf of himself and all others similarly situated, may
petition any court of competent jurisdiction for the appointment of a successor
Collateral Agent satisfying the requirements of Section 6.25.

 



-160-

 

 

(c)            The Collateral Agent may be removed at any time upon 30 days’
written notice by Act of a Majority of each Class of Debt voting separately or,
at any time when an Event of Default shall have occurred and be continuing, by
an Act of a Majority of the Controlling Class, delivered to the Collateral
Agent, the Trustee, the Loan Agent and to the Issuer.

 

(d)            If at any time:

 

(i)            the Collateral Agent shall cease to be eligible under
Section 6.25 and shall fail to resign after written request therefor by the
Issuer or any Holder; or

 

(ii)           the Collateral Agent shall become incapable of acting or shall be
adjudged as bankrupt or insolvent or a receiver or liquidator of the Collateral
Agent or of its property shall be appointed or any public officer shall take
charge or control of the Collateral Agent or of its property or affairs for the
purpose of rehabilitation, conservation or liquidation;

 

then, in any such case (subject to Section 6.26(i)), (A) the Issuer, by Issuer
Order, may remove the Collateral Agent, or (B) subject to Section 5.15, any
Holder may, on behalf of himself and all others similarly situated, petition any
court of competent jurisdiction for the removal of the Collateral Agent and the
appointment of a successor Collateral Agent.

 

(e)            If the Collateral Agent shall resign, be removed or become
incapable of acting, or if a vacancy shall occur in the office of the Collateral
Agent for any reason (other than resignation), the Issuer, by Issuer Order,
shall promptly appoint a successor Collateral Agent. If the Issuer shall fail to
appoint a successor Collateral Agent within 30 days after such resignation,
removal or incapability or the occurrence of such vacancy, a successor
Collateral Agent may be appointed by a Majority of the Controlling Class by
written instrument delivered to the Issuer and the retiring Collateral Agent.
The successor Collateral Agent so appointed shall, forthwith upon its acceptance
of such appointment, become the successor Collateral Agent and supersede any
successor Collateral Agent proposed by the Issuer. If no successor Collateral
Agent shall have been so appointed by the Issuer or a Majority of the
Controlling Class and shall have accepted appointment in the manner hereinafter
provided, subject to Section 5.15, the retiring Collateral Agent may, or any
Holder may, on behalf of himself and all others similarly situated, petition any
court of competent jurisdiction for the appointment of a successor Collateral
Agent.

 

(f)            The Issuer shall give prompt notice of each resignation and each
removal of the Collateral Agent and each appointment of a successor Collateral
Agent by providing written notice of such event to the Collateral Manager, the
Trustee, the Loan Agent, to the Holders of the Debt as their names and addresses
appear in the Register and to the Rating Agency. Each notice shall include the
name of the successor Collateral Agent and the address of its Corporate Trust
Office. If the Issuer fails to provide such notice within 10 days after
acceptance of appointment by the successor Collateral Agent, the successor
Collateral Agent shall cause such notice to be given at the expense of the
Issuer.

 



-161-

 

 

(g)           Any resignation or removal of the Collateral Agent under this
Section 6.26 shall be an effective resignation or removal of the Bank in all
capacities under this Indenture.

 

Section 6.27          Acceptance of Appointment by Successor Collateral Agent.
Every successor Collateral Agent appointed hereunder shall meet the requirements
of Section 6.25 and shall execute, acknowledge and deliver to the Issuer and the
retiring Collateral Agent an instrument accepting such appointment. Upon
delivery of the required instruments, the resignation or removal of the retiring
Collateral Agent shall become effective and such successor Collateral Agent,
without any further act, deed or conveyance, shall become vested with all the
rights, powers, trusts, duties and obligations of the retiring Collateral Agent;
but, on request of the Issuer or a Majority of any Class of Secured Debt or the
successor Collateral Agent, such retiring Collateral Agent shall, upon payment
of its charges then unpaid, execute and deliver an instrument transferring to
such successor Collateral Agent all the rights, powers and trusts of the
retiring Collateral Agent, and shall duly assign, transfer and deliver to such
successor Collateral Agent all property and Money held by such retiring
Collateral Agent hereunder. Upon request of any such successor Collateral Agent,
the Issuer shall execute any and all instruments for more fully and certainly
vesting in and confirming to such successor Collateral Agent all such rights,
powers and trusts.

 

Section 6.28          Merger, Conversion, Consolidation or Succession to
Business of Collateral Agent. Any organization or entity into which the
Collateral Agent may be merged or converted or with which it may be
consolidated, or any organization or entity resulting from any merger,
conversion or consolidation to which the Collateral Agent shall be a party, or
any organization or entity succeeding to all or substantially all of the
corporate trust business of the Collateral Agent, shall be the successor of the
Collateral Agent hereunder; provided that, such organization or entity shall be
otherwise qualified and eligible under this Article VI, without the execution or
filing of any paper or any further act on the part of any of the parties hereto.
In case any of the Debt has been authenticated, but not delivered, by the
Collateral Agent then in office, any successor by merger, conversion or
consolidation to such authenticating Collateral Agent may adopt such
authentication and deliver the Debt so authenticated with the same effect as if
such successor Collateral Agent had itself authenticated such Debt.

 

Section 6.29          Certain Duties of Collateral Agent Related to Delayed
Payment of Proceeds. In the event that in any month the Collateral Agent
receives notice from the Collateral Manager or the Collateral Administrator that
a payment has not been received with respect to any Asset on its Due Date,
(a) the Collateral Agent shall promptly notify the Issuer, the Trustee and the
Collateral Manager in writing or electronically and (b) unless within three
Business Days (or the end of the applicable grace period for such payment, if
longer) after such notice such payment shall have been received by the
Collateral Agent, or the Issuer, in its absolute discretion (but only to the
extent permitted by Section 10.2(a)), shall have made provision for such payment
satisfactory to the Collateral Agent in accordance with Section 10.2(a), the
Collateral Agent shall request the issuer of such Asset, the trustee under the
related Underlying Instrument or paying agent designated by either of them, as
the case may be, to make such payment as soon as practicable after such request
but in no event later than three Business Days after the date of such request.
In the event that such payment is not made within such time period, the
Collateral Agent, subject to the provisions of clause (iv) of Section 6.18(c),
shall take such reasonable action as the Collateral Manager shall direct in
writing. Any such action shall be without prejudice to any right to claim a
Default or Event of Default under this Indenture. In the event that the Issuer
or the Collateral Manager requests a release of an Asset and/or delivers an
additional Collateral Obligation in connection with any such action under the
Collateral Management Agreement or under this Indenture, such release and/or
substitution shall be subject to Section 10.7 and Article XII of this Indenture,
as the case may be. Notwithstanding any other provision hereof, the Collateral
Agent shall deliver to the Issuer or its designee any payment with respect to
any Asset or any additional Collateral Obligation received after the Due Date
thereof to the extent the Issuer previously made provisions for such payment
satisfactory to the Collateral Agent in accordance with this Section 6.30 and
such payment shall not be deemed part of the Assets.

 

 

-162-

 

 

ARTICLE VII

 

Covenants

 

Section 7.1            Payment of Principal and Interest. The Issuer will duly
and punctually pay the principal of and interest on the Secured Debt, in
accordance with the terms of such Debt and this Indenture and the Credit
Agreement pursuant to the Priority of Payments. The Issuer will, to the extent
funds are available pursuant to the Priority of Payments, duly and punctually
pay all required distributions on the Subordinated Notes, in accordance with the
Subordinated Notes and this Indenture.

 

Amounts properly withheld under the Code or other applicable law by any Person
from a payment under any Debt shall be considered as having been paid by the
Issuer to the relevant Holder for all purposes of this Indenture.

 

Section 7.2            Maintenance of Office or Agency. The Issuer hereby
appoints the Collateral Agent as a Paying Agent for payments on the Debt, and
appoints the Trustee as Transfer Agent at its applicable Corporate Trust Office
as the Issuer’s agent where Notes may be surrendered for registration of
transfer or exchange. The Issuer hereby appoints C T Corporation System, 28
Liberty Street, New York, NY 10005, as its agent upon whom process or demands
may be served in any action arising out of or based on this Indenture or the
transactions contemplated hereby.

 

The Issuer may at any time and from time to time vary or terminate the
appointment of any such agent or appoint any additional agents for any or all of
such purposes; provided that (x) the Issuer will maintain in the Borough of
Manhattan, the City of New York, an office or agency where notices and demands
to or upon the Issuer in respect of the Debt and this Indenture may be served
and, subject to any laws or regulations applicable thereto, an office or agency
outside of the United States where Debt may be presented for payment; and (y) no
paying agent shall be appointed in a jurisdiction which subjects payments on the
Debt to withholding tax solely as a result of such Paying Agent’s activities.
The Issuer shall at all times maintain a duplicate copy of the Register at the
Corporate Trust Office of the Trustee or the Corporate Trust Office of the Loan
Agent, as applicable. The Issuer shall give prompt written notice to the
Trustee, the Collateral Agent, the Loan Agent, the Rating Agency and the Holders
of the appointment or termination of any such agent and of the location and any
change in the location of any such office or agency.

 

-163-

 



 

If at any time the Issuer shall fail to maintain any such required office or
agency in the Borough of Manhattan, The City of New York, or outside the United
States, or shall fail to furnish the Trustee with the address thereof,
presentations and surrenders may be made (subject to the limitations described
in the preceding paragraph) at, notices and demands may be served on the Issuer,
and Debt may be presented and surrendered for payment to the appropriate Paying
Agent at its main office, and the Issuer hereby appoints the same as its agent
to receive such respective presentations, surrenders, notices and demands.

 

Section 7.3            Money for Debt Payments to be Held in Trust. All payments
of amounts due and payable with respect to any Debt that is to be made from
amounts withdrawn from the Payment Account shall be made on behalf of the Issuer
by the Collateral Agent or a Paying Agent with respect to payments on the Debt.

 

When the Issuer shall have a Paying Agent that is not also the Registrar, it
shall furnish, or cause the Registrar to furnish, no later than the fifth
calendar day after each Record Date a list, if necessary, in such form as such
Paying Agent may reasonably request, of the names and addresses of the Holders
and of the certificate numbers of individual Notes held by each such Holder.

 

Whenever the Issuer shall have a Paying Agent other than the Collateral Agent,
it shall, on or before the Business Day next preceding each Payment Date and any
Redemption Date, as the case may be, direct the Collateral Agent to deposit on
such Payment Date or such Redemption Date, as the case may be, with such Paying
Agent, if necessary, an aggregate sum sufficient to pay the amounts then
becoming due (to the extent funds are then available for such purpose in the
Payment Account), such sum to be held in trust for the benefit of the Persons
entitled thereto and (unless such Paying Agent is the Collateral Agent) the
Issuer shall promptly notify the Collateral Agent of its action or failure so to
act. Any Monies deposited with a Paying Agent (other than the Collateral
Agent) in excess of an amount sufficient to pay the amounts then becoming due on
the Debt with respect to which such deposit was made shall be paid over by such
Paying Agent to the Collateral Agent for application in accordance with
Article XI.

 

The initial Paying Agent shall be as set forth in Section 7.2. Any additional or
successor Paying Agents shall be appointed by Issuer Order with written notice
thereof to the Trustee; provided that so long as the Debt of any Class is rated
by the Rating Agency, with respect to any additional or successor Paying Agent,
either (i) such Paying Agent has a long-term debt rating of “A+” or higher by
S&P or a short-term debt rating of “A-1” by S&P or (ii) the S&P Rating Condition
is satisfied. If such successor Paying Agent ceases to have a long-term debt
rating of “A+” or higher by S&P or a short-term debt rating of “A-1” by S&P, the
Issuer shall promptly remove such Paying Agent and appoint a successor Paying
Agent. The Issuer shall not appoint any Paying Agent that is not, at the time of
such appointment, a depository institution or trust company subject to
supervision and examination by federal and/or state and/or national banking
authorities. The Issuer shall cause each Paying Agent other than the Trustee to
execute and deliver to the Collateral Agent an instrument in which such Paying
Agent shall agree with the Collateral Agent and if the Trustee acts as Paying
Agent, it hereby so agrees, subject to the provisions of this Section 7.3, that
such Paying Agent will:

 



-164-

 

 

(a)            allocate all sums received for payment to the Holders of Debt and
the Issuer for which it acts as Paying Agent on each Payment Date and any
Redemption Date among such Holders in the proportion specified in the applicable
Distribution Report to the extent permitted by applicable law;

 

(b)           hold all sums held by it for the payment of amounts due with
respect to the Debt and otherwise to the Issuer in trust for the benefit of the
Persons entitled thereto until such sums shall be paid to such Persons or
otherwise disposed of as herein provided and pay such sums to such Persons as
herein provided;

 

(c)            if such Paying Agent is not the Collateral Agent, immediately
resign as a Paying Agent and forthwith pay to the Collateral Agent all sums held
by it in trust for the payment of Notes and otherwise to the Issuer if at any
time it ceases to meet the standards set forth above required to be met by a
Paying Agent at the time of its appointment;

 

(d)            if such Paying Agent is not the Collateral Agent, immediately
give the Collateral Agent notice of any default by the Issuer in the making of
any payment required to be made; and

 

(e)            if such Paying Agent is not the Collateral Agent, during the
continuance of any such default, upon the written request of the Collateral
Agent, forthwith pay to the Collateral Agent all sums so held in trust by such
Paying Agent.

 

The Issuer may at any time, for the purpose of obtaining the satisfaction and
discharge of this Indenture or for any other purpose, pay, or by Issuer Order
direct any Paying Agent to pay, to the Collateral Agent all sums held in trust
by the Issuer or such Paying Agent, such sums to be held by the Collateral Agent
upon the same trusts as those upon which such sums were held by the Issuer or
such Paying Agent; and, upon such payment by any Paying Agent to the Collateral
Agent, such Paying Agent shall be released from all further liability with
respect to such Money.

 

Except as otherwise required by applicable law, any Money deposited with the
Trustee or any Paying Agent in trust for any payment on any Debt and remaining
unclaimed for two years after such amount has become due and payable shall be
paid to the Issuer on Issuer Order; and the Holder of such Debt shall
thereafter, as an unsecured general creditor, look only to the Issuer for
payment of such amounts (but only to the extent of the amounts so paid to the
Issuer) and all liability of the Trustee or such Paying Agent with respect to
such trust Money shall thereupon cease. The Trustee or such Paying Agent, before
being required to make any such release of payment, may, but shall not be
required to, adopt and employ, at the expense of the Issuer any reasonable means
of notification of such release of payment, including, but not limited to,
mailing notice of such release to Holders whose Debt have been called but have
not been surrendered for redemption or whose right to or interest in Monies due
and payable but not claimed is determinable from the records of any Paying
Agent, at the last address of record of each such Holder.

 



-165-

 

 

Section 7.4            Existence of Issuer. (a) The Issuer shall, to the maximum
extent permitted by applicable law, maintain in full force and effect its
existence and rights as a limited liability company organized under the laws of
the State of Delaware and shall obtain and preserve its qualification to do
business as a limited liability company in each jurisdiction in which such
qualifications are or shall be necessary to protect the validity and
enforceability of this Indenture the Credit Agreement, the Debt, or any of the
Assets; provided that the Issuer shall be entitled to change its jurisdiction of
formation from the State of Delaware to any other jurisdiction reasonably
selected by the Issuer so long as (i) the Issuer has received a legal opinion
(upon which the Trustee, the Collateral Agent and the Loan Agent may
conclusively rely) to the effect that such change is not disadvantageous in any
material respect to the Holders, (ii) written notice of such change shall have
been given to the Collateral Agent by the Issuer, which notice shall be promptly
forwarded by the Collateral Agent to the Holders, the Collateral Manager and the
Rating Agency and (iii) on or prior to the 15th Business Day following receipt
of such notice the Collateral Agent shall not have received written notice from
a Majority of the Controlling Class objecting to such change.

 

(b)           The Issuer (i) shall ensure that all limited liability company or
other formalities regarding its existence (including, if required, holding
regular meetings of its manager(s) and member(s), or other similar, meetings)
are followed and (ii) shall not have any employees (other than its managers to
the extent they are employees). The Issuer shall not take any action, or conduct
its affairs in a manner, that is likely to result in its separate existence
being ignored or in its assets and liabilities being substantively consolidated
with any other Person in a bankruptcy, reorganization or other insolvency
proceeding. Without limiting the foregoing, (A) the Issuer shall not have any
subsidiaries; and (B) (x) the Issuer shall not (1) except as contemplated by the
Offering Circular, the Collateral Management Agreement or the Issuer’s limited
liability company agreement, engage in any transaction with any member that
would constitute a conflict of interest or (2) make distributions other than in
accordance with the terms of this Indenture and the Issuer’s limited liability
company agreement and (y) the Issuer shall (1) maintain books and records
separate from any other Person, (2) maintain its accounts separate from those of
any other Person, (3) not commingle its assets with those of any other Person,
(4) conduct its own business in its own name, (5) maintain separate financial
statements, (6) pay its own liabilities out of its own funds, (7) maintain an
arm’s length relationship with its Affiliates, (8) use separate stationery,
invoices and checks, (9) hold itself out as a separate Person, (10) correct any
known misunderstanding regarding its separate identity and (11) have at least
one manager that is Independent of the Collateral Manager.

 

Section 7.5            Protection of Assets. (a) The Collateral Manager on
behalf of the Issuer will cause the taking of such action within the Collateral
Manager’s control as is reasonably necessary in order to maintain the perfection
and priority of the security interest of the Collateral Agent in the Assets;
provided that the Collateral Manager shall be entitled to rely on any Opinion of
Counsel delivered pursuant to Section 7.6 and any opinion delivered on the
Closing Date to determine what actions are reasonably necessary, and shall be
fully protected in so relying on such an Opinion of Counsel, unless the
Collateral Manager has actual knowledge that the procedures described in any
such Opinion of Counsel are no longer adequate to maintain such perfection and
priority. The Issuer shall from time to time execute and deliver all such
supplements and amendments hereto and file or authorize the filing of all such
Financing Statements, continuation statements, instruments of further assurance
and other instruments, and shall take such other action as may be necessary or
advisable or desirable to secure the rights and remedies of the Holders of the
Secured Debt hereunder and to:

 

(i)            Grant more effectively all or any portion of the Assets;

 



-166-

 

 

(ii)           maintain, preserve and perfect any Grant made or to be made by
this Indenture including, without limitation, the first priority nature of the
lien or carry out more effectively the purposes hereof;

 

(iii)          perfect, publish notice of or protect the validity of any Grant
made or to be made by this Indenture (including, without limitation, any and all
actions necessary or desirable as a result of changes in law or regulations);

 

(iv)          enforce any of the Assets or other instruments or property
included in the Assets;

 

(v)           preserve and defend title to the Assets and the rights therein of
the Collateral Agent and the Holders of the Secured Debt in the Assets against
the claims of all Persons and parties; or

 

(vi)          pay or cause to be paid any and all taxes levied or assessed upon
all or any part of the Assets.

 

The Issuer hereby designates the Collateral Agent as its agent and attorney in
fact to prepare and file and hereby authorizes the filing of any Financing
Statement, continuation statement and all other instruments, and take all other
actions, required pursuant to this Section 7.5. Such designation shall not
impose upon the Collateral Agent, or release or diminish, the Issuer’s and the
Collateral Manager’s obligations under this Section 7.5. The Issuer further
authorizes and shall cause the Issuer’s counsel to file without the Issuer’s
signature a Financing Statement that names the Issuer as debtor and the
Collateral Agent, on behalf of the Secured Parties, as secured party and that
describes “all personal property of the Debtor now owned or hereafter acquired”,
other than any Margin Stock held by the Issuer, as the Assets in which the
Collateral Agent has a Grant.

 

(b)           The Collateral Agent shall not, except in accordance with
Section 5.5 or Section 10.8(a), (b) and (c), as applicable, permit the removal
of any portion of the Assets or transfer any such Assets from the Account to
which it is credited, or cause or permit any change in the Delivery made
pursuant to Section 3.3 with respect to any Assets, if, after giving effect
thereto, the jurisdiction governing the perfection of the Collateral Agent’s
security interest in such Assets is different from the jurisdiction governing
the perfection at the time of delivery of the most recent Opinion of Counsel
pursuant to Section 7.6 (or, if no Opinion of Counsel has yet been delivered
pursuant to Section 7.6, the Opinion of Counsel delivered at the Closing
Date) unless the Collateral Agent shall have received an Opinion of Counsel to
the effect that the lien and security interest created by this Indenture with
respect to such property and the priority thereof will continue to be maintained
after giving effect to such action or actions.

 

Section 7.6            Opinions as to Assets. Within the six-month period
preceding the fifth anniversary of the Closing Date (and every five years
thereafter), the Issuer shall furnish to the Trustee an Opinion of Counsel
stating that in the opinion of such counsel as of the date of such opinion under
the Delaware UCC, the UCC financing statement(s) filed in connection with the
lien and security interests created by this Indenture are effective and that no
further action (other than as specified in such opinion) is required to maintain
the continued effectiveness of such lien over the next five years.

 



-167-

 

 

Section 7.7            Performance of Obligations. (a) The Issuer shall not take
any action, and will use its best efforts not to permit any action to be taken
by others, that would release any Person from any of such Person’s covenants or
obligations under any instrument included in the Assets, except in the case of
enforcement action taken with respect to any Defaulted Obligation in accordance
with the provisions hereof and actions by the Collateral Manager under the
Collateral Management Agreement and in conformity therewith or with this
Indenture, as applicable, or as otherwise required hereby or deemed necessary or
advisable by the Collateral Manager in accordance with the Collateral Management
Agreement.

 

(b)  The Issuer shall notify S&P within 10 Business Days after it has received
notice from any Holder or the Issuer of any material breach of any Transaction
Document, following any applicable cure period for such breach.

 

Section 7.8            Negative Covenants. (a) The Issuer will not, from and
after the Closing Date:

 

(i)            sell, transfer, exchange or otherwise dispose of, or pledge,
mortgage, hypothecate or otherwise encumber (or permit such to occur or suffer
such to exist), any part of the Assets, except as expressly permitted by this
Indenture and the Collateral Management Agreement;

 

(ii)           claim any credit on, make any deduction from, or dispute the
enforceability of payment of the principal or interest payable (or any other
amount) in respect of the Debt (other than amounts withheld or deducted in
accordance with the Code or any applicable laws of any other applicable
jurisdiction);

 

(iii)          (A) incur or assume or guarantee any indebtedness, other than the
Debt, this Indenture, the Credit Agreement and the transactions contemplated
hereby or (B)(1) issue any additional class of Debt except in accordance with
Sections 2.13 and 3.2 or (2) issue any additional limited liability company
interests, except in accordance with the Issuer’s limited liability company
agreement, other than in connection with a Refinancing;

 

(iv)          (A) permit the validity or effectiveness of this Indenture, the
Credit Agreement or any Grant hereunder to be impaired, or permit the lien of
this Indenture to be amended, hypothecated, subordinated, terminated or
discharged, or permit any Person to be released from any covenants or
obligations with respect to this Indenture, the Credit Agreement or the Debt
except as may be permitted hereby or by the Collateral Management Agreement,
(B) except as permitted by this Indenture, permit any lien, charge, adverse
claim, security interest, mortgage or other encumbrance (other than the lien of
this Indenture) to be created on or extend to or otherwise arise upon or burden
any part of the Assets, any interest therein or the proceeds thereof, or
(C) except as permitted by this Indenture, take any action that would permit the
lien of this Indenture not to constitute a valid first priority security
interest in the Assets;

 



-168-

 

 

(v)           amend the Collateral Management Agreement except pursuant to the
terms thereof and Article XV of this Indenture;

 

(vi)          dissolve or liquidate in whole or in part, except as permitted
hereunder or required by applicable law;

 

(vii)         pay any distributions other than in accordance with the Priority
of Payments;

 

(viii)        permit the formation of any subsidiaries;

 

(ix)           conduct business under any name other than its own;

 

(x)            have any employees (other than its managers to the extent they
are employees);

 

(xi)            sell, transfer, exchange or otherwise dispose of Assets, or
enter into an agreement or commitment to do so or enter into or engage in any
business with respect to any part of the Assets, except as expressly permitted
by both this Indenture and the Collateral Management Agreement;

 

(xii)          fail to maintain an Independent Manager under the Issuer’s
limited liability company agreement;

 

(xiii)         amend the Credit Agreement except pursuant to the terms thereof
and Article VIII hereof; and

 

(xiv)        elect, or take any other action, to be treated as an association
taxable as a corporation for U.S. federal income tax purposes.

 

(b)           The Issuer shall not be party to any agreements without including
customary “non-petition” and “limited recourse” provisions therein (and shall
not amend or eliminate such provisions in any agreement to which it is party),
except for any agreements related to the purchase and sale of any Assets which
contain customary (as determined by the Collateral Manager in its sole
discretion) purchase or sale terms or which are documented using customary (as
determined by the Collateral Manager in its sole discretion) loan trading
documentation.

 

(c)            Notwithstanding anything contained herein to the contrary, the
Issuer may not acquire any of the Secured Debt; provided that this
Section 7.8(c) shall not be deemed to limit an optional or mandatory redemption
pursuant to the terms of this Indenture or the purchase of Secured Debt pursuant
to Section 9.7 hereof.



 

(d)           The Issuer shall not acquire or hold any Collateral Obligation or
Eligible Investment that is a debt obligation in bearer form unless the
Collateral Obligation or Eligible Investment is not required to be in registered
form under Section 163(f)(2)(A) of the Code.

 



-169-

 

 

Section 7.9            Statement as to Compliance. On or before December 31 in
each calendar year commencing in 2021, or immediately if there has been a
Default under this Indenture and prior to the issuance of any Additional Debt
pursuant to Section 2.13, the Issuer shall deliver to the Trustee and the
Collateral Agent (to be forwarded by the Collateral Agent to the Collateral
Manager, the Loan Agent, the Collateral Administrator, each Holder making a
written request therefor and the Rating Agency) an Officer’s certificate of the
Issuer that, having made reasonable inquiries of the Collateral Manager, and to
the best of the knowledge, information and belief of the Issuer, there did not
exist, as at a date not more than five days prior to the date of the
certificate, nor had there existed at any time prior thereto since the date of
the last certificate (if any), any Default hereunder or, if such Default did
then exist or had existed, specifying the same and the nature and status
thereof, including actions undertaken to remedy the same, and that the Issuer
has complied with all of its obligations under this Indenture or, if such is not
the case, specifying those obligations with which it has not complied.

 

Section 7.10           Issuer May Consolidate, etc., Only on Certain Terms. The
Issuer (the “Merging Entity”) shall not consolidate or merge with or into any
other Person or transfer or convey all or substantially all of its assets to any
Person, unless permitted by United States and Delaware law and unless:

 

(a)            the Merging Entity shall be the surviving entity, or the Person
(if other than the Merging Entity) formed by such consolidation or into which
the Merging Entity is merged or to which all or substantially all of the assets
of the Merging Entity are transferred (the “Successor Entity”) (A) if the
Merging Entity is the Issuer, shall be a company organized and existing under
the laws of the State of Delaware or such other jurisdiction approved by a
Majority of the Controlling Class; provided that no such approval shall be
required in connection with any such transaction undertaken solely to effect a
change in the jurisdiction of formation pursuant to Section 7.4, and (B) shall
expressly assume, by an indenture supplemental hereto and an omnibus assumption
agreement, executed and delivered to the Trustee, the Collateral Agent, the Loan
Agent, each Holder, the Collateral Manager and the Collateral Administrator, the
due and punctual payment of the principal of and interest on all Secured Debt,
the payments of the Subordinated Notes and the performance and observance of
every covenant of this Indenture and of each other Transaction Document on its
part to be performed or observed, all as provided herein or therein, as
applicable;

 

(b)           the Rating Agency shall have been notified in writing of such
consolidation or merger and the Trustee, the Collateral Agent and the Loan Agent
shall have received written confirmation from the Rating Agency that its
then-current ratings issued with respect to the Secured Debt then rated by the
Rating Agency will not be reduced or withdrawn as a result of the consummation
of such transaction;

 

(c)            if the Merging Entity is not the Successor Entity, the Successor
Entity shall have agreed with the Trustee, the Collateral Agent and the Loan
Agent (i) to observe the same legal requirements for the recognition of such
formed or surviving entity as a legal entity separate and apart from any of its
Affiliates as are applicable to the Merging Entity with respect to its
Affiliates and (ii) not to consolidate or merge with or into any other Person or
transfer or convey the Assets or all or substantially all of its assets to any
other Person except in accordance with the provisions of this Section 7.10;

 



-170-

 

 

(d)            if the Merging Entity is not the Successor Entity, the Successor
Entity shall have delivered to the Trustee, the Collateral Agent , the Loan
Agent and the Rating Agency an Officer’s certificate and an Opinion of Counsel
each stating that such Person is duly organized, validly existing and in good
standing in the jurisdiction in which such Person is organized; that such Person
has sufficient power and authority to assume the obligations set forth in
sub-section (a) above and to execute and deliver an indenture supplemental
hereto for the purpose of assuming such obligations; that such Person has duly
authorized the execution, delivery and performance of a supplemental indenture
hereto for the purpose of assuming such obligations and that such supplemental
indenture is a valid, legal and binding obligation of such Person, enforceable
in accordance with its terms, subject only to bankruptcy, reorganization,
insolvency, moratorium and other laws affecting the enforcement of creditors’
rights generally and to general principles of equity (regardless of whether such
enforceability is considered in a proceeding in equity or at law); if the
Merging Entity is the Issuer, that, immediately following the event which causes
such Successor Entity to become the successor to the Issuer, (i) such Successor
Entity has title, free and clear of any lien, security interest or charge, other
than the lien and security interest of this Indenture and any other Permitted
Liens, to the Assets securing all of the Secured Debt and (ii) the Collateral
Agent continues to have a valid perfected first priority security interest in
the Assets securing all of the Secured Debt; and in each case as to such other
matters as the Collateral Agent or any Holder may reasonably require; provided
that nothing in this clause shall imply or impose a duty on the Collateral Agent
to require such other documents;

 

(e)            immediately after giving effect to such transaction, no Default
or Event of Default shall have occurred and be continuing;

 

(f)            the Merging Entity shall have notified the Rating Agency of such
consolidation, merger, transfer or conveyance and shall have delivered to the
Trustee, the Collateral Agent and each Holder an Officer’s certificate and an
Opinion of Counsel each stating that such consolidation, merger, transfer or
conveyance and such supplemental indenture comply with this Article VII and that
all conditions precedent in this Article VII relating to such transaction have
been complied with;

 

(g)            the Merging Entity shall have delivered to the Trustee, the
Collateral Agent and the Loan Agent an Opinion of Counsel stating that after
giving effect to such transaction, the Issuer (or, if applicable, the Successor
Entity) (i) will not be required to register as an investment company under the
1940 Act and (ii) will not be treated as an association or a publicly traded
partnership, in each case, that is taxable as a corporation for U.S. federal
income tax purposes or otherwise subject to U.S. federal income tax on a net
basis;

 



-171-

 

 

(h)           after giving effect to such transaction, the outstanding stock of
the Merging Entity (or, if applicable, the Successor Entity) will not be
beneficially owned within the meaning of the 1940 Act by any U.S. Person; and

 

(i)            the fees, costs and expenses of the Trustee and the Collateral
Agent (including any reasonable legal fees and expenses) associated with the
matters addressed in this Section 7.10 shall have been paid by the Merging
Entity (or, if applicable, the Successor Entity) or otherwise provided for to
the satisfaction of the Trustee and the Collateral Agent.

 

Section 7.11          Successor Substituted. Upon any consolidation or merger,
or transfer or conveyance of all or substantially all of the assets of the
Issuer in accordance with Section 7.10 in which the Merging Entity is not the
surviving entity, the Successor Entity shall succeed to, and be substituted for,
and may exercise every right and power of, the Merging Entity under this
Indenture with the same effect as if such Person had been named as the Issuer
herein. In the event of any such consolidation, merger, transfer or conveyance,
the Person named as the “Issuer” in the first paragraph of this Indenture or any
successor which shall theretofore have become such in the manner prescribed in
this Article VII may be dissolved, wound up and liquidated at any time
thereafter, and such Person thereafter shall be released from its liabilities as
obligor and maker on all the Debt and from its obligations under this Indenture
and the other Transaction Documents to which it is a party.

 

Section 7.12          No Other Business. The Issuer shall not have any employees
(other than its managers to the extent they are employees) and shall not engage
in any business or activity other than issuing, selling, paying and redeeming
the Debt and any Additional Debt issued pursuant to this Indenture, borrowing
the Class A-1-L Loans pursuant to the Credit Agreement and acquiring, holding,
selling, exchanging, redeeming and pledging, solely for its own account, the
Assets and other incidental activities thereto, including entering into the
Transaction Documents to which it is a party.

 

Section 7.13          [Reserved].

 

Section 7.14          Annual Rating Review. (a) So long as any of the Secured
Debt of any Class remains Outstanding, on or before December 31 in each year
commending in 2021, the Issuer shall obtain and pay for an annual review of the
rating of each such Class of Secured Debt from the Rating Agency. The Issuer
shall promptly notify the Trustee and the Loan Agent and the Collateral Manager
in writing (and the Trustee and the Loan Agent, as applicable shall promptly
provide the Holders with a copy of such notice) if at any time the then-current
rating of any such Class of Secured Debt has been, or is known will be, changed
or withdrawn.

 

(b)           The Issuer shall obtain and pay for an annual review of any middle
market loan that has an S&P Rating derived as set forth in clause (iii)(b) of
the definition of the term “S&P Rating”.

 

Section 7.15          Reporting. At any time when the Issuer is not subject to
Section 13 or 15(d) of the Exchange Act and are not exempt from reporting
pursuant to Rule 12g3 - 2(b) under the Exchange Act, upon the request of a
Holder or beneficial owner of Debt, the Issuer shall promptly furnish or cause
to be furnished Rule 144A Information to such Holder or beneficial owner, to a
prospective purchaser of such Debt designated by such Holder or beneficial
owner, or to the Collateral Agent for delivery upon an Issuer Order to such
Holder or beneficial owner or a prospective purchaser designated by such Holder
or beneficial owner, as the case may be, in order to permit compliance by such
Holder or beneficial owner with Rule 144A under the Securities Act in connection
with the resale of such Debt. “Rule 144A Information” shall be such information
as is specified pursuant to Rule 144A(d)(4) under the Securities Act (or any
successor provision thereto).

 



-172-

 

 

Section 7.16          Calculation Agent. (a) The Issuer hereby agrees that for
so long as any Secured Debt remains Outstanding there will at all times be an
agent appointed (which does not control or is not controlled or under common
control with the Issuer or its Affiliates or the Collateral Manager or its
Affiliates) to calculate LIBOR in respect of each Interest Accrual Period (or
portion thereof) in accordance with the terms hereof (the “Calculation Agent”).
The Issuer hereby appoints the Collateral Administrator as Calculation Agent.
The Calculation Agent may be removed by the Issuer or the Collateral Manager, on
behalf of the Issuer, at any time. If the Calculation Agent is unable or
unwilling to act as such or is removed by the Issuer or the Collateral Manager,
on behalf of the Issuer, in respect of any Interest Accrual Period, the Issuer
or the Collateral Manager, on behalf of the Issuer, will promptly appoint a
replacement Calculation Agent which does not control or is not controlled by or
under common control with the Issuer or its Affiliates or the Collateral Manager
or its Affiliates. The Calculation Agent may not resign its duties or be removed
without a successor having been duly appointed.

 

(b)           The Calculation Agent shall be required to agree (and the
Collateral Administrator as Calculation Agent does hereby agree) that, as soon
as possible after 11:00 a.m. London time on each Interest Determination Date,
but in no event later than 11:00 a.m. New York time on the London Banking Day
immediately following each Interest Determination Date, the Calculation Agent
will calculate the Interest Rate applicable to each Class of Secured Debt during
the related Interest Accrual Period (or portion thereof) and the Debt Interest
Amount (in each case, rounded to the nearest cent, with half a cent being
rounded upward) payable on the related Payment Date in respect of such Class of
Secured Debt in respect of the related Interest Accrual Period. At such time,
the Calculation Agent will communicate such rates and amounts to the Issuer, the
Trustee, the Collateral Agent, the Loan Agent, each Paying Agent, the Collateral
Manager, Euroclear and Clearstream. The Calculation Agent will also specify to
the Issuer the quotations upon which the foregoing rates and amounts are based,
and in any event the Calculation Agent shall notify the Issuer before 5:00
p.m. (New York time) on every Interest Determination Date if it has not
determined and is not in the process of determining any such Interest Rate or
Debt Interest Amount together with its reasons therefor. The Calculation Agent’s
determination of the foregoing rates and amounts for any Interest Accrual Period
(or portion thereof) will (in the absence of manifest error) be final and
binding upon all parties.

 

Section 7.17          Certain Tax Matters. (a) For so long as the Subordinated
Notes and any other interest that is treated as equity in the Issuer is held by
a single owner for U.S. federal income tax purposes, the Issuer shall treat
itself as disregarded as separate from such owner for such purposes, and in all
other situations the Issuer shall treat itself as a partnership (other than a
publicly traded partnership), and each Holder or beneficial owner of a
Subordinated Note (or any interest therein) or any other interest that is
treated as equity in the Issuer for U.S. federal income tax purposes (each such
Note or interest, a “Partnership Interest”, and each such Holder or beneficial
owner, a “Partner”) shall not take or permit any action that is inconsistent
with such treatment. Sections 7.17(i), (j), (k) and (l) will apply only for so
long as the Issuer is treated as a partnership for U.S. federal income tax
purposes.

 



-173-

 

 

 

(b)           The Issuer shall treat (i) the Secured Debt as indebtedness of the
Issuer for U.S. federal, state and local income and franchise tax purposes,
except as otherwise required by law and (ii) the Subordinated Notes as equity in
the Issuer for U.S. federal, state and local income and franchise tax purposes.

 

(c)           The Issuer shall file, or cause to be filed, any tax returns,
including information tax returns, required by any governmental authority, and
the Paying Agent shall be authorized to file any information tax returns as
required by any governmental authority.

 

(d)           If the Issuer has purchased an interest and the Issuer is aware
that such interest is a “reportable transaction” within the meaning of
Section 6011 of the Code, and a Holder of a Subordinated Note (or any other Note
that is required to be treated as equity for U.S. federal income tax purposes)
requests in writing information about any such transactions in which the Issuer
is an investor, the Issuer shall provide, or cause its Independent accountants
to provide, such information it has reasonably available that is required to be
obtained by such Holder under the Code as soon as practicable after such
request.

 

(e)            Notwithstanding anything herein to the contrary, the Collateral
Manager, the Issuer, the Trustee, the Collateral Agent, the Loan Agent, the
Collateral Administrator, the Initial Purchaser, the Retention Provider, the
Holders and beneficial owners of the Debt and each employee, representative or
other agent of those Persons, may disclose to any and all Persons, without
limitation of any kind, the U.S. tax treatment and tax structure of the
transactions contemplated by this Indenture and all materials of any kind,
including opinions or other tax analyses, that are provided to those Persons.
This authorization to disclose the U.S. tax treatment and tax structure does not
permit disclosure of information identifying the Collateral Manager, the Issuer,
the Trustee, the Collateral Administrator, the Initial Purchaser, each Retention
Provider or any other party to the transactions contemplated by this Indenture,
the Offering or the pricing (except to the extent such information is relevant
to U.S. tax structure or tax treatment of such transactions).

 

(f)            Upon the Issuer’s receipt of a request of a Holder of Secured
Debt or written request of a Person certifying that it is an owner of a
beneficial interest in a Secured Note (including, in each case, Holders and
beneficial owners of any Additional Debt issued hereunder) for the information
described in Treasury Regulations Section 1.1275-3(b)(1)(i) that is applicable
to such Note, the Issuer will cause its Independent certified public accountants
to provide promptly to the Trustee and such requesting Holder or owner of a
beneficial interest in such a Note all of such information. Any additional
issuance of Debt shall be accomplished in a manner that will allow the
Independent certified public accountants of the Issuer to accurately calculate
original issue discount income to holders of the Additional Debt. Upon request
by the Independent accountants, the Trustee shall provide to the Independent
accountants information reasonably available to it as reasonably requested by
the Independent accountants to comply with this Section 7.17, including
information contained in the Register.

 



-174-

 

 

(g)           If required to prevent the withholding and imposition of United
States income tax on payments made to the Issuer, the Issuer shall deliver or
cause to be delivered an IRS Form W-9 or applicable successor form certifying as
to the United States Tax Person status of the Issuer (or, if applicable, the
United States Tax Person status of the person from whom the Issuer is
disregarded as separate for U.S. federal income tax purposes) to the issuer or
obligor of or counterparty with respect to an Asset at the time such Asset is
purchased or entered into by the Issuer and thereafter prior to the obsolescence
or expiration of such form.

 

(h)           [Reserved.]

 

(i)            If so requested by a Majority of the Subordinated Notes, and if
such Holders agree to reimburse the Issuer for all costs associated with such
election, the Issuer is authorized to make (or hire accountants to make) an
election under Section 754 of the Code.

 

(j)            (i)             The Tax Matters Partner shall establish and
maintain or cause to be established and maintained on the books and records of
the Issuer an individual capital account for each Partner in accordance with
Section 704(b) of the Code and Treasury Regulations Section 1.704-1(b)(2)(iv).

 

(ii)            For capital account purposes, all items of income, gain, loss
and deduction shall be allocated among the Partners in a manner such that, if
the Issuer were dissolved, its affairs wound up, its assets sold for their
respective “book values” (within the meaning of Treasury Regulations
Section 1.704-1(b)(2)(iv)) and its liabilities satisfied in full (except that
nonrecourse liabilities with respect to an asset shall be satisfied only to the
extent that such nonrecourse liabilities do not exceed the book value of such
asset) and its assets distributed to the Partners in accordance with their
respective capital account balances immediately after making such allocation,
such distributions would, as nearly as possible, be equal to the distributions
that would be made pursuant to the provisions of this Indenture. Any special
allocations provided for in Section 7.17(j)(iv)-(vii) shall be taken into
account for capital account purposes. For U.S. federal, state and local income
tax purposes, items of income, gain, loss, deduction and credit shall be
allocated to the Partners in accordance with the allocations of the
corresponding items for capital account purposes under this Section 7.17(j),
except that items with respect to which there is a difference between tax and
book basis will be allocated in accordance with Section 704(c) of the Code and
Treasury Regulations Section 1.704-1(b)(4)(i).

 

(iii)           The provisions of this Section 7.17(j) relating to the
maintenance of capital accounts are intended to comply with Treasury Regulations
Section 1.704-1(b) and shall be interpreted and applied in a manner consistent
with such regulations. The Tax Matters Partner shall be authorized to make
appropriate amendments to the allocations of items pursuant to this
Section 7.17(j) if necessary in order to comply with Section 704 of the Code or
the appropriate provisions of Treasury Regulations.

 



-175-

 



 

(iv)           Notwithstanding any other provision set forth in this
Section 7.17(j), no item of deduction or loss shall be allocated to a Partner to
the extent the allocation would cause a negative balance in the Partner’s
capital account (after taking into account the adjustments, allocations and
distributions described in Treasury Regulations Sections
1.704-1(b)(2)(ii)(d)(4), (5) and (6)) that exceeds the amount that such Partner
would be required to reimburse the Issuer pursuant to this Indenture or under
applicable law. In the event some but not all of the Partners would have such
excess capital account deficits as a consequence of such an allocation of loss
or deduction, the limitation set forth in this Section 7.17(j)(iv) shall be
applied on a Partner by Partner basis so as to allocate the maximum permissible
deduction or loss to each such Partner under Treasury Regulations
Section 1.704-1(b)(2)(ii)(d). In the event any loss or deduction is specially
allocated to a Partner pursuant to either of the two preceding sentences, an
equal amount of income of the Issuer shall be specially allocated to such
Partner prior to any allocation pursuant to Section 7.17(j)(ii).

 

(v)            In the event any Partner unexpectedly receives any adjustments,
allocations, or distributions described in Treasury Regulations Sections
1.704-1(b)(2)(ii)(d)(4), (5) and (6), items of Issuer income and gain shall be
specially allocated to such Partner in an amount and manner sufficient to
eliminate as quickly as possible any deficit balance in its capital account in
excess of that permitted under Section 7.17(j)(iv) created by such adjustments,
allocations or distributions. Any special allocations of items of income or gain
pursuant to this Section 7.17(j)(v) shall be taken into account in computing
subsequent allocations pursuant to this Section 7.17(j)(v) so that the net
amount of any items so allocated and all other items allocated to each Partner
pursuant to this Section 7.17(j)(v) shall, to the extent possible, be equal to
the net amount that would have been allocated to each such Partner pursuant to
the provisions of this Section 7.17(j) if such unexpected adjustments,
allocations or distributions had not occurred.

 

(vi)           In the event the Issuer incurs any nonrecourse liabilities,
income and gain shall be allocated in accordance with the “minimum gain
chargeback” provisions of Treasury Regulations Sections 1.704-1(b)(4)(iv) and
1.704-2.

 

(vii)          The capital accounts of the Partners shall be adjusted in
accordance with Treasury Regulations Section 1.704-1(b)(2)(iv)(f) to reflect the
fair market value of Issuer property whenever a Partnership Interest is
relinquished to the Issuer, whenever an additional Person becomes a Partner as
permitted under this Indenture, upon any termination of the Issuer within the
meaning of Section 708 of the Code, and when the Issuer is liquidated as
permitted under this Indenture, and shall be adjusted in accordance with
Treasury Regulations Section 1.704-1(b)(2)(iv)(e) in the case of a distribution
of any property (other than cash).

 



-176-

 

 

(k)           The Retention Provider will be the initial “partnership
representative” (as defined in Section 6223 of the Code, after amendment by P.L.
114-74) (the “Tax Matters Partner”) and may designate the Tax Matters Partner
from time to time from among any willing Holder of Subordinated Notes (including
itself and any of its Affiliates) with respect to any taxable year of the Issuer
during which the Retention Provider or any of its Affiliates holds or has held
any Subordinated Notes (and if such designee is not eligible under the Code to
be the Tax Matters Partner, it shall be the agent and attorney-in-fact of the
Tax Matters Partner); provided, that during any other period or if the Retention
Provider declines to so designate a Tax Matters Partner, the Issuer (after
consultation with the Collateral Manager) shall designate the Tax Matters
Partner from among any Holder of Subordinated Notes (excluding the Retention
Provider and its Affiliates) (and if such designee is not eligible under the
Code to be the Tax Matters Partner, it shall be the agent and attorney-in-fact
of the Tax Matters Partner). The Tax Matters Partner (or, if applicable, its
agent and attorney-in- fact) shall sign the Issuer’s tax returns and is
authorized to make tax elections on behalf of the Issuer in its reasonable
discretion, to determine the amount and characterization of any allocations or
tax items described in this Section 7.17 in its reasonable discretion, and to
take all actions and do such things as required or as it shall deem appropriate
under the Code, at the Issuer’s sole expense, including representing the Issuer
before taxing authorities and courts in tax matters affecting the Issuer and the
Partners. Any action taken by the Tax Matters Partner in connection with audits
of the Issuer under the Code will, to the extent permitted by law, be binding
upon the Partners. Each such Partner agrees that it will treat any Issuer item
on such Partner’s income tax returns consistently with the treatment of the item
on the Issuer’s tax return and that such Partner will not independently act with
respect to tax audits or tax litigation affecting the Issuer, unless previously
authorized to do so in writing by the Tax Matters Partner (or, if applicable,
its agent and attorney-in-fact), which authorization may be withheld in the
complete discretion of the Tax Matters Partner (or, if applicable, its agent and
attorney-in fact). The Issuer will, to the fullest extent permitted by law,
reimburse and indemnify the Tax Matters Partner and any agent and
attorney-in-fact of such Tax Matters Partner in connection with any expenses
reasonably incurred in connection with its performance of its duties as or on
behalf of the Tax Matters Partner. For the avoidance of doubt, any indemnity or
reimbursement provided pursuant to the immediately foregoing sentence shall be
treated as an Administrative Expense pursuant to the definition thereof.

 



-177-

 

 

(l)            The Tax Matters Partner shall be the “partnership representative”
for purposes of Section 6223 of the Code, as amended by the Bipartisan Budget
Act of 2015 (the “Partnership Representative”) (or, if not eligible to be the
Partnership Representative, as agent-in-fact of the Partnership Representative).
If the IRS, in connection with an audit governed by the tax audit rules that
apply to partnerships that are contemplated by the Bipartisan Budget Act of 2015
(the “Partnership Tax Audit Rules”), proposes an adjustment greater than $25,000
in the amount of any item of income, gain, loss, deduction or credit of the
Issuer, or any Partner’s distributive share thereof, and such adjustment results
in an “imputed underpayment” as described in Section 6225(b) of the Code, as
amended by the Bipartisan Budget Act of 2015, together with any guidance issued
thereunder or successor provisions (a “Covered Audit Adjustment”), the
Partnership Representative will use commercially reasonable efforts (taking into
account whether the Partnership Representative has received any needed
information on a timely basis from the Partners), to apply the alternative
method provided by Section 6226 of the Code, as amended by the Bipartisan Budget
Act of 2015, together with any guidance issued thereunder or successor
provisions (the “Alternative Method”). In the event the proposed adjustment is
equal to or less than $25,000, the Partnership Representative may in its sole
discretion elect to have the Issuer pay such adjustment. To the extent that the
Partnership Representative does not (or is unable to) elect the Alternative
Method with respect to a Covered Audit Adjustment and such Covered Audit
Adjustment is material as to the Issuer (determined in the Partnership
Representative’s sole discretion), the Partnership Representative shall use
commercially reasonable efforts to (i) to the extent not economically or
administratively burdensome or onerous, make reasonable modifications available
under Sections 6225(c)(3), (4) and (5) of the Code, as amended by the Bipartisan
Budget Act of 2015, together with any guidance issued thereunder or successor
provisions, to the extent that such modifications are available (taking into
account whether the Partnership Representative has received any needed
information on a timely basis from the Partners) and would reduce any taxes
payable by the Issuer with respect to the Covered Audit Adjustment, and (ii) if
reasonably requested by a Partner, provide to such Partner available information
allowing such Partner to file an amended U.S. federal income tax return, as
described in Section 6225(c)(2) of the Code, as amended by the Bipartisan Budget
Act of 2015, together with any guidance issued thereunder or successor
provisions, to the extent that such amended return and payment of any related
U.S. federal income taxes would reduce any taxes payable by the Issuer with
respect to the Covered Audit Adjustment (after taking into account any
modifications described in clause (i)). Similar procedures shall be followed in
connection with any state or local income tax audit governed by the Partnership
Tax Audit Rules. Any U.S. federal income taxes (and any related interest and
penalties) paid by the Issuer (or any diminution in distributable proceeds
resulting from an adjustment under Partnership Tax Audit Rules) may be allocated
in the reasonable discretion of the Partnership Representative to those Partners
to whom such amounts are specifically attributable (whether as a result of their
status, actions, inactions or otherwise), as determined in the reasonable
discretion of the Partnership Representative. The Partnership Representative
shall not elect or cause any election to be made to apply the Partnership Tax
Audit Rules to the Issuer prior to the generally applicable effective date of
such legislation, unless the Partnership Representative, in good faith,
reasonably determines that such an election would be in the best interests of
the Issuer and all Holders of the Debt. Each Partner hereby agrees to take any
and all actions, and to furnish any and all information, requested by the
Partnership Representative to permit the Issuer to minimize any tax liability
that would otherwise be imposed on the Issuer under Section 6225 of the Code, or
any successor provision, including (if requested by the Partnership
Representative) by (i) filing amended tax returns to take into account any
adjustment to the amount of any item of income, gain, loss, deduction, or credit
of the Partner, or of any Person’s distributive share thereof, and
(ii) providing the Issuer with any information necessary for the Issuer to
(x) establish the amount of any tax liability resulting from any such adjustment
and (y) elect (in accordance with Section 6226 of the Code, or any successor
provision) for each Partner to take any such adjustment into account directly.
Each Partner acknowledges and agrees that it will be liable for all taxes and
related interest, additional amounts and penalties and other liabilities
including reasonable administrative costs resulting from or otherwise
attributable to the Partner’s allocable share (determined with respect to the
applicable adjustment period) of the tax items affected by any applicable audit
adjustment.

 



-178-

 

 

Section 7.18      Effective Date; Purchase of Additional Collateral Obligations

 

. (a) The Issuer will use commercially reasonable efforts to purchase, on or
before the Effective Date, Collateral Obligations (i) such that the Target
Initial Par Condition is satisfied and (ii) that satisfy, as of the Effective
Date, the Concentration Limitations, the Collateral Quality Tests and the
Coverage Tests.

 

(b)            During the period from the Closing Date to and including the
Effective Date, the Issuer will use the following funds to purchase additional
Collateral Obligations in the following order: (i) to pay for the principal
portion of any Collateral Obligation, first, any amounts on deposit in the
Ramp-Up Account, and second, any Principal Proceeds on deposit in the Collection
Account and (ii) to pay for accrued interest on any such Collateral Obligation,
first, any amounts on deposit in the Ramp-Up Account and second, any Principal
Proceeds on deposit in the Collection Account. In addition, the Issuer will use
commercially reasonable efforts to acquire such Collateral Obligations that will
satisfy, on the Effective Date, the Concentration Limitations, the Collateral
Quality Tests and each Overcollateralization Ratio Test.

 

(c)            Within 30 calendar days after the Effective Date (but in any
event, prior to the Determination Date relating to the first Payment Date), the
Issuer shall provide, or (at the Issuer’s expense) cause the Collateral Manager
to provide, the following documents:

 

(i)            to the Rating Agency (via email to
CDOEffectiveDatePortfolios@spglobal.com), a report identifying Collateral
Obligations and a Microsoft Excel file (“Excel Default Model Input File”) that
provides all of the inputs required to determine whether the S&P CDO Monitor
Test has been satisfied and the Collateral Manager shall provide a Microsoft
Excel file including, at a minimum, the following data with respect to each
Collateral Obligation: LoanX identification number, CUSIP number (if any), name
of Obligor, coupon, spread (if applicable), LIBOR floor (if any), legal final
maturity date, average life, outstanding principal balance, Principal Balance,
identification as a Cov-Lite Loan or otherwise, identification as a First-Lien
Last-Out Loan or otherwise, settlement date, the purchase price with respect to
any Collateral Obligation the purchase of which has not settled, S&P Industry
Classification and S&P Recovery Rate, and requesting that S&P reaffirm its
Initial Ratings of the Secured Debt;

 

(ii)            to the Collateral Agent and the Rating Agency (via email to
CDOEffectiveDatePortfolios@spglobal.com) a report, prepared by the Collateral
Administrator (the “Effective Date Report”), (A) setting forth the issuer,
principal balance, coupon/spread, Stated Maturity, S&P Rating and country of
Domicile with respect to each Collateral Obligation as of the Effective Date and
(B) calculating as of the Effective Date the level of compliance with, or
satisfaction or non-satisfaction of (1) each Overcollateralization Ratio Test,
(2) the Collateral Quality Tests (excluding the S&P CDO Monitor Test), (3) the
Concentration Limitations and (4) the Target Initial Par Condition;

 



-179-

 

 

(iii)            to the Collateral Agent and the Collateral Manager, (A) an
Accountants’ Report comparing, as of the Effective Date, the issuer, Principal
Balance, coupon/spread, stated maturity, S&P Rating and country of Domicile with
respect to each Collateral Obligation by reference to such sources as shall be
specified therein (such report, the “Accountants’ Effective Date Comparison AUP
Report”) and (B) an Accountants’ Report performing agreed upon procedures as of
the Effective Date including recalculating and comparing the following items in
the Effective Date Report: (1) each Overcollateralization Ratio Test, the
Collateral Quality Tests (excluding the S&P CDO Monitor Test) and the
Concentration Limitations, and (2) whether the Target Initial Par Condition is
satisfied (such report, the “Accountants’ Effective Date Recalculation AUP
Report” and together with the Accountants’ Effective Date Comparison AUP Report,
the “Accountants’ Effective Date AUP Reports”), with both Accountants’ Effective
Date AUP Reports containing a statement specifying the procedures undertaken by
them to review data and computations relating to such Accountants’ Effective
Date AUP Reports; and

 

(iv)            to the Collateral Agent and the Rating Agency (via email to
CDOEffectiveDatePortfolios@spglobal.com) an Officer’s certificate of the Issuer
(the “Effective Date Certificate”) certifying as to the level of compliance
with, or satisfaction or non-satisfaction of, (1) each Overcollateralization
Ratio Test, (2) the Collateral Quality Tests (excluding the S&P CDO Monitor
Test), (3) the Concentration Limitations, and (4) the Target Initial Par
Condition, in each case, as of the Effective Date.

 

If (v) the Issuer or the Collateral Manager, as the case may be, provides the
foregoing Accountants’ Effective Date AUP Reports to the Collateral Agent with
the results of the items set forth in subclause (iii)(B) above, and such results
do not indicate any failure of any such tested item, (w) the Issuer delivers the
Effective Date Certificate to the Collateral Agent and the Rating Agency and
causes the Collateral Administrator to make available to the Rating Agency (i) a
report identifying the Collateral Obligations and (ii) the Effective Date
Report, and such Effective Date Certificate and Effective Date Report indicates
satisfaction of the S&P CDO Monitor Test as of the Effective Date, (x) the
Collateral Manager certifies to S&P (which may be in the form of an e-mail) that
as of the Effective Date the S&P CDO Monitor Test is satisfied (testing as
though an S&P CDO Formula Election Period were in effect and taking into account
the S&P CDO Monitor Non-Model Adjustments), (y) the Collateral Manager provides
to S&P an electronic copy of the Current Portfolio used to generate the passing
test result and (z) the Collateral Manager certifies that the Closing Date
Participation Condition is satisfied, a written confirmation from S&P of its
Initial Ratings of the Secured Notes shall be deemed to have been provided (the
“Effective Date Condition”). For the avoidance of doubt, the Effective Date
Certificate and the Effective Date Report shall not include or refer to the
Accountants’ Effective Date AUP Reports. In accordance with SEC Release
No. 34-72936, Form 15-E, only in its complete and unedited form which includes
the Accountants’ Effective Date Comparison AUP Report as an attachment, will be
provided by the Independent accountants to the Issuer and Information Agent who
will post such Form 15-E on the Issuer’s Website. Copies of the Accountants’
Effective Date Recalculation AUP Report or any other agreed upon procedures
report provided by the Independent accountants to the Issuer will not be
provided to any other party including the Rating Agency or posted on the
Issuer’s Website (other than as provided in any access letter between such
Person and the accountants).

 



-180-

 

 

(d)            If, by the Determination Date relating to the first Payment Date
(unless the Effective Date Condition is satisfied) S&P has not provided written
confirmation of its Initial Ratings of the Secured Debt, then the Collateral
Manager, on behalf of the Issuer, shall instruct the Collateral Agent in writing
to transfer amounts from the Interest Collection Subaccount to the Principal
Collection Subaccount (and with such funds the Issuer shall purchase additional
Collateral Obligations) in an amount sufficient to obtain from S&P a
confirmation of its Initial Ratings of the Secured Debt (provided that the
amount of such transfer would not result in default in the payment of interest
with respect to the Class A-1 Debt, the Class A-2 Notes or the Class B Notes);
provided that, in the alternative, the Collateral Manager on behalf of the
Issuer may take such other action, including but not limited to, a Special
Redemption and/or transferring amounts from the Interest Collection Subaccount
to the Principal Collection Subaccount as Principal Proceeds (for use in a
Special Redemption), sufficient to obtain from S&P a confirmation of its Initial
Ratings of the Secured Debt.

 

(e)            The failure of the Issuer to satisfy the requirements of this
Section 7.18 will not constitute an Event of Default unless such failure
constitutes an Event of Default under Section 5.1(d) hereof and the Issuer, or
the Collateral Manager acting on behalf of the Issuer, has acted in bad faith.
Of the proceeds of the issuance of the Debt which are not applied to pay for the
purchase of Collateral Obligations acquired by the Issuer on the Closing Date an
amount equal to U.S.$48,424,921.17 will be deposited in the Ramp-Up Account on
the Closing Date. At the direction of the Issuer (or the Collateral Manager on
behalf of the Issuer), the Collateral Agent shall apply amounts held in the
Ramp-Up Account to purchase additional Collateral Obligations from the Closing
Date to and including the Effective Date as described in clause (b) above. If on
the Effective Date, any amounts on deposit in the Ramp-Up Account have not been
applied to purchase Collateral Obligations, such amounts shall be applied as
described in Section 10.3(c).

 

(f)            Weighted Average S&P Recovery Rate. The Collateral Manager may,
at any time after the Closing Date upon at least 5 Business Days’ prior written
notice to S&P, the Trustee, the Collateral Agent and the Collateral
Administrator, elect to utilize the S&P CDO Monitor in determining compliance
with the S&P CDO Monitor Test (the effective date specified by the Collateral
Manager for such election, the “S&P CDO Monitor Election Date”). On or prior to
the later of (x) the S&P CDO Monitor Election Date and (y) the Effective Date,
the Collateral Manager shall elect the Weighted Average S&P Recovery Rate that
shall apply on and after such date to the Collateral Obligations for purposes of
determining compliance with the Minimum Weighted Average S&P Recovery Rate Test,
and the Collateral Manager will so notify the Trustee and the Collateral
Administrator. Thereafter, at any time during any S&P CDO Monitor Election
Period on written notice to the Trustee, the Collateral Administrator and S&P,
the Collateral Manager may elect a different Weighted Average S&P Recovery Rate
to apply to the Collateral Obligations; provided, that if (i) the Collateral
Obligations are currently in compliance with the Weighted Average S&P Recovery
Rate case then applicable to the Collateral Obligations but the Collateral
Obligations would not be in compliance with the Weighted Average S&P Recovery
Rate case to which the Collateral Manager desires to change, then such changed
case shall not apply or (ii) the Collateral Obligations are not currently in
compliance with the Weighted Average S&P Recovery Rate case then applicable to
the Collateral Obligations and would not be in compliance with any other
Weighted Average S&P Recovery Rate case, the Weighted Average S&P Recovery Rate
to apply to the Collateral Obligations shall be the lowest Weighted Average S&P
Recovery Rate in Section 2 of Schedule 4. If the Collateral Manager does not
notify the Trustee, the Collateral Agent and the Collateral Administrator that
it will alter the Weighted Average S&P Recovery Rate in the manner set forth
above, the Weighted Average S&P Recovery Rate chosen as of the S&P CDO Monitor
Election Date or the Effective Date, as applicable, shall continue to apply.

 



-181-

 

 

Section 7.19          Representations Relating to Security Interests in the
Assets. (a) The Issuer hereby represents and warrants that, as of the Closing
Date (which representations and warranties shall survive the execution of this
Indenture and be deemed to be repeated on each date on which an Asset is Granted
to the Collateral Agent hereunder):

 

(i)            The Issuer owns each Asset free and clear of any lien, claim or
encumbrance of any Person, other than such as are created under, or permitted
by, this Indenture and any other Permitted Liens.

 

(ii)            Other than the security interest Granted to the Collateral Agent
pursuant to this Indenture, except as permitted by this Indenture, the Issuer
has not pledged, assigned, sold, granted a security interest in, or otherwise
conveyed any of the Assets. The Issuer has not authorized the filing of and is
not aware of any Financing Statements against the Issuer that include a
description of collateral covering the Assets other than any Financing Statement
relating to the security interest granted to the Collateral Agent hereunder or
that has been terminated; the Issuer is not aware of any judgment, PBGC liens or
tax lien filings against the Issuer.

 

(iii)           All Assets constitute Cash, accounts (as defined in
Section 9-102(a)(2) of the UCC), Instruments, general intangibles (as defined in
Section 9-102(a)(42) of the UCC), uncertificated securities (as defined in
Section 8-102(a)(18) of the UCC), Certificated Securities or security
entitlements to financial assets resulting from the crediting of financial
assets to a “securities account” (as defined in Section 8-501(a) of the UCC).

 

(iv)           All Accounts constitute “securities accounts” under
Section 8-501(a) of the UCC.

 

(v)            This Indenture creates a valid and continuing security interest
(as defined in Section 1 - 201(37) of the UCC) in such Assets in favor of the
Collateral Agent, for the benefit and security of the Secured Parties, which
security interest is prior to all other liens, claims and encumbrances (except
as permitted otherwise herein), and is enforceable as such against creditors of
and purchasers from the Issuer.

 



-182-

 

 

(b)           The Issuer hereby represents and warrants that, as of the Closing
Date (which representations and warranties shall survive the execution of this
Indenture and be deemed to be repeated on each date on which an Asset is Granted
to the Collateral Agent hereunder), with respect to Assets that constitute
Instruments:

 

(i)             Either (x) the Issuer has caused or will have caused, within ten
days after the Closing Date, the filing of all appropriate Financing Statements
in the proper office in the appropriate jurisdictions under applicable law in
order to perfect the security interest in the Instruments granted to the
Collateral Agent, for the benefit and security of the Secured Parties or
(y) (A) all original executed copies of each promissory note or mortgage note
that constitutes or evidences the Instruments have been delivered to the
Collateral Agent or the Issuer has received written acknowledgement from a
custodian that such custodian is holding the mortgage notes or promissory notes
that constitute evidence of the Instruments solely on behalf of the Collateral
Agent and for the benefit of the Secured Parties and (B) none of the Instruments
that constitute or evidence the Assets has any marks or notations indicating
that they are pledged, assigned or otherwise conveyed to any Person other than
the Collateral Agent, for the benefit of the Secured Parties.

 

(ii)            The Issuer has received all consents and approvals required by
the terms of the Assets to the pledge hereunder to the Collateral Agent of its
interest and rights in the Assets.

 

(c)           The Issuer hereby represents and warrants that, as of the Closing
Date (which representations and warranties shall survive the execution of this
Indenture and be deemed to be repeated on each date on which an Asset is Granted
to the Collateral Agent hereunder), with respect to the Assets that constitute
Security Entitlements:

 

(i)            All of such Assets have been and will have been credited to one
of the Accounts which are securities accounts within the meaning of
Section 8-501(a) of the UCC. The Securities Intermediary for each Account has
agreed to treat all assets credited to such Accounts as “financial assets”
within the meaning of Section 8-102(a)(9) the UCC.

 

(ii)            The Issuer has received all consents and approvals required by
the terms of the Assets to the pledge hereunder to the Collateral Agent of its
interest and rights in the Assets.

 

(iii)            (x) The Issuer has caused or will have caused, within ten days
after the Closing Date, the filing of all appropriate Financing Statements in
the proper office in the appropriate jurisdictions under applicable law in order
to perfect the security interest granted to the Collateral Agent, for the
benefit and security of the Secured Parties, hereunder and (y) (A) the Issuer
has delivered to the Collateral Agent a fully executed Securities Account
Control Agreement pursuant to which the Custodian has agreed to comply with all
instructions originated by the Collateral Agent relating to the Accounts without
further consent by the Issuer or (B) the Issuer has taken all steps necessary to
cause the Custodian to identify in its records the Collateral Agent as the
Person having a security entitlement against the Custodian in each of the
Accounts.

 



-183-

 

 

(iv)           The Accounts are not in the name of any Person other than the
Issuer or the Collateral Agent. The Issuer has not consented to the Custodian to
comply with the entitlement order (as defined in Section 8-102(a)(8) of the UCC)
of any Person other than the Collateral Agent (and the Issuer prior to a notice
of exclusive control being provided by the Collateral Agent).

 

(d)            The Issuer hereby represents and warrants that, as of the Closing
Date (which representations and warranties shall survive the execution of this
Indenture and be deemed to be repeated on each date on which an Asset is Granted
to the Collateral Agent hereunder), with respect to Assets that constitute
general intangibles:

 

(i)             The Issuer has caused or will have caused, within ten days after
the Closing Date, the filing of all appropriate Financing Statements in the
proper filing office in the appropriate jurisdictions under applicable law in
order to perfect the security interest in the Assets granted to the Collateral
Agent, for the benefit and security of the Secured Parties, hereunder.

 

(ii)            The Issuer has received, or will receive, all consents and
approvals required by the terms of the Assets to the pledge hereunder to the
Collateral Agent of its interest and rights in the Assets.

 

(e)            The Issuer agrees to notify the Collateral Manager and the Rating
Agency promptly if it becomes aware of the breach of any of the representations
and warranties contained in this Section 7.19 and shall not, without
satisfaction of the S&P Rating Condition, waive any of the representations and
warranties in this Section 7.19 or any breach thereof.

 

ARTICLE VIII

 

Supplemental Indentures

 

Section 8.1            Supplemental Indentures Without Consent of Holders of
Debt. (a) Without the consent of the Holders of any Debt (except any consent
explicitly required below) but with the written consent of the Collateral
Manager, at any time and from time to time subject to Section 8.3 and without an
Opinion of Counsel being provided to the Issuer, the Trustee, or the Collateral
Agent as to whether any Class of Debt would be materially and adversely affected
thereby (except as may be explicitly required below), the Issuer, the Collateral
Agent and the Trustee may enter into one or more indentures supplemental hereto,
in form satisfactory to the Trustee and the Collateral Agent, for any of the
following purposes:

 



-184-

 

 

(i)             to evidence the succession of another Person to the Issuer and
the assumption by any such successor Person of the covenants of the Issuer
herein and in the Debt;

 

(ii)            to add to the covenants of the Issuer, the Trustee or the
Collateral Agent for the benefit of the Secured Parties, or to surrender any
right or power herein conferred upon the Issuer;

 

(iii)           to convey, transfer, assign, mortgage or pledge any property to
or with the Collateral Agent or add to the conditions, limitations or
restrictions on the authorized amount, terms and purposes of the issue,
authentication and delivery of the Debt;

 

(iv)           to evidence and provide for the acceptance of appointment
hereunder by a successor Collateral Agent and to add to or change any of the
provisions of this Indenture as shall be necessary to facilitate the
administration of the trusts hereunder by more than one trustee or collateral
agent, pursuant to the requirements of Sections 6.9, 6.10 and 6.12, 6.26 and
6.27 hereof;

 

(v)            to correct or amplify the description of any property at any time
subject to the lien of this Indenture, or to better assure, convey and confirm
unto the Collateral Agent any property subject or required to be subjected to
the lien of this Indenture (including, without limitation, any and all actions
necessary or desirable as a result of changes in law or regulations, whether
pursuant to Section 7.5 or otherwise) or to subject to the lien of this
Indenture any additional property;

 

(vi)           to modify the restrictions on and procedures for resales and
other transfers of Debt to reflect any changes in ERISA or other applicable law
or regulation (or the interpretation thereof) or to enable the Issuer to rely
upon any exemption from registration under the Securities Act or the 1940 Act or
otherwise comply with any applicable securities law;

 

(vii)          to remove restrictions on resale and transfer of Debt to the
extent not required under clause (vi) above;

 

(viii)         to make such changes (including the removal and appointment of
any listing agent) as shall be necessary or advisable in order for the Secured
Debt to be or remain listed on an exchange, including the Irish Stock Exchange
plc trading as Euronext Dublin;

 

(ix)           to correct or supplement any inconsistent or defective provisions
herein, to cure any ambiguity, omission or errors herein; provided that,
notwithstanding anything herein to the contrary and without regard to any other
consent requirement specified herein, any supplemental indenture to be entered
into pursuant to this clause (ix) may also provide for any corrective measures
or ancillary amendments to this Indenture to give effect to such supplemental
indenture as if it had been effective as of the Closing Date;

 



-185-

 

 

(x)            to conform the provisions of this Indenture to the Offering
Circular; provided that, notwithstanding anything herein to the contrary and
without regard to any other consent requirement specified herein, any
supplemental indenture to be entered into pursuant to this clause (x) may also
provide for any corrective measures or ancillary amendments to this Indenture to
give effect to such supplemental indenture as if it had been effective as of the
Closing Date;

 

(xi)            to take any action necessary, advisable, or helpful to prevent
the Issuer, the Trustee, the Collateral Agent, the Loan Agent or the holders of
any Debt from being subject to (or to otherwise reduce) withholding or other
taxes, fees or assessments;

 

(xii)           (A) with the consent or at the direction of a Supermajority of
the Subordinated Notes (and, in the case of an additional issuance of Secured
Debt (other than in connection with a Risk Retention Issuance), a Majority of
the Controlling Class), to permit the Issuer to issue or incur, as applicable,
Additional Debt of any one or more existing Classes of Debt; or (B) with the
consent or at the direction of a Majority of the Subordinated Notes to permit
the Issuer (1) to issue a replacement loan or securities or other indebtedness
in connection with a Refinancing, including any modification necessary to
(I) reflect the Refinancing of Fixed Rate Debt with Floating Rate Debt or vice
versa, (II) establish a non-call period and, if applicable, prohibit future
Refinancing and Re-Pricing of any class of refinancing obligations or (III) in
the case of a Refinancing of all Classes of Secured Debt (a) modify the Weighted
Average Life Test or (b) extend the Reinvestment Period, and to make such other
changes as shall be necessary to facilitate a Refinancing or (2) to make such
changes as shall be necessary to facilitate the Issuer to effect a Re-Pricing;

 

(xiii)         to modify the procedures herein relating to compliance with
Rule 17g-5 of the Exchange Act;

 

(xiv)         to accommodate the issuance of the Debt in book-entry form through
the facilities of the depository or otherwise;

 

(xv)          to take any action necessary or advisable to prevent the Issuer or
the pool of Assets from being required to register under the 1940 Act, or to
avoid any requirement that the Collateral Manager or any Affiliate consolidate
the Issuer on its financial statements for financial reporting purposes
(provided that no Holders are materially adversely affected thereby);

 

(xvi)         to reduce the permitted minimum denomination of the Secured Debt;

 

(xvii)        to change the date on which reports are required to be delivered
under this Indenture;

 

(xviii)       to modify Section 3.3 or Section 7.19 to conform with applicable
law;

 



-186-

 

 

(xix)          to evidence any waiver or elimination by any Rating Agency of any
requirement or condition of such Rating Agency set forth herein;

 

(xx)           to conform to ratings criteria and other guidelines (including,
without limitation, any alternative methodology published by the Rating Agency)
relating to collateral debt obligations in general published by the Rating
Agency;

 

(xxi)          to modify any defined term in Section 1.1 or any Schedule to this
Indenture that begins with or includes the word “S&P” (other than the defined
term “S&P Rating Condition”) so long as the S&P Rating Condition is satisfied;

 

(xxii)         to change the name of the Issuer in connection with the change in
name or identity of the Collateral Manager or as otherwise required pursuant to
a contractual obligation or to avoid the use of a trade name or trademark in
respect of which the Issuer does not have a license;

 

(xxiii)        to amend, modify or otherwise accommodate changes to this
Indenture to comply with any rule or regulation enacted by regulatory agencies
of the United States federal government, any Member State of the European
Economic Area, stock exchange authority, listing agent, transfer agent or
additional registrar after the Closing Date that are applicable to the Debt;
provided that, other than in connection with an amendment solely to comply with
the U.S. Risk Retention Rules to permit a Refinancing, if a Majority of any
Class of Debt notifies the Trustee, the Collateral Agent and the Loan Agent in
accordance with this Indenture that such supplemental indenture materially and
adversely affects such Holders, neither the Trustee nor the Collateral Agent
shall execute any such supplemental indenture without the consent of a Majority
of such Class of Debt;

 

(xxiv)        to amend, modify or otherwise change the provisions of this
Indenture so that (A) the Issuer is not a “covered fund” under the Volcker Rule,
(B) the Secured Debt are not considered to constitute “ownership interests”
under the Volcker Rule or (C) ownership of the Secured Debt will otherwise be
exempt from the Volcker Rule; provided that the consent to such supplemental
indenture has been obtained from a Supermajority of the Section 13 Banking
Entities (voting as a single class);

 

(xxv)         to modify the definition of “Credit Improved Obligation” or
“Credit Risk Obligation” in a manner not materially adverse to any holders of
any Class of Debt as evidenced by an Officer’s certificate of the Collateral
Manager to the effect that such modification would not be materially adverse to
the holder of any Class of Debt;

 

(xxvi)        to permit the Issuer to enter into any additional agreements not
expressly prohibited by this Indenture as well as any amendment, modification or
waiver thereof if the Issuer determines that such additional agreement,
amendment, modification or waiver would not, upon or after becoming effective,
materially and adversely affect the rights or interests of holders of any
Class of Debt; provided that (A) any such additional agreement shall include
customary limited recourse and non-petition provisions; (B) the consent to such
supplemental indenture has been obtained from a Majority of the Controlling
Class and (C) the Trustee receives an opinion of counsel with respect to whether
the interests of holders of any Class of Debt would be materially and adversely
affected (which opinion may be supported as to factual (including financial and
capital markets) matters by any relevant certificates and other documents
necessary or advisable in the judgment of counsel delivering the opinion);

 



-187-

 

 

(xxvii)      to modify (A) the Collateral Quality Tests or the definitions
related thereto, (B) any of the Investment Criteria, (C) the requirements
regarding the Issuer (or the Collateral Manager on the Issuer’s behalf) voting
in favor of a Maturity Amendment or (D) the Coverage Tests or the definitions
related thereto or the calculation thereof, so long as (1) the Collateral
Manager certifies that no Class of Secured Debt would be materially and
adversely affected thereby or (2) a Majority of the Controlling Class consents
to such modification;

 

(xxviii)     to modify any provision to facilitate an exchange of one obligation
for another obligation of the same Obligor that has substantially identical
terms except transfer restrictions, including to effect any serial designation
relating to the exchange; provided that no such supplemental indenture shall be
required to facilitate any exchanges of one obligation for another obligation in
accordance with Article XII hereof;

 

(xxix)        to modify or amend any component of the Concentration Limitations
and the definitions related thereto which affect the calculation thereof so long
as (1) the Collateral Manager certifies that no Class of Secured Debt would be
materially and adversely affected thereby and (2) the S&P Rating Condition is
satisfied;

 

(xxx)         to make any necessary or advisable changes to this Indenture in
connection with the adoption of an Alternative Rate or Fallback Rate;

 

(xxxi)        to make any modification determined by the Collateral Manager
necessary or advisable to comply with U.S. Risk Retention Rules, including
(without limitation) in connection with a Refinancing, Optional Redemption,
Re-Pricing, additional issuance of Debt or material amendment to any of the
Transaction Documents;

 

(xxxii)       on any date on or after the date on which ARRC publishes a
proposed or recommended replacement rate (or language allowing for the selection
of such rate) for three-month Libor (including any modifier to such replacement
rate to make such rate equal to three-month Libor), to make any modification or
amendment to the definition of LIBOR to, in the sole discretion of the
Collateral Manager, conform the definition of LIBOR to such published ARRC
replacement rate and to make any necessary or advisable changes to this
Indenture in connection therewith (including to provide for operational,
administrative or technical changes to specify any methodology or conventions
for the calculation of such replacement rate); or

 



-188-

 

 

(xxxiii)      on or after the Permitted Securities Date, as determined by the
Collateral Manager, to make such changes as are necessary, helpful or
appropriate to permit the Issuer to acquire, receive or retain, as applicable,
Permitted Non-Loan Assets; provided that, notwithstanding the foregoing, the
Collateral Manager shall not be permitted to make any changes to clause (xxi) of
the definition of “Concentration Limitations”.

 

Section 8.2            Supplemental Indentures With Consent of Holders of Debt.
Subject to the provisions of Section 8.1 and Section 8.3 and the provisions in
this Section 8.2, with the consent of a Majority of the Secured Debt of each
Class materially and adversely affected thereby, if any, and if the Subordinated
Notes are materially and adversely affected thereby, a Majority of the
Subordinated Notes, the Trustee, the Collateral Agent and the Issuer may execute
one or more supplemental indentures to add provisions to, or change in any
manner or eliminate any provisions of, this Indenture or modify in any manner
the rights of the Holders of the Debt of any Class under this Indenture;
provided that without the consent of each Holder of each Outstanding Note of
each Class materially and adversely affected thereby, no such supplemental
indenture described above may:

 

(i)             change the Stated Maturity of the principal of or the due date
of any installment of interest on any Secured Debt, reduce the principal amount
thereof or the rate of interest thereon, other than in connection with a
Re-Pricing or in connection with the adoption of an Alternative Rate or Fallback
Rate, or, except as otherwise expressly permitted by this Indenture, the
Redemption Price with respect to any Debt, or change the earliest date on which
Debt of any Class may be redeemed, change the provisions of this Indenture
relating to the application of proceeds of any Assets to the payment of
principal of or interest on the Secured Debt or distributions on the
Subordinated Notes or change any place where, or the coin or currency in which,
Debt or the principal thereof or interest or any distribution thereon is
payable, or impair the right to institute suit for the enforcement of any such
payment on or after the Stated Maturity thereof (or, in the case of redemption,
on or after the applicable Redemption Date);

 

(ii)            reduce the percentage of the Aggregate Outstanding Amount of
Holders of Debt of each Class whose consent is required for the authorization of
any such supplemental indenture or for any waiver of compliance with certain
provisions of this Indenture or certain defaults hereunder or their consequences
provided for herein;

 

(iii)            impair or adversely affect the Assets except as otherwise
permitted herein;

 

(iv)           except as otherwise permitted by this Indenture, permit the
creation of any lien ranking prior to or on a parity with the lien of this
Indenture with respect to any part of the Assets or terminate such lien on any
property at any time subject hereto or deprive the Holder of any Secured Debt of
the security afforded by the lien of this Indenture;

 



-189-

 

 

(v)            reduce the percentage of the Aggregate Outstanding Amount of
Holders of any Class of Secured Debt whose consent is required to request the
Collateral Agent to preserve the Assets or rescind the Collateral Agent’s
election to preserve the Assets pursuant to Section 5.5 or to sell or liquidate
the Assets pursuant to Section 5.4 or 5.5;

 

(vi)            modify any of the provisions of (x) this Section 8.2, except to
increase the percentage of Outstanding Class A-1-L Loans, Class A-1 Notes,
Class A-2 Notes, Class B Notes, Class C Notes or Subordinated Notes the consent
of the Holders of which is required for any such action or to provide that
certain other provisions of this Indenture cannot be modified or waived without
the consent of the Holder of each Class A-1-L Loan Outstanding, Class A-1 Note
Outstanding, Class A-2 Note Outstanding, Class B Note Outstanding, Class C Note
Outstanding or Subordinated Note Outstanding and affected thereby or
(y) Section 8.1 or Section 8.3;

 

(vii)          modify the definition of the term “Outstanding” or the Priority
of Payments set forth in Section 11.1(a); or

 

(viii)         modify any of the provisions of this Indenture in such a manner
as to affect the calculation of the amount of any payment of interest or
principal on any Secured Debt or any amount available for distribution to the
Subordinated Notes, or to affect the rights of the Holders of any Secured Debt
to the benefit of any provisions for the redemption of such Secured Debt
contained herein.

 

Notwithstanding any other provision relating to supplemental indentures herein,
at any time after the expiration of the Non-Call Period, if any Class of Debt
has been or contemporaneously with the effectiveness of any supplemental
indenture will be paid in full in accordance with this Indenture as so
supplemented or amended, the written consent of any Holder of any Debt of such
Class will not be required with respect to such supplemental indenture.

 

Section 8.3            Execution of Supplemental Indentures. (a) The Collateral
Manager shall not be bound to follow any amendment or supplement to this
Indenture unless it has consented thereto in accordance with this Article VIII.
No amendment to this Indenture or the Credit Agreement will be effective against
the Collateral Administrator or the Loan Agent if such amendment would adversely
affect the Collateral Administrator or the Loan Agent, as applicable, including,
without limitation, any amendment or supplement that would increase the duties
or liabilities of, or adversely change the economic consequences to, the
Collateral Administrator or the Loan Agent, unless the Collateral Administrator
or the Loan Agent, as applicable, otherwise consents in writing.

 



-190-

 

 

(b)           Notwithstanding anything to the contrary in Section 8.1 or
Section 8.3(g) below, in the case of any supplemental indenture described in
Section 8.1(a)(viii), any supplemental indenture described in
Section 8.1(a)(xii)(A) in relation to an additional issuance of Subordinated
Notes only, any supplemental indenture described in
Section 8.1(a)(xii)(B)(1) effecting a Refinancing or any supplemental indenture
to which the Holders of each Outstanding Note of each Class have provided their
consent (i) such supplemental indenture shall not be subject to the satisfaction
of the S&P Rating Condition, (ii) except in the case of a supplemental indenture
described in Section 8.1(a)(xii)(B) effecting a Refinancing, the Trustee shall
not be required to provide notice of such supplemental indenture to the Rating
Agency and (iii) the Trustee shall not be required to request written
confirmation from the Rating Agency that the S&P Rating Condition has been
satisfied. Notwithstanding the foregoing, the Trustee shall subsequently provide
to S&P a copy of any supplemental indenture described in the immediately
preceding sentence.

 

(c)           No supplemental indenture will be required to be entered into in
connection with any Exception.

 

(d)           The Trustee and the Collateral Agent may conclusively rely on an
Opinion of Counsel (which may be supported as to factual (including financial
and capital markets) matters by any relevant certificates and other documents
necessary or advisable in the judgment of counsel delivering the opinion) or a
Responsible Officer’s certificate of the Collateral Manager as to whether the
interests of any holder of Debt would be materially and adversely affected by
the modifications set forth in any supplemental indenture, it being expressly
understood and agreed that neither the Trustee nor the Collateral Agent shall
have any obligation to make any determination as to the satisfaction of the
requirements related to any supplemental indenture which may form the basis of
such Opinion of Counsel or such Responsible Officer’s certificate; provided that
if a Majority of the Class A-1 Debt has provided written notice to the Trustee
at least one Business Day prior to the execution of such supplemental indenture
that such Class would be materially and adversely affected thereby, the Trustee
and the Collateral Agent shall not be entitled to rely on an opinion of counsel
or a Responsible Officer’s certificate of the Collateral Manager as to whether
or not the Holders of such Class would be materially and adversely affected by
such supplemental indenture and shall not enter into such supplemental indenture
without the consent of a Majority (or Supermajority or each Holder, as
applicable) of such Class. Such determination by such Class as to whether the
interests of any Holder have been materially and adversely affected shall be
conclusive and binding on all present and future Holders. Neither the Trustee
nor the Collateral Agent shall be liable for any determination made in good
faith and in reliance upon an Opinion of Counsel or such a Responsible Officer’s
certificate delivered to the Trustee or the Collateral Agent as described
herein.

 

(e)           The Trustee and the Collateral Agent shall join in the execution
of any such supplemental indenture and to make any further appropriate
agreements and stipulations which may be therein contained, but the Trustee and
the Collateral Agent shall not be obligated to enter into any such supplemental
indenture which affects the Trustee’s or the Collateral Agent’s own rights,
duties, liabilities or immunities under this Indenture or otherwise.

 



-191-

 

 

(f)            In executing or accepting the additional trusts created by any
supplemental indenture permitted by this Article VIII or the modifications
thereby of the trusts created by this Indenture, the Trustee and the Collateral
Agent shall be entitled to receive, and (subject to Sections 6.1 and 6.3) shall
be fully protected in relying upon, an Opinion of Counsel stating that the
execution of such supplemental indenture is authorized or permitted by this
Indenture and that all conditions precedent thereto have been satisfied. Neither
the Trustee nor the Collateral Agent shall be liable for any reliance made in
good faith upon such an Opinion of Counsel. Such determination shall, in each
case, be conclusive and binding on all present and future Holders and beneficial
owners.

 

(g)           At the cost of the Issuer, for so long as any Debt shall remain
Outstanding, not later than 20 days prior to the execution of any proposed
supplemental indenture pursuant to Section 8.1 and not later than 7 days prior
to the execution of any proposed supplemental indenture pursuant to Section 8.2,
the Trustee shall deliver to the Collateral Manager, the Collateral
Administrator, the Collateral Agent, the Loan Agent and the Holders a copy of
such proposed supplemental indenture; provided that, for any party entitled to
receive notice, this provision will be deemed satisfied (1) upon the written
waiver of such party to receipt of such notice or (2) in the case of the
holders, the simultaneous payment in full of the Debt held by such holders
pursuant to the proposed supplemental indenture. At the cost of the Issuer, for
so long as any Class of Secured Debt shall remain Outstanding and such Class is
rated by the Rating Agency, the Collateral Agent shall provide to the Rating
Agency a copy of any proposed supplemental indenture at least 7 days prior to
the execution thereof by the Trustee and the Collateral Agent (unless such
period is waived by the Rating Agency). Following such deliveries by the
Collateral Agent, if any changes are made to such proposed supplemental
indenture other than to correct typographical errors or to adjust formatting,
then at the cost of the Issuer, for so long as any Debt shall remain
Outstanding, not later than 3 days prior to the execution of such proposed
supplemental indenture (provided that the execution of such proposed
supplemental indenture shall not in any case occur earlier than the date 20 days
or 7 days, as applicable, after the initial distribution of such proposed
supplemental indenture pursuant to the first sentence of this Section 8.3(g)),
the Trustee shall deliver to the Collateral Manager, the Collateral
Administrator, the Collateral Agent, the Loan Agent, the Rating Agency and the
Holders a copy of such supplemental indenture as revised, indicating the changes
that were made. Any failure of the Collateral Agent to publish or deliver such
notices, or any defect therein, shall not in any way impair or affect the
validity of any such supplemental indenture. In the case of a supplemental
indenture to be entered into pursuant to Section 8.1(a)(xii)(B), the foregoing
notice periods shall not apply and a copy of the proposed supplemental indenture
shall be included in the notice of Optional Redemption given to each holder of
Secured Debt under Section 9.2; and, upon execution of the supplemental
indenture, at the cost of the Issuer, a copy thereof shall be delivered to the
Rating Agency and each Holder of Debt.

 

(h)           Without limiting the rights of any Class to consent to any
supplemental indenture as set forth herein, it shall not be necessary for any
Act of the Holders to approve the particular form of any proposed supplemental
indenture, but it shall be sufficient, if the consent of any Holders to such
proposed supplemental indenture is required, that such Act shall approve the
substance thereof.

 



-192-

 

 

(i)            At any time during or after the Reinvestment Period, at the
written direction of any Holder or Holders of Subordinated Notes, substantially
in the form of Exhibit D (solely for Contributions of Cash or Eligible
Investments), but without any amendment to this Indenture, satisfaction of the
S&P Rating Condition or the consent of any other holder of Debt (i) such Holder
may make a Contribution of Cash, Eligible Investments or Collateral Obligations
or (ii) solely with respect to Holders of Certificated Subordinated Notes, such
Holder may designate (prior to the Determination Date) all or a specified
portion of amounts that would otherwise be distributed on such Payment Date to
such Holder or Holders of Subordinated Notes be retained by the Collateral Agent
in the Supplemental Reserve Account as a Contribution and be available for
reinvestment in additional Collateral Obligations and other Permitted Uses as
directed by the applicable Contributor, so long as the Collateral Manager
consents to such Permitted Use(s) (or, if no direction is given by the
Contributor, at the Collateral Manager’s reasonable discretion).

 

(j)            Notwithstanding anything herein to the contrary, without the
prior written consent of a Supermajority of the Section 13 Banking Entities
(voting as a single class), no supplemental indenture, or other modification or
amendment of this Indenture shall modify any of (i) the definitions of “Assets,”
“Collateral Obligations,” “Eligible Investments,” “Participation Interest,” or
“Section 13 Banking Entity,” or (ii) the criteria required to enter into a hedge
agreement; provided that in the case of clauses (i) and (ii), no such consent
shall be required with respect to a supplemental indenture or other modification
or amendment in connection with a Refinancing of all Classes of Secured Debt.

 

(k)           Unless the Trustee and the Issuer is notified within 20 Business
Days after notice by the Trustee to the holders of a proposed supplemental
indenture by a Majority of any Class from whom consent is not being requested
that the holders of such Class giving such notice believe that they will be
materially and adversely affected by the proposed supplemental indenture, the
interests of such Class will be deemed for all purposes to not be materially and
adversely affected by such proposed supplemental indenture.

 

Section 8.4            Effect of Supplemental Indentures. Upon the execution of
any supplemental indenture under this Article VIII, this Indenture shall be
modified in accordance therewith, and such supplemental indenture shall form a
part of this Indenture for all purposes; and every Holder of Debt theretofore
and thereafter authenticated and delivered hereunder shall be bound thereby.

 

Section 8.5            Reference in Notes to Supplemental Indentures. Notes
authenticated and delivered as part of a transfer, exchange or replacement
pursuant to Article II of Notes originally issued hereunder after the execution
of any supplemental indenture pursuant to this Article VIII may, and if required
by the Issuer shall, bear a notice as to any matter provided for in such
supplemental indenture. If the Issuer shall so determine, new Notes, so modified
as to conform in the opinion of the Issuer to any such supplemental indenture,
may be prepared and executed by the Issuer and authenticated and delivered by
the Trustee in exchange for Outstanding Notes.

 

Section 8.6            Hedge Agreements. The Issuer, the Collateral Agent and
the Trustee shall not enter into any supplemental indenture that permits the
Issuer to enter into a hedge agreement unless the S&P Rating Condition is
satisfied with respect thereto and the Issuer obtains (a) a certification from
the Collateral Manager that (i) the hedge agreement is an interest rate
derivative or foreign exchange derivative, (ii) the written terms of the
derivative directly relate to the Collateral Obligations or the Debt and
(iii) such derivative reduces the interest rate and/or foreign exchange risks
related to the Collateral Obligations or the Debt, (b) written advice of counsel
that such hedge agreement will not cause any Person to be required to register
as a “commodity pool operator” (within the meaning of the Commodity Exchange
Act) with the Commodity Futures Trading Commission in connection with the Issuer
and (c) the consent of a Majority of the Controlling Class.

 



-193-

 

 

 

ARTICLE IX

 

Redemption Of Notes

 

Section 9.1         Mandatory Redemption. If a Coverage Test is not met on any
Determination Date on which such Coverage Test is applicable, the Issuer shall
apply available amounts in the Payment Account to make payments on the Secured
Debt pursuant to the Priority of Payments.

 

Section 9.2         Optional Redemption. (a) The Secured Debt shall be
redeemable by the Issuer at the written direction of a Majority of the
Subordinated Notes (and in the case of a Refinancing, with the consent of the
Collateral Manager and the U.S. Retention Provider) as follows: (i) the Secured
Debt shall be redeemed in whole in order of seniority (with respect to all
Classes of Secured Debt) but not in part on any Business Day after the end of
the Non-Call Period from Sale Proceeds, Contributions of Cash and/or Refinancing
Proceeds and all or a specified (as directed by Holders of Certificated
Subordinated Notes entitled to receive such Interest Proceeds and as determined
by the Issuer, or the Collateral Manager on behalf of the Issuer) portion of
Interest Proceeds that are otherwise payable pursuant to
Section 11.1(a)(i)(L) or (ii) the Secured Debt shall be redeemed in part by
Class from Refinancing Proceeds, Contributions of Cash and/or Partial
Refinancing Interest Proceeds and all or a specified (as directed by Holders of
Certificated Subordinated Notes entitled to receive such Interest Proceeds and
as determined by the Issuer, or the Collateral Manager on behalf of the Issuer)
portion of Interest Proceeds that are otherwise payable pursuant to
Section 11.1(a)(i)(L) on any Business Day after the end of the Non-Call Period
as long as the Class of Secured Debt to be redeemed represents not less than the
entire Class of such Secured Debt. In connection with any such redemption, the
Secured Debt shall be redeemed at the applicable Redemption Prices and a
Majority of the Subordinated Notes must provide the above described written
direction (and the Collateral Manager and the U.S. Retention Provider must
provide the above described consent in the case of a Refinancing) to the Issuer,
the Trustee, the Collateral Agent and the Loan Agent not later than 10 days (or
such shorter period of time as the Trustee, the Collateral Agent, the Loan Agent
and the Collateral Manager find reasonably acceptable) prior to the Business Day
on which such redemption is to be made; provided that all Secured Debt to be
redeemed must be redeemed simultaneously.

 

(b)        Upon receipt of a notice of any redemption of Secured Debt in whole
pursuant to Section 9.2(a)(i), the Collateral Manager in its sole discretion
shall direct the sale (and the manner thereof) of all or part of the Collateral
Obligations and other Assets such that the proceeds from such sale and all other
funds available for such purpose in the Collection Account and the Payment
Account will be at least sufficient to pay the Redemption Prices of the Secured
Debt to be redeemed and to pay all Administrative Expenses (regardless of the
Administrative Expense Cap) and Aggregate Collateral Management Fees due and
payable under the Priority of Payments. If such proceeds of such sale and all
other funds available for such purpose in the Collection Account and the Payment
Account would not be sufficient to redeem all Secured Debt and to pay such fees
and expenses, the Secured Debt may not be redeemed. The Collateral Manager, in
its sole discretion, may effect the sale of all or any part of the Collateral
Obligations or other Assets through the direct sale of such Collateral
Obligations or other Assets or by participation, merger or other arrangement.

 



-194-



 

(c)        The Subordinated Notes may be redeemed, for the relevant Redemption
Price, on any Business Day on or after the redemption (including in connection
with a Refinancing of all Classes of Secured Debt) or repayment of all of the
Secured Debt, at the written direction of a Majority of the Subordinated Notes
delivered to the Trustee, the Collateral Agent and the Collateral Manager on
behalf of the Issuer at least five Business Days prior to the designated
Business Day on which the Subordinated Notes are to be redeemed (which direction
may be given in connection with a direction to redeem the Secured Notes or at
any time after the Secured Debt has been redeemed or repaid in full).

 

(d)        In addition to (or in lieu of) a sale of Collateral Obligations
and/or Eligible Investments in the manner provided in Section 9.2(b), the
Secured Debt may be redeemed on any Business Day after the expiration of the
Non-Call Period in whole from Refinancing Proceeds, Contributions of Cash and/or
Sale Proceeds or in part by Class from Refinancing Proceeds, Contributions of
Cash and/or Partial Refinancing Interest Proceeds as provided in
Section 9.2(a)(ii) by a Refinancing; provided that the terms of such Refinancing
and any financial institutions acting as lenders thereunder or purchasers
thereof must be acceptable to the Collateral Manager, the U.S. Retention
Provider and a Majority of the Subordinated Notes and such Refinancing otherwise
satisfies the conditions described below.

 

(e)        In the case of a Refinancing upon a redemption of the Secured Debt in
whole but not in part pursuant to Section 9.2(a)(i), such Refinancing will be
effective only if (i) the Refinancing Proceeds, any amounts in the Supplemental
Reserve Account, all or a specified (as directed by Holders of Certificated
Subordinated Notes entitled to receive such Interest Proceeds and as determined
by the Issuer, or the Collateral Manager on behalf of the Issuer) portion of
Interest Proceeds that are otherwise payable pursuant to Section 11.1(a)(i)(L),
all Sale Proceeds, if any, from the sale of Collateral Obligations and Eligible
Investments in accordance with the procedures set forth herein, Contributions of
Cash and all other available funds will be at least sufficient to redeem
simultaneously the Secured Debt then required to be redeemed, in whole but not
in part (subject to any election to receive less than 100% of Redemption Price
as noted below), and to pay all accrued and unpaid Administrative Expenses
(regardless of the Administrative Expense Cap), including, without limitation,
the reasonable fees, costs, charges and expenses incurred by the Trustee, the
Collateral Agent, the Loan Agent and the Collateral Administrator (including
reasonable attorneys’ fees and expenses) in connection with such Refinancing,
(ii) the Refinancing Proceeds, any amounts in the Supplemental Reserve Account,
all or a specified (as directed by Holders of Certificated Subordinated Notes
entitled to receive such Interest Proceeds and as determined by the Issuer, or
the Collateral Manager on behalf of the Issuer) portion of Interest Proceeds
that is otherwise payable pursuant to Section 11.1(a)(i)(L), all Sale Proceeds,
if any, Contributions of Cash and other available funds are used (to the extent
necessary) to make such redemption, (iii) the agreements relating to the
Refinancing contain limited recourse and non-petition provisions equivalent
(mutatis mutandis) to those contained in Section 13.1(b) and Section 2.7(i) and
(iv) the Collateral Manager and the U.S. Retention Provider each consents to
such Refinancing.

 



-195-



 

(f)         In the case of a Refinancing upon a redemption of the Secured Debt
in part by Class pursuant to Section 9.2(a)(ii), such Refinancing will be
effective only if: (i) the Issuer has provided notice thereof to the Rating
Agency, (ii) the Refinancing Proceeds, the Partial Refinancing Interest
Proceeds, Contributions of Cash, any amounts in the Supplemental Reserve Account
and all or a specified (as directed by Holders of Certificated Subordinated
Notes entitled to receive such Interest Proceeds and as determined by the
Issuer, or the Collateral Manager on behalf of the Issuer) portion of Interest
Proceeds that are otherwise payable pursuant to Section 11.1(a)(i)(L) will be at
least sufficient to pay in full the aggregate Redemption Prices of the entire
Class or Classes of Secured Debt subject to Refinancing, (iii) the Refinancing
Proceeds, the Partial Refinancing Interest Proceeds, Contributions of Cash, any
amounts in the Supplemental Reserve Account and all or a specified (as directed
by Holders of Certificated Subordinated Notes entitled to receive such Interest
Proceeds and as determined by the Issuer, or the Collateral Manager on behalf of
the Issuer) portion of Interest Proceeds that is otherwise payable pursuant to
Section 11.1(a)(i)(L) are used (to the extent necessary) to make such
redemption, (iv) the agreements relating to the Refinancing contain limited
recourse and non-petition provisions equivalent (mutatis mutandis) to those
contained in Section 13.1(b) and Section 2.7(i), (v) the aggregate principal
amount of any obligations providing the Refinancing is equal to the aggregate
principal amount of the Secured Debt being redeemed with the proceeds of such
obligations plus, if so directed by a Majority of the Subordinated Notes, an
amount equal to the reasonable fees, costs, charges and expenses incurred in
connection with such Refinancing, (vi) the stated maturity of each class of
obligations providing the Refinancing is no earlier than the corresponding
Stated Maturity of each Class of Secured Debt being refinanced; provided that,
the stated maturity of a class of obligations providing the Refinancing may be
later (but in no case earlier) than the corresponding Stated Maturity of a
Class of Notes being refinanced if the S&P Rating Condition is satisfied with
respect to each Class of Secured Notes not subject to the Refinancing, (vii) the
reasonable fees, costs, charges and expenses incurred in connection with such
Refinancing have been paid or will be adequately provided for from the
Refinancing Proceeds (except for expenses owed to Persons that the Collateral
Manager informs the Trustee, the Loan Agent and the Collateral Agent will be
paid solely as Administrative Expenses payable in accordance with this
Indenture; provided that any such fees and expenses due to the Trustee, the
Collateral Agent and the Loan Agent and determined by the Collateral Manager to
be paid in accordance with the Priority of Payments shall not be subject to the
Administrative Expense Cap), (viii) the Refinancing Rate Condition is satisfied,
(ix) the obligations providing the Refinancing are subject to the Priority of
Payments and do not rank higher in priority pursuant to the Priority of Payments
than the Class of Secured Debt being refinanced, (x) the voting rights, consent
rights, redemption rights and all other rights of the obligations providing the
Refinancing are the same as the rights of the corresponding Class of Secured
Debt being refinanced (except that, at the Issuer’s election, the earliest date,
if any, on which the obligations providing the Refinancing may be redeemed at
the option of the Issuer may be different than the earliest date on which the
Secured Debt redeemed in connection with such Refinancing were subject to
redemption at the option of the Issuer), (xi) each of the Collateral Manager and
the U.S. Retention Provider consents to such Refinancing, (xii) the Issuer has
received written advice from Dechert LLP or an opinion of counsel of nationally
recognized standing that (A) such Refinancing will not result in the Issuer
being treated as a publicly traded partnership taxable as a corporation for U.S.
federal income tax purposes and (B) such Refinancing will not result in the
Issuer being subject to U.S. federal income tax on a net basis and (xiii) the
Issuer (or the Collateral Manager on behalf of the Issuer) has provided an
Officer’s certificate to the Trustee, the Collateral Agent and the Loan Agent
certifying that the conditions to such Refinancing have been satisfied.

 



-196-



 

(g)       The Holders of the Subordinated Notes will not have any cause of
action against the Issuer, the Collateral Manager, the Collateral Administrator,
the Collateral Agent, the Loan Agent or the Trustee for any failure to obtain a
Refinancing. If a Refinancing is obtained meeting the requirements specified
above as certified by the Collateral Manager, the Issuer and the Trustee (at the
direction of the Issuer) and the Collateral Agent (in the case of this Indenture
and at the direction of the Issuer) and/or the Loan Agent (in the case of the
Credit Agreement and at the direction of the Issuer as borrower thereunder)
shall amend this Indenture to the extent necessary to reflect the terms of the
Refinancing and no further consent for such amendments shall be required from
the Holders of Debt other than a Majority of the Subordinated Notes directing
the redemption. None of the Trustee, the Collateral Agent or the Loan Agent
shall be obligated to enter into any amendment that, in its view, adversely
affects its duties, obligations, liabilities or protections hereunder, and the
Trustee, the Collateral Agent and the Loan Agent shall be entitled to
conclusively rely upon an Opinion of Counsel as to matters of law (which may be
supported as to factual (including financial and capital markets) matters by any
relevant certificates and other documents necessary or advisable in the judgment
of counsel delivering such Opinion of Counsel) provided by the Issuer to the
effect that such amendment meets the requirements specified above and is
permitted under this Indenture (except that such officer or counsel shall have
no obligation to certify or opine as to the sufficiency of the Refinancing
Proceeds, or the sufficiency of the Accountants’ Report).

 

(h)        In the event of any redemption pursuant to this Section 9.2, the
Issuer shall, at least 10 days (in the case of an Optional Redemption of the
Secured Debt) (or such shorter period of time as the Trustee, the Collateral
Agent, the Loan Agent and the Collateral Manager find reasonably acceptable) or
5 Business Days (in the case of an Optional Redemption of the Subordinated
Notes) (or such shorter period of time as the Trustee, the Collateral Agent, the
Loan Agent and the Collateral Manager find reasonably acceptable) prior to the
Redemption Date, notify the Trustee and the Collateral Agent in writing of such
Redemption Date, the applicable Record Date, the principal amount of Debt to be
redeemed on such Redemption Date and the applicable Redemption Price (which
Redemption Price shall be the Redemption Price to be paid in the event no
Redemption Distribution Date occurs and may be decreased as a result of payments
on Redemption Distribution Dates to the extent that such payment reduces the
amount of interest that accrues on one or more Classes of Notes); provided that
failure to effect any Optional Redemption which is withdrawn by the Issuer in
accordance with this Indenture or with respect to which a Refinancing fails to
occur shall not constitute an Event of Default.

 



-197-



 

(i)         In connection with any Optional Redemption of the Secured Debt in
whole, Holders of 100% of the Aggregate Outstanding Amount of any Class of
Secured Debt may elect to receive less than 100% of the Redemption Price that
would otherwise be payable to the Holders of such Class of Secured Debt.

 

(j)         In connection with an Optional Redemption of all Classes of Secured
Debt, a Majority of the Subordinated Notes may, at any time following the date
on which a notice of redemption is distributed to Holders of Debt pursuant to
Section 9.4(a) hereof, direct the Issuer (who shall give written notice to the
Trustee, the Collateral Agent and the Loan Agent no less than 4 Business Days
prior to such date) to distribute amounts on deposit in the Collection Account
to pay a portion of the Redemption Price pursuant to the Priority of Payments on
one or more Business Days prior to the Redemption Date (any such date a
“Redemption Distribution Date”). The Collateral Manager may elect (by direction
to the Trustee not later than three Business Days prior to the related
Redemption Direction Date) to distribute Interest Proceeds, Principal Proceeds
or both on such Redemption Distribution Date pursuant to the applicable Priority
of Payments. Notwithstanding anything herein to the contrary, in connection with
electing to make any payments on a Redemption Distribution Date that is not a
Payment Date, the Collateral Manager shall be entitled to direct that only
Principal Proceeds be applied on such Redemption Distribution Date, and in such
event such amounts shall, at the direction of the Collateral Manager, be applied
pursuant to the Priority of Payments set forth in Section 11.1(a)(ii) to the
payment of principal in respect of the Aggregate Outstanding Amount of Notes
without regard to clauses (A) through (E) of Section 11.1(a)(ii), in each case
to the extent that the Collateral Manager has reasonably determined that
sufficient amounts will be available on the Redemption Date to pay the amounts
set forth in such clauses (A) through (E). To the extent the Collateral Manager
does not elect to distribute amounts on any such Redemption Distribution Date
pursuant to Section 11.1(a)(i), holders of Debt (other than the Class A-1 Debt)
shall not be entitled to receive any amounts on account of accrued and unpaid
interest on such date, and such amounts in respect of accrued and unpaid
interest through such Redemption Distribution Date shall be payable on the
Redemption Date (without the payment of any interest on such unpaid accrued
interest); provided, that in connection with any payment of Principal Proceeds
to the holders of the Class A-1 Debt on a Redemption Distribution Date, such
holders shall on such date also receive a distribution of Interest Proceeds in
accordance with this clause (j) in an amount equal to any accrued and unpaid
interest through such Redemption Distribution Date on such repaid Class A-1
Debt.

 

Section 9.3         Tax Redemption. (a) The Debt shall be redeemed in whole but
not in part on any Business Day (any such redemption, a “Tax Redemption”) at
their applicable Redemption Prices at the written direction (delivered to the
Trustee, the Collateral Agent and the Loan Agent) of (x) a Majority of any
Affected Class or (y) a Majority of the Subordinated Notes, in either case
following the occurrence and continuation of a Tax Event.

 

(b)        In connection with any Tax Redemption, Holders of 100% of the
Aggregate Outstanding Amount of any Class of Secured Debt may elect to receive
less than 100% of the Redemption Price that would otherwise be payable to the
Holders of such Class of Secured Debt.

 



-198-



 

(c)        Upon its receipt of such written direction directing a Tax
Redemption, the Collateral Agent shall promptly notify the Collateral Manager,
the Holders and the Rating Agency thereof.

 

(d)        If an Officer of the Collateral Manager obtains actual knowledge of
the occurrence of a Tax Event, the Collateral Manager shall promptly notify the
Issuer, the Collateral Administrator, the Collateral Agent, the Loan Agent and
the Trustee thereof, and upon receipt of such notice the Collateral Agent shall
promptly notify the Holders of the Debt and the Rating Agency thereof

 

Section 9.4         Redemption Procedures. (a) In the event of any redemption
pursuant to Section 9.2, the written direction of a Majority of the Subordinated
Notes (and in the case of a Refinancing, the consent of the Collateral Manager
and the U.S. Retention Provider) shall be provided to the Issuer, the Trustee,
the Collateral Agent, the Loan Agent and the Collateral Manager not later than
10 days (or such shorter period of time as the Trustee, the Collateral Agent,
the Loan Agent and the Collateral Manager find reasonably acceptable) prior to
the Business Day on which such redemption is to be made (which date shall be
designated in such notice). In the event of any redemption pursuant to
Section 9.2 or 9.3, a notice of redemption shall be given by the Trustee by
overnight delivery service (or through the applicable procedures of DTC),
postage prepaid, mailed not later than 4 Business Days prior to the applicable
Redemption Date, to each Holder of Debt, at such Holder’s address in the
Register.

 

(b)        All notices of redemption delivered pursuant to Section 9.4(a) shall
state:

 

(i)            the applicable Redemption Date;

 

(ii)           the Redemption Prices of the Debt to be redeemed;

 

(iii)          all of the Secured Debt that is to be redeemed is to be redeemed
in full and that interest on such Secured Debt shall cease to accrue on the
Business Day specified in the notice;

 

(iv)          the place or places where Debt is to be surrendered for payment of
the Redemption Prices, which shall be the office or agency of the Issuer to be
maintained as provided in Section 7.2; and

 

(v)           if all Secured Debt is being redeemed, whether the Subordinated
Notes are to be redeemed in full on such Redemption Date and, if so, the place
or places where the Subordinated Notes are to be surrendered for payment of the
Redemption Prices, which shall be the office or agency of the Issuer to be
maintained as provided in Section 7.2.

 

(c)        The Issuer may withdraw any such notice of redemption delivered
pursuant to Section 9.2 up to the Business Day prior to the proposed Redemption
Date by written notice to the Trustee.

 



-199-



 

(d)       Notice of redemption pursuant to Section 9.2 or 9.3 shall be given by
the Issuer or, upon an Issuer Order, by the Trustee in the name and at the
expense of the Issuer. Failure to give notice of redemption, or any defect
therein, to any Holder of any Debt selected for redemption shall not impair or
affect the validity of the redemption of any other Debt.

 

(e)        Unless Refinancing Proceeds are being used to redeem the Secured Debt
in whole or in part, in the event of any redemption pursuant to Section 9.2 or
9.3, no Secured Debt may be optionally redeemed unless (i) at least five
Business Days before the scheduled Redemption Date the Collateral Manager shall
have furnished to the Trustee, the Collateral Agent and the Loan Agent evidence,
in a form reasonably satisfactory to the Trustee, the Collateral Agent and the
Loan Agent (which may be in the form of a certificate of a Responsible Officer
of the Collateral Manager), that the Collateral Manager on behalf of the Issuer
has entered into a binding agreement or agreements with a financial or other
institution or institutions whose short-term unsecured debt obligations (other
than such obligations whose rating is based on the credit of a Person other than
such institution) are rated, or guaranteed by a Person whose short-term
unsecured debt obligations are rated, at least “F1” by Fitch to purchase
(directly or by participation, merger or other arrangement), not later than the
Business Day immediately preceding the scheduled Redemption Date in immediately
available funds, all or part of the Assets at a purchase price at least
sufficient, together with the Eligible Investments maturing, redeemable or
putable to the issuer thereof at par on or prior to the scheduled Redemption
Date, to pay all Administrative Expenses (regardless of the Administrative
Expense Cap) and Aggregate Collateral Management Fees payable in connection with
such Optional Redemption or Tax Redemption, in each case, as applicable and in
accordance with the Priority of Payments, and redeem the applicable Class of
Secured Debt on the scheduled Redemption Date (and after giving effect to
payment on any applicable Redemption Distribution Dates) at the applicable
Redemption Prices (or, such other amount that the Holders of such Class have
elected to receive, where Holders of such Class have elected to receive less
than 100% of the Redemption Price that would otherwise be payable to the Holders
of such Class), or (ii) prior to selling any Collateral Obligations and/or
Eligible Investments, the Collateral Manager shall certify to the Trustee, the
Collateral Agent and the Loan Agent that, in its judgment, the aggregate sum of
(A) expected proceeds from the sale of Eligible Investments, and (B) the Market
Value of each Collateral Obligation is expected to exceed the sum of (x) the
aggregate Redemption Prices (or in the case of any Class of Secured Debt, such
other amount that the Holders of such Class have elected to receive, where
Holders of such Class have elected to receive less than 100% of the Redemption
Price that would otherwise be payable to the Holders of such Class) of the
applicable Class of Secured Debt and (y) all Administrative Expenses (regardless
of the Administrative Expense Cap) and Aggregate Collateral Management Fees
payable in connection with such Optional Redemption or Tax Redemption, in each
case, as applicable and in accordance with the Priority of Payments (after
giving effect to payments on any Redemption Distribution Date). Any
certification delivered by the Collateral Manager pursuant to this
Section 9.4(e) shall include (1) the prices of, and expected proceeds from, the
sale (directly or by participation, merger or other arrangement) of any
Collateral Obligations and/or Eligible Investments and (2) all calculations
required by this Section 9.4(e). Any Holder of Debt, the Collateral Manager or
any of their Affiliates or accounts managed thereby or by any of their
respective Affiliates shall have the right, subject to the same terms and
conditions afforded to other bidders, to bid on Assets to be sold as part of an
Optional Redemption or Tax Redemption.

 



-200-



 

(f)         If a Class or Classes of Secured Debt is redeemed in connection with
a Refinancing in part by Class, Refinancing Proceeds, together with Partial
Refinancing Interest Proceeds, and/or Contributions of Cash, shall be used to
pay the Redemption Price(s) of such Class or Classes of Secured Debt without
regard to the Priority of Payments.

 

Section 9.5         Debt Payable on Redemption Date. (a) Notice of redemption
pursuant to Section 9.4 having been given as aforesaid, the Debt to be redeemed
shall, on the Redemption Date, subject to Section 9.4(e) and the Issuer’s right
to withdraw any notice of redemption pursuant to Section 9.4(c), become due and
payable at the Redemption Prices therein specified, and from and after the
Redemption Date (unless the Issuer shall default in the payment of the
Redemption Prices and accrued interest) all such Debt that is Secured Debt shall
cease to bear interest on the Redemption Date. Upon final payment on a Note to
be so redeemed, the Holder shall present and surrender such Note at the place
specified in the notice of redemption on or prior to such Redemption Date;
provided that if there is delivered to the Issuer, the Collateral Agent and the
Trustee such security or indemnity as may be required by them to save such party
harmless and an undertaking thereafter to surrender such Note, then, in the
absence of notice to the Issuer, the Collateral Agent or the Trustee that the
applicable Debt has been acquired by a protected purchaser, such final payment
shall be made without presentation or surrender. Payments of interest on Secured
Debt so to be redeemed which are payable on or prior to the Redemption Date
shall be payable to the Holders of such Secured Debt, or one or more predecessor
Debt, registered as such at the close of business on the relevant Record Date
according to the terms and provisions of Section 2.7(e).

 

(b)        If any Secured Note called for redemption shall not be paid upon
surrender thereof for redemption, the principal thereof shall, until paid, bear
interest from the Redemption Date at the applicable Interest Rate for each
successive Interest Accrual Period such Secured Note remains Outstanding;
provided that the reason for such non-payment is not the fault of such Holder.

 

Section 9.6         Special Redemption. Principal payments on the Secured Debt
shall be made in part in accordance with the Priority of Payments on any Payment
Date (i) during the Reinvestment Period, if the Collateral Manager in its sole
discretion notifies the Trustee, the Collateral Agent and the Loan Agent at
least five Business Days prior to the applicable Special Redemption Date that it
has been unable, for a period of at least 20 consecutive Business Days, to
identify additional Collateral Obligations that are deemed appropriate by the
Collateral Manager in its sole discretion and which would satisfy the Investment
Criteria in sufficient amounts to permit the investment or reinvestment of all
or a portion of the funds then in the Collection Account that are to be invested
in additional Collateral Obligations or (ii) after the Effective Date, if the
Collateral Manager notifies the Trustee, the Collateral Agent and the Loan Agent
that a redemption is required pursuant to Section 7.18 in order to obtain from
S&P written confirmation of its initial ratings of the Secured Debt (unless the
Effective Date Condition has been satisfied) (in each case, a “Special
Redemption”). On the first Payment Date (and all subsequent Payment Dates)
identified by the Collateral Manager for the Special Redemption (in the case of
a Special Redemption described in clause (i) above) or Payment Date (and all
subsequent Payment Dates) following the Collection Period in which such notice
is given (in the case of a Special Redemption described in clause (ii) above)
(any such initial date a “Special Redemption Date”), the amount in the
Collection Account representing as applicable either (1) Principal Proceeds
which the Collateral Manager has determined cannot be reinvested in additional
Collateral Obligations or (2) Interest Proceeds and Principal Proceeds available
therefor in accordance with the Priority of Payments on each Payment Date until
the Issuer obtains confirmation from S&P of the initial ratings of the Secured
Debt (provided that such confirmation is not required if the Effective Date
Condition has been satisfied) (such amount, a “Special Redemption Amount”) will
be available to be applied in accordance with the Priority of Payments. Notice
of payments pursuant to this Section 9.6 shall be given by the Trustee not less
than (x) in the case of a Special Redemption described in clause (i) above,
three Business Days prior to the applicable Special Redemption Date and (y) in
the case of a Special Redemption described in clause (ii) above, one Business
Day prior to the Special Redemption Date, in each case by facsimile, email
transmission or first class mail, postage prepaid, to each Holder of Secured
Debt affected thereby at such Holder’s facsimile number, email address or
mailing address in the Register and to the Rating Agency.

 



-201-



 

Section 9.7         Issuer Purchases and Repayments of Secured Notes.
Notwithstanding anything to the contrary in this Indenture, the Issuer may
conduct purchases and prepayments of the Secured Debt, in whole or in part, in
accordance with, and subject to, the terms and conditions of this Section 9.7.
Notwithstanding the provisions of Section 10.2 (or any other terms hereof to the
contrary), amounts in the Principal Collection Subaccount and/or the
Supplemental Reserve Account may be disbursed for purchases of Secured Debt in
accordance with the provisions described in this Section 9.7. Upon written
instruction by the Issuer, the Trustee shall cancel any such purchased Secured
Debt surrendered to it for cancellation or, in the case of any Global Secured
Note, the Trustee shall decrease the aggregate outstanding principal amount of
such Global Secured Note in its records by the full par amount of the purchased
Secured Debt, and instruct DTC or its nominee, as the case may be, to conform
its records. In connection with any such cancellation of an interest in a Global
Secured Note, the Issuer (or other beneficial owner of such interest) shall
reasonably cooperate with the Collateral Agent in connection with such
cancellation, including without limitation, surrendering such interest and
providing any necessary instructions to DTC. The cancellation (and/or decrease,
as applicable) of any such surrendered Secured Debt shall be taken into account
for purposes of all relevant calculations thereafter made pursuant to the terms
of this Indenture.

 

No purchases or prepayments of the Secured Debt by the Issuer may occur unless
each of the following conditions is satisfied:

 

(i)            such purchases of Secured Debt shall occur in the following
sequential order of priority: first, the Class A-1-L Loans and the Class A-1
Notes, pro rata based on the Aggregate Outstanding Amount of each Class, until
the Class A-1-L Loans and the Class A-1 Notes are retired in full; second, the
Class A-2 Notes, until the Class A-2 Notes are retired in full; third, the
Class B Notes, until the Class B Notes are retired in full; and fourth, the
Class C Notes, until the Class C Notes are retired in full;

 



-202-



 

(ii)            (A) each such purchase or prepayment, as applicable, of Secured
Debt of any Class shall be made pursuant to an offer made to all Holders and
beneficial owners of the Secured Debt of such Class, by notice to such Holders
and beneficial owners, which notice shall specify the purchase price (as a
percentage of par) at which such purchase will be effected, the maximum amount
of Principal Proceeds that will be used to effect such purchase and the length
of the period during which such offer will be open for acceptance, (B) each such
Holder or beneficial owner of Secured Debt shall have the right, but not the
obligation, to accept such offer in accordance with its terms and (C) if the
aggregate outstanding principal amount of Debt of the relevant Class held by the
Holders or beneficial owners who accept such offer exceeds the amount of
Principal Proceeds specified in such offer, a portion of the Debt of each
accepting Holder and beneficial owner shall be purchased or prepaid, as
applicable (subject to the minimum denominations and the applicable procedures
of DTC) pro rata based on the respective principal amount held by each such
Holder or beneficial owner;

 

(iii)          each such purchase or prepayment shall be effected only at prices
discounted from par;

 

(iv)          each such purchase or prepayment of Secured Debt shall occur
during the Reinvestment Period and shall be effected with Principal Proceeds;

 

(v)           each Coverage Test is satisfied immediately prior to each such
purchase or prepayment and will be satisfied, maintained or improved after
giving effect to such purchase or prepayment;

 

(vi)          to the extent that Sale Proceeds are used to consummate any such
purchase or prepayment, either (I) each requirement or test, as the case may be,
of the Concentration Limitations and the Collateral Quality Tests (except the
S&P CDO Monitor Test) will be satisfied after giving effect to such purchase or
prepayment or (II) if any such requirement or test was not satisfied immediately
prior to such purchase or prepayment, such requirement or test will be
maintained or improved after giving effect to such purchase or prepayment;

 

(vii)          no Event of Default shall have occurred and be continuing;

 

(viii)        each such purchase or prepayment will otherwise be conducted in
accordance with applicable law;

 

(ix)           the Collateral Agent and the Trustee shall have received an
Officer’s certificate of the Collateral Manager to the effect that the
conditions in the foregoing clauses (i) through (viii) have been satisfied; and

 

(x)            notice of each such purchase shall be provided to the Rating
Agency.

 

Any Secured Debt to be purchased or prepaid shall be surrendered to the Trustee
for cancellation in accordance with Section 2.9. Upon receipt of the Officer’s
certificate described in preceding sub-clause (ix), the Collateral Agent shall
disburse any available amount in the Principal Collection Subaccount on any
Business Day pursuant to Issuer instruction (or the Collateral Manager acting on
behalf of the Issuer), which instruction shall identify that such disbursement
is for the purchase of Secured Notes pursuant to and in accordance with this
Section 9.7. The Issuer reserves the right to cancel any offer to purchase or
prepay Secured Debt prior to finalizing such offer.

 



-203-



 

Section 9.8         Optional Re-Pricing. On any Business Day after the Non-Call
Period, at the direction of a Majority of the Subordinated Notes and with the
consent of the Collateral Manager and the U.S. Retention Provider, the Issuer
shall reduce the spread over LIBOR with respect to any Class of Secured Debt,
other than the Class A-1 Debt (such reduction with respect to any such Class of
Debt, a “Re-Pricing” and any Class of Secured Debt to be subject to a
Re-Pricing, a “Re-Priced Class”); provided that the Issuer shall not effect any
Re-Pricing unless each condition specified below is satisfied with respect
thereto. For the avoidance of doubt, no terms of any Secured Debt other than the
Interest Rate applicable thereto may be modified or supplemented in connection
with a Re-Pricing. In connection with any Re-Pricing, the Issuer may engage a
broker-dealer (the “Re-Pricing Intermediary”) upon the recommendation and
subject to the approval of a Majority of the Subordinated Notes and such
Re-Pricing Intermediary shall assist the Issuer in effecting the Re-Pricing.

 

At least 20 days (or such shorter period reasonably acceptable to the Trustee,
the Collateral Agent, the Loan Agent and the Collateral Manager) prior to the
Business Day fixed by a Majority of the Subordinated Notes for any proposed
Re-Pricing (the “Re-Pricing Date”), the Issuer (or the Re-Pricing Intermediary
on behalf of the Issuer) shall deliver a notice in writing (with a copy to the
Collateral Manager, the Trustee, the Collateral Agent, the Loan Agent and the
Rating Agency) to each Holder of the proposed Re-Priced Class, which notice
shall:

 

(a)        specify the proposed Re-Pricing Date and the revised spread over
LIBOR to be applied with respect to such Class (the “Re-Pricing Rate”);

 

(b)        request each Holder of the Re-Priced Class to approve the proposed
Re-Pricing; and

 

(c)        specify the price at which Debt of any Holder of the Re-Priced
Class which does not approve the Re-Pricing may be sold and transferred pursuant
to the following paragraph, which, for purposes of such Re-Pricing, shall be the
Redemption Price after giving effect on a pro forma basis to all payments to be
made pursuant to the Priority of Payments on the Re-Pricing Date.

 



-204-



 

In the event any Holders of the Re-Priced Class do not deliver written consent
to the proposed Re-Pricing on or before the date that is not more than 5
Business Days after such notice, the Issuer, or the Re-Pricing Intermediary on
behalf of the Issuer, shall deliver written notice thereof to the consenting
Holders of the Re-Priced Class, specifying the aggregate principal amount of the
Debt of the Re-Priced Class held by such non-consenting Holders, and shall
request each such consenting Holder provide written notice to the Issuer, the
Trustee, the Collateral Agent, the Loan Agent, the Collateral Manager and the
Re-Pricing Intermediary if such Holder would like to purchase all or any portion
of the Debt of the Re-Priced Class held by the non-consenting Holders (each such
notice, an “Exercise Notice”) within five Business Days after receipt of such
notice (subject to the minimum denomination and applicable procedures of DTC).
In the event the Issuer shall receive Exercise Notices with respect to more than
the aggregate principal amount of the Debt of the Re-Priced Class held by
non-consenting Holders, the Issuer, or the Re-Pricing Intermediary on behalf of
the Issuer, shall cause the sale and transfer of such Debt, without further
notice to the non-consenting Holders thereof (for settlement on the Re-Pricing
Date) to the Holders delivering Exercise Notices with respect thereto, pro rata
based on the aggregate principal amount of the Debt such Holders indicated an
interest in purchasing pursuant to their Exercise Notices (subject to the
minimum denomination and applicable procedures of DTC). In the event the Issuer
shall receive Exercise Notices with respect to less than the aggregate principal
amount of the Debt of the Re-Priced Class held by non-consenting Holders, the
Issuer, or the Re-Pricing Intermediary on behalf of the Issuer (subject to the
minimum denomination and applicable procedures of DTC), shall cause the sale and
transfer of such Debt, without further notice to the non-consenting Holders
thereof, for settlement on the Re-Pricing Date to the Holders delivering
Exercise Notices with respect thereto, and any excess Debt of the Re-Priced
Class held by non-consenting Holders shall be sold (for settlement on the
Re-Pricing Date) to a transferee designated by the Re-Pricing Intermediary on
behalf of the Issuer. All sales of Debt to be effected pursuant to this
paragraph shall be made at a price equal to the aggregate principal amount of
such Debt together with any accrued and unpaid interest thereon, including any
Deferred Interest and any accrued and unpaid interest on such Deferred Interest,
in each case after giving effect on a pro forma basis to all payments to be made
pursuant to the Priority of Payments on the Re-Pricing Date, and shall be
effected only if the related Re-Pricing is effected in accordance with the
provisions of this Indenture described in this Section 9.8. The Holder of any
Secured Debt, by its acceptance of an interest in the Secured Debt, agrees to
sell and transfer its Secured Debt in accordance with the provisions of this
Indenture described in this Section 9.8 and agrees to cooperate with the Issuer,
the Re-Pricing Intermediary, the Trustee, the Collateral Agent and the Loan
Agent to effect such sales and transfers. The Issuer, or the Re-Pricing
Intermediary on behalf of the Issuer, shall deliver written notice to the
Trustee, the Collateral Agent, the Loan Agent and the Collateral Manager not
later than five Business Days prior to the proposed Re-Pricing Date confirming
that the Issuer has received written commitments to purchase all Debt of the
Re-Priced Class held by non-consenting Holders. For the avoidance of doubt, such
Re-Pricing will apply to all the Debt of the Re-Priced Class, including the Debt
of the Re-Priced Class held by non-consenting Holders.

 

The Issuer shall not effect any proposed Re-Pricing unless: (i) with the consent
of the Majority of the Subordinated Notes, the Collateral Manager and the U.S.
Retention Provider, the Issuer, the Trustee and the Collateral Agent shall have
entered into a supplemental indenture, and the Issuer, the Collateral Agent and
the Loan Agent shall have entered into an amendment to the Credit Agreement, as
applicable, dated as of the Re-Pricing Date solely to decrease the spread over
LIBOR with respect to the Re-Priced Class; (ii) the Issuer (or the Re-Pricing
Intermediary on behalf of the Issuer) confirms in writing that all Debt of the
Re-Priced Class held by non-consenting Holders have been sold and transferred
pursuant to clause (c) above; (iii) the Rating Agency shall have been notified
of such Re-Pricing; (iv) all expenses of the Issuer, the Trustee, the Collateral
Agent and the Loan Agent (including the fees of the Re-Pricing Intermediary and
fees of counsel) incurred in connection with the Re-Pricing shall not exceed the
amount of Interest Proceeds available after taking into account all amounts
required to be paid pursuant to the Priority of Payments on the subsequent
Payment Date prior to distributions to the Holders of the Subordinated Notes,
unless such expenses shall have been paid (including from proceeds of any
additional issuance of Subordinated Notes) or shall be adequately provided for
by an entity other than the Issuer; and (v) the Issuer has received written
advice from Dechert LLP or an opinion of counsel of nationally recognized
standing that (A) such Re-Pricing will not result in the Issuer being treated as
a publicly traded partnership taxable as a corporation for U.S. federal income
tax purposes and (B) such Re-Pricing will not result in the Issuer being subject
to U.S. federal income tax on a net basis.

 



-205-



 

If notice has been received by the Trustee, the Collateral Agent and the Loan
Agent from the Collateral Manager pursuant to this Indenture, notice of a
Re-Pricing shall be given by the Trustee by first class mail, postage prepaid,
mailed not less than three Business Days prior to the proposed Re-Pricing Date,
to each Holder of Debt of the Re-Priced Class at the address in the Register
(with a copy to the Collateral Manager), specifying the applicable Re-Pricing
Date and Re-Pricing Rate. Notice of Re-Pricing shall be given by the Trustee at
the expense of the Issuer. Failure to give a notice of Re-Pricing, or any defect
therein, to any Holder of any Re-Priced Class shall not impair or affect the
validity of the Re-Pricing or give rise to any claim based upon such failure or
defect. Any notice of a Re-Pricing may be withdrawn by a Majority of the
Subordinated Notes on or prior to the Business Day prior to the scheduled
Re-Pricing Date by written notice to the Issuer, the Trustee, the Collateral
Agent, the Loan Agent and the Collateral Manager for any reason. Upon receipt of
such notice of withdrawal, the Trustee shall send such notice to the Holders of
Debt and the Rating Agency.

 

The Issuer shall direct the Collateral Agent to segregate payments and take
other reasonable steps to effect the Re-Pricing and the Collateral Agent shall
have the authority to take such actions as may be directed by the Issuer or the
Collateral Manager as the Issuer (or the Re-Pricing Intermediary on behalf of
the Issuer) or Collateral Manager shall deem necessary or desirable to effect a
Re-Pricing. In order to give effect to the Re-Pricing, the Issuer shall, to the
extent necessary, obtain and assign a separate CUSIP or CUSIPs to the Debt of
each Class held by such consenting or non-consenting Holder(s). The Trustee, the
Collateral Agent and the Loan Agent shall be entitled to receive, and shall be
fully protected in relying upon an Opinion of Counsel stating that the
Re-Pricing is authorized or permitted by this Indenture and that all conditions
precedent thereto have been complied with. The Trustee, the Collateral Agent or
the Loan Agent may request and rely on an Issuer Order providing direction and
any additional information requested by the Trustee, the Collateral Agent or the
Loan Agent in order to effect a Re-Pricing.

 

Section 9.9         Clean-Up Call Redemption.

 

(a)        At the written direction of either a Majority of the Subordinated
Notes or the Collateral Manager in its sole discretion (which direction shall be
given so as to be received by the Issuer, the Trustee, the Collateral Agent, the
Loan Agent, the Rating Agency and, in the case of such direction delivered by a
Majority of the Subordinated Notes, the Collateral Manager not later than 30
days prior to the proposed Redemption Date specified in such direction), the
Secured Debt will be subject to redemption by the Issuer, in whole but not in
part (a “Clean-Up Call Redemption”), at the Redemption Price therefor, on any
Business Day after the Non-Call Period if the Collateral Principal Amount is
less than 20.0% of the Target Initial Par Amount.

 



-206-



 

(b)        Upon receipt of notice directing the Issuer to effect a Clean-Up Call
Redemption and subject to any transfer restriction, the Issuer (or, at the
written direction and expense of the Issuer, the Collateral Agent on behalf of
the Issuer) will offer to the Collateral Manager, the holders of the
Subordinated Notes and any other Person identified by the Issuer or the
Collateral Manager the right to bid to purchase the Collateral Obligations at a
price not less than the Clean-Up Call Purchase Price. Any Clean-Up Call
Redemption is subject to (i) the sale of the Collateral Obligations by the
Issuer to the highest bidder therefor (it being understood that any such sale of
Collateral Obligations may consist of multiple transactions in which Collateral
Obligations are sold in groups or on an individual basis, or any combination of
the two, or as an entire pool, as determined by the Collateral Manager) on or
prior to the third Business Day immediately preceding the related Redemption
Date, for a purchase price in cash (the “Clean-Up Call Purchase Price”) payable
prior to or on the Redemption Date at least equal to the greater of (1) the sum
of (a) the sum of the Redemption Prices of the Secured Debt, plus (b) the
aggregate of all other amounts owing by the Issuer on the date of such
redemption that are payable in accordance with the Priority of Payments prior to
distributions in respect of the Subordinated Notes, minus (c) all other Assets
available for application in accordance with the Priority of Payments on the
Redemption Date and (2) the Market Value of such Assets being purchased, and
(ii) the receipt by the Collateral Agent from the Collateral Manager, prior to
such purchase, of certification from the Collateral Manager that the sum
expected to be received satisfies clause (i). Upon receipt by the Collateral
Agent of the certification referred to in the preceding sentence, the Collateral
Agent (pursuant to written direction from, and at the expense of, the Issuer)
and the Issuer shall take all actions necessary to sell, assign and transfer the
Assets to the applicable holder of Subordinated Notes, the Collateral Manager or
such other Person upon payment in immediately available funds of the Clean-Up
Call Purchase Price. The Collateral Agent shall deposit such payment into the
applicable sub-account of the Collection Account in accordance with the
instructions of the Collateral Manager.

 

(c)        Upon receipt from a Majority of the Subordinated Notes or the
Collateral Manager of a direction in writing to effect a Clean-Up Call
Redemption, the Issuer shall set the related Redemption Date (as specified in
the direction delivered pursuant to clause (a) above) and the Record Date for
any redemption pursuant to this Section 9.9 and give written notice thereof to
the Trustee (which shall forward such notice to the Holders), the Collateral
Administrator, the Collateral Agent, the Collateral Manager and the Rating
Agency not later than 15 Business Days prior to the proposed Redemption Date.

 

(d)            Any notice of Clean-Up Call Redemption may be withdrawn by the
Issuer up to two Business Days prior to the related scheduled Redemption Date by
written notice to the Trustee, the Collateral Agent, the Rating Agency and the
Collateral Manager only if amounts equal to the Clean-Up Call Purchase Price are
not received in full in immediately available funds by the third Business Day
immediately preceding such Redemption Date. Notice of any such withdrawal of a
notice of Clean-Up Call Redemption shall be given by the Trustee at the expense
of the Issuer to each Holder of Debt to be redeemed at such Holder’s address in
the Register, by overnight courier guaranteeing next day delivery not later than
the second Business Day prior to the related scheduled Redemption Date.

 

(e)        On the Redemption Date related to any Clean-Up Call Redemption, the
Clean-Up Call Purchase Price shall be distributed pursuant to the Priority of
Payments.

 



-207-



 

ARTICLE X

 

Accounts, Accountings And Releases

 

Section 10.1       Collection of Money. (a) Except as otherwise expressly
provided herein, the Collateral Agent may demand payment or delivery of, and
shall receive and collect, directly and without intervention or assistance of
any fiscal agent or other intermediary, all Money and other property payable to
or receivable by the Collateral Agent pursuant to this Indenture, including all
payments due on the Assets, in accordance with the terms and conditions of such
Assets. The Collateral Agent shall segregate and hold all such Money and
property received by it in trust for the Holders of the Debt and shall apply it
as provided herein. Each Account shall be established and maintained (i) with a
federal or state-chartered depository institution that has a short-term issuer
rating of at least “A-1” by S&P or a long-term issuer rating of at least “A” by
S&P or (ii) with respect to securities held in segregated trust accounts with
the corporate trust department of a federal or state-chartered deposit
institution that has a short term issuer rating of at least “A-2” by S&P or a
long term issuer rating of at least “BBB+” by S&P and is subject to regulations
regarding fiduciary funds on deposit similar to Title 12 of the Code of Federal
Regulation Section 9.10(b). Such institution shall have a combined capital and
surplus of at least U.S.$200,000,000. All Cash deposited in the Accounts shall
be invested only in Eligible Investments or Collateral Obligations in accordance
with the terms of this Indenture. To avoid the consolidation of the Assets of
the Issuer with the general assets of the Bank under any circumstances, the
Collateral Agent shall comply, and shall cause the Custodian to comply, with all
law applicable to it as a national bank with trust powers holding segregated
trust assets in a fiduciary capacity.

 

(b)        If any institution described in Section 10.1(a) above falls below the
requirements specified in Section 10.1(a)(I) or (II), the assets held in such
Account shall be moved by the Issuer within 30 calendar days to another
institution that has ratings that satisfy such requirements.

 

Section 10.2       Collection Account. (a) In accordance with this Indenture and
the Securities Account Control Agreement, the Issuer shall, on or prior to the
Closing Date, cause the Collateral Agent to establish at the Custodian two
segregated trust subaccounts, one of which will be designated the “Interest
Collection Subaccount” and one of which will be designated the “Principal
Collection Subaccount” (and which together will comprise the Collection
Account), each held in the name of the Collateral Agent, for the benefit of the
Secured Parties and each of which shall be maintained with the Custodian in
accordance with the Securities Account Control Agreement. The Collateral Agent
shall from time to time deposit into the Interest Collection Subaccount, in
addition to the deposits required pursuant to Section 10.6(a), immediately upon
receipt thereof or upon transfer from the Payment Account, all Interest Proceeds
(unless simultaneously reinvested in additional Collateral Obligations in
accordance with Article XII or in Eligible Investments). The Collateral Agent
shall deposit immediately upon receipt thereof or upon transfer from the Expense
Reserve Account or Revolver Funding Account all other amounts remitted to the
Collection Account into the Principal Collection Subaccount, including in
addition to the deposits required pursuant to Section 10.6(a), (i) any funds
designated as Principal Proceeds by the Collateral Manager in accordance with
this Indenture and (ii) all other Principal Proceeds (unless simultaneously
reinvested in additional Collateral Obligations in accordance with Article XII
or in Eligible Investments). The Issuer may, but under no circumstances shall be
required to, deposit from time to time into the Collection Account, in addition
to any amount required hereunder to be deposited therein, such Monies received
from external sources for the benefit of the Secured Parties or the Issuer
(other than payments on or in respect of the Collateral Obligations, Eligible
Investments or other existing Assets) as the Issuer deems, in its sole
discretion, to be advisable and to designate them as Interest Proceeds or
Principal Proceeds. All Monies deposited from time to time in the Collection
Account pursuant to this Indenture shall be held by the Collateral Agent as part
of the Assets and shall be applied to the purposes herein provided. Subject to
Section 10.2(d), amounts in the Collection Account shall be reinvested pursuant
to Section 10.6(a).

 



-208-



 

(b)       The Collateral Agent, within one Business Day after receipt of any
distribution or other proceeds in respect of the Assets which are not Cash,
shall so notify the Issuer and the Issuer (or the Collateral Manager on behalf
of the Issuer) shall use its commercially reasonable efforts to, within five
Business Days after receipt of such notice from the Collateral Agent (or as soon
as practicable thereafter), sell such distribution or other proceeds for Cash in
an arm’s length transaction and deposit the proceeds thereof in the Collection
Account; provided that the Issuer (i) need not sell such distributions or other
proceeds if it delivers an Issuer Order or an Officer’s certificate to the
Collateral Agent certifying that such distributions or other proceeds constitute
Collateral Obligations, Equity Securities or Eligible Investments or (ii) may
otherwise retain such distribution or other proceeds for up to two years from
the date of receipt thereof if it delivers an Officer’s certificate to the
Collateral Agent certifying that (x) it will sell such distribution within such
two-year period and (y) retaining such distribution is not otherwise prohibited
by this Indenture.

 

(c)        At any time when reinvestment is permitted pursuant to Article XII,
the Collateral Manager on behalf of the Issuer may by Issuer Order direct the
Collateral Agent to, and upon receipt of such Issuer Order the Collateral Agent
shall, withdraw funds on deposit in the Principal Collection Subaccount
representing Principal Proceeds (together with any Principal Financed Accrued
Interest) and reinvest (or invest, in the case of funds referred to in
Section 7.18) such funds in additional Collateral Obligations, in each case in
accordance with the requirements of Article XII and such Issuer Order and the
purchase price for such Collateral Obligations (including accrued interest and
other accrued amounts for such additional Collateral Obligations) may be paid on
or following the settlement thereof as directed in an Issuer Order. At any time,
the Collateral Manager on behalf of the Issuer may by Issuer Order direct the
Collateral Agent to, and upon receipt of such Issuer Order the Collateral Agent
shall, withdraw funds on deposit in the Principal Collection Subaccount
representing Principal Proceeds and deposit such funds in the Revolver Funding
Account to meet funding requirements on Delayed Drawdown Collateral Obligations
or Revolving Collateral Obligations.

 



-209-



 

(d)       The Collateral Manager on behalf of the Issuer may by Issuer Order
direct the Collateral Agent to, and upon receipt of such Issuer Order the
Collateral Agent shall, pay from amounts on deposit in the Collection Account on
any Business Day during any Interest Accrual Period: (i) any amount required to
exercise a warrant or right to acquire loan assets or securities held in the
Assets in accordance with such Issuer Order; provided that, so long as any Debt
Outstanding is rated by S&P, (A) if such payment is made from Interest Proceeds,
in the reasonable judgment of the Collateral Manager, such payment will not
cause an Event of Default due to a default in the payment, when due and payable,
of any interest on any Class A-1 Debt, Class A-2 Note or Class B Note, (B) if
such payment is made from Principal Proceeds to acquire securities, unless such
Principal Proceeds were designated as such pursuant to a Contribution, (x) the
aggregate amount of all payments made pursuant to this clause (i) shall not
exceed 5.0% of the Target Initial Par Amount after giving effect to such payment
and (y) the Adjusted Collateral Principal Amount is greater than or equal to the
Reinvestment Target Par Balance after giving effect to such payment and
(C) notice thereof is provided to the Rating Agency; (ii) any amount required to
make customary protective advances or provide customary indemnities to the agent
of the Collateral Obligation (for which the Issuer may receive a participation
interest or other right of repayment) as may be required by the Issuer as a
lender under the Underlying Instruments; and (iii) from Interest Proceeds only,
any Administrative Expenses (such payments to be counted against the
Administrative Expense Cap for the applicable period and to be subject to the
order of priority as stated in the definition of Administrative Expenses);
provided that the aggregate Administrative Expenses paid pursuant to this
Section 10.2(d) during any Collection Period shall not exceed the Administrative
Expense Cap for the related Payment Date; provided further that the Collateral
Agent shall be entitled (but not required) without liability on its part, to
refrain from making any such payment of an Administrative Expense pursuant to
this Section 10.2 on any day other than a Payment Date if, in its reasonable
determination, the payment of such amount is likely to leave insufficient funds
available to pay in full each of the items described in Section 11.1(a)(i)(A) as
reasonably anticipated to be or become due and payable on the next Payment Date,
taking into account the Administrative Expense Cap.

 

(e)        The Collateral Agent shall transfer to the Payment Account, from the
Collection Account for application pursuant to Section 11.1(a), on the Business
Day immediately preceding each Payment Date and on any Redemption Date or
Redemption Distribution Date and, in the case of proceeds received in connection
with a Refinancing of the Secured Debt in whole, on the date of receipt thereof,
the amount set forth to be so transferred in the Distribution Report for such
Payment Date or the Redemption Distribution Direction for such Redemption
Distribution Date.

 

(f)         The Collateral Manager on behalf of the Issuer may by Issuer Order
direct the Collateral Agent to, and upon receipt of such Issuer Order the
Collateral Agent shall, (i) transfer from amounts on deposit in the Interest
Collection Subaccount to the Principal Collection Subaccount, amounts necessary
for application pursuant to Section 7.18(d) and/or (ii) apply amounts in the
Principal Collection Subaccount to the purchase of Secured Debt pursuant to
Section 9.7.

 

(g)        In connection with a Refinancing in part by Class of one or more
Classes of Secured Debt, the Collateral Manager on behalf of the Issuer may
direct the Collateral Agent to apply Partial Refinancing Interest Proceeds from
the Interest Collection Subaccount on the date of a Refinancing of one or more
Classes of Secured Debt to the payment of the Redemption Price(s) of the
Class or Classes of Secured Debt subject to Refinancing without regard to the
Priority of Payments.

 



-210-



 

(h)        From time to time on or prior to the Determination Date related to
the second Payment Date, the Collateral Manager may (with notice to the
Collateral Administrator, the Trustee and the Collateral Agent), designate
Principal Proceeds received by the Issuer as Interest Proceeds (Principal
Proceeds so designated as Interest Proceeds, “Designated Principal Proceeds”),
so long as, after giving effect to such designation (together with the
designation of Designated Unused Proceeds as Interest Proceeds), the Effective
Date Interest Deposit Restriction will be satisfied.

 

Section 10.3       Transaction Accounts.

 

(a)        Payment Account. In accordance with this Indenture and the Securities
Account Control Agreement, the Issuer shall, prior to the Closing Date, cause
the Collateral Agent to establish at the Custodian a single, segregated
non-interest bearing trust account held in the name of the Collateral Agent, for
the benefit of the Secured Parties, which shall be designated as the Payment
Account, which shall be maintained with the Custodian in accordance with the
Securities Account Control Agreement. Except as provided in Section 11.1(a), the
only permitted withdrawal from or application of funds on deposit in, or
otherwise to the credit of, the Payment Account shall be to pay amounts due and
payable on the Debt in accordance with their terms and the provisions of this
Indenture and, upon Issuer Order, to pay Administrative Expenses, fees and other
amounts due and owing to the Collateral Manager under the Collateral Management
Agreement and other amounts specified herein, each in accordance with the
Priority of Payments. The Issuer shall not have any legal, equitable or
beneficial interest in the Payment Account other than in accordance with this
Indenture (including the Priority of Payments) and the Securities Account
Control Agreement. Amounts in the Payment Account shall remain uninvested.

 

(b)        Custodial Account. In accordance with this Indenture and the
Securities Account Control Agreement, the Issuer shall, prior to the Closing
Date, cause the Collateral Agent to establish at the Custodian a single,
segregated non-interest bearing trust account held in the name of the Collateral
Agent, for the benefit of the Secured Parties, which shall be designated as the
Custodial Account, which shall be maintained with the Custodian in accordance
with the Securities Account Control Agreement. All Collateral Obligations shall
be credited to the Custodial Account. The only permitted withdrawals from the
Custodial Account shall be in accordance with the provisions of this Indenture.
The Collateral Agent agrees to give the Issuer immediate notice if (to the
actual knowledge of a Bank Officer of the Collateral Agent) the Custodial
Account or any assets or securities on deposit therein, or otherwise to the
credit of the Custodial Account, shall become subject to any writ, order,
judgment, warrant of attachment, execution or similar process. The Issuer shall
not have any legal, equitable or beneficial interest in the Custodial Account
other than in accordance with this Indenture and the Priority of Payments.
Amounts in the Custodial Account shall remain uninvested.

 



-211-



 

(c)        Ramp-Up Account. In accordance with this Indenture and the Securities
Account Control Agreement, the Issuer shall, prior to the Closing Date, cause
the Collateral Agent to establish at the Custodian a single, segregated
non-interest bearing trust account held in the name of the Collateral Agent, for
the benefit of the Secured Parties, which shall be designated as the Ramp-Up
Account, which shall be maintained with the Custodian in accordance with the
Securities Account Control Agreement. The Issuer shall direct the Collateral
Agent to deposit $48,424,921.17 to the Ramp-Up Account on the Closing Date. In
connection with any purchase of an additional Collateral Obligation, the
Collateral Agent will apply amounts held in the Ramp-Up Account as provided by
Section 7.18(b). On the Effective Date or upon the occurrence of an Event of
Default (and excluding any proceeds that will be used to settle binding
commitments entered into prior to such date), the Collateral Agent will deposit
any remaining amounts in the Ramp-Up Account into the Principal Collection
Subaccount as Principal Proceeds. After the Effective Date and on or prior to
the Determination Date related to the second Payment Date (so long as the Target
Initial Par Condition has been satisfied, and with respect to any distribution
in connection with clause (b) below, is satisfied on a pro forma basis after
giving effect to such distribution, and a Special Redemption was not required
and excluding any proceeds that will be used to settle binding commitments
entered into prior to that date), (a) at the direction of the Collateral Manager
the Collateral Agent will deposit any remaining amounts in the Ramp-Up Account
into the Principal Collection Subaccount as Principal Proceeds (except as
provided in clause (b) below) and (b) the Collateral Manager may designate any
remaining amounts in the Ramp-Up Account as Interest Proceeds to be deposited
into the Interest Collection Subaccount (amounts so designated as Interest
Proceeds, “Designated Unused Proceeds”), so long as, after giving effect to such
designation, the aggregate amount of Designated Principal Proceeds and
Designated Unused Proceeds does not exceed 1.0% of the Target Initial Par Amount
(such requirements, the “Effective Date Interest Deposit Restriction”). Any
income earned on amounts deposited in the Ramp-Up Account will be deposited in
the Interest Collection Subaccount as Interest Proceeds.

 

(d)        Expense Reserve Account. In accordance with this Indenture and the
Securities Account Control Agreement, the Issuer shall, on or prior to the
Closing Date, cause the Collateral Agent to establish at the Custodian a single,
segregated non-interest bearing trust account held in the name of the Collateral
Agent, for the benefit of the Secured Parties, which shall be designated as the
Expense Reserve Account, which shall be maintained with the Custodian in
accordance with the Securities Account Control Agreement. The Issuer shall
direct the Collateral Agent to deposit $1,100,000 to the Expense Reserve
Account. On any Business Day from the Closing Date to and including the
Determination Date relating to the first Payment Date, the Collateral Agent
shall apply funds from the Expense Reserve Account, as directed by the
Collateral Manager, to pay expenses of the Issuer incurred in connection with
the formation of the Issuer, the structuring and consummation of the Offering
and the issuance of the Debt or to the Collection Account as Interest Proceeds
or Principal Proceeds. By the Determination Date relating to the first Payment
Date, all funds in the Expense Reserve Account (after deducting any expenses
paid on such Determination Date) will be deposited in the Collection Account as
Interest Proceeds or Principal Proceeds, as designated by the Collateral
Manager, and the Expense Reserve Account will be closed. Any income earned on
amounts deposited in the Expense Reserve Account will be deposited in the
Interest Collection Subaccount as Interest Proceeds as it is received.

 

(e)        Supplemental Reserve Account. In accordance with this Indenture and
the Securities Account Control Agreement, the Issuer shall, on or prior to the
Closing Date, cause the Collateral Agent to establish at the Custodian a single,
segregated non-interest bearing trust account held in the name of the Collateral
Agent, for the benefit of the Secured Parties, which shall be designated as the
“Supplemental Reserve Account,” which shall be held by the Custodian in
accordance with the Securities Account Control Agreement. Contributions of Cash
or Eligible Investments, any amounts in connection with an additional issuance
of Subordinated Notes only and amounts designated for deposit into the
Supplemental Reserve Account pursuant to Section 11.1(a)(i)(K) will be deposited
into the Supplemental Reserve Account and transferred to the Collection Account
at the written direction of the Collateral Manager to the Collateral Agent for a
Permitted Use designated by the applicable Contributor or the Collateral
Manager, as applicable, in such written direction.

 



-212-



 

(f)         Interest Reserve Account. In accordance with this Indenture and the
Securities Account Control Agreement, the Issuer shall, on or prior to the
Closing Date, cause the Collateral Agent to establish a single, segregated
non-interest bearing trust account in the name of the Collateral Agent for the
benefit of the Secured Parties which will be designated as the “Interest Reserve
Account.” On the Closing Date, the Issuer shall direct the Collateral Agent to
deposit an amount equal to the Interest Reserve Amount into the Interest Reserve
Account. On the Determination Date relating to the first Payment Date, the
Issuer, at the direction of the Collateral Manager, shall direct that an amount
on deposit in the Interest Reserve Account equal to the lesser of the Interest
Reserve Amount and the amount necessary to cause clauses (A) through (J) of
Section 11.1(a)(i) to be paid on such Payment Date shall be deposited in the
Interest Collection Subaccount as Interest Proceeds and the Collateral Manager
may direct that any remaining amounts in the Interest Reserve Account be
transferred to the Collection Account and included as Interest Proceeds or
Principal Proceeds on such Payment Date. On the Business Day immediately
preceding the first Payment Date, all amounts on deposit in the Interest Reserve
Account will be transferred to the Payment Account and applied as Interest
Proceeds or Principal Proceeds (as directed by the Collateral Manager) in
accordance with the Priority of Payments on such Payment Date, and the
Collateral Agent will close the Interest Reserve Account. Prior to the closing
of the Interest Reserve Account, any income earned on amounts deposited in the
Interest Reserve Account will be deposited in the Interest Collection Subaccount
as Interest Proceeds as it is paid.

 

Section 10.4       The Revolver Funding Account. Upon the purchase or
acquisition of any Delayed Drawdown Collateral Obligation or Revolving
Collateral Obligation identified by written notice to the Collateral Agent,
funds in an amount equal to the undrawn portion of such obligation shall be
withdrawn at the direction of the Collateral Manager first from the Ramp-Up
Account and, if necessary, from the Principal Collection Subaccount and
deposited by the Collateral Agent in a single, segregated trust account
established (in accordance with this Indenture and the Securities Account
Control Agreement) at the Custodian and held in the name of the Collateral
Agent, for the benefit of the Secured Parties (the “Revolver Funding Account”).
Upon initial purchase or acquisition of any such obligations, funds deposited in
the Revolver Funding Account in respect of any Delayed Drawdown Collateral
Obligation or Revolving Collateral Obligation will be treated as part of the
purchase price therefor. Amounts on deposit in the Revolver Funding Account will
be invested in overnight funds that are Eligible Investments selected by the
Collateral Manager pursuant to Section 10.6 and earnings from all such
investments will be deposited in the Interest Collection Subaccount as Interest
Proceeds.

 



-213-



 

 

The Issuer shall, at all times maintain sufficient funds on deposit in the
Revolver Funding Account such that the sum of the amount of funds on deposit in
the Revolver Funding Account shall be equal to or greater than the sum of the
unfunded funding obligations under all such Delayed Drawdown Collateral
Obligations and Revolving Collateral Obligations then included in the Assets.
Funds shall be deposited in the Revolver Funding Account upon the purchase of
any Delayed Drawdown Collateral Obligation or Revolving Collateral Obligation
and upon the receipt by the Issuer of any Principal Proceeds with respect to a
Revolving Collateral Obligation as directed by the Collateral Manager on behalf
of the Issuer. In the event of any shortfall in the Revolver Funding Account,
the Collateral Manager (on behalf of the Issuer) may direct the Collateral Agent
to, and the Collateral Agent thereafter shall, transfer funds in an amount equal
to such shortfall from the Principal Collection Subaccount to the Revolver
Funding Account.

 

Any funds in the Revolver Funding Account (other than earnings from Eligible
Investments therein) will be treated as Principal Proceeds and will be available
at the direction of the Collateral Manager solely to cover any drawdowns on the
Delayed Drawdown Collateral Obligations and Revolving Collateral Obligations;
provided that any excess of (A) the amounts on deposit in the Revolver Funding
Account over (B) the sum of the unfunded funding obligations under all Delayed
Drawdown Collateral Obligations and Revolving Collateral Obligations that are
included in the Assets (which excess may occur for any reason, including upon
(i) the sale or maturity of a Delayed Drawdown Collateral Obligation or
Revolving Collateral Obligation, (ii) the occurrence of an event of default with
respect to any such Delayed Drawdown Collateral Obligation or Revolving
Collateral Obligation or (iii) any other event or circumstance which results in
the irrevocable reduction of the undrawn commitments under such Delayed Drawdown
Collateral Obligation or Revolving Collateral Obligation) may be transferred by
the Collateral Agent (at the written direction of the Collateral Manager on
behalf of the Issuer) from time to time as Principal Proceeds to the Principal
Collection Subaccount.

 

Section 10.5        Ownership of the Accounts. For the avoidance of doubt, the
Accounts (including income, if any, earned on the investments of funds in such
account) will be owned by the Issuer, for federal income tax purposes. The
Issuer is required to provide to the Collateral Agent (i) an IRS Form W-9 or
appropriate IRS Form W-8 no later than the Closing Date, and (ii) any additional
IRS forms (or updated versions of any previously submitted IRS forms) or other
documentation upon the reasonable request of the Collateral Agent as may be
necessary (i) to reduce or eliminate the imposition of U.S. withholding taxes
and (ii) to permit the Collateral Agent to fulfill its tax reporting obligations
under applicable law with respect to the Accounts or any amounts paid to the
Issuer. If any IRS form or other documentation previously delivered becomes
inaccurate in any respect, the Issuer shall timely provide to the Collateral
Agent accurately updated and complete versions of such IRS forms or other
documentation. The Bank, both in its individual capacity and in its capacity as
Collateral Agent, shall have no liability to the Issuer or any other person in
connection with any tax withholding amounts paid or withheld from the Accounts
pursuant to applicable law arising from the Issuer’s failure to timely provide
an accurate, correct and complete IRS Form W-9, an appropriate IRS Form W-8 or
such other documentation contemplated under this paragraph. For the avoidance of
doubt, no funds shall be invested with respect to such Accounts absent the
Collateral Agent having first received (i) the requisite written investment
direction with respect to the investment of such funds, and (ii) the IRS forms
and other documentation required by this paragraph.

 



-214-



 

Section 10.6       Reinvestment of Funds in Accounts; Reports by Collateral
Agent. (a) By Issuer Order (which may be in the form of standing instructions),
the Issuer (or the Collateral Manager on behalf of the Issuer) shall at all
times direct the Collateral Agent to, and, upon receipt of such Issuer Order,
the Collateral Agent shall, invest all funds on deposit in the Collection
Account, the Ramp-Up Account, the Interest Reserve Account, the Revolver Funding
Account, the Expense Reserve Account and the Supplemental Reserve Account, as so
directed in Eligible Investments having stated maturities no later than the
Business Day preceding the next Payment Date (or such shorter maturities
expressly provided herein). If prior to the occurrence of an Event of Default,
the Issuer shall not have given any such investment directions, the Collateral
Agent shall seek instructions from the Collateral Manager within three Business
Days after transfer of any funds to such accounts. If the Collateral Agent does
not thereafter receive written instructions from the Collateral Manager within
five Business Days after transfer of such funds to such accounts, it shall
invest and reinvest the funds held in such accounts, as fully as practicable, in
the Standby Directed Investment. If after the occurrence of an Event of Default,
the Issuer shall not have given such investment directions to the Collateral
Agent for three consecutive days, the Collateral Agent shall invest and reinvest
such Cash as fully as practicable in the Standby Directed Investment. Except to
the extent expressly provided otherwise herein, all interest and other income
from such investments shall be deposited in the Interest Collection Subaccount,
any gain realized from such investments shall be credited to the Principal
Collection Subaccount upon receipt, and any loss resulting from such investments
shall be charged to the Principal Collection Subaccount. The Collateral Agent
shall not in any way be held liable by reason of any insufficiency of such
accounts which results from any loss relating to any such investment; provided
that nothing herein shall relieve the Bank of (i) its obligations or liabilities
under any security or obligation issued by the Bank or any Affiliate thereof or
(ii) liability for any loss resulting from gross negligence, willful misconduct
or fraud on the part of the Bank or any Affiliate thereof.

 

(b)        The Collateral Agent agrees to give the Issuer immediate notice if
any Account or any funds on deposit in any Account, or otherwise to the credit
of an Account, shall become subject to any writ, order, judgment, warrant of
attachment, execution or similar process.

 

(c)         The Collateral Agent shall supply, in a timely fashion, to the
Issuer, the Rating Agency and the Collateral Manager any information regularly
maintained by the Collateral Agent that the Issuer, the Rating Agency or the
Collateral Manager may from time to time reasonably request with respect to the
Assets, the Accounts and the other Assets and provide any other requested
information reasonably available to the Collateral Agent by reason of its acting
as Collateral Agent hereunder and required to be provided by Section 10.7 or to
permit the Collateral Manager to perform its obligations under the Collateral
Management Agreement or the Issuer’s obligations hereunder that have been
delegated to the Collateral Manager. The Collateral Agent shall promptly forward
to the Collateral Manager copies of notices and other writings received by it
from the obligor or issuer of any Asset or from any Clearing Agency with respect
to any Asset which notices or writings advise the holders of such Asset of any
rights that the holders might have with respect thereto (including, without
limitation, requests to vote with respect to amendments or waivers and notices
of prepayments and redemptions) as well as all periodic financial reports
received from such obligor or issuer and Clearing Agencies with respect to such
issuer.

 



-215-



 

Section 10.7       Accountings.

 

(a)        Monthly. Not later than the 5th calendar day (or, if such day is not
a Business Day, on the next succeeding Business Day) of each calendar month
(other than any month for which a Distribution Report is prepared and made
available) and commencing in November 2020, the Issuer shall compile and make
available (or cause to be compiled and made available) to the Rating Agency, the
Collateral Agent, the Loan Agent, the Collateral Manager, the Initial Purchaser,
any Holder shown on the Register of Debt and any beneficial owner of Debt who
has delivered a Beneficial Ownership Certificate to the Trustee a monthly report
on a settlement date basis (except as otherwise expressly provided in this
Indenture) (each such report a “Monthly Report”). As used herein, the “Monthly
Report Determination Date” with respect to any calendar month will be the tenth
Business Day prior to the 5th calendar day of such calendar month. The Monthly
Report for a calendar month shall contain the following information with respect
to the Collateral Obligations and Eligible Investments included in the Assets,
and shall be determined as of the Monthly Report Determination Date for such
calendar month:

 

(i)            Aggregate Principal Balance of Collateral Obligations, the
aggregate outstanding principal balance of Collateral Obligations, the aggregate
unfunded commitments of the Collateral Obligations, any capitalized interest on
the Collateral Obligations and Eligible Investments representing Principal
Proceeds.

 

(ii)           Adjusted Collateral Principal Amount of Collateral Obligations.

 

(iii)          Collateral Principal Amount of Collateral Obligations.

 

(iv)          A list of Collateral Obligations, including, with respect to each
such Collateral Obligation, the following information:

 

(A)            The obligor thereon (including the issuer ticker, if any);

 

(B)            The CUSIP, LoanX-ID (if any) or security identifier thereof;

 

(C)            The Principal Balance thereof, the outstanding principal balance
thereof (in each case, other than any accrued interest that was purchased with
Principal Proceeds (but excluding any capitalized interest)) and any unfunded
commitment pertaining thereto;

 

(D)            The percentage of the aggregate Collateral Principal Amount
represented by such Collateral Obligation;

 

(E)            (x) The related interest rate or spread (in the case of a LIBOR
Floor Obligation, calculated both with and without regard to the applicable
specified “floor” rate per annum), (y) if such Collateral Obligation is a LIBOR
Floor Obligation, the related LIBOR floor and (z) the identity of any Collateral
Obligation that is not a LIBOR Floor Obligation and for which interest is
calculated with respect to any index other than LIBOR;

 



-216-



 

(F)             The stated maturity thereof;

 

(G)            The related S&P Industry Classification;

 

(H)            The S&P Rating;

 

(I)              The country of Domicile;

 

(J)              An indication as to whether each such Collateral Obligation is
(1) a Senior Secured Loan, (2) a Second Lien Loan, (3) a Defaulted Obligation,
(4) a Delayed Drawdown Collateral Obligation, (5) a Revolving Collateral
Obligation, (6) a Participation Interest (indicating the related Selling
Institution, if applicable, and its ratings by the Rating Agency), (7) a
Permitted Deferrable Obligation, (8) a Fixed Rate Obligation, (9) a Current Pay
Obligation, (10) a DIP Collateral Obligation, (11) a Discount Obligation, (12) a
Discount Obligation purchased in the manner described in clause (y) of the
proviso to the definition “Discount Obligation”, (13) a Cov-Lite Loan, (14) a
First-Lien Last-Out Loan, (15) a Senior Syndicated Secured Loan, (16) a
Long-Dated Obligation or (17) a Broadly Syndicated Loan or, if not a Broadly
Syndicated Loan, a Middle Market Loan;

 

(K)            With respect to each Collateral Obligation that is a Discount
Obligation purchased in the manner described in clause (y) of the proviso to the
definition “Discount Obligation”;

 

(I)            the identity of the Collateral Obligation (including whether such
Collateral Obligation was classified as a Discount Obligation at the time of its
original purchase) the proceeds of whose sale are used to purchase the purchased
Collateral Obligation;

 

(II)          the purchase price (as a percentage of par) of the purchased
Collateral Obligation and the sale price (as a percentage of par) of the
Collateral Obligation the proceeds of whose sale are used to purchase the
purchased Collateral Obligation; and

 

(III)         the Aggregate Principal Balance of Collateral Obligations that
have been excluded from the definition of “Discount Obligation” and relevant
calculations indicating whether such amount is in compliance with the
limitations described in clauses (z)(A) and (z)(B) of the proviso to the
definition of “Discount Obligation.”

 



-217-



 

(L)             The Principal Balance of each Cov-Lite Loan and the Aggregate
Principal Balance of all Cov-Lite Loans;

 

(M)           The S&P Recovery Rate; and

 

(N)            The date of the credit estimate of such Collateral Obligation.

 

(v)           If the Monthly Report Determination Date occurs on or after the
Effective Date and prior to the last day of the Reinvestment Period, for each of
the limitations and tests specified in the definitions of Concentration
Limitations and Collateral Quality Tests, (1) the result (including, during any
S&P CDO Formula Election Period, calculation of each of the S&P CDO Monitor
Benchmarks), (2) the related minimum or maximum test level and (3) a
determination as to whether such result satisfies the related test.

 

(vi)          The calculation of each of the following:

 

(A)            Each Interest Coverage Ratio (and setting forth the percentage
required to satisfy each Interest Coverage Test);

 

(B)             Each Overcollateralization Ratio (and setting forth the
percentage required to satisfy each Overcollateralization Ratio Test);

 

(C)            The Weighted Average Coupon; and

 

(D)            The Weighted Average Floating Spread.

 

(vii)        The calculation specified in Section 5.1(g).

 

(viii)        For each Account, a schedule showing the beginning balance, each
credit or debit specifying the nature, source and amount, and the ending
balance.

 

(ix)          A schedule showing for each of the following the beginning
balance, the amount of Interest Proceeds received from the date of determination
of the immediately preceding Monthly Report, and the ending balance for the
current Measurement Date:

 

(A)            Interest Proceeds from Collateral Obligations; and

 

(B)             Interest Proceeds from Eligible Investments.

 

(x)            Purchases, payments, and sales:

 

(A)            The identity, Principal Balance and outstanding principal balance
(in each case other than any accrued interest that was purchased with Principal
Proceeds (but excluding any capitalized interest)), unfunded commitment (if
any), capitalized interest (if any), Principal Proceeds and Interest Proceeds
received, and date for each Collateral Obligation that was released for sale or
disposition pursuant to Section 12.1 since the last Monthly Report Determination
Date and whether such Collateral Obligation was a Credit Risk Obligation or a
Credit Improved Obligation, and whether the sale of such Collateral Obligation
was a discretionary sale and;

 



-218-



 

(B)            The identity, Principal Balance and outstanding principal balance
(in each case other than any accrued interest that was purchased with Principal
Proceeds (but excluding any capitalized interest)), unfunded commitment (if
any), Principal Proceeds and Interest Proceeds received, and date for each
Collateral Obligation that was substituted or repurchased pursuant to
Section 12.3 since the last Monthly Report Determination Date, all as reported
to the Collateral Agent by the Collateral Manager at the time of such repurchase
or substitution; and

 

(C)            The identity, Principal Balance and outstanding principal balance
(in each case other than any accrued interest that was purchased with Principal
Proceeds (but excluding any capitalized interest)), unfunded commitment (if
any), capitalized interest (if any) and Principal Proceeds and Interest Proceeds
expended to acquire each Collateral Obligation acquired pursuant to Section 12.2
since the last Monthly Report Determination Date.

 

(xi)          The identity of each Defaulted Obligation, the S&P Collateral
Value and the Market Value of each such Defaulted Obligation and date of default
thereof.

 

(xii)         The identity of each Collateral Obligation with an S&P Rating of
“CCC+” or below and the Market Value of each such Collateral Obligation.

 

(xiii)        The identity of each Deferring Obligation, the S&P Collateral
Value and the Market Value of each Deferring Obligation, and the date on which
interest was last paid in full in Cash thereon.

 

(xiv)        The identity of each Current Pay Obligation, the Market Value of
each such Current Pay Obligation, and the percentage of the Collateral Principal
Amount comprised of Current Pay Obligations.

 

(xv)          [Reserved].

 

(xvi)        The percentage of the Collateral Principal Amount comprised of
Broadly Syndicated Loans (which percentage shall be reflected on the summary
page of the Monthly Report).

 

(xvii)       A copy of the notice provided by the Collateral Manager pursuant to
Section 12.2(b) hereof setting forth the details of any Trading Plan (including,
the proposed amendments and/or proposed investments identified by the Collateral
Manager for acquisition or entry, as applicable, as part of such Trading Plan
(which details shall be reported on a dedicated page of the Monthly Report)) and
the occurrence of the event, if any, described in clause (v) of the proviso to
Section 12.2(b).

 



-219-



 

(xviii)      Based solely on the confirmation given by the Issuer, or the
Collateral Manager on behalf of the Issuer, to the Collateral Administrator, the
Trustee and the Collateral Agent (for the benefit of the Holders), on which the
Collateral Administrator, the Collateral Agent, the Loan Agent and the Trustee
may conclusively rely, a statement as to whether the E.U. Retention Provider has
confirmed it is in compliance with the requirements set forth in paragraph 1 of
the E.U. Risk Retention Letter.

 

(xix)        The S&P Equivalent Weighted Average Rating Factor and S&P
Equivalent Diversity Score.

 

(xx)          For each Account, (i) the name of the financial institution that
holds such Account and (ii) the applicable ratings by S&P required under
Section 10.1(a) for such institution.

 

(xxi)         Notice of any Exception that became effective since the last
Monthly Report Determination Date, as provided by the Collateral Manager.

 

(xxii)        Such other information as the Rating Agency or the Collateral
Manager may reasonably request.

 

For each instance in which the Market Value is reported pursuant to the
foregoing, the Monthly Report shall also indicate the manner in which such
Market Value was determined and the source(s) (if applicable) used in such
determination, as provided by the Collateral Manager.

 

Upon receipt of each Monthly Report, the Collateral Agent shall (a) if the
relevant Monthly Report Determination Date occurred on or prior to the last day
of the Reinvestment Period, notify the Issuer (who shall notify S&P) if such
Monthly Report indicates that the S&P CDO Monitor Test has not been satisfied as
of the relevant Measurement Date and (b) compare the information contained in
such Monthly Report to the information contained in its records with respect to
the Assets and shall, within three Business Days after receipt of such Monthly
Report, notify the Issuer, the Collateral Administrator, the Rating Agency and
the Collateral Manager if the information contained in the Monthly Report does
not conform to the information maintained by the Collateral Agent with respect
to the Assets. If any discrepancy exists, the Collateral Administrator and the
Issuer, or the Collateral Manager on behalf of the Issuer, shall attempt to
resolve the discrepancy. If such discrepancy cannot be promptly resolved, the
Collateral Agent shall within ten (10) Business Days notify the Collateral
Manager who shall, on behalf of the Issuer, request that the Independent
accountants appointed by the Issuer pursuant to Section 10.9 perform agreed upon
procedures on such Monthly Report and the Collateral Agent’s records to
determine the cause of such discrepancy. If such review reveals an error in the
Monthly Report or the Collateral Agent’s records, the Monthly Report or the
Collateral Agent’s records shall be revised accordingly and, as so revised,
shall be utilized in making all calculations pursuant to this Indenture and
notice of any error in the Monthly Report shall be sent as soon as practicable
by the Issuer to all recipients of such report which may be accomplished by
making a notation of such error in the subsequent Monthly Report.

 



-220-



 

(b)        Payment Date Accounting. The Issuer shall render an accounting (each
a “Distribution Report”), determined as of the close of business on each
Determination Date preceding a Payment Date, and shall make available such
Distribution Report to the Trustee, the Collateral Agent, the Loan Agent, the
Collateral Manager, the Initial Purchaser, the Rating Agency, any Holder shown
on the Register of a Note and any beneficial owner of a Note who has delivered a
Beneficial Ownership Certificate to the Trustee not later than the Business Day
preceding the related Payment Date. The Distribution Report shall contain the
following information:

 

(i)            the information required to be in the Monthly Report pursuant to
Section 10.7(a), provided that such Payment Date is not also a Re-Pricing Date
or Redemption Date for an Optional Redemption, Tax Redemption, Clean-Up Call
Redemption or Refinancing in each case in whole but not in part;

 

(ii)           (a) the Aggregate Outstanding Amount of the Secured Debt of each
Class at the beginning of the Interest Accrual Period and such amount as a
percentage of the original Aggregate Outstanding Amount of the Secured Debt of
such Class, (b) the amount of principal payments to be made on the Secured Debt
of each Class on the next Payment Date, the amount of any Deferred Interest on
the Class C Notes and the Aggregate Outstanding Amount of the Secured Debt of
each Class after giving effect to the principal payments, if any, on the next
Payment Date and such amount as a percentage of the original Aggregate
Outstanding Amount of the Secured Debt of such Class and (c) the Aggregate
Outstanding Amount of the Subordinated Notes at the beginning of the Interest
Accrual Period and such amount as a percentage of the original Aggregate
Outstanding Amount of the Subordinated Notes, the amount of payments, if any, to
be made on the Subordinated Notes on the next Payment Date, and the Aggregate
Outstanding Amount of the Subordinated Notes after giving effect to such
payments, if any, on the next Payment Date and such amount as a percentage of
the original Aggregate Outstanding Amount of the Subordinated Notes;

 

(iii)          the Interest Rate and accrued interest for each applicable
Class of Secured Debt for such Payment Date;

 

(iv)          the amounts payable pursuant to each clause of
Section 11.1(a)(i) and each clause of Section 11.1(a)(ii) or each clause of
Section 11.1(a)(iii), as applicable, on the related Payment Date;

 

(v)           for the Collection Account:

 

(A)            the Balance on deposit in the Collection Account at the end of
the related Collection Period (or, with respect to the Interest Collection
Subaccount, the next Business Day);

 



-221-



 

(B)            the amounts payable from the Collection Account to the Payment
Account, in order to make payments pursuant to Section 11.1(a)(i) and
Section 11.1(a)(ii) on the next Payment Date (net of amounts which the
Collateral Manager intends to re-invest in additional Collateral Obligations
pursuant to Article XII); and

 

(C)            the Balance remaining in the Collection Account immediately after
all payments and deposits to be made on such Payment Date; and

 

(vi)          [reserved];

 

(vii)         such other information as the Collateral Manager may reasonably
request.

 

Each Distribution Report shall constitute instructions to the Collateral Agent
to withdraw funds from the Payment Account and pay or transfer such amounts set
forth in such Distribution Report in the manner specified and in accordance with
the priorities established in Section 11.1 and Article XIII.

 

(c)        Interest Rate Notice. The Issuer (or the Collateral Administrator on
behalf of the Issuer) shall include in the Monthly Report a notice setting forth
the Interest Rate for each Class of Secured Debt for the Interest Accrual Period
preceding the next Payment Date.

 

(d)        Failure to Provide Accounting. If the Collateral Agent shall not have
received any accounting provided for in this Section 10.7 on the first Business
Day after the date on which such accounting is due to the Collateral Agent, the
Collateral Agent shall notify the Collateral Manager who shall use all
reasonable efforts to obtain such accounting by the applicable Payment Date. To
the extent the Collateral Manager is required to provide any information or
reports pursuant to this Section 10.7 as a result of the failure of the Issuer
to provide such information or reports, the Collateral Manager shall be entitled
to retain an Independent certified public accountant in connection therewith and
the reasonable costs incurred by the Collateral Manager for such Independent
certified public accountant shall be paid by the Issuer.

 

(e)        Required Content of Certain Reports. Each Monthly Report and each
Distribution Report sent to any Holder or beneficial owner of an interest in
Debt shall contain, or be accompanied by, the following notices:

 

The Debt may be beneficially owned only by Persons that (a) in the case of the
Secured Debt (i) are Qualified Purchasers that are not U.S. persons (within the
meaning of Regulation S under the United States Securities Act of 1933, as
amended) and are purchasing their beneficial interest in an offshore transaction
(as defined in Regulation S) or (ii) are Qualified Institutional Buyers or
Institutional Accredited Investors and Qualified Purchasers (or corporations,
partnerships, limited liability companies or other entities (other than
trusts) each shareholder, partner, member or other equity owner of which is
either a Qualified Purchaser) or (b) in the case of the Subordinated Notes, are
Qualified Institutional Buyers or Accredited Investors and either Qualified
Purchasers, Knowledgeable Employees with respect to the Issuer, the Collateral
Manager or corporations, partnerships, limited liability companies or other
entities (other than trusts) each shareholder, partner, member or other equity
owner of which is either a Qualified Purchaser or a Knowledgeable Employee with
respect to the Issuer or Collateral Manager and (c) in the case of clauses
(a) and (b), can make the representations set forth in Section 2.5 of this
Indenture or the appropriate Exhibit to this Indenture.

 



-222-



 

Each holder receiving this report agrees to keep all non-public information
herein confidential and not to use such information for any purpose other than
its evaluation of its investment in the Debt; provided that any holder may
provide such information on a confidential basis to any prospective purchaser of
such holder’s Debt that is permitted by the terms of this Indenture to acquire
such holder’s Debt and that agrees to keep such information confidential in
accordance with the terms of this Indenture.

 

(f)         Initial Purchaser Information. The Issuer and the Initial Purchaser,
or any successor to the Initial Purchaser, may post the information contained in
a Monthly Report or Distribution Report to a password-protected internet site
accessible only to the Holders of the Debt and to the Collateral Manager.

 

(g)        Distribution of Reports. The Trustee will make the Monthly Report,
the Distribution Report, any Redemption Distribution Direction and any notices
or communications required to be delivered to the Holders in accordance with
this Indenture available via its internet website. The Trustee’s internet
website shall initially be located at https://tss.sfs.db.com/investpublic/. The
Trustee shall have the right to change the way such statements are distributed
in order to make such distribution more convenient and/or more accessible to the
above parties and the Trustee shall provide timely and adequate notification to
all above parties regarding any such changes. As a condition to access to the
Trustee’s internet website, the Trustee may require registration and the
acceptance of a disclaimer. The Trustee shall be entitled to rely on but shall
not be responsible for the content or accuracy of any information provided in
the Monthly Report and the Distribution Report which the Trustee disseminates in
accordance with this Indenture and may affix thereto any disclaimer it deems
appropriate in its reasonable discretion.

 

(h)        In the event that the Collateral Agent receives instructions to
effect a securities transaction as contemplated in 12 C.F.R. 12.1, the Issuer
acknowledges that, upon its written request and at no additional cost, it has
the right to receive notification from the Collateral Agent after the completion
of such transaction as contemplated in 12 C.F.R. 12.4(a) or (b), the Issuer
agrees that, absent a specific request, such notification shall not be provided
by the Collateral Agent hereof and, in lieu of such notifications, the
Collateral Agent shall make available each Monthly Report and Distribution
Report in the manner required by this Indenture.

 

(i)         The Trustee is hereby authorized and directed to make available to
Intex Solutions, Inc. and Moody’s Analytics, Inc. each Monthly Report and
Distribution Report.

 

(j)         “Fair Value” Report. The Issuer authorizes and directs the
Collateral Agent to make available to Holders via the Collateral Agent’s
internet website any “fair value” report provided to the Collateral Agent by the
Issuer for posting in connection with the U.S. Risk Retention Rules and provided
to the Collateral Agent for posting to the website. Notwithstanding anything
herein to the contrary, it is understood and agreed that neither the Trustee nor
the Collateral Agent (i) has participated in the preparation of any such report
or the information contained therein and (ii) is responsible for, and is not
making any representation concerning, the accuracy or completeness of such
report or the information contained therein, including, without limitation, in
respect of the fair value of any Notes identified therein or any assumptions,
discount factors or other variables used to determine any such fair value.

 



-223-



 

(k)        Redemption Distribution Direction. The Issuer shall render an
accounting (each a “Redemption Distribution Direction”), determined as of the
close of business on each Determination Date preceding a Redemption Distribution
Date, and shall make available such Redemption Distribution Direction available
to the Collateral Manager and the Collateral Agent setting forth the amounts
payable pursuant to each applicable clause of Section 11.1(a)(i) and
Section 11.1(a)(ii), as applicable, on the related Redemption Distribution Date.
Each Redemption Distribution Direction shall constitute instructions to the
Collateral Agent to withdraw funds from the Payment Account and pay or transfer
such amounts set forth in such Redemption Distribution Direction in the manner
specified and in accordance with the priorities established in Section 11.1 and
Article XIII. No Redemption Distribution Direction will be required to be
reviewed by the Independent accountants appointed pursuant to this Indenture.

 

Section 10.8       Release of Assets. (a) Subject to Article XII, the Issuer
may, by Issuer Order executed by an Officer of the Collateral Manager, delivered
to the Collateral Agent at least one Business Day prior to the settlement date
for any sale of an Asset certifying that the sale, repurchase or substitution of
such Asset is being made in accordance with Section 12.1 hereof and such sale,
repurchase or substitution complies with all applicable requirements of
Section 12.1 (which certification shall be deemed to be made upon delivery of
such Issuer Order or trade continuation in respect of such sale) (provided that
if an Enforcement Event has occurred and is continuing, neither the Issuer nor
the Collateral Manager (on behalf of the Issuer) may direct the Collateral Agent
to release or cause to be released such Asset from the lien of this Indenture
pursuant to a sale under Section 12.1(e), Section 12.1(f) or
Section 12.1(g) unless the sale of such Asset is permitted pursuant to
Section 12.3(c)), direct the Collateral Agent to release or cause to be released
such Asset from the lien of this Indenture and, upon receipt of such Issuer
Order, the Collateral Agent shall deliver any such Asset, if in physical form,
duly endorsed to the broker or purchaser designated in such Issuer Order or, if
such Asset is a Clearing Corporation Security, cause an appropriate transfer
thereof to be made, in each case against receipt of the sales price therefor as
specified by the Collateral Manager in such Issuer Order; provided that the
Collateral Agent may deliver any such Asset in physical form for examination in
accordance with industry custom.

 

(b)       Subject to the terms of this Indenture, the Collateral Agent shall
upon an Issuer Order (i) deliver any Asset, and release or cause to be released
such Asset from the lien of this Indenture, which is set for any mandatory call
or redemption or payment in full to the appropriate payor or paying agent, as
applicable, on or before the date set for such call, redemption or payment, in
each case against receipt of the call or redemption price or payment in full
thereof and (ii) provide notice thereof to the Collateral Manager.

 



-224-



 

(c)        Upon receiving actual notice of any Offer or any request for a
waiver, direction, consent, amendment or other modification or action with
respect to any Asset, the Collateral Agent on behalf of the Issuer shall notify
the Collateral Manager of any Asset that is subject to a tender offer, voluntary
redemption, exchange offer, conversion or other similar action (an “Offer”) or
such request. Unless the Debt has been accelerated following an Event of
Default, the Collateral Manager may, by Issuer Order, direct (x) the Collateral
Agent to accept or participate in or decline or refuse to participate in such
Offer and, in the case of acceptance or participation, to release from the lien
of this Indenture such Asset in accordance with the terms of the Offer against
receipt of payment therefor, or (y) the Issuer or the Collateral Agent to agree
to or otherwise act with respect to such consent, direction, waiver, amendment,
modification or action; provided that in the absence of any such direction, the
Collateral Agent shall not respond or react to such Offer or request.

 

(d)       As provided in Section 10.2(a), the Collateral Agent shall deposit any
proceeds received by it from the disposition or replacement of an Asset in the
applicable subaccount of the Collection Account, unless simultaneously applied
to the purchase of additional Collateral Obligations or Eligible Investments as
permitted under and in accordance with the requirements of this Article X and
Article XII.

 

(e)       The Collateral Agent shall, upon receipt of an Issuer Order at such
time as there is no Secured Debt Outstanding and all obligations of the Issuer
hereunder have been satisfied, release any remaining Assets from the lien of
this Indenture.

 

(f)        Any security, Collateral Obligation or amounts that are released
pursuant to Section 10.8(a), (b) or (c) shall be released from the lien of this
Indenture.

 

(g)       Any amounts paid from the Payment Account to the Holders of the
Subordinated Notes in accordance with the Priority of Payments shall be released
from the lien of this Indenture.

 

Section 10.9       Reports by Independent Accountants. (a) At the Closing Date,
the Issuer shall appoint one or more firms of Independent certified public
accountants of recognized international reputation for purposes of reviewing and
delivering the reports or certificates of such accountants required by this
Indenture, which may be the firm of Independent certified public accountants
that performs accounting services for the Issuer or the Collateral Manager. The
Issuer may remove any firm of Independent certified public accountants at any
time without the consent of any Holder of Debt. Upon any resignation by such
firm or removal of such firm by the Issuer, the Issuer (or the Collateral
Manager on behalf of the Issuer) shall promptly appoint by Issuer Order
delivered to the Collateral Agent and the Rating Agency a successor thereto that
shall also be a firm of Independent certified public accountants of recognized
international reputation, which may be a firm of Independent certified public
accountants that performs accounting services for the Issuer or the Collateral
Manager. If the Issuer shall fail to appoint a successor to a firm of
Independent certified public accountants which has resigned within 30 days after
such resignation, the Issuer shall promptly notify the Collateral Agent of such
failure in writing. If the Issuer shall not have appointed a successor within
ten days thereafter, the Collateral Agent shall promptly notify the Collateral
Manager, who shall appoint a successor firm of Independent certified public
accountants of recognized international reputation. The fees of such Independent
certified public accountants and its successor shall be payable by the Issuer.
In the event such firm requires the Bank in any of its capacities to agree to
the procedures performed by such firm, the Issuer hereby directs the Bank to so
agree, which acknowledgment or agreement may include, among other things,
(i) acknowledgment of the responsibility for the sufficiency of the procedures
to be performed by the Independent accountants for its purposes, (ii) releases
by the Bank (on behalf of itself and the Holders) of claims against the
Independent accountants and acknowledgement of other limitations of liability in
favor of the Independent accountants and (iii) restrictions or prohibitions on
the disclosure of information or documents provided to it by such firm of
Independent accountants (including to the Holders). It is understood and agreed
that the Bank will deliver such letter of agreement in conclusive reliance on
the foregoing direction of the Issuer, and the Bank shall not make any inquiry
or investigation as to, and shall have no obligation in respect of, the
sufficiency, validity or correctness of such procedures. The Bank shall not be
required to make any such agreements that adversely affect the Bank in its
individual capacity.

 



-225-



 

(b)        On or before December 31 of each year commencing in 2021, the Issuer
shall cause to be delivered to the Collateral Agent, the Collateral Manager and
each Holder of the Debt upon written request therefor and subject to the
execution of an agreement with the Independent certified public accountants, a
report from a firm of Independent certified public accountants for each
Distribution Report occurring in February and August of each year (i) indicating
that such firm has performed agreed-upon procedures to recalculate certain of
the calculations within those Distribution Reports (excluding the S&P CDO
Monitor Test) have been performed in accordance with the applicable provisions
of this Indenture and (ii) listing the Aggregate Principal Balance of the Assets
and the Aggregate Principal Balance of the Collateral Obligations securing the
Secured Debt as of the relevant Determination Dates; provided that in the event
of a conflict between such firm of Independent certified public accountants and
the Issuer with respect to any matter in this Section 10.9, the determination by
such firm of Independent public accountants shall be conclusive.

 

(c)        Upon the written request of the Collateral Agent, or any Holder of a
Subordinated Note (and subject to the execution of an agreement with the firm of
Independent certified public accountants), the Issuer will cause the firm of
Independent certified public accountants appointed pursuant to
Section 10.9(a) to provide any Holder of Subordinated Notes with all of the
information required to be provided by the Issuer or pursuant to Section 7.17 or
assist the Issuer in the preparation thereof.

 

Section 10.10     Reports to the Rating Agency and Additional Recipients. In
addition to the information and reports specifically required to be provided to
the Rating Agency pursuant to the terms of this Indenture, the Issuer shall
provide the Rating Agency with all information or reports delivered to the
Collateral Agent hereunder (with the exception of any accountants’ reports or
any Accountants’ Report) and such additional information as the Rating Agency
may from time to time reasonably request (including notification to the Rating
Agency of any modification of any loan document relating to a DIP Collateral
Obligation or any release of collateral thereunder not permitted by such loan
documentation but excluding any accountants’ reports or any Accountants’
Report). With respect to credit estimates, the Issuer shall provide notification
to S&P of any material modification that would result in substantial changes to
the terms of any loan document relating to a Collateral Obligation or any
release of collateral thereunder not permitted by such loan documentation if the
Collateral Manager reasonably determines that such notice is required in
accordance with S&P’s publication on credit estimates titled “What Are Credit
Estimates And How Do They Differ From Ratings?” dated April 2011 (as the same
may be amended or updated from time to time). Within 10 Business Days after the
Effective Date, together with each Monthly Report and on each Payment Date, the
Issuer shall provide to the Rating Agency, via e-mail in accordance with
Section 14.3(a), a Microsoft Excel file of the Excel Default Model Input File
and, with respect to each Collateral Obligation, the name of each obligor or
issuer thereof, the CUSIP number thereof (if applicable) and the Priority
Category thereof. In accordance with SEC Release No. 34-72936, Form 15-E, only
in its complete and unedited form which includes the Accountants’ Effective Date
Comparison AUP Report as an attachment, will be provided by the Independent
accountants to the Issuer and the Information Agent who will post such
Form 15-E, except for the redaction of any sensitive information by the Issuer,
on the Issuer’s Website. Copies of the Accountants’ Effective Date Recalculation
AUP Report or any other agreed-upon procedures report provided by the
Independent accountants to the Issuer will not be provided to any other party
including the Rating Agency or posted on the Issuer’s Website (other than as
provided in any access letter between such Person and the accountants).

 



-226-



 

Section 10.11      Procedures Relating to the Establishment of Accounts
Controlled by the Collateral Agent. Notwithstanding anything else contained
herein, the Issuer agrees that with respect to each of the Accounts, it will
cause each Securities Intermediary establishing such accounts to enter into a
securities account control agreement and, if the Securities Intermediary is the
Bank, shall cause the Bank to comply with the provisions of such securities
account control agreement. The Collateral Agent shall have the right to open
such subaccounts of any such account as it deems necessary or appropriate for
convenience of administration.

 

Section 10.12      Section 3(c)(7) Procedures. For so long as any Debt is
Outstanding, the Issuer shall do the following:

 

(a)        Notification. Each Monthly Report sent or caused to be sent by the
Issuer to the Holders will include a notice to the following effect:

 

“The Investment Company Act of 1940, as amended (the “1940 Act”), requires that
all holders of the outstanding securities of the Issuer that are U.S. persons
(as defined in Regulation S) be “Qualified Purchasers” (“Qualified Purchasers”)
as defined in Section 2(a)(51)(A) of the 1940 Act and related rules. Under the
rules, the Issuer must have a “reasonable belief” that all holders of its
outstanding securities that are “U.S. persons” (as defined in Regulation S),
including transferees, are Qualified Purchasers. Consequently, all sales and
resales of the Debt in the United States or to “U.S. persons” (as defined in
Regulation S) must be made solely to purchasers that are Qualified Purchasers.
Each purchaser of Secured Debt in the United States who is a “U.S. person” (as
defined in Regulation S) (such Debt a “Restricted Secured Debt”) will be deemed
(or required, as the case may be) to represent at the time of purchase that:
(i) the purchaser is a Qualified Purchaser who is either (x) an institutional
accredited investor (“IAI”) within the meaning of Rule 501(a)(1), (2), (3) or
(7) under the Securities Act of 1933, as amended (the “Securities Act”) or (y) a
qualified institutional buyer as defined in Rule 144A under the Securities Act
(“QIB”); (ii) the purchaser is acting for its own account or the account of
another Qualified Purchaser and QIB/IAI (as applicable); (iii) the purchaser is
not formed for the purpose of investing in the Issuer; (iv) the purchaser, and
each account for which it is purchasing, will hold and transfer at least the
minimum denominations of the Debt specified herein; (v) the purchaser
understands that the Issuer may receive a list of participants holding positions
in securities from one or more book-entry depositories; and (vi) the purchaser
will provide written notice of the foregoing, and of any applicable restrictions
on transfer, to any subsequent transferees. The Restricted Secured Debt may only
be transferred to another Qualified Purchaser and QIB/IAI (as applicable) and
all subsequent transferees are deemed to have made representations (i) through
(vi) above. Each purchaser of a Subordinated Note in the United States who is a
“U.S. person” (as defined in Regulation S) (such Note a “Restricted Subordinated
Note”) will be required to represent at the time of purchase that: (a) the
purchaser is a Qualified Purchaser who is either (x) an accredited investor
(“AI”) within the meaning of Rule 501 under the Securities Act or (y) a QIB;
(b) the purchaser is acting for its own account or the account of another
Qualified Purchaser and QIB/AI (as applicable); (c) the purchaser is not formed
for the purpose of investing in the Issuer; (d) the purchaser, and each account
for which it is purchasing, will hold and transfer at least the minimum
denominations of the Debt specified herein; (e) the purchaser understands that
the Issuer may receive a list of participants holding positions in securities
from one or more book-entry depositories; and (f) the purchaser will provide
written notice of the foregoing, and of any applicable restrictions on transfer,
to any subsequent transferees. The Restricted Subordinated Notes may only be
transferred to another Qualified Purchaser and QIB/AI (as applicable) and all
subsequent transferees are deemed to have made representations (a) through
(f) above.”

 



-227-



 

“The Issuer directs that the recipient of this notice, and any recipient of a
copy of this notice, provide a copy to any Person having an interest in this
Note as indicated on the books of DTC or on the books of a participant in DTC or
on the books of an indirect participant for which such participant in DTC acts
as agent.”

 

“The Indenture provides that if, notwithstanding the restrictions on transfer
contained therein, the Issuer determines that any holder of, or beneficial owner
of an interest in Restricted Secured Debt or a Restricted Subordinated Note is a
“U.S. person” (as defined in Regulation S) who is determined not to have been a
Qualified Purchaser at the time of acquisition of such Restricted Secured Debt
or Restricted Subordinated Note, as applicable, or beneficial interest therein,
the Issuer may require, by notice to such Holder or beneficial owner, that such
Holder or beneficial owner sell all of its right, title and interest to such
Restricted Secured Debt or a Restricted Subordinated Note, as applicable, (or
any interest therein) to a Person that is either (x) in the case of the Secured
Debt, not a “U.S. person” (as defined in Regulation S) or (y) a Qualified
Purchaser who is either an IAI (or, in the case of the Subordinated Notes,
another AI) or a QIB (as applicable), with such sale to be effected within 30
days after notice of such sale requirement is given. If such holder or
beneficial owner fails to effect the transfer required within such 30-day
period, (i) the Issuer or the Collateral Manager acting for the Issuer, without
further notice to such holder, shall and is hereby irrevocably authorized by
such holder or beneficial owner, to cause its Restricted Secured Debt or
Restricted Subordinated Note, as applicable, or beneficial interest therein to
be transferred in a commercially reasonable sale (conducted by the Collateral
Manager in accordance with Article 9 of the UCC as in effect in the State of New
York as applied to securities that are sold on a recognized market or that may
decline speedily in value) to a Person that certifies to the Trustee, the
Issuer, the Collateral Agent and the Collateral Manager, in connection with such
transfer, that such Person meets the qualifications set forth in clauses (x) and
(y) above and (ii) pending such transfer, no further payments will be made in
respect of such Restricted Secured Debt or Restricted Subordinated Note, as
applicable, or beneficial interest therein held by such holder or beneficial
owner.”

 



-228-



 

(b)        DTC Actions. The Issuer will direct DTC to take the following steps
in connection with the Global Secured Notes:

 

(i)            The Issuer will direct DTC to include the marker “3c7” in the DTC
20-character security descriptor and the 48-character additional descriptor for
the Global Secured Notes in order to indicate that sales are limited to
Qualified Purchasers.

 

(ii)           The Issuer will direct DTC to cause each physical deliver order
ticket that is delivered by DTC to purchasers to contain the 20-character
security descriptor. The Issuer will direct DTC to cause each deliver order
ticket that is delivered by DTC to purchasers in electronic form to contain a
“3c7” indicator and a related user manual for participants. Such user manual
will contain a description of the relevant restrictions imposed by
Section 3(c)(7).

 

(iii)           On or prior to the Closing Date, the Issuer will instruct DTC to
send a Section 3(c)(7) Notice to all DTC participants in connection with the
offering of the Global Secured Notes.

 

(iv)          In addition to the obligations of the Registrar set forth in
Section 2.5, the Issuer will from time to time (upon the request of the Trustee
or the Collateral Agent) make a request to DTC to deliver to the Issuer a list
of all DTC participants holding an interest in the Global Secured Notes.

 

(v)           The Issuer will cause each CUSIP number obtained for a Global Note
to have a fixed field containing “3c7” and “144A” indicators, as applicable,
attached to such CUSIP number.

 

(c)        Bloomberg Screens, Etc. The Issuer will from time to time request all
third-party vendors to include on screens maintained by such vendors appropriate
legends regarding Rule 144A and Section 3(c)(7) under the 1940 Act restrictions
on the Global Secured Notes. Without limiting the foregoing, the Initial
Purchaser will request that each third-party vendor include the following
legends on each screen containing information about the Notes:

 

(i)            Bloomberg.

 

(A)            “Iss’d Under 144A/3c7”, to be stated in the “Note Box” on the
bottom of the “Security Display” page describing the Global Secured Notes;

 



-229-



 

(B)            a flashing red indicator stating “See Other Available
Information” located on the “Security Display” page;

 

(C)            a link to an “Additional Security Information” page on such
indicator stating that the Global Secured Notes are being offered in reliance on
the exception from registration under Rule 144A of the Securities Act of 1933 to
Persons that are both (i) “Qualified Institutional Buyers” as defined in
Rule 144A under the Securities Act and (ii) “Qualified Purchasers” as defined
under Section 2(a)(51) of the 1940 Act, as amended; and

 

(D)            a statement on the “Disclaimer” page for the Global Secured Notes
that the Notes will not be and have not been registered under the Securities Act
of 1933, as amended, that the Issuer has not been registered under the 1940 Act,
as amended, and that the Global Secured Notes may only be offered or sold in
accordance with Section 3(c)(7) of the 1940 Act, as amended.

 

(ii)            Reuters.

 

(A)            a “144A – 3c7” notation included in the security name field at
the top of the Reuters Instrument Code screen;

 

(B)            a “144A3c7Disclaimer” indicator appearing on the right side of
the Reuters Instrument Code screen; and

 

(C)            a link from such “144A3c7Disclaimer” indicator to a disclaimer
screen containing the following language: “These Notes may be sold or
transferred only to Persons who are both (i) Qualified Institutional Buyers, as
defined in Rule 144A under the Securities Act, and (ii) Qualified Purchasers, as
defined under Section 3(c)(7) under the U.S. Investment Company Act of 1940.”

 

Section 10.13     No Further Reporting Following the Redemption of the Secured
Debt. Notwithstanding any other provision of this Indenture to the contrary,
except with respect to (i) Section 4.1 or the satisfaction and discharge of this
Indenture and (ii) if at such time 100% of the Aggregate Outstanding Amount of
the Subordinated Notes are not owned by the BDC (notice of which shall be
provided to the Trustee by, or on behalf of, the Issuer), the Retention Provider
or any Affiliate thereof, Article VIII, from and after the date on which no
Secured Debt is deemed or considered Outstanding, all requirements herein that
the Issuer, Collateral Manager, the Collateral Agent or Trustee deliver or cause
to be delivered any reports, compliance certificates or opinions to any party
shall be deemed deleted and have no further force or effect.

 



-230-



 

ARTICLE XI

 

Application Of Monies

 

Section 11.1        Disbursements of Monies from Payment Account.
(a) Notwithstanding any other provision herein, but subject to the other
sub-sections of this Section 11.1 and to Section 13.1, on each Payment Date and,
if elected by the Collateral Manager, on each Redemption Distribution Date, the
Collateral Agent shall disburse amounts transferred from the Collection Account
to the Payment Account pursuant to Section 10.2 in accordance with the following
priorities (the “Priority of Payments”); provided that, unless an Enforcement
Event has occurred and is continuing, (x) amounts transferred from the Interest
Collection Subaccount shall be applied solely in accordance with
Section 11.1(a)(i); and (y) amounts transferred from the Principal Collection
Subaccount shall be applied solely in accordance with Section 11.1(a)(ii);
provided further that all payments on the Class A-1-L Loans shall be deposited
into the Class A-1-L Loan Account for distribution by the Loan Agent to the
Class A-1-L Lenders; provided further however, for so long as the Bank is the
Collateral Agent and the Loan Agent, such payments may (but shall not be
required to) be made under this Indenture from the Payment Account to the
Class A-1-L Lenders and in such event shall be deemed to have been made first to
the Loan Agent and then distributed to the Class A-1-L Lenders.

 

(i)            On each Payment Date other than any Stated Maturity, unless an
Enforcement Event has occurred and is continuing and, if elected by the
Collateral Manager, on each Redemption Distribution Date, Interest Proceeds on
deposit in the Collection Account, to the extent received on or before the
related Determination Date (or if such Determination Date is not a Business Day,
the next succeeding Business Day) and that are transferred into the Payment
Account, shall be applied in the following order of priority:

 

(A)            to the payment of (1) first, taxes and governmental fees owing by
the Issuer and (2) second, the accrued and unpaid Administrative Expenses, in
the priority stated in the definition thereof, up to the Administrative Expense
Cap (except as otherwise expressly provided in connection with any Optional
Redemption or Tax Redemption);

 

(B)            to the payment to the Collateral Manager of (i) any accrued and
unpaid Collateral Management Fee due on such Payment Date (including any
interest accrued on any Collateral Management Fee Shortfall Amount) minus the
amount of any Current Deferred Management Fee, if any, and (ii) any Cumulative
Deferred Management Fee requested to be paid at the option of the Collateral
Manager; provided that Interest Proceeds shall only be used to make payments
with respect to the Cumulative Deferred Management Fee pursuant to this clause
(B) to the extent such Interest Proceeds are not needed to pay the amounts
referred to in any of clauses (C) through (H) below (on a pro forma basis after
giving effect to such proposed payment of the Cumulative Deferred Management
Fee);

 

(C)            to the payment of accrued and unpaid interest (including
defaulted interest and interest thereon) on the Class A-1-L Loans and the
Class A-1 Notes, allocated pro rata in proportion to the amounts of accrued and
unpaid interest (including defaulted interest and interest thereon) payable on
each such Class;

 



-231-



 

(D)            to the payment of accrued and unpaid interest (including
defaulted interest and interest thereon) on the Class A-2 Notes;

 

(E)            to the payment of accrued and unpaid interest (including
defaulted interest and interest thereon) on the Class B Notes;

 

(F)             if either of the Class A/B Coverage Tests is not satisfied on
the related Determination Date, to make payments in accordance with the Debt
Payment Sequence to the extent necessary to cause all Class A/B Coverage Tests
that are applicable on such Payment Date to be satisfied on a pro forma basis
after giving effect to all payments pursuant to this clause (F);

 

(G)            to the payment of (1) first, accrued and unpaid interest on the
Class C Notes (excluding Deferred Interest but including interest thereon) and
(2) second, any Deferred Interest on the Class C Notes;

 

(H)             if either of the Class C Coverage Tests is not satisfied on the
related Determination Date, to make payments in accordance with the Debt Payment
Sequence to the extent necessary to cause all Class C Coverage Tests that are
applicable on such Payment Date to be satisfied on a pro forma basis after
giving effect to all payments pursuant to this clause (H);

 

(I)              if, with respect to any Payment Date following the Effective
Date S&P has not yet confirmed its initial ratings of the Secured Debt and the
Effective Date Condition is not satisfied, amounts available for distribution
pursuant to this clause (I) shall be used for application in accordance with the
Debt Payment Sequence on such Payment Date in an amount sufficient to obtain
from S&P confirmation of its initial ratings of the Secured Debt;

 

(J)              to the payment of (1) first, any Administrative Expenses not
paid pursuant to clause (A)(2) above due to the limitation contained therein (in
the same manner and order of priority stated therein) and (2) second, any
Cumulative Deferred Management Fee not paid pursuant to clause (B)(ii) above due
to the limitations contained therein (in the same manner and order of priority
stated therein);

 

(K)            during the Reinvestment Period, at the direction of the
Collateral Manager, to the Supplemental Reserve Account; and

 

(L)             any remaining Interest Proceeds to be paid to the Holders of the
Subordinated Notes.

 

(ii)           On each Payment Date other than any Stated Maturity, unless an
Enforcement Event has occurred and is continuing and, if elected by the
Collateral Manager, on each Redemption Distribution Date, Principal Proceeds on
deposit in the Collection Account that are received on or before the related
Determination Date (or if such Determination Date is not a Business Day, the
next succeeding Business Day) and that are transferred to the Payment Account
(which will not include (i) amounts required to meet funding requirements with
respect to Delayed Drawdown Collateral Obligations and Revolving Collateral
Obligations that are deposited in the Revolver Funding Account or (ii) during
the Reinvestment Period, Principal Proceeds that have previously been reinvested
in Collateral Obligations or Principal Proceeds which the Issuer has entered
into any commitment to reinvest in Collateral Obligations) shall be applied in
the following order of priority:

 



-232-



 

(A)            to pay the amounts referred to in clauses (A) through (E) of
Section 11.1(a)(i) (and in the same manner and order of priority stated
therein), but only to the extent not paid in full thereunder; provided that
Principal Proceeds shall only be used to make payments with respect to the
Cumulative Deferred Management Fee pursuant to Section 11.1(a)(i)(B) to the
extent such Principal Proceeds are not needed to pay amounts referred to in
clause (B) below;

 

(B)            to pay the amounts referred to in clause (F) of
Section 11.1(a)(i), but only to the extent not paid in full thereunder;

 

(C)            to pay the amounts referred to in clause (G) of
Section 11.1(a)(i) (and in the same manner and order of priority stated therein)
to the extent not paid in full thereunder, only to the extent that the Class C
Notes are the Controlling Class;

 

(D)            to pay the amounts referred to in clause (H) of
Section 11.1(a)(i), but only to the extent not paid in full thereunder;

 

(E)            if, with respect to any Payment Date following the Effective Date
S&P has not yet confirmed its initial ratings of the Secured Debt and the
Effective Date Condition is not satisfied, amounts available for distribution
pursuant to this clause (E) shall be used for application in accordance with the
Debt Payment Sequence on such Payment Date in an amount sufficient to obtain
from S&P confirmation of its initial ratings of the Secured Debt;

 

(F)            if such Payment Date is a Redemption Date (other than a Special
Redemption Date) or a Redemption Distribution Date, to make payments in
accordance with the Debt Payment Sequence;

 

(G)            if such Payment Date is a Special Redemption Date occurring in
connection with a Special Redemption described in clause (i) of the first
sentence of Section 9.6, to make payments in the amount of the Special
Redemption Amount at the election of the Collateral Manager, in accordance with
the Debt Payment Sequence;

 



-233-



 

 

(H)         during the Reinvestment Period, at the discretion of the Collateral
Manager either (x) to the Collection Account as Principal Proceeds to invest in
Eligible Investments (pending the purchase of additional Collateral Obligations)
and/or to purchase additional Collateral Obligations or (y) if the reinvestment
of such Principal Proceeds would, in the sole determination of the Collateral
Manager, cause (or would be likely to cause) an E.U. Retention Deficiency, to
make payments in accordance with the Debt Payment Sequence in an amount
determined by the Collateral Manager in its sole discretion (and for the
avoidance of doubt such payment shall not result in a termination of the
Reinvestment Period);

 

(I)           after the Reinvestment Period, to make payments in accordance with
the Debt Payment Sequence;

 

(J)           after the Reinvestment Period, to pay the amounts referred to in
clause (J) of Section 11.1(a)(i) only to the extent not already paid (in the
same manner and order of priority stated therein); and

 

(K)          any remaining proceeds to be paid to the Holders of the
Subordinated Notes.

 

On any Stated Maturity, the Collateral Agent shall pay the net proceeds from the
liquidation of the Assets and all available Cash, but only after the payment of
(or establishment of a reserve for) all Administrative Expenses (in the same
manner and order of priority stated in the definition thereof), Aggregate
Collateral Management Fees, and interest and principal on the Secured Debt, to
the Holders of the Subordinated Notes in final payment of such Subordinated
Notes (such payments to be made in accordance with the priority set forth in
Section 11.1(a)(iii)).

 

For the avoidance of doubt, to the extent that on any Redemption Distribution
Date the Collateral Manager does not direct any payments to be made pursuant to
Section 11.1(a)(i), no payments will be required to be made pursuant to
Section 11.1(a)(ii)(A)-(E).

 

(iii)          Notwithstanding the provisions of the foregoing Sections
11.1(a)(i) and 11.1(a)(ii) (other than the last paragraph thereof), on (x) any
Stated Maturity, (y) on a Redemption Date occurring with respect to a Failed
Optional Redemption, or (z) if the maturity of the Secured Debt has been
accelerated following an Event of Default and has not been rescinded in
accordance with the terms herein (clause (z), an “Enforcement Event”), pursuant
to Section 5.7, proceeds in respect of the Assets will be applied in the
following order of priority:

 

(A)          to the payment of (1) first, taxes and governmental fees owing by
the Issuer and (2) second, the accrued and unpaid Administrative Expenses, in
the priority stated in the definition thereof, up to the Administrative Expense
Cap (provided that if a liquidation of the Assets has commenced, the
Administrative Expense Cap shall not apply);

 

(B)           to the payment of the Aggregate Collateral Management Fee due and
payable (including any accrued and unpaid interest thereon) to the Collateral
Manager until such amount has been paid in full, other than any Cumulative
Deferred Management Fee, to the extent not already paid;

 



-234-



 

(C)           to the payment of accrued and unpaid interest (including defaulted
interest and interest thereon) on the Class A-1-L Loans and the Class A-1 Notes,
allocated pro rata in proportion to the amounts of accrued and unpaid interest
(including defaulted interest and interest thereon) payable on each such Class;

 

(D)           to the payment of principal of the Class A-1-L Loans and the
Class A-1 Notes, allocated pro rata in proportion to their respective Aggregate
Outstanding Amounts, until the Class A-1 Debt has been paid in full;

 

(E)           to the payment of accrued and unpaid interest (including defaulted
interest and interest thereon) on the Class A-2 Notes;

 

(F)           to the payment of principal of the Class A-2 Notes, until the
Class A-2 Notes have been paid in full;

 

(G)          to the payment of accrued and unpaid interest (including defaulted
interest and interest thereon) on the Class B Notes;

 

(H)           to the payment of principal of the Class B Notes, until the
Class B Notes have been paid in full;

 

(I)            to the payment of accrued and unpaid interest (excluding Deferred
Interest but including interest on Deferred Interest) on the Class C Notes;

 

(J)            to the payment of any Deferred Interest on the Class C Notes;

 

(K)           to the payment of principal of the Class C Notes, until the
Class C Notes have been paid in full;

 

(L)           to the payment of (in the same manner and order of priority stated
therein) any Administrative Expenses not paid pursuant to clause (A)(2) above
due to the limitation contained therein;

 

(M)          any Cumulative Deferred Management Fee to the extent not already
paid; and

 

(N)           to pay the balance to the Holders of the Subordinated Notes.

 

If any declaration of acceleration has been rescinded in accordance with the
provisions herein, proceeds in respect of the Assets will be applied in
accordance with Section 11.1(a)(i) or (ii), as applicable.

 



-235-



 

(b)           If on any Payment Date the amount available in the Payment Account
is insufficient to make the full amount of the disbursements required by the
Distribution Report, the Collateral Agent shall make the disbursements called
for in the order and according to the priority set forth under
Section 11.1(a) above, subject to Section 13.1, to the extent funds are
available therefor.

 

(c)            In connection with the application of funds to pay Administrative
Expenses of the Issuer in accordance with Section 11.1(a)(i),
Section 11.1(a)(ii) and Section 11.1(a)(iii), the Collateral Agent shall remit
such funds, to the extent available (and subject to the order of priority set
forth in the definition of “Administrative Expenses”), as directed and
designated in an Issuer Order (which may be in the form of standing
instructions, including standing instructions to pay Administrative Expenses in
such amounts and to such entities as indicated in the Distribution Report in
respect of such Payment Date) delivered to the Collateral Agent no later than
the Business Day prior to each Payment Date.

 

(d)           The Collateral Manager may, in its sole discretion, elect to
irrevocably waive payment of any or all of any Collateral Management Fee
otherwise due on any Payment Date by notice to the Issuer, the Collateral
Administrator, the Collateral Agent, the Loan Agent and the Trustee no later
than the Determination Date immediately prior to such Payment Date in accordance
with the terms of Section 8(c) of the Collateral Management Agreement. Any such
Collateral Management Fee, once waived, shall not thereafter become due and
payable and any claim of the Collateral Manager therein shall be extinguished.

 

(e)            At any time during or after the Reinvestment Period, any Holder
of Subordinated Notes may (i) make a Contribution of Cash, Eligible Investments
or Collateral Obligations or (ii) solely in the case of Certificated
Subordinated Notes, in accordance with Section 8.3(i), designate all or a
specified portion of amounts that would otherwise be distributed on a Payment
Date to such Holder of Subordinated Notes to be instead deposited in the
Supplemental Reserve Account as a contribution (each, a “Contribution” and each
such Person, a “Contributor”); provided that a Notice of Contribution in the
form of Exhibit D (solely for Contributions of Cash or Eligible Investments) is
provided. The Collateral Manager, on behalf of the Issuer, may accept or reject
any Contribution in its sole discretion and shall notify the Trustee, the
Collateral Agent, the Loan Agent and the Collateral Administrator of any such
acceptance. Each accepted Contribution of Cash or Eligible Investments shall be
deposited into the Supplemental Reserve Account and may be withdrawn at the
written direction of the Collateral Manager. Contributions of Cash or Eligible
Investments may only be used for a Permitted Use or Permitted Uses as directed
by the applicable Contributor at the time such Contribution is made, so long as
the Collateral Manager consents to such Permitted Use or Permitted Uses (or, if
no direction is given by the Contributor, at the Collateral Manager’s reasonable
discretion). No Contribution of Eligible Investments or portion thereof will be
returned to any applicable holder of Subordinated Notes at any time. From time
to time after the Closing Date, the Retention Provider may make Contributions or
transfers of cash, Eligible Investments or Collateral Obligations, or any
combination thereof, either directly or through one or more intermediate Related
Entities or Affiliates, to the Issuer. For administrative convenience any
Contributions or transfers of Cash, Eligible Investments or Collateral
Obligations made through one or more intermediate related entities or Affiliates
of the Retention Provider may instead be made directly into the Issuer,
bypassing such intermediate related entity or Affiliate. The value received by
the Issuer in Cash, Eligible Investments and/or in the form of Collateral
Obligations will not be affected by the elimination of such intermediate steps.
In the case of any such payment made to the Issuer in the form of a combination
of Cash and Collateral Obligations, the Cash portion of such payment shall be an
amount equal to the total payment required to be made to the Issuer reduced by
an amount equal to the fair market value as determined by the Collateral Manager
as of the date of Contribution of the Collateral Obligations and Eligible
Investments Contributed or transferred to the Issuer in respect of such payment.

 



-236-



 

(f)            Notwithstanding any other provision of this Indenture to the
contrary, from and after the date on which no Secured Debt is deemed or
considered to be Outstanding, (i) by 12:00 PM New York time, upon three Business
Days prior notice to the Trustee, the Collateral Agent, the Loan Agent or the
Collateral Manager may designate any Business Day as a “Payment Date” for
purposes of this Section 11.1 and distribute any Interest Proceeds or Principal
Proceeds in accordance with the Priority of Payments and (ii) no further Monthly
Reports or Distribution Reports shall be required to be prepared.

 

ARTICLE XII

 

SALE OF COLLATERAL OBLIGATIONS;
PURCHASE OF ADDITIONAL COLLATERAL OBLIGATIONS

 

Section 12.1          Sales of Collateral Obligations. Subject to the
satisfaction of the conditions specified in Section 12.3, the Collateral Manager
on behalf of the Issuer may (except as otherwise specified in this Section 12.1)
direct the Collateral Agent to sell and the Collateral Agent shall sell on
behalf of the Issuer in the manner directed by the Collateral Manager any
Collateral Obligation or Equity Security if, as certified by the Collateral
Manager (which certification shall be deemed to be provided upon delivery of an
Issuer Order or trade confirmation in respect of such sale), such sale meets the
requirements of any one of paragraphs (a) through (l) of this Section 12.1
(subject in each case to any applicable requirement of disposition under
Section 12.1(h) and provided that if an Enforcement Event has occurred and is
continuing, the Collateral Manager may not direct the Collateral Agent to sell
any Collateral Obligation or Equity Security pursuant to Section 12.1(e),
Section 12.1(f) or Section 12.1(g)). For purposes of this Section 12.1, the Sale
Proceeds of a Collateral Obligation sold by the Issuer shall include any
Principal Financed Accrued Interest received in respect of such sale.

 

(a)           Credit Risk Obligations. The Collateral Manager may direct the
Collateral Agent to sell any Credit Risk Obligation at any time without
restriction.

 

(b)           Credit Improved Obligations. The Collateral Manager may direct the
Collateral Agent to sell any Credit Improved Obligation at any time without
restriction.

 



-237-



 

(c)           Defaulted Obligations. The Collateral Manager may direct the
Collateral Agent to sell any Defaulted Obligation at any time without
restriction.

 

(d)           Equity Securities. The Collateral Manager may direct the
Collateral Agent to sell any Equity Security at any time without restriction.

 

(e)           Optional Redemption. After the Issuer has notified the Collateral
Agent of an Optional Redemption of the Debt in accordance with Section 9.2, if
necessary to effect such Optional Redemption, the Collateral Manager shall
direct the Collateral Agent to sell (which sale may be through participation or
other arrangement) all or a portion of the Collateral Obligations if the
requirements of Article IX (including the certification requirements of
Section 9.4(e)(ii), if applicable) are satisfied. If any such sale is made
through participations, the Issuer shall use reasonable efforts to cause such
participations to be converted to assignments within six months after the sale.

 

(f)            Tax Redemption. After a Majority of an Affected Class or a
Majority of the Subordinated Notes has directed (by a written direction
delivered to the Collateral Agent) a Tax Redemption, the Collateral Manager
shall, if necessary to effect such Tax Redemption, direct the Collateral Agent
to sell (which sale may be through participation or other arrangement) all or a
portion of the Collateral Obligations if the requirements of Article IX
(including the certification requirements of Section 9.4(e)(ii), if
applicable) are satisfied. If any such sale is made through participations, the
Issuer shall use reasonable efforts to cause such participations to be converted
to assignments within six months after the sale.

 

(g)           Discretionary Sales. During the Reinvestment Period, the
Collateral Manager may direct the Collateral Agent to sell any Collateral
Obligation at any time other than during a Restricted Trading Period if,
commencing with the first calendar year after the Closing Date, total sales
pursuant to this Section 12.1(g) (measured by the par amount of all Collateral
Obligations disposed of) during the preceding 12-month period do not exceed
(i) during the first calendar year following the Closing Date, 40% of the
Collateral Principal Amount and (ii) thereafter, 30% of the Collateral Principal
Amount (in each case, measured as of the first day of such 12-month period);
provided that for purposes of determining the percentage of Collateral
Obligations sold pursuant to this Section 12.1(g) during any such period, the
amount of Collateral Obligations so sold shall be reduced to the extent of any
purchases of (or irrevocable commitments to purchase) Collateral Obligations of
the same Obligor (which are pari passu or senior to such sold Collateral
Obligations) occurring within 45 Business Days of such sale, so long as any such
sale pursuant to this Section 12.1(g) of a Collateral Obligation was entered
into with the intention of purchasing such Collateral Obligations of the same
Obligor.

 

(h)           Mandatory Sales. The Collateral Manager on behalf of the Issuer
shall use its commercially reasonable efforts to effect the sale of any
Collateral Obligation that no longer meets the criteria described in clause
(ix) of the definition of “Collateral Obligation”, within 18 months after the
failure of such Collateral Obligation to meet any such criteria.

 



-238-



 

(i)           Unsaleable Assets. After the Reinvestment Period:

 

(i)            Notwithstanding any other restriction in this Section 12.1, at
the direction of the Collateral Manager, the Collateral Agent (or a liquidation
agent appointed by the Collateral Agent), at the expense of the Issuer, shall
conduct an auction of Unsaleable Assets in accordance with the procedures
described in clause (ii). The Collateral Agent may retain an agent to perform
the obligations set forth in this Section 12.1(i).

 

(ii)           Promptly after receipt of written notice from the Collateral
Manager of an auction of Unsaleable Assets, the Collateral Agent will forward a
notice in the Issuer’s name (prepared by the Collateral Manager) to the Holders
and the Rating Agency, setting forth in reasonable detail a description of each
Unsaleable Asset and the following auction procedures:

 

(A)          Any Holder may submit a written bid to purchase one or more
Unsaleable Assets no later than the date specified in the auction notice (which
shall be at least 15 Business Days after the date of such notice).

 

(B)           Each bid must include an offer to purchase for a specified amount
of cash on a proposed settlement date no later than 20 Business Days after the
date of the auction notice.

 

(C)           If no Holder submits such a bid, unless delivery in kind is not
legally or commercially practicable and subject to any transfer restrictions
(including minimum denominations), the Trustee shall provide notice thereof to
each Holder and offer to deliver (at no cost to the Trustee or the Collateral
Agent or Holder) a pro rata portion of each unsold Unsaleable Asset to the
Holders of the Class with the highest priority that provide delivery
instructions to the Trustee and the Collateral Agent on or before the date
specified in such notice. To the extent that minimum denominations do not permit
a pro rata distribution, the Collateral Agent shall distribute the Unsaleable
Assets on a pro rata basis to the extent possible and the Issuer or the
Collateral Manager shall select by lottery the Holder to whom the remaining
amount will be delivered. The Issuer, the Trustee and the Collateral Agent (at
the direction of the Issuer or the Collateral Manager on behalf of the Issuer)
shall use commercially reasonable efforts to effect delivery of such interests.

 

(D)           If no such Holder provides delivery instructions to the Collateral
Agent, the Collateral Agent shall promptly notify the Collateral Manager and
offer to deliver (at no cost to the Collateral Agent) the Unsaleable Asset to
the Collateral Manager. If the Collateral Manager declines such offer, the
Collateral Manager (on behalf of the Issuer) shall direct action to dispose of
the Unsaleable Asset, which may be by donation to a charity, abandonment or
other means, and the Collateral Agent (at no expense to the Collateral Agent)
shall take such action as so directed.

 



-239-



 

(E)           The Collateral Agent shall have no duty, obligation or
responsibility with respect to the sale of any Unsaleable Asset other than upon
the written instruction of the Collateral Manager.

 

(j)           The Collateral Manager may direct the Collateral Agent at any time
without restriction to sell any Collateral Obligation that (i) has a Material
Covenant Default or (ii) becomes subject to a proposed Maturity Amendment that
fails to satisfy the criteria required hereunder to allow the Issuer (or the
Collateral Manager on the Issuer’s behalf) to vote in favor of such Maturity
Amendment.

 

(k)           After the Collateral Manager has notified the Issuer and the
Collateral Agent of a Clean-Up Call Redemption in accordance with Section ‎9.9,
the Collateral Obligations may be sold in accordance with the provisions of
Section ‎9.9 without regard to the limitations in this Section ‎12.1 by
directing the Collateral Agent to effect such sale; provided that the Sale
Proceeds therefrom are used for the purposes specified in Section ‎9.9 (and
applied pursuant to the Priority of Payments).

 

(l)            Required Sales. In the event that the Collateral Manager and the
Issuer receive an Opinion of Counsel of national reputation experienced in such
matters from or on behalf of a Holder that the Issuer’s ownership of any
specific “Asset” would cause the Issuer to be unable to comply with the LSE,
then the Collateral Manager, on behalf of the Issuer, will be required to take
commercially reasonable efforts to sell such “Asset” unless (i) on or after the
Permitted Securities Date, such “Asset” is a Permitted Non-Loan Asset or
(ii) the Collateral Manager determines (in good faith and based upon public
guidance and/or statements by the applicable federal regulatory authorities and
with advice of counsel of national reputation experienced in such matters) that
the Issuer’s ownership of such “Asset” would not cause the Issuer to be unable
to comply with the LSE.

 

Section 12.2          Purchase of Additional Collateral Obligations. On any date
during the Reinvestment Period, the Collateral Manager on behalf of the Issuer
may, subject to the other requirements in this Indenture, direct the Collateral
Agent to invest Principal Proceeds, proceeds of Additional Debt issued pursuant
to Sections 2.13 and 3.2, amounts on deposit in the Ramp-Up Account and the
Supplemental Reserve Account and Principal Financed Accrued Interest, and the
Collateral Agent shall invest such Principal Proceeds and other amounts in
accordance with such direction. After the Reinvestment Period, the Collateral
Manager shall not direct the Trustee to invest any amounts on behalf of the
Issuer; provided that cash on deposit in any Account (other than the Payment
Account) may be invested in Eligible Investments following the Reinvestment
Period.

 

(a)           Investment during the Reinvestment Period. During the Reinvestment
Period, no obligation may be purchased by the Issuer unless each of the
following criteria is satisfied as of the date the Collateral Manager commits on
behalf of the Issuer to make such purchase, in each case as determined by the
Collateral Manager after giving effect to such purchase and all other sales or
purchases previously or simultaneously committed to (such criteria collectively,
the “Investment Criteria”); provided that the criteria set forth in clauses
(iii) and (v) below need only be satisfied with respect to purchases of
Collateral Obligations occurring on or after the Effective Date:

 



-240-



 

(i)            such obligation is a Collateral Obligation;

 

(ii)           in the case of an additional Collateral Obligation purchased with
the proceeds from the sale of a Credit Risk Obligation, either (1) the aggregate
outstanding principal balance of all additional Collateral Obligations purchased
with the proceeds from such sale will at least equal the Sale Proceeds from such
sale or (2) the Reinvestment Balance Criteria will be satisfied;

 

(iii)          each Coverage Test will be satisfied, or if not satisfied, such
Coverage Test will be maintained or improved;

 

(iv)          (I) in the case of an additional Collateral Obligation purchased
with the proceeds from the sale of a Defaulted Obligation, either (1) the
aggregate outstanding principal balance of all additional Collateral Obligations
purchased with the proceeds from such sale will at least equal the Sale Proceeds
from such sale or (2) the Reinvestment Balance Criteria will be satisfied,
(II) in the case of the use of Sale Proceeds of Credit Improved Obligations,
either (1) the aggregate outstanding principal balance of all Collateral
Obligations purchased with such Sale Proceeds will be greater than or equal to
the Investment Criteria Adjusted Balance of the disposed Collateral Obligations,
(2) after giving effect to such purchase, the Adjusted Collateral Principal
Amount will be maintained or increased (when compared to the Adjusted Collateral
Principal Amount immediately prior to such sale) or (3) after giving effect to
such reinvestment of such Sale Proceeds, the Adjusted Collateral Principal
Amount will be greater than (or equal to) the Reinvestment Target Par Balance
and (III) in the case of any other purchase of additional Collateral Obligations
purchased with the proceeds from the sale of any other Collateral Obligation,
the Collateral Manager shall use commercially reasonable efforts to ensure that
after giving effect to such purchase, the Reinvestment Balance Criteria will be
satisfied;

 

(v)           either (A) each requirement or test, as the case may be, of the
Concentration Limitations and the Collateral Quality Tests (except, in the case
of an additional Collateral Obligation purchased with the proceeds from the sale
of a Credit Risk Obligation, a Defaulted Obligation or an Equity Security, the
S&P CDO Monitor Test) will be satisfied or (B) if any such requirement or test
was not satisfied immediately prior to such investment, such requirement or test
will be maintained or improved after giving effect to the investment; and

 

(vi)          the date on which the Issuer (or the Collateral Manager on behalf
of the Issuer) commits to purchase such Collateral Obligation occurs during the
Reinvestment Period.

 



-241-



 

If the Issuer has entered into a written trade ticket or other written binding
commitment to purchase a Collateral Obligation during the Reinvestment Period
which purchase is not scheduled to settle prior to the end of the Reinvestment
Period (such Collateral Obligation, a “Post-Reinvestment Period Settlement
Obligation”), such Post-Reinvestment Period Settlement Obligation shall be
treated as having been purchased by the Issuer prior to the end of the
Reinvestment Period for purposes of the Investment Criteria, and Principal
Proceeds received after the end of the Reinvestment Period may be applied to the
payment of the purchase price of such Post-Reinvestment Period Settlement
Obligation. Not later than the Business Day immediately preceding the end of the
Reinvestment Period, the Collateral Manager shall deliver to the Collateral
Agent a schedule of Collateral Obligations purchased by the Issuer with respect
to which purchases the trade date has occurred but the settlement date has not
yet occurred and shall certify to the Collateral Agent (which certification will
be deemed to be made upon delivery of such schedule) that sufficient Principal
Proceeds are available (including for this purpose, cash on deposit in the
Principal Collection Subaccount as well as any Principal Proceeds that will be
received by the Issuer from the sale of Collateral Obligations for which the
trade date has already occurred but the settlement date has not yet occurred) to
effect the settlement of such Collateral Obligations.

 

(b)           Trading Plan Period. During the Reinvestment Period and for
purposes of calculating compliance with the Investment Criteria, at the election
of the Collateral Manager in its sole discretion, any proposed investment
(whether a single Collateral Obligation or a group of Collateral Obligations)
identified by the Collateral Manager as such at the time when compliance with
the Investment Criteria is required to be calculated (a “Trading Plan”) may be
evaluated after giving effect to any expected prepayments on Collateral
Obligations included in such Trading Plan and all sales and reinvestments
proposed to be entered into, in each case, within the ten Business Days
following the date of determination of such compliance (such period, the
“Trading Plan Period”); provided that (i) no Trading Plan may result in the
purchase of Collateral Obligations having an Aggregate Principal Balance that
exceeds 7.5% of the Collateral Principal Amount as of the first day of the
Trading Plan Period, (ii) no Trading Plan Period may include a Determination
Date, (iii) no more than one Trading Plan may be in effect at any time during a
Trading Plan Period and (iv) the Collateral Manager may modify any Trading Plan
during a Trading Plan Period if it determines that, but for the occurrence of an
Intervening Event, the Investment Criteria would have been satisfied by the
original Trading Plan (provided that the Investment Criteria are satisfied by
the modified Trading Plan). If, on two occasions, the Investment Criteria are
satisfied prospectively after giving effect to a Trading Plan but are not
satisfied upon the expiry of the related Trading Plan Period, the Investment
Criteria shall not at any time thereafter be evaluated by giving effect to a
Trading Plan unless notice is provided to S&P. The Collateral Manager shall
provide prior written notice to the Rating Agency of any Trading Plan, which
notice shall specify the proposed investments identified by the Collateral
Manager for acquisition as part of such Trading Plan, and shall notify the
Rating Agency of any Trading Plan failure.

 

(c)           Certification by Collateral Manager. Not later than the Cut-Off
Date for any Collateral Obligation purchased in accordance with this
Section 12.2, the Collateral Manager shall deliver by e-mail or other electronic
transmission to the Collateral Agent and the Collateral Administrator an
Officer’s certificate of the Collateral Manager certifying that such purchase
complies with this Section 12.2 and Section 12.3 (which certification shall be
deemed to be provided upon delivery of an Issuer Order or trade confirmation in
respect of such purchase).

 



-242-



 

(d)           Investment in Eligible Investments. Cash on deposit in any Account
(other than the Payment Account) may be invested at any time (including
following the Reinvestment Period) in Eligible Investments in accordance with
Article X.

 

(e)           Maturity Amendments. The Issuer (or the Collateral Manager on the
Issuer’s behalf) may not vote in favor of a Maturity Amendment unless, as
determined by the Collateral Manager:

 

(i)            (A) the Weighted Average Life Test will be satisfied after giving
effect to such Maturity Amendment or (B) if the Weighted Average Life Test was
not satisfied immediately prior to giving effect to such Maturity Amendment, the
level of compliance with the Weighted Average Life Test will be improved or
maintained after giving effect to such Maturity Amendment, in each case after
giving effect to any Trading Plan in effect during the applicable Trading Plan
Period; and

 

(ii)           the following conditions are met: (A) the extended maturity date
of such Collateral Obligation would not be later than two years beyond the
earliest Stated Maturity of the Secured Debt and (B) after giving effect to such
Maturity Amendment not more than 2.5% of the Collateral Principal Amount may
consist of Collateral Obligations that have been subject to a Maturity Amendment
and are Long-Dated Obligations solely due to such Maturity Amendment.

 

(f)            The Investment Criteria will not be required to be satisfied in
connection with any commitment to purchase a Collateral Obligation which
purchase is scheduled to settle following the Redemption Date in connection with
a Refinancing of the Secured Debt in whole with respect to which notice of
redemption has been given as set forth in Section 9.4 (and will instead be
required to comply with the terms of this Indenture as amended in connection
with such Refinancing).

 

(g)           Notwithstanding anything in this Indenture to the contrary, but,
for the avoidance of doubt, without limitation on any right of the Collateral
Manager or the Issuer to participate in an Offer in accordance with this
Indenture, the Collateral Manager may instruct the Collateral Agent to exchange
(i) a Credit Risk Obligation for any other Credit Risk Obligations and any
related Equity Securities (if any) (provided that (x) any Credit Risk Obligation
to be received by the Issuer in such exchange (1) shall not have a stated
maturity later than the stated maturity of the Credit Risk Obligation to be
exchanged and (2) shall not have a lower S&P Rating than the S&P Rating of the
Credit Risk Obligation to be exchanged, (y) after giving effect to such exchange
the Overcollateralization Ratio Test with respect to the Class A-1 Debt, the
Class A-2 Notes and the Class B Notes shall be satisfied and (z) such exchange
may only occur if, in the Collateral Manager’s reasonable business judgment, at
the time of such exchange, any Credit Risk Obligation to be received by the
Issuer has a better likelihood of recovery than the Credit Risk Obligation to be
exchanged), (ii) a Defaulted Obligation for any other Defaulted Obligations, any
Credit Risk Obligations and/or any Equity Securities (provided that, such
exchange may only occur if, in the Collateral Manager’s reasonable business
judgment, at the time of such exchange, any Defaulted Obligation, Credit Risk
Obligation and/or Equity Security to be received by the Issuer has a better
likelihood of recovery than the Defaulted Obligation to be exchanged) or
(iii) an Equity Security for any other Equity Securities, any Credit Risk
Obligations and/or any Defaulted Obligations, in each case, at any time
regardless of whether such debt obligation satisfies the definition of
“Collateral Obligation” (so long as such debt obligation would be classified as
a Permitted Collateral Obligation) (which debt obligation, for the avoidance of
doubt, will be treated as a Collateral Obligation); provided that the Issuer may
only acquire Equity Securities that, in the commercially reasonable judgment of
the Collateral Manager (not to be called into question as a result of subsequent
events), would be considered “received in lieu of debts previously contracted”
under the Volcker Rule.

 



-243-



 

Section 12.3          Conditions Applicable to All Sale and Purchase
Transactions. (a) Any transaction effected under this Article XII or in
connection with the acquisition, disposition or substitution of any Asset shall
be conducted on an arm’s length basis and, if effected with a Person Affiliated
with the Collateral Manager (or with an account or portfolio for which the
Collateral Manager or any of its Affiliates serves as investment adviser), shall
be effected on terms no less favorable to the Issuer than would be the case if
such Person were not so Affiliated; provided that in the case of any Collateral
Obligation sold or otherwise transferred to a Person so Affiliated, the value
thereof shall be the mid-point between the “bid” and “ask” prices to the extent
such prices are obtained from a nationally recognized independent pricing
service or, if unavailable or determined by the Collateral Manager to be
unreliable, the fair market value of such Collateral Obligation as reasonably
determined by the Collateral Manager (so long as the Collateral Manager is a
Registered Investment Adviser) consistent with the Collateral Manager Standard,
and such Affiliate shall acquire such Collateral Obligation for a price equal to
the value so determined; provided further that an aggregate amount of Collateral
Obligations not exceeding 15% of the Net Purchased Loan Balance may be sold or
otherwise transferred to the Retention Provider pursuant to this Indenture at a
price greater than the value determined pursuant to the immediately preceding
proviso, but no greater than the Transfer Deposit Amount of any such Collateral
Obligation (and to the extent such price exceeds the fair market value of any
such Collateral Obligation, such excess shall be deemed to be a capital
contribution from the Retention Provider to the Issuer); provided further that,
the Collateral Agent shall have no responsibility to oversee compliance with
this paragraph by the other parties. Notwithstanding anything contained in this
Article XII to the contrary, after the Closing Date, the Issuer shall not
acquire any Collateral Obligation from an Affiliate of the Collateral Manager
unless (i) such transfer is from the BDC pursuant to the Master Loan Sale
Agreements, (ii) such transfer is from an Affiliate of the BDC or the Collateral
Manager that is a bankruptcy-remote special purpose vehicle or (iii) such
transfer is made in accordance with the first proviso of this paragraph and
other terms that the Collateral Manager determines, based upon advice of
counsel, would not adversely impact the conclusions set forth in any Opinion of
Counsel relating to bankruptcy matters that may be delivered by Dechert LLP on
the Closing Date (if applicable).

 

(b)            Upon any acquisition of a Collateral Obligation pursuant to this
Article XII, all of the Issuer’s right, title and interest to the Asset or
Assets shall be Granted to the Collateral Agent pursuant to this Indenture, such
Asset or Assets shall be Delivered to the Custodian, and, if applicable, the
Custodian shall receive such Asset or Assets. The Collateral Agent shall also
receive, not later than the Cut-Off Date, an Officer’s certificate of the Issuer
containing the statements set forth in a Delivery Certificate; provided that
such requirement shall be satisfied, and such statements shall be deemed to have
been made by the Issuer, in respect of such acquisition by the delivery to the
Collateral Agent of a trade ticket pursuant to Section 1.3(s).

 



-244-



 

(c)           Notwithstanding anything contained in this Article XII or
Article V to the contrary, the Issuer shall have the right to effect any sale of
any Asset or purchase of any Collateral Obligation (1) with the consent of
Holders evidencing at least (i) with respect to purchases or optional
repurchases or substitutions during the Reinvestment Period and sales during or
after the Reinvestment Period, 75% of the Aggregate Outstanding Amount of each
Class of Debt and (ii) with respect to purchases or optional repurchases or
substitutions after the Reinvestment Period, 100% of the Aggregate Outstanding
Amount of each Class of Debt and (2) of which the Trustee, the Collateral Agent,
the Loan Agent and the Rating Agency have been notified.

 

(d)           Notwithstanding anything contained in this Article XII or
Article V to the contrary, upon the occurrence and during the continuance of an
Enforcement Event, the Issuer shall not have the right to effect any sale of any
Asset or purchase of any Collateral Obligation without the consent of a Majority
of the Controlling Class.

 

ARTICLE XIII

 

Holders’ Relations

 

Section 13.1          Subordination. (a) Anything in this Indenture or the Debt
to the contrary notwithstanding, the Holders of each Class of Debt that
constitutes a Junior Class agree for the benefit of the Holders of the Debt of
each Priority Class with respect to such Junior Class that such Junior
Class shall be subordinate and junior to the Debt of each such Priority Class to
the extent and in the manner expressly set forth in the Priority of Payments. In
the event one or more Holder(s) cause(s) the filing of a petition in bankruptcy
against the Issuer prior to the expiration of the period set forth in clause
(b) of this Section 13.1, any claim(s) that such Holder(s) have against the
Issuer (including under all Debt of any Class held by such Holder(s)) or with
respect to any Assets (including any proceeds thereof) shall, notwithstanding
anything to the contrary in the Priority of Payments and notwithstanding any
objection to, or rescission of, such filing, be fully subordinate in right of
payment to the claims of each Holder (and each other secured creditor of the
Issuer) that does not seek to cause any such filing, with such subordination
being effective until all Debt (and each claim of each other secured creditor)
held by each Holder of any Debt that does not seek to cause any such filing is
paid in full in accordance with the Priority of Payments set forth herein (after
giving effect to such subordination). The foregoing sentence shall constitute a
“subordination agreement” within the meaning of Section 510(a) of the U.S.
Bankruptcy Code.

 

(b)           The Holders of each Class of Debt and beneficial owners of each
Class of Debt agree, for the benefit of all Holders of each Class of Debt and
beneficial owners of each Class of Debt, not to cause the filing of a petition
in bankruptcy, insolvency or a similar proceeding in the United States or any
other jurisdiction against the Issuer until the payment in full of all Debt and
the expiration of a period equal to one year and one day or, if longer, the
applicable preference period then in effect plus one day, following such payment
in full.

 



-245-



 

(c)           The Issuer shall timely file an answer and any other appropriate
pleading objecting to (i) the institution of any Proceeding in bankruptcy,
insolvency or other similar proceeding in the United States or any other
jurisdiction to have the Issuer adjudicated as bankrupt or insolvent or (ii) the
filing of any petition seeking relief, reorganization, arrangement, adjustment
or composition of or in respect of the Issuer under applicable Bankruptcy Law or
other applicable law.  The reasonable fees, costs, charges and expenses incurred
by the Issuer (including reasonable attorneys’ fees and expenses) in connection
with taking any such action shall be payable as “Administrative Expenses.”

 

Section 13.2           Standard of Conduct. In exercising any of its or their
voting rights, rights to direct and consent or any other rights as a Holder
under this Indenture, a Holder or Holders shall not have any obligation or duty
to any Person or to consider or take into account the interests of any Person
and shall not be liable to any Person for any action taken by it or them or at
its or their direction or any failure by it or them to act or to direct that an
action be taken, without regard to whether such action or inaction benefits or
adversely affects any Holder, the Issuer, or any other Person, except for any
liability to which such Holder may be subject to the extent the same results
from such Holder’s taking or directing an action, or failing to take or direct
an action, in bad faith or in violation of the express terms of this Indenture.

 

ARTICLE XIV

 

MISCELLANEOUS

 

Section 14.1           Form of Documents Delivered to Trustee and Collateral
Agent. In any case where several matters are required to be certified by, or
covered by an opinion of, any specified Person, it is not necessary that all
such matters be certified by, or covered by the opinion of, only one such
Person, or that they be so certified or covered by only one document, but one
such Person may certify or give an opinion with respect to some matters and one
or more other such Persons as to other matters, and any such Person may certify
or give an opinion as to such matters in one or several documents.

 

Any certificate or opinion of an Officer of the Issuer or the Collateral Manager
may be based, insofar as it relates to legal matters, upon a certificate or
opinion of, or representations by, counsel (provided that such counsel is a
nationally or internationally recognized and reputable law firm, one or more of
the partners of which are admitted to practice before the highest court of any
State of the United States or the District of Columbia which law firm may,
except as otherwise expressly provided herein, be counsel for the Issuer),
unless such Officer knows, or should know, that the certificate or opinion or
representations with respect to the matters upon which such certificate or
opinion is based are erroneous. Any such certificate of an Officer of the Issuer
or the Collateral Manager or Opinion of Counsel may be based, insofar as it
relates to factual matters, upon a certificate or opinion of, or representations
by, the Issuer, the Collateral Manager or any other Person (on which the Trustee
and the Collateral Agent shall be entitled to rely), stating that the
information with respect to such factual matters is in the possession of the
Issuer, the Collateral Manager or such other Person, unless such Officer of the
Issuer or the Collateral Manager or such counsel knows that the certificate or
opinion or representations with respect to such matters are erroneous. Any
Opinion of Counsel may also be based, insofar as it relates to factual matters,
upon a certificate or opinion of, or representations by, an Officer of the
Collateral Manager or the Issuer, stating that the information with respect to
such matters is in the possession of the Collateral Manager or the Issuer,
unless such counsel knows that the certificate or opinion or representations
with respect to such matters are erroneous.

 



-246-



 

Where any Person is required to make, give or execute two or more applications,
requests, consents, certificates, statements, opinions or other instruments
under this Indenture, they may, but need not, be consolidated and form one
instrument.

 

Whenever in this Indenture it is provided that the absence of the occurrence and
continuation of a Default or Event of Default is a condition precedent to the
taking of any action by the Trustee or the Collateral Agent at the request or
direction of the Issuer, then notwithstanding that the satisfaction of such
condition is a condition precedent to the Issuer’s right to make such request or
direction, the Trustee or the Collateral Agent, as applicable, shall be
protected in acting in accordance with such request or direction if it does not
have knowledge of the occurrence and continuation of such Default or Event of
Default as provided in Section 6.1(d) or 6.18(d).

 

The Bank (in any capacity under the Transaction Documents) agrees to accept and
act upon instructions or directions pursuant to the Transaction Documents sent
by unsecured email or facsimile transmission or other similar unsecured
electronic methods; provided that any Person providing such instructions or
directions shall provide to the Bank an incumbency certificate listing
authorized persons designated to provide such instructions or directions, which
incumbency certificate shall be amended whenever a person is added or deleted
from the listing. If such person elects to give the Bank email or facsimile
instructions (or instructions by a similar electronic method) and the Bank in
its discretion elects to act upon such instructions, the Bank’s reasonable
understanding of such instructions shall be deemed controlling. The Bank shall
not be liable for any losses, costs or expenses arising directly or indirectly
from the Bank’s reliance upon and compliance with such instructions
notwithstanding such instructions conflicting with or being inconsistent with a
subsequent written instruction. Any Person providing such instructions agrees to
assume all risks arising out of the use of such electronic methods to submit
instructions and directions to the Bank, including without limitation the risk
of the Bank acting on unauthorized instructions accompanied by an incumbency
certificate, and the risk of interception and misuse by third parties. Any
Person providing such instructions acknowledges and agrees that there may be
more secure methods of transmitting such instructions than the
method(s) selected by such Person and agrees that the security procedures (if
any) to be followed in connection with such Person’s transmission of such
instructions provide to it a commercially reasonable degree of protection in
light of its particular needs and circumstances.

 

Section 14.2           Acts of Holders. (a) Any request, demand, authorization,
direction, notice, consent, waiver or other action provided by this Indenture to
be given or taken by Holders may be embodied in and evidenced by one or more
instruments of substantially similar tenor signed by such Holders in person or
by an agent duly appointed in writing; and, except as herein otherwise expressly
provided, such action shall become effective when such instrument or instruments
are delivered to the Trustee, the Loan Agent or the Collateral Agent, as
applicable, and, where it is hereby expressly required, to the Issuer. Such
instrument or instruments (and the action or actions embodied therein and
evidenced thereby) are herein sometimes referred to as the “Act” of the Holders
signing such instrument or instruments. Proof of execution of any such
instrument or of a writing appointing any such agent shall be sufficient for any
purpose of this Indenture and conclusive in favor of the Trustee, the Collateral
Agent and the Issuer, if made in the manner provided in this Section 14.2.

 

 

-247-



 

(b)           The fact and date of the execution by any Person of any such
instrument or writing may be proved in any manner which the Trustee or the
Collateral Agent reasonably deems sufficient.

 

(c)           The principal amount or face amount, as the case may be, and
registered numbers of Debt held by any Person, and the date of such Person’s
holding the same, shall be proved by the Register or shall be provided by
certification by such Holder.

 

(d)           Any request, demand, authorization, direction, notice, consent,
waiver or other action by the Holder of any Debt shall bind the Holder (and any
transferee thereof) of such and of all Debt issued upon the registration thereof
or in exchange therefor or in lieu thereof, in respect of anything done, omitted
or suffered to be done by the Trustee, the Collateral Agent or the Issuer in
reliance thereon, whether or not notation of such action is made upon such Debt.

 

(e)           Notwithstanding anything herein to the contrary, a holder of a
beneficial interest in a Global Note will have the right to receive access to
reports on the Trustee’s website and will be entitled to exercise rights to
vote, give consents and directions which holders of the related Class of Debt
are entitled to give under this Indenture upon delivery of a beneficial
ownership certificate in the form of Exhibit C hereto (a “Beneficial Ownership
Certificate”) to the Trustee which certifies (i) that such Person is a
beneficial owner of an interest in a Global Note, (ii) the amount and Class of
Debt so owned, and (iii) that such Person will notify the Trustee when it sells
all or a portion of its beneficial interest in such Class of Debt. A separate
Beneficial Ownership Certificate must be delivered each time any such vote,
consent or direction is given; provided that, nothing shall prevent the Trustee
from requesting additional information and documentation with respect to any
such beneficial owner; provided further that the Trustee shall be entitled to
conclusively rely on the accuracy and the currency of each Beneficial Ownership
Certificate and shall not be required to obtain any further information in this
regard.

 

Section 14.3          Notices, etc., to the Trustee, the Collateral Agent, the
Issuer, the Collateral Manager, the Initial Purchaser, the Collateral
Administrator, the Paying Agent and the Rating Agency. (a) Any request, demand,
authorization, direction, instruction, order, notice, consent, waiver or Act of
Holders or other documents or communication provided or permitted by this
Indenture to be made upon, given, e-mailed or furnished to, or filed with:

 

(i)            the Trustee, the Loan Agent or the Collateral Agent shall be
sufficient for every purpose hereunder if made, given, furnished or filed in
writing to and mailed, by certified mail, return receipt requested, hand
delivered, sent by overnight courier service guaranteeing next day delivery, by
electronic mail, or by facsimile in legible form, to the Trustee or Collateral
Agent addressed to it at its applicable Corporate Trust Office, or at any other
address previously furnished in writing to the other parties hereto by the
Trustee, and such request, demand, authorization, direction, instruction, order,
notice, consent, waiver or Act of Holders or other documents or communication
references the Notes generally, the Issuer or this Indenture, and executed by a
Responsible Officer of the entity sending such request, demand, authorization,
direction, instruction, order, notice, consent, waiver or other document;
provided that any demand, authorization, direction, instruction, order, notice,
consent, waiver or other document sent to the Bank (in any capacity hereunder)
will be deemed effective only upon receipt thereof by the Bank;

 



-248-



 

(ii)           the Issuer shall be sufficient for every purpose hereunder
(unless otherwise herein expressly provided) if in writing and mailed, first
class postage prepaid, hand delivered, sent by overnight courier service or by
facsimile in legible form, to the Issuer addressed to it at c/o Golub Capital
BDC, Inc., 200 Park Avenue, 25th Floor, New York, New York 10166, or at any
other address previously furnished in writing to the other parties hereto by the
Issuer, with a copy to the Collateral Manager at its address below;

 

(iii)          the Initial Purchaser shall be sufficient for every purpose
hereunder if in writing and mailed, first class postage prepaid, hand delivered,
sent by overnight courier service or by telecopy in legible form, addressed to
Wells Fargo Securities, LLC, Duke Energy Center, 550 South Tryon Street, 5th
Floor, MAC D1086-051, Charlotte, North Carolina 28202, facsimile no. (704)
715-0067, Attention: Kevin Sunday, or at any other address previously furnished
in writing to the Issuer and the Trustee by the Initial Purchaser;

 

(iv)          the Collateral Administrator shall be sufficient for every purpose
hereunder if in writing and mailed, first class postage prepaid, hand delivered,
sent by overnight courier service or by facsimile in legible form, to the
Collateral Administrator addressed to it at the Corporate Trust Office or at any
other address previously furnished in writing to the other parties hereto;

 

(v)           the Collateral Manager shall be sufficient for every purpose
hereunder if in writing and mailed, first class postage prepaid, hand delivered,
sent by overnight courier service or by facsimile in legible form, to the
Collateral Manager addressed to it at 200 Park Avenue, 25th Floor, New York, New
York 10166, or at any other address previously furnished in writing to the
parties hereto;

 

(vi)           the Rating Agency shall be sufficient for every purpose hereunder
(unless otherwise herein expressly provided) if in writing to the Rating Agency
or by email to CDO_Surveillance@spglobal.com; provided that (x) in respect of
any application for a credit estimate by S&P in respect of a Collateral
Obligation, Information must be submitted to creditestimates@spglobal.com,
(y) in respect of any document or notice sent to S&P pursuant to
Section 7.18(c), such document or notice must be submitted to
CDOEffectiveDatePortfolios@spglobal.com and (z) in respect of any request to S&P
relating to the S&P CDO Monitor, such request must be submitted to
CDOMonitor@spglobal.com; and

 



-249-



 

(b)           If any provision herein calls for any notice or document to be
delivered simultaneously to the Trustee, the Collateral Agent or the Loan Agent
and any other Person, the Trustee’s, the Collateral Agent’s, or the Loan
Agent’s, as the case may be, receipt of such notice or document shall entitle
the Trustee, the Collateral Agent and the Loan Agent to assume that such notice
or document was delivered to such other Person or entity unless otherwise
expressly specified herein.

 

(c)           Notwithstanding any provision to the contrary contained herein or
in any agreement or document related thereto, any report, statement or other
information required to be provided by the Issuer, the Trustee or the Collateral
Agent may be provided by providing access to a website containing such
information.

 

Section 14.4           Notices to Holders; Waiver. Except as otherwise expressly
provided herein, where this Indenture provides for notice to Holders of any
event,

 

(a)           such notice shall be sufficiently given to Holders if in writing
and mailed, first class postage prepaid, or by overnight delivery service (or,
in the case of Holders of Global Secured Notes, e-mailed to DTC), to each Holder
affected by such event, at the address of such Holder as it appears in the
Register, not earlier than the earliest date and not later than the latest date
prescribed for the giving of such notice; and

 

(b)           such notice shall be in the English language.

 

Such notices will be deemed to have been given on the date of such mailing.

 

Notwithstanding clause (a) above, a Holder may give the Trustee a written notice
that it is requesting that notices to it be given by electronic mail or by
facsimile transmissions and stating the electronic mail address or facsimile
number for such transmission. Thereafter, the Trustee shall give notices to such
Holder by electronic mail or facsimile transmission, as so requested; provided
that if such notice also requests that notices be given by mail, then such
notice shall also be given by mail in accordance with clause (a) above. Notices
for Holders may also be posted to the Trustee’s internet website.

 

Subject to the requirements of Section 14.15, the Trustee will deliver to the
Holders any information or notice relating to this Indenture requested to be so
delivered by at least 25% of the Holders of any Class of Debt (by Aggregate
Outstanding Amount), at the expense of the Issuer; provided that the Trustee may
decline to send any such notice that it reasonably determines to be contrary to
(i) any of the terms of this Indenture, (ii) any duty or obligation that the
Trustee or the Collateral Agent may have hereunder or (iii) applicable law. The
Trustee, the Collateral Agent and the Loan Agent may require the requesting
Holders to comply with its standard verification policies in order to confirm
Holder status.

 

Neither the failure to mail any notice, nor any defect in any notice so mailed,
to any particular Holder shall affect the sufficiency of such notice with
respect to other Holders. In case by reason of the suspension of regular mail
service as a result of a strike, work stoppage or similar activity or by reason
of any other cause it shall be impracticable to give such notice by mail of any
event to Holders when such notice is required to be given pursuant to any
provision of this Indenture, then such notification to Holders as shall be made
with the approval of the Trustee shall constitute a sufficient notification to
such Holders for every purpose hereunder.

 



-250-



 



Where this Indenture provides for notice in any manner, such notice may be
waived in writing by any Person entitled to receive such notice, either before
or after the event, and such waiver shall be the equivalent of such notice.
Waivers of notice by Holders shall be filed with the Trustee but such filing
shall not be a condition precedent to the validity of any action taken in
reliance upon such waiver.

 

Section 14.5           Effect of Headings and Table of Contents. The Article and
Section headings herein (including those used in cross-references herein) and
the Table of Contents are for convenience only and shall not affect the
construction hereof.

 

Section 14.6          Successors and Assigns. All covenants and agreements
herein by the Issuer shall bind its successors and assigns, whether so expressed
or not.

 

Section 14.7          Severability. If any term, provision, covenant or
condition of this Indenture or the Debt, or the application thereof to any party
hereto or any circumstance, is held to be unenforceable, invalid or illegal (in
whole or in part) for any reason (in any relevant jurisdiction), the remaining
terms, provisions, covenants and conditions of this Indenture or the Debt,
modified by the deletion of the unenforceable, invalid or illegal portion (in
any relevant jurisdiction), will continue in full force and effect, and such
unenforceability, invalidity, or illegality will not otherwise affect the
enforceability, validity or legality of the remaining terms, provisions,
covenants and conditions of this Indenture or the Debt, as the case may be, so
long as this Indenture or the Debt, as the case may be, as so modified continues
to express, without material change, the original intentions of the parties as
to the subject matter hereof and the deletion of such portion of this Indenture
or the Debt, as the case may be, will not substantially impair the respective
expectations or reciprocal obligations of the parties or the practical
realization of the benefits that would otherwise be conferred upon the parties.

 

Section 14.8          Benefits of Indenture. Except as otherwise expressly set
forth in this Indenture, nothing herein or in the Debt, expressed or implied,
shall give to any Person, other than the parties hereto and their successors
hereunder, the Collateral Manager, the Collateral Administrator, the Loan Agent,
the Holders of the Debt and (to the extent provided herein) the other Secured
Parties any benefit or any legal or equitable right, remedy or claim under this
Indenture.

 

Section 14.9          Legal Holidays. If the date of any Payment Date,
Redemption Date or Stated Maturity shall not be a Business Day, then
notwithstanding any other provision of the Notes or this Indenture, payment need
not be made on such date, but may be made on the next succeeding Business Day
with the same force and effect as if made on the nominal date of any such
Payment Date, Redemption Date or Stated Maturity date.

 

Section 14.10        Governing Law. This Indenture shall be construed in
accordance with, and this Indenture and any matters arising out of or relating
in any way whatsoever to this Indenture (whether in contract, tort or
otherwise), shall be governed by, the law of the State of New York.

 



-251-



 

Section 14.11        Submission to Jurisdiction. With respect to any suit,
action or proceedings relating to this Indenture or any matter between the
parties arising under or in connection with this Indenture (“Proceedings”), each
party irrevocably: (i) submits to the non-exclusive jurisdiction of the Supreme
Court of the State of New York sitting in the Borough of Manhattan and the
United States District Court for the Southern District of New York, and any
appellate court from any thereof; and (ii) waives any objection which it may
have at any time to the laying of venue of any Proceedings brought in any such
court, waives any claim that such Proceedings have been brought in an
inconvenient forum and further waives the right to object, with respect to such
Proceedings, that such court does not have any jurisdiction over such party.
Nothing herein precludes any of the parties from bringing Proceedings in any
other jurisdiction, nor will the bringing of Proceedings in any one or more
jurisdictions preclude the bringing of Proceedings in any other jurisdiction.

 

Section 14.12         Waiver of Jury Trial. EACH OF THE ISSUER, THE HOLDERS, THE
COLLATERAL AGENT AND THE TRUSTEE HEREBY IRREVOCABLY WAIVES, TO THE FULLEST
EXTENT PERMITTED BY APPLICABLE LAW, ANY AND ALL RIGHT TO TRIAL BY JURY IN ANY
LEGAL PROCEEDING ARISING OUT OF OR RELATING TO THIS INDENTURE, THE DEBT OR THE
TRANSACTIONS CONTEMPLATED HEREBY. Each party hereby (i) certifies that no
representative, agent or attorney of the other has represented, expressly or
otherwise, that the other would not, in the event of a Proceeding, seek to
enforce the foregoing waiver and (ii) acknowledges that it has been induced to
enter into this Indenture by, among other things, the mutual waivers and
certifications in this paragraph.

 

Section 14.13         Counterparts. This Indenture shall be valid, binding, and
enforceable against a party when executed and delivered by an authorized
individual on behalf of the party by means of (i) an original manual signature;
(ii) a faxed, scanned, or photocopied manual signature, or (iii) any other
electronic signature permitted by the federal Electronic Signatures in Global
and National Commerce Act, state enactments of the Uniform Electronic
Transactions Act, and/or any other relevant electronic signatures law, including
any relevant provisions of the UCC (collectively, “Signature Law”), in each case
to the extent applicable. Each faxed, scanned, or photocopied manual signature,
or other electronic signature, shall for all purposes have the same validity,
legal effect, and admissibility in evidence as an original manual signature.
Each party hereto shall be entitled to conclusively rely upon, and shall have no
liability with respect to, any faxed, scanned, or photocopied manual signature,
or other electronic signature, of any other party and shall have no duty to
investigate, confirm or otherwise verify the validity or authenticity thereof.
This Indenture may be executed in any number of counterparts, each of which
shall be deemed to be an original, but such counterparts shall, together,
constitute one and the same instrument. For the avoidance of doubt, original
manual signatures shall be used for execution or indorsement of writings when
required under the UCC or other Signature Law due to the character or intended
character of the writings.

 

Section 14.14         Acts of Issuer . Any report, information, communication,
request, demand, authorization, direction, notice, consent, waiver or other
action provided by this Indenture to be given or performed by the Issuer shall
be effective if given or performed by the Issuer or by the Collateral Manager on
the Issuer’s behalf.

 



-252-



 

The Issuer agrees to coordinate with the Collateral Manager with respect to any
communication to the Rating Agency and to comply with the provisions of this
Section 14.14 and Section 14.17 unless otherwise agreed to in writing by the
Collateral Manager.

 

Section 14.15        Confidential Information. (a) The Trustee, the Collateral
Agent, the Loan Agent, the Collateral Administrator and each Holder or
beneficial owner of Debt will maintain the confidentiality of all Confidential
Information in accordance with procedures adopted by such Person in good faith
to protect Confidential Information of third parties delivered to such Person;
provided that such Person may deliver or disclose Confidential Information to:
(i) such Person’s directors, trustees, officers, employees, agents, attorneys
and affiliates who agree to hold confidential the Confidential Information
substantially in accordance with the terms of this Section 14.15 and to the
extent such disclosure is reasonably required for the administration of this
Indenture, the matters contemplated hereby or the investment represented by the
Debt; (ii) such Person’s legal advisors, financial advisors and other
professional advisors who agree to hold confidential the Confidential
Information substantially in accordance with the terms of this Section 14.15 and
to the extent such disclosure is reasonably required for the administration of
this Indenture, the matters contemplated hereby or the investment represented by
the Debt; (iii) any other Holder or beneficial owner of Debt, or any of the
other parties to this Indenture, the Collateral Management Agreement or the
Collateral Administration Agreement; (iv) except for Specified Obligor
Information, any Person of the type that would be, to such Person’s knowledge,
permitted to acquire Debt in accordance with the requirements of
Section 2.5 hereof to which such Person sells or offers to sell any such Debt or
any part thereof; (v) except for Specified Obligor Information, any other Person
from which such former Person offers to purchase any security of the Issuer;
(vi) any federal or state or other regulatory, governmental or judicial
authority having jurisdiction over such Person; (vii) the National Association
of Insurance Commissioners or any similar organization, or any nationally
recognized rating agency that requires access to information about the
investment portfolio of such Person, reinsurers and liquidity and credit
providers that agree to hold confidential the Confidential Information
substantially in accordance with this Section 14.15; (viii) S&P (subject to
Section 14.17); (ix) any other Person with the consent of the Issuer and the
Collateral Manager; or (x) any other Person to which such delivery or disclosure
may be necessary or appropriate (A) to effect compliance with any law, rule,
regulation or order applicable to such Person, (B) in response to any subpoena
or other legal process (unless prohibited by applicable law, rule, order or
decree or other requirement having the force of law), (C) in connection with any
litigation to which such Person is a party (unless prohibited by applicable law,
rule, order or decree or other requirement having the force of law), (D) if an
Event of Default has occurred and is continuing, to the extent such Person may
reasonably determine such delivery and disclosure to be necessary or appropriate
in the enforcement or for the protection of the rights and remedies under the
Notes or this Indenture or (E) in the Trustee’s, the Collateral Agent’s, the
Loan Agent’s or the Collateral Administrator’s performance of its obligations
under this Indenture, the Collateral Administration Agreement or other
transaction document related thereto; and provided that delivery to the Holders
or beneficial owners of Debt or to the accountants by the Trustee, the
Collateral Agent, the Loan Agent or the Collateral Administrator of any report
of information required by the terms of this Indenture to be provided to Holders
or beneficial owners of Debt or to the accountants shall not be a violation of
this Section 14.15. Each Holder or beneficial owner of Debt will, by its
acceptance of its Debt, be deemed to have agreed, except as set forth in clauses
(vi), (vii) and (x) above, that it shall use the Confidential Information for
the sole purpose of making an investment in the Debt or administering its
investment in the Debt; and that the Trustee, the Collateral Agent and the
Collateral Administrator shall neither be required nor authorized to disclose to
Holders or beneficial owners of Debt any Confidential Information in violation
of this Section 14.15. In the event of any required disclosure of the
Confidential Information by such Holder or beneficial owner, such Holder or
beneficial owner will, by its acceptance of the Debt, be deemed to have agreed
to use reasonable efforts to protect the confidentiality of the Confidential
Information. Each Holder or beneficial owner of Debt, by its acceptance of Debt,
will be deemed to have agreed to be bound by and to be entitled to the benefits
of this Section 14.15 (subject to Section 7.17(e)).

 



-253-



 

 

 

(b)           For the purposes of this Section 14.15, (A) “Confidential
Information” means information delivered to the Trustee, the Collateral Agent,
the Collateral Administrator or any Holder or beneficial owner of Debt by or on
behalf of the Issuer in connection with and relating to the transactions
contemplated by or otherwise pursuant to this Indenture or the Credit Agreement
(including, without limitation, information relating to Obligors); provided that
such term does not include information that: (i) was publicly known or otherwise
known to the Trustee, the Collateral Agent, the Collateral Administrator or such
Holder or beneficial owner prior to the time of such disclosure;
(ii) subsequently becomes publicly known through no act or omission by the
Trustee, the Collateral Agent, the Collateral Administrator, any Holder or
beneficial owner of Notes or any Person acting on behalf of the Trustee, the
Collateral Agent, the Collateral Administrator or any Holder or beneficial owner
of Notes; (iii) otherwise is known or becomes known to the Trustee, the
Collateral Agent, the Collateral Administrator or any Holder or beneficial owner
of Notes other than (x) through disclosure by the Issuer or (y) to the knowledge
of the Trustee, the Collateral Agent, the Collateral Administrator, a Holder or
a beneficial owner of Notes, as the case may be, in each case after reasonable
inquiry, as a result of the breach of a fiduciary duty to the Issuer or a
contractual duty to the Issuer; or (iv) is allowed to be treated as
non-confidential by consent of the Issuer; and (B) “Specified Obligor
Information” means Confidential Information relating to Obligors that is not
otherwise included in the Monthly Reports or Distribution Reports.

 

(c)            Notwithstanding the foregoing, the Trustee, the Collateral Agent
and the Collateral Administrator may disclose Confidential Information to the
extent disclosure thereof may be required by law or by any regulatory, judicial
or governmental authority and the Trustee, the Collateral Agent and the
Collateral Administrator may disclose on a confidential basis any Confidential
Information to its agents, attorneys and auditors in connection with the
performance of its responsibilities hereunder.

 

Section 14.16         Proceedings. Each purchaser, beneficial owner and
subsequent transferee of Debt will be deemed by its purchase to acknowledge and
agree as follows: (i) (a) the express terms of this Indenture govern the rights
of the Holders to direct the commencement of a Proceeding against any person,
(b) this Indenture contains limitations on the rights of the Holders to direct
the commencement of any such Proceeding, and (c) each Holder shall comply with
such express terms if it seeks to direct the commencement of any such
Proceeding; (ii) there are no implied rights under this Indenture to direct the
commencement of any such Proceeding; and (iii) notwithstanding any provision of
this Indenture, or any provision of the Debt, or of the Collateral
Administration Agreement or of any other agreement, the Issuer shall be under no
duty or obligation of any kind to the Holders, or any of them, to institute any
legal or other proceedings of any kind, against any person or entity, including,
without limitation, the Trustee, the Collateral Manager, the Collateral
Administrator, the Collateral Agent or the Calculation Agent.

 



-254-

 

 

Section 14.17         Communications with Rating Agencies. If the Issuer shall
receive any written or oral communication from any Rating Agency (or any of
their respective officers, directors or employees) with respect to the
transactions contemplated hereby or under the Transaction Documents or in any
way relating to the Debt, the Issuer agrees to refrain from communicating with
such Rating Agency and to promptly (and, in any event, within one Business Day)
notify the Collateral Manager of such communication. The Issuer agrees that in
no event shall it engage in any oral or written communication with respect to
the transactions contemplated hereby or under the Transaction Documents or in
any way relating to the Debt with any Rating Agency (or any of their respective
officers, directors or employees) without the participation of the Collateral
Manager, unless otherwise agreed to in writing by the Collateral Manager. For
the avoidance of doubt, nothing in this Section 14.17 shall prohibit the
Collateral Agent from making available on its internet website the Monthly
Reports, Distribution Reports and other notices or documentation relating to the
Debt or this Indenture. For the avoidance of doubt, the Accountants’ Reports or
reports prepared by the Independent accountants pursuant to this Indenture (or
information received, orally or in writing, about the contents of such reports)
shall not be disclosed or distributed to any Rating Agency. In accordance with
SEC Release No. 34-72936, Form 15-E, only in its complete and unedited form
which includes the Accountants’ Effective Date Comparison AUP Report as an
attachment, will be provided by the Independent accountants to the Issuer who
will post such Form 15-E on the 17g-5 website.

 

Section 14.18         Notices to S&P; Rule 17g-5 Procedures. (a) To enable the
Rating Agency to comply with its obligations under Rule 17g-5, the Issuer shall
post on a password-protected internet website, at the same time such information
is provided to the Rating Agency, all information (which shall not include any
Effective Date Report, Accountants’ Report or report prepared by the Independent
accountants pursuant to this Indenture) the Issuer provides to the Rating Agency
for the purposes of determining the initial credit rating of the Debt or
undertaking credit rating surveillance of the Debt. In the case of information
provided for the purposes of undertaking credit rating surveillance of the Debt,
such information shall be posted on a password protected internet website in
accordance with the procedures set forth in Section 14.18(b).

 

(b)            To the extent that a Rating Agency makes an inquiry or initiates
communications with the Issuer, the Collateral Manager, the Collateral
Administrator, the Collateral Agent or the Trustee that is relevant to such
Rating Agency’s credit rating surveillance of the Secured Debt, all responses to
such inquiries or communications from such Rating Agency shall be formulated in
writing by the responding party or its representative or advisor and shall be
provided to the Information Agent who shall promptly forward such written
response to the Issuer’s Website in accordance with the procedures set forth in
Section 14.18(d) and the Collateral Administration Agreement and such responding
party or its representative or advisor may provide such response to such Rating
Agency and to the extent that any of the Issuer, the Collateral Manager, the
Collateral Administrator, the Collateral Agent or the Trustee is required to
provide any information to, or communicate with, any Rating Agency in accordance
with its obligations under this Indenture or the Collateral Management
Agreement, the Issuer, the Collateral Manager, the Collateral Administrator, the
Collateral Agent or the Trustee, as applicable (or their respective
representatives or advisors), shall provide such information or communication to
the Information Agent by e-mail at SEC.17g-5@db.com, which the Information Agent
shall promptly forward to the Issuer’s Website in accordance with the procedures
set forth in Section 14.18(d) and the Collateral Administration Agreement.

 



-255-

 

 

(c)            Subject to Section 14.17 hereof, the Issuer, the Collateral
Manager, the Collateral Administrator, the Collateral Agent and the Trustee (and
their respective representatives and advisors) shall be permitted (but shall not
be required) to orally communicate with the Rating Agency regarding any
Collateral Obligation or the Debt; provided, that such party summarizes the
information provided to the Rating Agency in such communication and provides the
Information Agent with such summary in accordance with the procedures set forth
in this Section 14.18 and the Collateral Administration Agreement within one
Business Day of such communication taking place. The Information Agent shall
forward such summary to the Issuer’s Website in accordance with the procedures
set forth in Section 14.18(d).

 

(d)            All information to be made available to the Rating Agency
pursuant to this Section 14.18 shall be forwarded by the Information Agent for
posting on the Issuer’s Website pursuant to the Collateral Administration
Agreement. Information will be posted on the same Business Day of receipt;
provided that such information is received by 12:00 p.m. (Eastern time) or, if
received after 12:00 p.m. (Eastern time), on the next Business Day. The
Information Agent shall have no obligation or duty to verify, confirm or
otherwise determine whether the information being delivered is accurate,
complete, conforms to the transaction or otherwise is or is not anything other
than what it purports to be. In the event that any information is delivered or
posted in error, the Issuer may remove it from the Issuer’s Website. None of the
Trustee, the Collateral Manager, the Collateral Administrator, the Collateral
Agent and the Information Agent shall have obtained or shall be deemed to have
obtained actual knowledge of any information solely due to receipt and posting
to the Issuer’s Website. Access to the Issuer’s Website will be provided by the
Issuer to (A) any NRSRO (other than the Rating Agency) upon receipt by the
Issuer and the Information Agent of an NRSRO Certification in the form of
Exhibit E hereto (which may be submitted electronically via the Issuer’s
Website) and (B) the Rating Agency, without submission of an NRSRO
Certification.

 

(e)            None of the Issuer, the Trustee, the Collateral Agent, the Loan
Agent or the Collateral Manager shall be responsible or liable for any delays
caused by the failure of the Information Agent to forward the applicable
response to the Issuer’s Website.

 

(f)             Notwithstanding the requirements of this Section 14.18, neither
the Trustee nor the Collateral Administrator shall have any obligation to engage
in, or respond to, any inquiry or oral communications from any Rating Agency.
Neither the Trustee nor the Collateral Administrator shall be responsible for
maintaining the Issuer’s Website, posting information on the Issuer’s Website or
assuring that the Issuer’s Website complies with the requirements of this
Indenture, Rule 17g-5, or any other law or regulation. In no event shall the
Trustee, the Collateral Agent, the Information Agent or the Collateral
Administrator be deemed to make any representation as to the content of the
Issuer’s Website (other than with respect to the Information Agent, to the
extent such content was prepared by the Information Agent) or with respect to
compliance by the Issuer’s Website with this Indenture, Rule 17g-5 or any other
law or regulation.

 



-256-

 

 

(g)            In connection with providing access to the Issuer’s Website, the
Issuer may require registration and the acceptance of a disclaimer. The
Information Agent shall not be liable for the dissemination of information in
accordance with the terms of this Indenture and the Collateral Administration
Agreement and makes no representations or warranties as to the accuracy or
completeness of such information being made available, and assumes no
responsibility for such information. The Information Agent shall not be liable
for its failure to make any information available to the Rating Agency or NRSROs
unless such information was delivered to the Information Agent at the email
address set forth herein, with a subject heading of “Golub Capital BDC CLO 4
LLC” and sufficient detail to indicate that such information is required to be
posted on the Issuer’s Website.

 

(h)            Notwithstanding anything therein to the contrary, the maintenance
by the Trustee of the website described in Section 10.7(g) shall not be deemed
as compliance by or on behalf of the Issuer with Rule 17g-5 or other law or
regulation related thereto.

 

(i)             Notwithstanding anything to the contrary in this Indenture
(including, without limitation, Section 5.1), any failure by the Issuer or any
other Person to comply with the provisions of this Section 14.18 shall not
constitute an Event of Default or breach of this Indenture, the Collateral
Management Agreement or any other agreement, and the Holders and the holders of
any beneficial interests in the Debt shall have no rights with respect thereto
or under this Section 14.18. This Section 14.18 may be amended or modified by
agreement of the Collateral Manager, the Issuer, the Trustee, the Collateral
Agent, the Information Agent and the Rating Agency, without the consent of any
Holder or any other Person.

 

(j)             In accordance with SEC Release No. 34-72936, Form 15-E, only in
its complete and unedited form, will be provided by the Independent accountants
to the Issuer who will post such Form 15-E on the 17g-5 website.

 

ARTICLE XV

 

Assignment Of Certain Agreements

 

Section 15.1           Assignment of Collateral Management Agreement. (a) The
Issuer hereby acknowledges that its Grant pursuant to the first Granting
Clause hereof includes all of the Issuer’s estate, right, title and interest in,
to and under the Collateral Management Agreement, including (i) the right to
give all notices, consents and releases thereunder, (ii) the right to give all
notices of termination and to take any legal action upon the breach of an
obligation of the Collateral Manager thereunder, including the commencement,
conduct and consummation of proceedings at law or in equity, (iii) the right to
receive all notices, accountings, consents, releases and statements thereunder
and (iv) the right to do any and all other things whatsoever that the Issuer is
or may be entitled to do thereunder; provided that notwithstanding anything
herein to the contrary, the Collateral Agent shall not have the authority to
exercise any of the rights set forth in (i) through (iv) above or that may
otherwise arise as a result of the Grant until the occurrence of an Event of
Default hereunder and such authority shall terminate at such time, if any, as
such Event of Default is cured or waived. From and after the occurrence and
continuance of an Event of Default, the Collateral Manager shall continue to
perform and be bound by the provisions of the Collateral Management Agreement
and this Indenture applicable thereto.

 



-257-

 

 

(b)            The assignment made hereby is executed as collateral security,
and the execution and delivery hereby shall not in any way impair or diminish
the obligations of the Issuer under the provisions of the Collateral Management
Agreement, nor shall any of the obligations contained in the Collateral
Management Agreement be imposed on the Collateral Agent at any time, including
following the resignation or removal of the Collateral Manager.

 

(c)            Upon the retirement of the Debt, the payment of all amounts
required to be paid pursuant to the Priority of Payments and the release of the
Assets from the lien of this Indenture, this assignment and all rights herein
assigned to the Collateral Agent for the benefit of the Holders shall cease and
terminate and all the estate, right, title and interest of the Collateral Agent
in, to and under the Collateral Management Agreement shall revert to the Issuer
and no further instrument or act shall be necessary to evidence such termination
and reversion.

 

(d)            The Issuer represents that, as of the date hereof, the Issuer has
not executed any other assignment of the Collateral Management Agreement.

 

(e)            The Issuer agrees that this assignment is irrevocable, and that
it will not take any action which is inconsistent with this assignment or make
any other assignment inconsistent herewith. The Issuer will, from time to time,
execute all instruments of further assurance and all such supplemental
instruments with respect to this assignment as may be necessary to continue and
maintain the effectiveness of such assignment.

 

(f)            The Issuer hereby agrees, and hereby undertakes to obtain the
agreement and consent of the Collateral Manager in the Collateral Management
Agreement, to the following:

 

(i)            The Collateral Manager shall consent to the provisions of this
assignment and agree to perform any provisions of this Indenture applicable to
the Collateral Manager subject to the terms (including the Collateral Manager
Standard) of the Collateral Management Agreement.

 

(ii)            The Collateral Manager shall acknowledge that the Issuer is
assigning all of its right, title and interest in, to and under the Collateral
Management Agreement to the Collateral Agent as representative of the Holders
and the Collateral Manager shall agree that all of the representations,
covenants and agreements made by the Collateral Manager in the Collateral
Management Agreement are also for the benefit of the Collateral Agent.

 



-258-

 

 

(iii)            The Collateral Manager shall deliver to the Trustee and the
Collateral Agent copies of all notices, statements, communications and
instruments delivered or required to be delivered by the Collateral Manager to
the Issuer pursuant to the Collateral Management Agreement.

 

(iv)            Except as otherwise set forth herein and therein (including
pursuant to Section 9 of the Collateral Management Agreement), the Collateral
Manager shall continue to serve as Collateral Manager under the Collateral
Management Agreement notwithstanding that the Collateral Manager shall not have
received amounts due it under the Collateral Management Agreement because
sufficient funds were not then available hereunder to pay such amounts in
accordance with the Priority of Payments set forth under Section 11.1. The
Collateral Manager agrees not to cause the filing of a petition in bankruptcy
against the Issuer for the nonpayment of the fees or other amounts payable by
the Issuer to the Collateral Manager under the Collateral Management Agreement
until the payment in full of all Debt issued under this Indenture and the
expiration of a period equal to one year and a day, or, if longer, the
applicable preference period and one day, following such payment. Nothing in
this Section 15.1 shall preclude, or be deemed to stop, the Collateral Manager
(i) from taking any action prior to the expiration of the aforementioned period
in (A) any case or Proceeding voluntarily filed or commenced by the Issuer or
(B) any involuntary insolvency Proceeding filed or commenced by a Person other
than the Collateral Manager, or (ii) from commencing against the Issuer or any
of its properties any legal action which is not a bankruptcy, reorganization,
arrangement, insolvency, moratorium or liquidation proceeding.

 

(v)            Except with respect to transactions contemplated by Section 5 of
the Collateral Management Agreement, if the Collateral Manager determines that
it or any of its Affiliates has a conflict of interest between the Holder of any
Debt and any other account or portfolio for which the Collateral Manager or any
of its Affiliates is serving as investment adviser which relates to any action
to be taken with respect to any Asset, then the Collateral Manager will give
written notice briefly describing such conflict and the action it proposes to
take to the Trustee, who shall promptly forward such notice to the relevant
Holder. The provisions of this clause (vi) shall not apply to any transaction
permitted by the terms of the Collateral Management Agreement.

 

(vi)            On each Measurement Date on which the S&P CDO Monitor Test is
used, the Collateral Manager on behalf of the Issuer will measure compliance
under such test.

 

(g)            The Issuer and the Collateral Agent agree that the Collateral
Manager shall be a third party beneficiary of this Indenture, and shall be
entitled to rely upon and enforce such provisions of this Indenture to the same
extent as if it were a party hereto.

 



-259-

 

 

(h)            Upon a Bank Officer of the Collateral Agent receiving written
notice from the Collateral Manager that an event constituting “Cause” as defined
in the Collateral Management Agreement has occurred, the Collateral Agent shall,
not later than two Business Days thereafter, forward such notice to the Holders
(as their names appear in the Register).

 

[Signature Pages Follow]

 



-260-

 



 

IN WITNESS WHEREOF, we have set our hands as of the day and year first written
above.

 

  GOLUB CAPITAL BDC CLO 4 LLC,   as Issuer           By: Golub Capital
BDC, Inc., its Designated Manager           By: /s/ Ross A. Teune   Name: Ross
A. Teune   Title: Chief Financial Officer

 





 



 

  DEUTSCHE BANK TRUST COMPANY AMERICAS,   as Trustee and as Collateral Agent    
      By: /s/ Joel T. Furusho     Name: Joel T. Furusho     Title:   Director  
          By: /s/ Vincent Pham     Name: Vincent Pham     Title:   Vice
President

 





 



 



Schedule 1

 

List of Collateral Obligations

 



S-1-1

 



 

Schedule 2
S&P Industry Classifications



 

Asset Type  Description 1020000  Energy Equipment and Services 1030000  Oil, Gas
and Consumable Fuels 1033403  Mortgage Real Estate Investment Trusts (REITs)
2020000  Chemicals 2030000  Construction Materials 2040000  Containers and
Packaging 2050000  Metals and Mining 2060000  Paper and Forest Products 3020000 
Aerospace and Defense 3030000  Building Products 3040000  Construction &
Engineering 3050000  Electrical Equipment 3060000  Industrial Conglomerates
3070000  Machinery 3080000  Trading Companies and Distributors 3110000 
Commercial Services and Supplies 3210000  Air Freight and Logistics 3220000 
Airlines 3230000  Marine 3240000  Road and Rail 3250000  Transportation
Infrastructure 4011000  Auto Components 4020000  Automobiles 4110000  Household
Durables 4120000  Leisure Products 4130000  Textiles, Apparel and Luxury Goods
4210000  Hotels, Restaurants and Leisure 4300001  Entertainment 4300002 
Interactive Media and Services 4310000  Media 4410000  Distributors 4420000 
Internet and Catalog Retail 4430000  Multiline Retail 4440000  Specialty Retail
5020000  Food and Staples Retailing 5110000  Beverages 5120000  Food Products
5130000  Tobacco



S-2-1

 

 

Asset Type  Description 5210000  Household Products 5220000  Personal Products
6020000  Healthcare Equipment and Supplies 6030000  Healthcare Providers and
Services 6110000  Biotechnology 6120000  Pharmaceuticals 7011000  Banks 7020000 
Thrifts and Mortgage Finance 7110000  Diversified Financial Services 7120000 
Consumer Finance 7130000  Capital Markets 7210000  Insurance 7310000  Real
Estate Management and Development 7311000  Equity Real Estate Investment Trusts
(REITs) 8030000  IT Services 8040000  Software 8110000  Communications Equipment
8120000  Technology Hardware, Storage and Peripherals 8130000  Electronic
Equipment, Instruments and Components 8210000  Semiconductors and Semiconductor
Equipment 9020000  Diversified Telecommunication Services 9030000  Wireless
Telecommunication Services 9520000  Electric Utilities 9530000  Gas Utilities
9540000  Multi-Utilities 9550000  Water Utilities 9551701  Diversified Consumer
Services 9551702  Independent Power and Renewable Electricity Producers 9551727 
Life Sciences Tools & Services 9551729  Health Care Technology 9612010 
Professional Services 1000-1099  Reserved

 

PROJECT FINANCE

 

Asset Type  Description PF1  Project finance:  Industrial equipment PF2  Project
finance:  Leisure and gaming PF3  Project finance:  Natural resources and mining
PF4  Project finance:  Oil and gas PF5  Project finance:  Power PF6  Project
finance:  Public finance and real estate PF7  Project
finance:  Telecommunications PF8  Project finance: Transport PF1000-PF1099 
Reserved

 



S-2-2

 





 

Schedule 3

 

MOODY’S RATING DEFINITIONS

 

For purposes of this Schedule 3 and this Indenture, the terms “Assigned Moody’s
Rating” and “CFR” mean:

 

Assigned Moody’s Rating

 

The monitored publicly available rating or the estimated rating expressly
assigned to a debt obligation (or facility) by Moody’s that addresses the full
amount of the principal and interest promised.

 

CFR

 

With respect to an obligor of a Collateral Obligation, if such obligor has a
corporate family rating by Moody’s, then such corporate family rating; provided
that if such obligor does not have a corporate family rating by Moody’s but any
entity in the obligor’s corporate family does have a corporate family rating,
then the CFR is such corporate family rating.

 

For purposes of this Indenture, the terms Moody’s Default Probability Rating,
Moody’s Rating and Moody’s Derived Rating, have the meanings under the
respective headings below.

 

With respect to any Collateral Obligation as of any date of determination, the
rating determined in accordance with the following methodology:

 

MOODY’S DEFAULT PROBABILITY RATING

 

(i)             With respect to a Collateral Obligation, if the obligor of such
Collateral Obligation has a CFR, then such CFR;

 

(ii)            With respect to a Collateral Obligation if not determined
pursuant to clause (i) above, if the obligor of such Collateral Obligation has
one or more senior unsecured obligations with an Assigned Moody’s Rating, then
the Assigned Moody’s Rating on any such obligation as selected by the Collateral
Manager in its sole discretion;

 

(iii)           With respect to a Collateral Obligation if not determined
pursuant to clauses (i) or (ii) above, if the obligor of such Collateral
Obligation has one or more senior secured obligations with an Assigned Moody’s
Rating, then the Moody’s rating that is one subcategory lower than the Assigned
Moody’s Rating on any such senior secured obligation as selected by the
Collateral Manager in its sole discretion;

 

(iv)           With respect to a Collateral Obligation if not determined
pursuant to clauses (i), (ii) or (iii) above, if a rating estimate has been
assigned to such Collateral Obligation by Moody’s upon the request of the
Issuer, the Collateral Manager or an Affiliate of the Collateral Manager, then
the Moody’s Default Probability Rating is such rating estimate (subject to any
applicable rating estimate adjustment) as long as such rating estimate or a
renewal for such rating estimate has been issued or provided by Moody’s in each
case within the 15 month period preceding the date on which the Moody’s Default
Probability Rating is being determined; provided that if such rating estimate
has been issued or provided by Moody’s for a period (x) longer than 12 months
but not beyond 15 months, the Moody’s Default Probability Rating will be one
subcategory lower than such rating estimate and (y) beyond 15 months, the
Moody’s Default Probability Rating will be deemed to be “Caa3”;

 



S-3-1

 



 

(v)            With respect to any DIP Collateral Obligation, the Moody’s
Default Probability Rating of such Collateral Obligation shall be the rating
which is one subcategory below the Assigned Moody’s Rating of such DIP
Collateral Obligation;

 

(vi)           With respect to a Collateral Obligation if not determined
pursuant to any of clauses (i) through (v) above and at the election of the
Collateral Manager, the Moody’s Derived Rating; and

 

(vii)          With respect to a Collateral Obligation if not determined
pursuant to any of clauses (i) through (vi) above, the Collateral Obligation
will be deemed to have a Moody’s Default Probability Rating of “Caa3.”

 

MOODY’S RATING

 

(i)            With respect to a Collateral Obligation that is a Senior Secured
Loan:

 

(A)            if such Collateral Obligation has an Assigned Moody’s Rating,
such Assigned Moody’s Rating;

 

(B)            if such Collateral Obligation does not have an Assigned Moody’s
Rating but the obligor of such Collateral Obligation has a CFR, then the Moody’s
rating that is one subcategory higher than such CFR;

 

(C)            if neither clause (A) nor (B) above apply, if such Collateral
Obligation does not have an Assigned Moody’s Rating but the obligor of such
Collateral Obligation has one or more senior unsecured obligations with an
Assigned Moody’s Rating, then the Moody’s rating that is two subcategories
higher than the Assigned Moody’s Rating on any such obligation as selected by
the Collateral Manager in its sole discretion;

 

(D)            if none of clauses (A) through (C) above apply, at the election
of the Collateral Manager, the Moody’s Derived Rating; and

 

(E)            if none of clauses (A) through (D) above apply, the Collateral
Obligation will be deemed to have a Moody’s Rating of “Caa3”; and

 

(ii)            With respect to a Collateral Obligation other than a Senior
Secured Loan:

 

(A)            if such Collateral Obligation has an Assigned Moody’s Rating,
such Assigned Moody’s Rating;

 



S-3-2

 

 

(B)            if such Collateral Obligation does not have an Assigned Moody’s
Rating but the obligor of such Collateral Obligation has one or more senior
unsecured obligations with an Assigned Moody’s Rating, then the Assigned Moody’s
Rating on any such obligation as selected by the Collateral Manager in its sole
discretion;

 

(C)            if neither clause (A) nor (B) above apply, if such Collateral
Obligation does not have an Assigned Moody’s Rating but the obligor of such
Collateral Obligation has a CFR, then the Moody’s rating that is one subcategory
lower than such CFR;

 

(D)            if none of clauses (A), (B) or (C) above apply, if such
Collateral Obligation does not have an Assigned Moody’s Rating but the obligor
of such Collateral Obligation has one or more subordinated debt obligations with
an Assigned Moody’s Rating, then the Moody’s rating that is one subcategory
higher than the Assigned Moody’s Rating on any such obligation as selected by
the Collateral Manager in its sole discretion;

 

(E)            if none of clauses (A) through (D) above apply, at the election
of the Collateral Manager, the Moody’s Derived Rating; and

 

(F)            if none of clauses (A) through (E) above apply, the Collateral
Obligation will be deemed to have a Moody’s Rating of “Caa3.”

 

MOODY’S DERIVED RATING

 

With respect to a Collateral Obligation whose Moody’s Rating or Moody’s Default
Probability Rating cannot otherwise be determined pursuant to the definitions
thereof, such Moody’s Rating or Moody’s Default Probability Rating shall be
determined as set forth below:

 

(i)            By using one of the methods provided below:

 

(A)            if such Collateral Obligation is rated by S&P, then the Moody’s
Rating and Moody’s Default Probability Rating (as applicable) of such Collateral
Obligation will be determined, at the election of the Collateral Manager, in
accordance with the methodology set forth in the following table below:

 

Type of Collateral
Obligation   S&P Rating (Public
and Monitored)   Collateral
Obligation Rated
by S&P   Number of
Subcategories
Relative to
Moody’s
Equivalent of
S&P Rating Not Structured Finance Obligation   > “BBB-”   Not a Loan or
Participation Interest in Loan   -1 Not Structured Finance Obligation   <“BB+”  
Not a Loan or Participation Interest in Loan   -2 Not Structured Finance
Obligation       Loan or Participation Interest in Loan   -2

 





S-3-3

 



 

(B)            if such Collateral Obligation is not rated by S&P but another
security or obligation of the obligor has a public and monitored rating by S&P
(a “parallel security”), then the rating of such parallel security will at the
election of the Collateral Manager be determined in accordance with the table
set forth in subclause (i)(A) above, and the Moody’s Derived Rating for purposes
of the definitions of Moody’s Rating and Moody’s Default Probability Rating (as
applicable) of such Collateral Obligation will be determined in accordance with
the methodology set forth in the following table (for such purposes treating the
parallel security as if it were rated by Moody’s at the rating determined
pursuant to this subclause (i)(B)):

 

Obligation Category of Rated
Obligation  Rating of Rated
Obligation  Number of Subcategories
Relative to Rated
Obligation Rating Senior secured obligation  greater than or equal to B2  -1
Senior secured obligation  less than B2  -2 Subordinated obligation  greater
than or equal to B3  +1 Subordinated obligation  less than B3  0

 

or

 

(C)            if such Collateral Obligation is a DIP Collateral Obligation, no
Moody’s Derived Rating may be determined based on a rating by S&P or any other
rating agency.

 

(ii)            If not determined pursuant to clause (i) above and such
Collateral Obligation is not rated by Moody’s or S&P and no other security or
obligation of the issuer of such Collateral Obligation is rated by Moody’s or
S&P, and if Moody’s has been requested by the Issuer, the Collateral Manager or
the issuer of such Collateral Obligation to assign a rating or rating estimate
with respect to such Collateral Obligation but such rating or rating estimate
has not been received, pending receipt of such rating or rating estimate, the
Moody’s Derived Rating of such Collateral Obligation for purposes of the
definitions of Moody’s Rating or Moody’s Default Probability Rating shall be
(A) “B3” if the Collateral Manager certifies to the Collateral Agent and the
Collateral Administrator that the Collateral Manager believes that such rating
or rating estimate shall be at least “B3” and if the Aggregate Principal Balance
of Collateral Obligations determined pursuant to this clause (ii)(A) and clause
(i) above does not exceed 5% of the Collateral Principal Amount or
(B) otherwise, “Caa3.”

 



S-3-4

 

 

For purposes of the definitions of “Moody’s Default Probability Rating”,
“Moody’s Derived Rating” and “Moody’s Rating”, any credit estimate assigned by
Moody’s shall expire one year from the date such estimate was issued; provided
that, for purposes of any calculation under this Indenture, if Moody’s fails to
renew for any reason a credit estimate for a previously acquired Collateral
Obligation thereunder on or before such one-year anniversary (which may be
extended at Moody’s option to the extent the annual audited financial statements
for the Obligor have not yet been received), after the Issuer or the Collateral
Manager on the Issuer’s behalf has submitted to Moody’s all information that the
Issuer or the Collateral Manager believed in good faith was required to provide
such renewal, (1) the Issuer for a period of 60 days will continue using the
previous credit estimate assigned by Moody’s with respect to such Collateral
Obligation until such time as Moody’s renews the credit estimate for such
Collateral Obligation and (2) after 60 days but before Moody’s renews the credit
estimate for such Collateral Obligation, the Collateral Obligation will be
deemed to have a Moody’s rating of “Caa3.”

 



S-3-5

 





 

Schedule 4

 

S&P RECOVERY RATE TABLES

 

1.

 

(a)(i) If a Collateral Obligation has an S&P Recovery Rating, the S&P Recovery
Rate for such Collateral Obligation shall be determined as follows (taking into
account, for any Collateral Obligation with an S&P Recovery Rating of ‘1’
through ‘6’, the recovery estimate indicated in the S&P published report
therefor):

 

S&P
Recovery
Rating
of a
Collateral
Obligation  Recovery
Estimate
(%)*
from
S&P
published
reports**  Initial Liability Rating        “AAA”   “AA”   “A”   “BBB”   “BB”  
“B” and
below  1+  100   75.00%   85.00%   88.00%   90.00%   92.00%   95.00% 1  95 
 70.00%   80.00%   84.00%   87.50%   91.00%   95.00% 1  90   65.00%   75.00% 
 80.00%   85.00%   90.00%   95.00% 2  85   62.50%   72.50%   77.50%   83.00% 
 88.00%   92.00% 2  80   60.00%   70.00%   75.00%   81.00%   86.00%   89.00% 2 
75   55.00%   65.00%   70.50%   77.00%   82.50%   84.00% 2  70   50.00% 
 60.00%   66.00%   73.00%   79.00%   79.00% 3  65   45.00%   55.00%   61.00% 
 68.00%   73.00%   74.00% 3  60   40.00%   50.00%   56.00%   63.00%   67.00% 
 69.00% 3  55   35.00%   45.00%   51.00%   58.00%   63.00%   64.00% 3  50 
 30.00%   40.00%   46.00%   53.00%   59.00%   59.00% 4  45   28.50%   37.50% 
 44.00%   49.50%   53.50%   54.00% 4  40   27.00%   35.00%   42.00%   46.00% 
 48.00%   49.00% 4  35   23.50%   30.50%   37.50%   42.50%   43.50%   44.00% 4 
30   20.00%   26.00%   33.00%   39.00%   39.00%   39.00% 5  25   17.50% 
 23.00%   28.50%   32.50%   33.50%   34.00% 5  20   15.00%   20.00%   24.00% 
 26.00%   28.00%   29.00% 5  15   10.00%   15.00%   19.50%   22.50%   23.50% 
 24.00% 5  10   5.00%   10.00%   15.00%   19.00%   19.00%   19.00% 6  5   3.50% 
 7.00%   10.50%   13.50%   14.00%   14.00% 6  0   2.00%   4.00%   6.00%   8.00% 
 9.00%   9.00%        Recovery rate  



 



 



*            The recovery estimate from S&P’s published reports for a given loan
is rounded down to the nearest 5%.

 

**           If a recovery estimate is not available from S&P’s published
reports for a given loan with an S&P Recovery Rating of ‘1’ through ‘6’, the
lower estimate for the applicable recovery rating will be assumed.

 



S-4-1

 

 

(ii)If (x) a Collateral Obligation does not have an S&P Recovery Rating and such
Collateral Obligation is a senior unsecured loan or second lien loan and (y) the
issuer of such Collateral Obligation has issued another debt instrument that is
outstanding and senior to such Collateral Obligation (a “Senior Secured Debt
Instrument”) that has an S&P Recovery Rating, the S&P Recovery Rate for such
Collateral Obligation shall be determined as follows:

 

For Collateral Obligations Domiciled in Group A

 

S&P
Recovery
Rating of
the Senior
Secured
Debt
Instrument  Initial Liability Rating     “AAA”   “AA”   “A”   “BBB”   “BB”   “B”
and
below  1+   18%   20%   23%   26%   29%   31% 1   18%   20%   23%   26%   29% 
 31% 2   18%   20%   23%   26%   29%   31% 3   12%   15%   18%   21%   22%   23%
4   5%   8%   11%   13%   14%   15% 5   2%   4%   6%   8%   9%   10% 6   -% 
 -%   -%   -%   -%   -%     Recovery rate 

 

For Collateral Obligations Domiciled in Group B

 

S&P
Recovery
Rating of
the Senior
Secured
Debt
Instrument  Initial Liability Rating     “AAA”   “AA”   “A”   “BBB”   “BB”   “B”
and
below  1+   13%   16%   18%   21%   23%   25% 1   13%   16%   18%   21%   23% 
 25% 2   13%   16%   18%   21%   23%   25% 3   8%   11%   13%   15%   16%   17%

 



S-4-2

 

 

S&P
Recovery
Rating of
the Senior
Secured
Debt
Instrument  Initial Liability Rating     “AAA”   “AA”   “A”   “BBB”   “BB”   “B”
and
below  4   5%   5%   5%   5%   5%   5% 5   2%   2%   2%   2%   2%   2% 6   -% 
 -%   -%   -%   -%   -%     Recovery rate 

 

For Collateral Obligations Domiciled in Group C

 

S&P
Recovery
Rating of
the Senior
Secured
Debt
Instrument  Initial Liability Rating     “AAA”   “AA”   “A”   “BBB”   “BB”   “B”
and
below  1+   10%   12%   14%   16%   18%   20% 1   10%   12%   14%   16%   18% 
 20% 2   10%   12%   14%   16%   18%   20% 3   5%   7%   9%   10%   11%   12% 4 
 2%   2%   2%   2%   2%   2% 5   -%   -%   -%   -%   -%   -% 6   -%   -%   -% 
 -%   -%   -%     Recovery rate 

 

(iii)If (x) a Collateral Obligation does not have an S&P Recovery Rating and
such Collateral Obligation is a subordinated loan or subordinated bond and
(y) the issuer of such Collateral Obligation has issued a Senior Secured Debt
Instrument that has an S&P Recovery Rating, the S&P Recovery Rate for such
Collateral Obligation shall be determined as follows:

 



S-4-3

 

 

For Collateral Obligations Domiciled in Groups A and B

 

S&P
Recovery
Rating of
the Senior
Secured
Debt
Instrument  Initial Liability Rating     “AAA”   “AA”   “A”   “BBB”   “BB”   “B”
and
below  1+   8%   8%   8%   8%   8%   8% 1   8%   8%   8%   8%   8%   8% 2   8% 
 8%   8%   8%   8%   8% 3   5%   5%   5%   5%   5%   5% 4   2%   2%   2%   2% 
 2%   2% 5   -%   -%   -%   -%   -%   -% 6   -%   -%   -%   -%   -%   -%   
 Recovery rate 

 

For Collateral Obligations Domiciled in Group C

 

S&P
Recovery
Rating of
the Senior
Secured
Debt
Instrument  Initial Liability Rating     “AAA”   “AA”   “A”   “BBB”   “BB”   “B”
and
below  1+   5%   5%   5%   5%   5%   5% 1   5%   5%   5%   5%   5%   5% 2   5% 
 5%   5%   5%   5%   5% 3   2%   2%   2%   2%   2%   2% 4   -%   -%   -%   -% 
 -%   -% 5   -%   -%   -%   -%   -%   -% 6   -%   -%   -%   -%   -%   -%   
 Recovery rate 

 

(b)If a recovery rate cannot be determined using clause (a), the recovery rate
shall be determined using the following table.

 



S-4-4

 

 

Recovery rates for obligors Domiciled in Group A, B or C:

 

Priority
Category  Initial Liability Rating     “AAA”   “AA”   “A”   “BBB”   “BB”   “B”
and
“CCC”  Senior Secured Loans (other than First-Lien Last-Out Loans)* Group A 
 50%   55%   59%   63%   75%   79% Group B   39%   42%   46%   49%   60%   63%
Group C   17%   19%   27%   29%   31%   34% Senior Secured Loans (Cov-Lite
Loans), Senior Secured Bonds Group A   41%   46%   49%   53%   63%   67% Group
B   32%   35%   39%   41%   50%   53% Group C   17%   19%   27%   29%   31% 
 34% Senior Syndicated Secured Loans** Group A   33.3%   40%   45.3%   50.7% 
 66.7%   72% Group B   18.7%   22.7%   28%   32%   46.7%   50.7% Group C   10% 
 12%   14%   16%   18%   20% Second Lien Loans, First-Lien Last-Out Loans,
Unsecured Loans, Senior Secured Notes, senior unsecured Bonds† Group A   18% 
 20%   23%   26%   29%   31% Group B   13%   16%   18%   21%   23%   25% Group
C   10%   12%   14%   16%   18%   20% Subordinated loans, subordinated Bonds
Group A   8%   8%   8%   8%   8%   8% Group B   8%   8%   8%   8%   8%   8%
Group C   5%   5%   5%   5%   5%   5%     Recovery rate 

 



 



Group A: Australia, Austria, Belgium, Canada, Denmark, Finland, France, Germany,
Hong Kong, Ireland, Israel, Japan, Luxembourg, The Netherlands, Norway,
Portugal, Singapore, Spain, Sweden, Switzerland, U.K. and United States of
America

 

Group B: Brazil, Czech Republic, Italy, Mexico, Poland and South Africa

 

Group C: Greece, India, Indonesia, Kazakhstan, Russia, Turkey, Ukraine, United
Arab Emirates and Vietnam

 

Notwithstanding the foregoing, for purposes of determining the S&P Recovery Rate
of a Collateral Obligation that is a Senior Secured Loan (including any Cov-Lite
Loan) or a Senior Secured Note secured solely or primarily by common stock or
other equity interests, such Collateral Obligation shall be deemed to be an
Unsecured Loan.

 



S-4-5

 

 

*For purposes of determining the S&P Recovery Rate, a Senior Secured Note shall
be deemed to be a Senior Secured Loan if such Senior Secured Note, if it were a
loan, would satisfy the definition of Senior Secured Loan.

 

**The S&P Recovery Rate for Senior Syndicated Secured Loans shall apply only to
Senior Syndicated Secured Loans for which the Syndicated Tranche exceeds 20% of
the sum of (x) the outstanding principal balance of the loan, plus (y) the
outstanding principal balance and unfunded commitments of such revolving
facility, plus (z) the outstanding principal balance of any other debt for
borrowed money incurred by such Obligor that is pari passu with such loan.

 

†Solely for the purpose of determining the S&P Recovery Rate for such loan, the
Aggregate Principal Balance of all First-Lien Last-Out Loans, Unsecured Loans,
Second Lien Loans and senior unsecured Bonds that, in the aggregate, represent
up to 15% of the Collateral Principal Amount shall have the S&P Recovery Rate
specified for First-Lien Last-Out Loans, Unsecured Loans, Second Lien Loans and
senior unsecured Bonds in the table above and the Aggregate Principal Balance of
all First-Lien Last-Out Loans, Unsecured Loans, Second Lien Loans and senior
unsecured Bonds in excess of 15% of the Collateral Principal Amount shall have
the S&P Recovery Rate specified for subordinated loans in the table above.

 



S-4-6

 

 

2. S&P CDO Monitor

 

Liability Rating
of   Weighted Average S&P Recovery
Rate
(in increments of 0.01%):  S&P Highest
Ranking Class   Not Less Than
(%)    Not Greater Than
(%)  “AAA”   35.00    50.00  “AA”   40.00    60.00  “A”   50.00    70.00 
“BBB-”   55.00    70.00 

 

For purposes of calculating the Collateral Quality Tests, DIP Collateral
Obligations will be treated as having an S&P Recovery Rate equal to the S&P
Recovery Rate for Senior Secured Loan.

 

The applicable weighted average spread will be the spread between 2.00% and
7.00% (in increments of .01%) without exceeding the Weighted Average Floating
Spread (determined for purposes of this definition as if all Discount
Obligations instead constituted Collateral Obligations that are not Discount
Obligations) as of such Measurement Date.

 



S-4-7

 

 

Schedule 5

 

S&P EQUIVALENT DIVERSITY SCORE CALCULATION

 

The S&P Equivalent Diversity Score is calculated as follows:

 

(i)            An “Issuer Par Amount” is calculated for each issuer of a
Collateral Obligation, and is equal to the Aggregate Principal Balance of all
Collateral Obligations issued by that issuer and all affiliates.

 

(j)            An “Average Par Amount” is calculated by summing the Issuer Par
Amounts for all issuers, and dividing by the number of issuers.

 

(k)           An “Equivalent Unit Score” is calculated for each issuer, and is
equal to the lesser of (x) one and (y) the Issuer Par Amount for such issuer
divided by the Average Par Amount.

 

(l)            An “Aggregate Industry Equivalent Unit Score” is then calculated
for each of the S&P’s industry classification groups, shown on Schedule 2, and
is equal to the sum of the Equivalent Unit Scores for each issuer in such
industry classification group.

 

(m)          An “Industry Diversity Score” is then established for each S&P
industry classification group, shown on Schedule 2, by reference to the
following table for the related Aggregate Industry Equivalent Unit Score;
provided that if any Aggregate Industry Equivalent Unit Score falls between any
two such scores, the applicable Industry Diversity Score will be the lower of
the two Industry Diversity Scores:

 

Aggregate       Aggregate       Aggregate       Aggregate      Industry  
Industry   Industry   Industry   Industry   Industry   Industry   Industry 
Equivalent   Diversity   Equivalent   Diversity   Equivalent   Diversity  
Equivalent   Diversity  Unit Score   Score   Unit Score   Score   Unit Score  
Score   Unit Score   Score   0.0000    0.0000    5.0500    2.7000    10.1500  
 4.0200    15.2500    4.5300   0.0500    0.1000    5.1500    2.7333    10.2500  
 4.0300    15.3500    4.5400   0.1500    0.2000    5.2500    2.7667    10.3500  
 4.0400    15.4500    4.5500   0.2500    0.3000    5.3500    2.8000    10.4500  
 4.0500    15.5500    4.5600   0.3500    0.4000    5.4500    2.8333    10.5500  
 4.0600    15.6500    4.5700   0.4500    0.5000    5.5500    2.8667    10.6500  
 4.0700    15.7500    4.5800   0.5500    0.6000    5.6500    2.9000    10.7500  
 4.0800    15.8500    4.5900   0.6500    0.7000    5.7500    2.9333    10.8500  
 4.0900    15.9500    4.6000   0.7500    0.8000    5.8500    2.9667    10.9500  
 4.1000    16.0500    4.6100   0.8500    0.9000    5.9500    3.0000    11.0500  
 4.1100    16.1500    4.6200   0.9500    1.0000    6.0500    3.0250    11.1500  
 4.1200    16.2500    4.6300   1.0500    1.0500    6.1500    3.0500    11.2500  
 4.1300    16.3500    4.6400   1.1500    1.1000    6.2500    3.0750    11.3500  
 4.1400    16.4500    4.6500   1.2500    1.1500    6.3500    3.1000    11.4500  
 4.1500    16.5500    4.6600   1.3500    1.2000    6.4500    3.1250    11.5500  
 4.1600    16.6500    4.6700   1.4500    1.2500    6.5500    3.1500    11.6500  
 4.1700    16.7500    4.6800   1.5500    1.3000    6.6500    3.1750    11.7500  
 4.1800    16.8500    4.6900   1.6500    1.3500    6.7500    3.2000    11.8500  
 4.1900    16.9500    4.7000   1.7500    1.4000    6.8500    3.2250    11.9500  
 4.2000    17.0500    4.7100   1.8500    1.4500    6.9500    3.2500    12.0500  
 4.2100    17.1500    4.7200   1.9500    1.5000    7.0500    3.2750    12.1500  
 4.2200    17.2500    4.7300 

 



S-5-1

 

 



Aggregate       Aggregate       Aggregate       Aggregate      Industry  
Industry   Industry   Industry   Industry   Industry   Industry   Industry 
Equivalent   Diversity   Equivalent   Diversity   Equivalent   Diversity  
Equivalent   Diversity  Unit Score   Score   Unit Score   Score   Unit Score  
Score   Unit Score   Score   2.0500    1.5500    7.1500    3.3000    12.2500  
 4.2300    17.3500    4.7400   2.1500    1.6000    7.2500    3.3250    12.3500  
 4.2400    17.4500    4.7500   2.2500    1.6500    7.3500    3.3500    12.4500  
 4.2500    17.5500    4.7600   2.3500    1.7000    7.4500    3.3750    12.5500  
 4.2600    17.6500    4.7700   2.4500    1.7500    7.5500    3.4000    12.6500  
 4.2700    17.7500    4.7800   2.5500    1.8000    7.6500    3.4250    12.7500  
 4.2800    17.8500    4.7900   2.6500    1.8500    7.7500    3.4500    12.8500  
 4.2900    17.9500    4.8000   2.7500    1.9000    7.8500    3.4750    12.9500  
 4.3000    18.0500    4.8100   2.8500    1.9500    7.9500    3.5000    13.0500  
 4.3100    18.1500    4.8200   2.9500    2.0000    8.0500    3.5250    13.1500  
 4.3200    18.2500    4.8300   3.0500    2.0333    8.1500    3.5500    13.2500  
 4.3300    18.3500    4.8400   3.1500    2.0667    8.2500    3.5750    13.3500  
 4.3400    18.4500    4.8500   3.2500    2.1000    8.3500    3.6000    13.4500  
 4.3500    18.5500    4.8600   3.3500    2.1333    8.4500    3.6250    13.5500  
 4.3600    18.6500    4.8700   3.4500    2.1667    8.5500    3.6500    13.6500  
 4.3700    18.7500    4.8800   3.5500    2.2000    8.6500    3.6750    13.7500  
 4.3800    18.8500    4.8900   3.6500    2.2333    8.7500    3.7000    13.8500  
 4.3900    18.9500    4.9000   3.7500    2.2667    8.8500    3.7250    13.9500  
 4.4000    19.0500    4.9100   3.8500    2.3000    8.9500    3.7500    14.0500  
 4.4100    19.1500    4.9200   3.9500    2.3333    9.0500    3.7750    14.1500  
 4.4200    19.2500    4.9300   4.0500    2.3667    9.1500    3.8000    14.2500  
 4.4300    19.3500    4.9400   4.1500    2.4000    9.2500    3.8250    14.3500  
 4.4400    19.4500    4.9500   4.2500    2.4333    9.3500    3.8500    14.4500  
 4.4500    19.5500    4.9600   4.3500    2.4667    9.4500    3.8750    14.5500  
 4.4600    19.6500    4.9700   4.4500    2.5000    9.5500    3.9000    14.6500  
 4.4700    19.7500    4.9800   4.5500    2.5333    9.6500    3.9250    14.7500  
 4.4800    19.8500    4.9900   4.6500    2.5667    9.7500    3.9500    14.8500  
 4.4900    19.9500    5.0000   4.7500    2.6000    9.8500    3.9750    14.9500  
 4.5000             4.8500    2.6333    9.9500    4.0000    15.0500    4.5100  
          4.9500    2.6667    10.0500    4.0100    15.1500    4.5200           

 

(n)            The S&P Equivalent Diversity Score is then calculated by summing
each of the Industry Diversity Scores for each S&P’s industry classification
group shown on Schedule 2.

 

For purposes of calculating the S&P Equivalent Diversity Score, affiliated
issuers in the same Industry are deemed to be a single issuer except as
otherwise agreed to by S&P’s.

 



S-5-2

 

 

Schedule 6

 

S&P REGION CLASSIFICATION TABLE

 

Region
Code  Region Name  Country
Code  Country Name 17  Africa: Eastern  253  Djibouti 17  Africa: Eastern  291 
Eritrea 17  Africa: Eastern  251  Ethiopia 17  Africa: Eastern  254  Kenya 17 
Africa: Eastern  252  Somalia 17  Africa: Eastern  249  Sudan 12  Africa:
Southern  247  Ascension 12  Africa: Southern  267  Botswana 12  Africa:
Southern  266  Lesotho 12  Africa: Southern  230  Mauritius 12  Africa:
Southern  264  Namibia 12  Africa: Southern  248  Seychelles 12  Africa:
Southern  27  South Africa 12  Africa: Southern  290  St. Helena 12  Africa:
Southern  268  Swaziland 13  Africa: Sub-Saharan  244  Angola 13  Africa:
Sub-Saharan  226  Burkina Faso 13  Africa: Sub-Saharan  257  Burundi 13  Africa:
Sub-Saharan  225  Cote d’lvoire 13  Africa: Sub-Saharan  240  Equatorial Guinea
13  Africa: Sub-Saharan  241  Gabonese Republic 13  Africa: Sub-Saharan  220 
Gambia 13  Africa: Sub-Saharan  233  Ghana 13  Africa: Sub-Saharan  224  Guinea
13  Africa: Sub-Saharan  245  Guinea-Bissau 13  Africa: Sub-Saharan  231 
Liberia 13  Africa: Sub-Saharan  261  Madagascar 13  Africa: Sub-Saharan  265 
Malawi 13  Africa: Sub-Saharan  223  Mali 13  Africa: Sub-Saharan  222 
Mauritania 13  Africa: Sub-Saharan  258  Mozambique 13  Africa: Sub-Saharan 
227  Niger 13  Africa: Sub-Saharan  234  Nigeria 13  Africa: Sub-Saharan  250 
Rwanda 13  Africa: Sub-Saharan  239  Sao Tome & Principe 13  Africa:
Sub-Saharan  221  Senegal 13  Africa: Sub-Saharan  232  Sierra Leone 13  Africa:
Sub-Saharan  255  Tanzania/Zanzibar 13  Africa: Sub-Saharan  228  Togo

 



S-6-1

 

 

Region
Code  Region Name  Country
Code  Country Name

13  Africa: Sub-Saharan  256  Uganda 13  Africa: Sub-Saharan  260  Zambia 13 
Africa: Sub-Saharan  263  Zimbabwe 13  Africa: Sub-Saharan  229  Benin 13 
Africa: Sub-Saharan  237  Cameroon 13  Africa: Sub-Saharan  238  Cape Verde
Islands 13  Africa: Sub-Saharan  236  Central African Republic 13  Africa:
Sub-Saharan  235  Chad 13  Africa: Sub-Saharan  269  Comoros 13  Africa:
Sub-Saharan  242  Congo-Brazzaville 13  Africa: Sub-Saharan  243  Congo-Kinshasa
3  Americas: Andean  591  Bolivia 3  Americas: Andean  57  Colombia 3  Americas:
Andean  593  Ecuador 3  Americas: Andean  51  Peru 3  Americas: Andean  58 
Venezuela 4  Americas: Mercosur and Southern Cone  54  Argentina 4  Americas:
Mercosur and Southern Cone  55  Brazil 4  Americas: Mercosur and Southern Cone 
56  Chile 4  Americas: Mercosur and Southern Cone  595  Paraguay 4  Americas:
Mercosur and Southern Cone  598  Uruguay 1  Americas: Mexico  52  Mexico 2 
Americas: Other Central and Caribbean  1264  Anguilla 2  Americas: Other Central
and Caribbean  1268  Antigua 2  Americas: Other Central and Caribbean  1242 
Bahamas 2  Americas: Other Central and Caribbean  246  Barbados 2  Americas:
Other Central and Caribbean  501  Belize 2  Americas: Other Central and
Caribbean  441  Bermuda 2  Americas: Other Central and Caribbean  284  British
Virgin Islands 2  Americas: Other Central and Caribbean  345  Cayman Islands 2 
Americas: Other Central and Caribbean  506  Costa Rica 2  Americas: Other
Central and Caribbean  809  Dominican Republic 2  Americas: Other Central and
Caribbean  503  El Salvador 2  Americas: Other Central and Caribbean  473 
Grenada 2  Americas: Other Central and Caribbean  590  Guadeloupe 2  Americas:
Other Central and Caribbean  502  Guatemala 2  Americas: Other Central and
Caribbean  504  Honduras 2  Americas: Other Central and Caribbean  876  Jamaica
2  Americas: Other Central and Caribbean  596  Martinique 2  Americas: Other
Central and Caribbean  505  Nicaragua 2  Americas: Other Central and Caribbean 
507  Panama 2  Americas: Other Central and Caribbean  869  St. Kitts/Nevis 2 
Americas: Other Central and Caribbean  758  St. Lucia

 



S-6-2

 

 

Region
Code  Region Name  Country
Code  Country Name

2  Americas: Other Central and Caribbean  784  St. Vincent & Grenadines 2 
Americas: Other Central and Caribbean  597  Suriname 2  Americas: Other Central
and Caribbean  868  Trinidad& Tobago 2  Americas: Other Central and Caribbean 
649  Turks & Caicos 2  Americas: Other Central and Caribbean  297  Aruba 2 
Americas: Other Central and Caribbean  53  Cuba 2  Americas: Other Central and
Caribbean  599  Curacao 2  Americas: Other Central and Caribbean  767  Dominica
2  Americas: Other Central and Caribbean  594  French Guiana 2  Americas: Other
Central and Caribbean  592  Guyana 2  Americas: Other Central and Caribbean 
509  Haiti 2  Americas: Other Central and Caribbean  664  Montserrat 101 
Americas: U.S. and Canada  2  Canada 101  Americas: U.S. and Canada  1  USA 7 
Asia: China, Hong Kong, Taiwan  86  China 7  Asia: China, Hong Kong, Taiwan 
852  Hong Kong 7  Asia: China, Hong Kong, Taiwan  886  Taiwan 5  Asia: India,
Pakistan and Afghanistan  93  Afghanistan 5  Asia: India, Pakistan and
Afghanistan  91  India 5  Asia: India, Pakistan and Afghanistan  92  Pakistan 6 
Asia: Other South  880  Bangladesh 6  Asia: Other South  975  Bhutan 6  Asia:
Other South  960  Maldives 6  Asia: Other South  977  Nepal 6  Asia: Other
South  94  Sri Lanka 8  Asia: Southeast, Korea and Japan  673  Brunei 8  Asia:
Southeast, Korea and Japan  855  Cambodia 8  Asia: Southeast, Korea and Japan 
62  Indonesia 8  Asia: Southeast, Korea and Japan  81  Japan 8  Asia: Southeast,
Korea and Japan  856  Laos 8  Asia: Southeast, Korea and Japan  60  Malaysia 8 
Asia: Southeast, Korea and Japan  95  Myanmar 8  Asia: Southeast, Korea and
Japan  850  North Korea 8  Asia: Southeast, Korea and Japan  63  Philippines 8 
Asia: Southeast, Korea and Japan  65  Singapore 8  Asia: Southeast, Korea and
Japan  82  South Korea 8  Asia: Southeast, Korea and Japan  66  Thailand 8 
Asia: Southeast, Korea and Japan  84  Vietnam 8  Asia: Southeast, Korea and
Japan  670  East Timor 105  Asia-Pacific: Australia and New Zealand  61 
Australia 105  Asia-Pacific: Australia and New Zealand  682  Cook Islands 105 
Asia-Pacific: Australia and New Zealand  64  New Zealand 9  Asia-Pacific:
Islands  679  Fiji

 



S-6-3

 

 

Region
Code  Region Name  Country
Code  Country Name

9  Asia-Pacific: Islands  689  French Polynesia 9  Asia-Pacific: Islands  686 
Kiribati 9  Asia-Pacific: Islands  691  Micronesia 9  Asia-Pacific: Islands 
674  Nauru 9  Asia-Pacific: Islands  687  New Caledonia 9  Asia-Pacific:
Islands  680  Palau 9  Asia-Pacific: Islands  675  Papua New Guinea 9 
Asia-Pacific: Islands  685  Samoa 9  Asia-Pacific: Islands  677  Solomon Islands
9  Asia-Pacific: Islands  676  Tonga 9  Asia-Pacific: Islands  688  Tuvalu 9 
Asia-Pacific: Islands  678  Vanuatu 15  Europe: Central  420  Czech Republic 15 
Europe: Central  372  Estonia 15  Europe: Central  36  Hungary 15  Europe:
Central  371  Latvia 15  Europe: Central  370  Lithuania 15  Europe: Central 
48  Poland 15  Europe: Central  421  Slovak Republic 16  Europe: Eastern  355 
Albania 16  Europe: Eastern  387  Bosnia and Herzegovina 16  Europe: Eastern 
359  Bulgaria 16  Europe: Eastern  385  Croatia 16  Europe: Eastern  383  Kosovo
16  Europe: Eastern  389  Macedonia 16  Europe: Eastern  382  Montenegro 16 
Europe: Eastern  40  Romania 16  Europe. Eastern  381  Serbia 16  Europe:
Eastern  90  Turkey 14  Europe: Russia & CIS  374  Armenia 14  Europe: Russia &
CIS  994  Azerbaijan 14  Europe: Russia & CIS  375  Belarus 14  Europe: Russia &
CIS  995  Georgia 14  Europe: Russia & CIS  8  Kazakhstan 14  Europe: Russia &
CIS  996  Kyrgyzstan 14  Europe: Russia & CIS  373  Moldova 14  Europe: Russia &
CIS  976  Mongolia 14  Europe: Russia & CIS  7  Russia 14  Europe: Russia & CIS 
992  Tajikistan 14  Europe: Russia & CIS  993  Turkmenistan 14  Europe: Russia &
CIS  380  Ukraine 14  Europe: Russia & CIS  998  Uzbekistan 102  Europe:
Western  376  Andorra

 



S-6-4

 

 

Region
Code  Region Name  Country
Code  Country Name

102  Europe: Western  43  Austria 102  Europe: Western  32  Belgium 102  Europe:
Western  357  Cyprus 102  Europe: Western  45  Denmark 102  Europe: Western 
358  Finland 102  Europe: Western  33  France 102  Europe: Western  49  Germany
102  Europe: Western  30  Greece 102  Europe: Western  354  Iceland 102  Europe:
Western  353  Ireland 102  Europe: Western  101  Isle of Man 102  Europe:
Western  39  Italy 102  Europe: Western  102  Liechtenstein 102  Europe:
Western  352  Luxembourg 102  Europe: Western  356  Malta 102  Europe: Western 
377  Monaco 102  Europe: Western  31  Netherlands 102  Europe: Western  47 
Norway 102  Europe: Western  351  Portugal 102  Europe: Western  386  Slovenia
102  Europe: Western  34  Spain 102  Europe: Western  46  Sweden 102  Europe:
Western  41  Switzerland 102  Europe: Western  44  United Kingdom 10  Middle
East: Gulf States  973  Bahrain 10  Middle East: Gulf States  98  Iran 10 
Middle East: Gulf States  964  Iraq 10  Middle East: Gulf States  965  Kuwait
10  Middle East: Gulf States  968  Oman 10  Middle East: Gulf States  974  Qatar
10  Middle East: Gulf States  966  Saudi Arabia 10  Middle East: Gulf States 
971  United Arab Emirates 10  Middle East: Gulf States  967  Yemen 11  Middle
East: MENA  213  Algeria 11  Middle East: MENA  20  Egypt 11  Middle East: MENA 
972  Israel 11  Middle East MENA  962  Jordan 11  Middle East: MENA  961 
Lebanon 11  Middle East: MENA  212  Morocco 11  Middle East: MENA  970 
Palestinian Settlements 11  Middle East: MENA  963  Syrian Arab Republic 11 
Middle East: MENA  216  Tunisia 11  Middle East: MENA  1212  Western Sahara



11  Middle East: MENA  218  Libya

 





S-6-5

 

